Case 3:21-cv-00538-N Document 26-45 Filed 06/09/21      Page 1 of 271 PageID 14922




   UNITED STATES BANKRUPTCY COURT FOR THE NORTHERN DISTRICT OF
                             TEXAS, DALLAS DIVISION
In Re: Highland Capital Management, L.P         § Case No. 19-34054-SGJ-11
Highland Capital Management Fund Advisors, L.P.
et al                                           §
                          Appellant             §
vs.                                             §
Highland Capital Management, L.P.,
                                                §      3:21-CV-00538-N
                          Appellee           §

  [1943] Order confirming the fifth amended chapter 11 plan, Entered on 2/22/2021 .

                            APPELLANT RECORD
                                VOLUME 45
Case 3:21-cv-00538-N Document 26-45 Filed 06/09/21   Page 2 of 271 PageID 14923
Case 3:21-cv-00538-N Document 26-45 Filed 06/09/21   Page 3 of 271 PageID 14924
Case 3:21-cv-00538-N Document 26-45 Filed 06/09/21   Page 4 of 271 PageID 14925
Case 3:21-cv-00538-N Document 26-45 Filed 06/09/21   Page 5 of 271 PageID 14926
Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
                                        185 06/09/21 Page 6 of 271 PageID 14927
Case 3:21-cv-00538-N Document 26-45 Filed



                            EXHIBIT ===




                                                                     012010
12/14/2020Case
             19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                               HIGHLAND INCOME FUND01/22/21 21:50:07 Page 2 of
                                                185 06/09/21 Page 7 of 271 PageID 14928
        Case 3:21-cv-00538-N Document 26-45 Filed
  497 1 d762611d497.htm HIGHLAND INCOME FUND

  Table of Contents

                                                                                                                HIGHLAND INCOME FUND
                                                                                                                 Filed Pursuant to Rule 497(c)
                                                                                                       Registration Statement No. 333-219103

  PROSPECTUS SUPPLEMENT
  (To Prospectus dated July 1, 2019)

                                                                $135,000,000
                                                              5,400,000 Shares
                            5.375% Series A Cumulative Preferred Shares
                                                     (Liquidation Preference $25.00 per share)

              Highland Income Fund (the “Trust”) is offering 5,400,000 shares of 5.375% Series A Cumulative Preferred Shares, par value
  $0.001 per share (the “Series A Preferred Shares”). Investors in Series A Preferred Shares will be entitled to receive, when, as and if
  declared by, or under authority granted by, the Fund’s Board of Trustees, out of funds legally available therefor, cumulative cash
  dividends and distributions at the rate of 5.375% per annum of the $25.00 per share liquidation preference on the Series A Preferred
  Shares. Dividends and distributions on Series A Preferred Shares will be payable quarterly on March 31, June 30, September 30 and
  December 31 in each year commencing on September 30, 2019. The Series A Preferred Shares will rank on parity with our any future
  preferred shares and senior to our common shares with respect to dividend and distribution rights and rights upon our liquidation.

             The Series A Preferred Shares are redeemable at our option on or after September 30, 2024 and are subject to mandatory
  redemption by us in certain circumstances. See “Special Characteristics and Risks of the Series A Preferred Shares — Redemption.”

               The Trust is a non-diversified, closed-end management investment company registered under the Investment Company Act
  of 1940, as amended (the “1940 Act”). The Trust’s investment objective is to provide a high level of current income, consistent with
  preservation of capital.

               The Trust seeks to achieve its objective by primarily investing directly and indirectly (e.g., through derivatives that are the
  economic equivalent of direct investments) in the following categories of securities and instruments: (i) floating rate loans and other
  securities deemed to be floating rate investments; (ii) investments in securities or other instruments directly or indirectly secured by real
  estate, including real estate investment trusts (“REITs”), preferred equity, securities convertible into equity securities and mezzanine
  debt; and (iii) other instruments, including, but not limited to, secured and unsecured fixed-rate loans and corporate bonds, distressed
  securities, mezzanine securities, structured products (including but not limited to mortgage-backed securities, collateralized loan
  obligations and asset-backed securities), convertible and preferred securities, equities (public and private), and futures and options.
  Floating rate investments are debt obligations of companies or other entities, the interest rates of which float or vary periodically based
  upon a benchmark indicator of prevailing interest rates. Highland Capital Management Fund Advisors, L.P. (“HCMFA” or the
  “Adviser”) serves as investment adviser to the Trust.

               Our common shares are listed on the New York Stock Exchange (the “NYSE”) under the symbol “HFRO”. On July 26, 2019,
  the last reported sale price of our common shares was $13.50. The net asset value of the Trust’s common shares at the close of business
  on July 26, 2019 was $14.33 per share. As of the date hereof, the Trust has outstanding 71,872,584 common shares.

              Application has been made to list the Series A Preferred Shares on the NYSE. If the application is approved, the Series A
  Preferred Shares are expected to commence trading on the NYSE under the symbol “HFRO Pr A” within thirty days of the date of
  issuance.

               An investment in the Trust is not appropriate for all investors. We cannot assure you that the Trust’s investment objective
  will be achieved. You should read this prospectus supplement (the “Prospectus Supplement”) and the accompanying prospectus (the
  “Prospectus”) before deciding whether to invest in Series A Preferred Shares and retain them for future reference. The Prospectus
  Supplement and the accompanying Prospectus contain important information about us. Material that has been incorporated by
  reference and other information about us can be obtained from us by calling 1-877- 665-1287 or by writing to the Trust or from the
  Securities and Exchange Commission’s (“SEC”) website (http://www.sec.gov).



https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                  012011                  1/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21                   Entered
                                                              HIGHLAND INCOME    FUND01/22/21 21:50:07           Page 3 of
          Case 3:21-cv-00538-N         Document      26-45     185
                                                               Filed   06/09/21       Page    8  of 271    PageID    14929and
            Investing in Series A Preferred Shares involves certain risks that are described in the “Special Characteristics
  Risks of the Series A Preferred Shares” section of this Prospectus Supplement and the “Principal Risks of the Trust” section
  beginning on page 39 of the accompanying Prospectus.




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                         012012                2/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                HIGHLAND INCOME FUND01/22/21 21:50:07 Page 4 of
                                                 185 06/09/21 Page 9 of 271 PageID 14930
          Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

           NEITHER THE SEC NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED THESE
  SECURITIES OR DETERMINED IF THIS PROSPECTUS SUPPLEMENT IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION
  TO THE CONTRARY IS A CRIMINAL OFFENSE.

                                                                                                  Pe r S h are     Total (2)
                    Public offering price                                                         $ 25.00        $135,000,000
                    Underwriting discounts and commissions                                        $ 0.7875       $ 4,252,500
                    Proceeds, before expenses, to the Trust (1)                                   $ 24.2125      $130,747,500

  (1)   The aggregate expenses of the offering (excluding underwriting discounts and commissions) are estimated to be $500,000.
  (2)   We have granted the underwriters an option exercisable for a period of 30 days from the date of this prospectus supplement to
        purchase up to 810,000 additional shares of Series A Preferred Shares at the public offering price, less the underwriting discount, to
        cover over-allotments, if any. If the underwriters exercise the option in full, the total underwriting discounts and commissions will
        be $4,890,375, and the total proceeds, before expenses, to us will be $150,359,625.

            The underwriters are expected to deliver the Series A Preferred Shares in book-entry form through the Depository Trust
  Company on or about August 1, 2019.


                                                                    Morgan Stanley
                                                                      Jefferies

                                             The date of this Prospectus Supplement is July 29, 2019.

               You should rely only on the information contained or incorporated by reference in this Prospectus Supplement and the
  accompanying Prospectus. Neither the Trust nor the underwriters have authorized anyone to provide you with different information.
  The Trust is not making an offer to sell these securities in any jurisdiction where the offer or sale is not permitted. You should not
  assume that the information contained in this Prospectus Supplement and the accompanying Prospectus is accurate as of any date
  other than the date of this Prospectus Supplement and the accompanying Prospectus, respectively. Our business, financial condition,
  results of operations and prospects may have changed since those dates. In this Prospectus Supplement and in the accompanying
  Prospectus, unless otherwise indicated, “Trust,” “us,” “our” and “we” refer to The Highland Income Fund, a Massachusetts
  business trust. This Prospectus Supplement and the accompanying Prospectus also include trademarks owned by other persons.




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                 012013                  3/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 5 of
                                                  185 06/09/21 Page 10 of 271 PageID 14931
          Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

                                                               TABLE OF CONTENTS

                                                                Prospectus Supplement

                                                                                                   Page
  CAUTIONARY NOTICE REGARDING FORWARD-LOOKING STATEMENTS                                            P-3
  SUMMARY OF THE TERMS OF THE SERIES A PREFERRED SHARES                                             P-4
  DESCRIPTION OF THE SERIES A PREFERRED SHARES                                                      P-6
  USE OF PROCEEDS                                                                                   P-7
  CAPITALIZATION                                                                                    P-7
  DESCRIPTION OF THE SECURITIES                                                                     P-8
  ASSET COVERAGE RATIO                                                                              P-8
  SPECIAL CHARACTERISTICS AND RISKS OF THE SERIES A PREFERRED SHARES                                P-9
  CERTAIN EMPLOYEE BENEFIT PLAN AND IRA CONSIDERATIONS                                             P-14
  UNDERWRITING                                                                                     P-16
  LEGAL MATTERS                                                                                    P-18
  FINANCIAL STATEMENTS                                                                             P-18

                                                                   Prospectus
                                                                                                   Page
  CAUTIONARY NOTICE REGARDING FORWARD-LOOKING STATEMENTS                                              3
  ABOUT THIS PROSPECTUS                                                                               3
  PROSPECTUS SUMMARY                                                                                  5
  SUMMARY OF TRUST FEES AND EXPENSES                                                                 29
  FINANCIAL HIGHLIGHTS                                                                               30
  PLAN OF DISTRIBUTION                                                                               33
  USE OF PROCEEDS                                                                                    34
  THE TRUST                                                                                          34
  INVESTMENT OBJECTIVES AND POLICIES                                                                 35
  PRINCIPAL RISKS OF THE TRUST                                                                       39
  MANAGEMENT OF THE TRUST                                                                            56
  DETERMINATION OF NET ASSET VALUE                                                                   62
  DISTRIBUTIONS                                                                                      63
  DIVIDEND REINVESTMENT PLAN                                                                         65
  SHAREHOLDER LOYALTY PROGRAM                                                                        66
  DESCRIPTION OF CAPITAL STRUCTURE                                                                   67
  MARKET AND NET ASSET VALUE INFORMATION                                                             73
  ANTI-TAKEOVER PROVISIONS IN THE AGREEMENT AND DECLARATION OF TRUST                                 74
  CLOSED-END FUND STRUCTURE                                                                          75
  REPURCHASE OF COMMON SHARES; DISCOUNT                                                              75
  TAX MATTERS                                                                                        76
  CUSTODIAN AND TRANSFER AGENT                                                                       81
  PRIVACY PRINCIPLES OF THE TRUST                                                                    81
  WHERE YOU CAN FIND ADDITIONAL INFORMATION                                                          82
  TABLE OF CONTENTS FOR THE STATEMENT OF ADDITIONAL INFORMATION                                      83

                                                                           P-2




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm      012014       4/184
12/14/2020Case   19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                   HIGHLAND INCOME FUND01/22/21 21:50:07 Page 6 of
                                                    185 06/09/21 Page 11 of 271 PageID 14932
            Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

                                  CAUTIONARY NOTICE REGARDING FORWARD-LOOKING STATEMENTS

        This Prospectus Supplement, the accompanying Base Prospectus and the Statement of Additional Information (the “SAI”) contain
  “forward-looking statements.” Forward-looking statements relate to future events or the Trust’s future financial performance. Forward-
  looking statements can generally be identified by terminology such as “may,” “will,” “should,” “expects,” “plans,” “anticipates,”
  “could,” “intends,” “target,” “projects,” “contemplates,” “believes,” “estimates,” “predicts,” “potential” or “continue” or the negative
  of these terms or other similar words. Important assumptions in forward-looking statements include the Trust’s ability to acquire or
  originate new investments and to achieve certain margins and levels of profitability. In light of these and other uncertainties, the
  inclusion of a projection or forward-looking statement should not be regarded as a representation by the Trust that its plans or
  objectives will be achieved.

       There are a number of important risks and uncertainties that could cause the Trust’s actual results to differ materially from those
  indicated by such forward-looking statements. These risks include, but are not limited to, the following:
        •      Investment risk;
        •      Changes in interest rates;
        •      Risks associated with investing in high yield securities (also known as “junk securities”), senior loans and other debt and
               equity securities;
        •      Risks of investing in obligations of stressed, distressed and bankrupt issuers;
        •      Risk associated with investments in REITs;
        •      Risks associated with the Trust’s use of leverage;
        •      Derivatives and structured finance securities risk; and
        •      Market risk generally.

       For a discussion of these and additional risks as well as other factors that could cause the Trust’s actual results to differ from
  forward-looking statements contained in this Prospectus Supplement, the Base Prospectus and the SAI, please see the discussion
  under “Principal Risks of the Trust.” You should not place undue reliance on these forward-looking statements. The forward-looking
  statements made in this Prospectus Supplement, the Base Prospectus and the SAI relate only to events as of the date on which the
  statements are made. The Trust undertakes no obligation to update any forward-looking statement to reflect events or circumstances
  occurring after the date of this Prospectus Supplement, the Base Prospectus and the SAI, except as required by federal securities laws.

       The forward-looking statements contained in this Prospectus Supplement, the Base Prospectus and the SAI excluded from the safe
  harbor protection provided by Section 27A of the Securities Act of 1933, as amended, and the forward looking statements contained in
  our periodic reports are excluded from the safe harbor protection provided by Section 21E of the Securities Exchange Act of 1934, as
  amended.

                                                                           P-3




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                012015                     5/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 7 of
                                                  185 06/09/21 Page 12 of 271 PageID 14933
          Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

                                    SUMMARY OF THE TERMS OF THE SERIES A PREFERRED SHARES

              This Prospectus Supplement sets forth certain terms of the Series A Preferred Shares that we are offering pursuant to this
  Prospectus Supplement and the accompanying Prospectus that is attached to the back of this Prospectus Supplement. This section
  outlines certain specific legal and financial terms of the Series A Preferred Shares that are more generally described under the
  headings “Special Characteristics and Risks of the Series A Preferred Shares” and “Description of the Series A Preferred Shares”
  herein and in the accompanying Prospectus under the heading “Description of Capital Structure.” Capitalized terms used in this
  Prospectus Supplement and not otherwise defined shall have the meanings ascribed to them in the accompanying Prospectus or in
  the Statement of Preferences (as defined herein) governing and establishing the terms of the Series A Preferred Shares.

  The Trust                         Highland Income Fund (formerly, Highland Floating Rate Opportunities Fund) is a closed-end,
                                    non-diversified management investment company organized as a Massachusetts business trust on
                                    June 28, 2017. Throughout this Prospectus Supplement, we refer to Highland Income Fund as the
                                    “Trust” or as “we.”
                                    The Trust’s investment objective is to provide a high level of current income, consistent with
                                    preservation of capital. See the accompanying Prospectus under the heading “Investment Objective and
                                    Policies” for additional information. Highland Capital Management Fund Advisors, L.P. (the “Adviser”)
                                    serves as investment adviser to the Trust.
                                    The Trust’s outstanding common shares, par value $0.001 per share, are listed on the New York Stock
                                    Exchange (the “NYSE”) under the symbol “HFRO”. On July 26, 2019, the last reported sale price of our
                                    common shares was $13.50. The net asset value of the Trust’s common shares at the close of business
                                    on July 26, 2019 was $14.33 per share. As of the date hereof, the Trust has outstanding 71,872,584
                                    common shares. As of June 30, 2019, the net assets of the Trust attributable to its common shares were
                                    $1,037,528,378.
  Securities Offered                5,400,000 shares of 5.375% Series A Cumulative Preferred Shares (the “Series A Preferred Shares”).
                                    Series A Preferred Shares shall constitute a separate series of preferred shares of the Trust.
  Dividend Rate                     Dividends and distributions on the Series A Preferred Shares are cumulative from their original issue
                                    date at the annual rate of 5.375% of the $25.00 per share liquidation preference on the Series A Preferred
                                    Shares.
  Dividend Payment Date             Holders of Series A Preferred Shares will be entitled to receive, when, as and if declared by, or under
                                    authority granted by, the Trust’s Board of Trustees (the “Board”), out of funds legally available therefor,
                                    cumulative cash dividends and distributions at the rate of 5.375% per annum of the $25.00 per share
                                    liquidation preference on the Series A Preferred Shares. Dividends and distributions will be paid
                                    quarterly on March 31, June 30, September 30 and December 31 in each year, commencing on
                                    September 30, 2019.
  Liquidation Preference            $25.00 per share.
  Use of Proceeds                   The Trust estimates the total net proceeds of the offering to be $130,247,500, based on the public
                                    offering price of $25.00 per share without exercise of the over-allotment option and after deduction of the
                                    underwriting discounts and commissions and estimated offering expenses payable by us.
                                    The Trust intends to use net proceeds from this offering to purchase portfolio securities in accordance
                                    with its investment objectives and policies and may pay down a portion of the existing borrowings from
                                    the Trust’s $350 million credit facility. See “Use of Proceeds.”

                                                                           P-4




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                  012016                  6/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 8 of
                                                  185 06/09/21 Page 13 of 271 PageID 14934
          Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

  Non-Call Period/Redemption The Series A Preferred Shares generally may not be called for redemption at the option of the Trust prior
                             to September 30, 2024. The Trust reserves the right, however, to redeem the Series A Preferred Shares at
                             any time if it is necessary, in the judgment of the Board, to maintain its status as a regulated investment
                             company (a “RIC”) under Subchapter M of the Internal Revenue Code of 1986, as amended (the “Code”).
                             The Trust may also be required under certain circumstances to redeem Series A Preferred Shares before
                             or after September 30, 2024, in order to meet certain regulatory or rating agency asset coverage
                             requirements.
                                    Commencing September 30, 2024, and thereafter, to the extent permitted by the 1940 Act and
                                    Massachusetts law, the Trust may at any time, upon notice of redemption, redeem the Series A Preferred
                                    Shares in whole or in part at the liquidation preference per share plus accumulated unpaid dividends
                                    through the date of redemption.
  Stock Exchange Listing            Application has been made to list the Series A Preferred Shares on the NYSE. Prior to this offering, there
                                    has been no public market for Series A Preferred Shares. If the application is approved, it is anticipated
                                    that trading on the NYSE will begin within thirty days from the date of this Prospectus Supplement under
                                    the symbol “HFRO Pr A.” Before the Series A Preferred Shares are listed on the NYSE, the underwriters
                                    may, but are not obligated to, make a market in Series A Preferred Shares. Consequently, it is anticipated
                                    that, prior to the commencement of trading on the NYSE, an investment in Series A Preferred Shares will
                                    be illiquid.
  Taxation                          See “Tax Matters” in the accompanying Prospectus and SAI for a discussion of U.S. federal income tax
                                    considerations affecting the Trust and holders of Series A Preferred Shares.
                                    The Trust will inform shareholders of the source and tax status of all distributions promptly after the
                                    close of each calendar year. The Internal Revenue Service has taken the position that if a RIC, such as
                                    the Trust, has more than one class of shares, it may designate distributions made to each class in any
                                    year as consisting of no more than that class’s proportionate share of particular types of income for that
                                    year, including ordinary income and net capital gain. A class’s proportionate share of a particular type of
                                    income for a year is determined according to the percentage of total dividends paid by the RIC during
                                    that year to the class. Accordingly, if the Trust pays any capital gain dividends for any year, the Trust
                                    intends to designate a portion of its dividends paid to holders of Series A Preferred Shares as capital
                                    gain dividends in accordance with the Internal Revenue Service position.

  ERISA                             See “Certain Employee Benefit Plan and IRA Considerations.”
  Dividend Disbursing Agent         American Stock Transfer and Trust Company LLC (“AST”)

                                                                           P-5




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                  012017                  7/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 9 of
                                                  185 06/09/21 Page 14 of 271 PageID 14935
          Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

                                            DESCRIPTION OF THE SERIES A PREFERRED SHARES
               The following is a brief description of the terms of the Series A Preferred Shares. This is not a complete description and is
  subject to and entirely qualified by reference to the Trust’s Statement of Preferences for the Series A Preferred Shares (the “Statement of
  Preferences”). The Statement of Preferences will be attached as an exhibit to post-effective amendment number 1 to the Trust’s
  registration statement. Copies may be obtained as described under “Additional Information” in the accompanying Prospectus. Any
  capitalized terms in this section and the “Special Characteristics and Risks of the Series A Preferred Shares” section of this Prospectus
  Supplement that are not defined have the meaning assigned to them in the Statement of Preferences.

               The Trust’s Agreement and Declaration of Trust (the “Declaration of Trust”), as amended from time to time, provides that
  the Board may authorize and issue classes of shares with rights and preferences as determined by the Board, by action of the Board
  without the approval of the holders of the common shares. Currently, an unlimited number of the Trust’s shares are available for
  classification by the Board as preferred shares, par value $0.001 per share. The Statement of Preferences authorizes the issuance of up to
  6,210,000 Series A Preferred Shares. All Series A Preferred Shares will have a liquidation preference of $25.00 per share plus accumulated
  and unpaid dividends. Holders of Series A Preferred Shares shall be entitled to receive, when, as and if declared by, or under authority
  granted by the Board, out of funds legally available therefor, cumulative cash dividends and distributions at the rate of 5.375% per
  annum (computed on the basis of a 360 day year consisting of twelve 30 day months) of the $25.00 per share liquidation preference on
  the Series A Preferred Shares. Dividends and distributions on Series A Preferred Shares will accumulate from the date of their original
  issue, which is expected to be August 1, 2019.

                The Series A Preferred Shares, when issued by the Trust and paid for pursuant to the terms of this Prospectus Supplement
  and the accompanying Prospectus, will be fully paid and non-assessable and will have no preemptive, exchange or conversion rights.
  Any Series A Preferred Shares purchased or redeemed by the Trust will, after such purchase or redemption, have the status of
  authorized but unissued preferred shares. The Board may by resolution classify or reclassify any authorized and unissued Series A
  Preferred Shares from time to time by setting or changing the preferences, conversion or other rights, voting powers, restrictions,
  limitations as to dividends and distributions, qualifications or terms or conditions of redemption of such shares. So long as any Series A
  Preferred Shares are outstanding, the Trust may not, without the affirmative vote of the holders of at least two-thirds of the Trust’s
  preferred shares outstanding at the time and present and voting on such matter, voting separately as one class, amend, alter or repeal
  the provisions of the Statement of Preferences so as to in the aggregate adversely affect the rights and preferences of any preferred
  shares of the Trust. To the extent permitted under the 1940 Act, in the event that more than one series of the Trust’s preferred shares are
  outstanding, the Trust will not effect any of the actions set forth in the preceding sentence which in the aggregate adversely affects the
  rights and preferences for a series of preferred shares differently than such rights and preferences for any other series of preferred
  shares without the affirmative vote of the holders of at least two-thirds of the Trust’s preferred shares outstanding and present and
  voting on such matter of each series adversely affected (each such adversely affected series voting separately as a class to the extent
  its rights are affected differently).

               The holders of the Series A Preferred Shares are not entitled to vote on any matter that affects the rights or interests of only
  one or more other series of the Trust’s preferred shares. The Trust will notify the relevant Rating Agency ten Business Days prior to
  any such vote described above. Unless a higher percentage is required under the Governing Documents (as defined in the Statement of
  Preferences) or applicable provisions of Massachusetts law or the 1940 Act, the affirmative vote of the holders of at least two-thirds of
  the outstanding preferred shares, including Series A Preferred Shares, voting together as a single class, will be required to approve any
  plan of reorganization adversely affecting the Trust’s preferred shares or any action requiring a vote of security holders under
  Section 13(a) of the 1940 Act. The class vote of holders of the Trust’s preferred shares described above will in each case be in addition
  to a separate vote of the requisite percentage of common shares and preferred shares, including Series A Preferred Shares, voting
  together as a single class, necessary to authorize the action in question. An increase in the number of authorized preferred shares
  pursuant to the Governing Documents or the issuance of additional shares of any series of preferred shares (including Series A
  Preferred Shares) pursuant to the Governing Documents shall not in and of itself be considered to adversely affect the rights and
  preferences of the Trust’s preferred shares.

             Any dividend payment made on the Series A Preferred Shares will first be credited against the dividends and distributions
  accumulated with respect to the earliest Dividend Period for which dividends and distributions have not been paid.

              The disclosure set forth in this Description of the Series A Preferred Shares and under the heading “Special
  Characteristics and Risks of the Series A Preferred Shares” is intended to be a summary of the material provisions of the Series A
  Preferred Shares. Since this Description of the Series A Preferred Shares is only a summary, you should refer to the Statement of
  Preferences for a complete description of the obligations of the Trust and your rights.


https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                  012018                  8/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21                       Entered
                                                                  HIGHLAND INCOME    FUND01/22/21 21:50:07 Page 10 of
          Case 3:21-cv-00538-N            Document      26-45       185
                                                                   Filed  06/09/21       Page   15 ofthe271
             The disclosure set forth in this Description of the Series A Preferred Shares and under          PageID
                                                                                                         heading “Special14936
  Characteristics and Risks of the Series A Preferred Shares” supplements the description of the preferred shares set forth under the
  caption

                                                                           P-6




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                             012019                   9/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 11 of
                                                                 FUND
                                                  185 06/09/21 Page 16 of 271 PageID 14937
          Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

  “Description of Capital Structure – Preferred Shares” in the accompanying Prospectus, and in the event that any provision
  described in the disclosure set forth in this Description of the Series A Preferred Shares and under the heading “Special
  Characteristics and Risks of the Series A Preferred Shares” is inconsistent with any description contained in the accompanying
  Prospectus, the disclosure set forth in this Description of the Series A Preferred Shares and under the heading “Special
  Characteristics and Risks of the Series A Preferred Shares” will apply and supersede the description in the accompanying
  Prospectus.


                                                                 USE OF PROCEEDS

              The Trust estimates the total net proceeds of the offering to be $130,247,500, based on the public offering price of $25.00 per
  Series A Preferred Share without exercise of the over-allotment option and after deduction of the underwriting discounts and
  commissions and estimated offering expenses payable by the Trust. The Trust intends to use net proceeds from this offering to
  purchase portfolio securities in accordance with its investment objectives and policies and may pay down a portion of the existing
  borrowings from the Trust’s $350 million credit facility, which currently bears interest at Libor + 1.35% with a maturity date of February 2,
  2020.


                                                                  CAPITALIZATION

               The following table sets forth (i) the audited capitalization of the Trust as of December 31, 2018 and (ii) the unaudited
  adjusted capitalization of the Trust assuming the issuance of the 5,400,000 Series A Preferred Shares offered in this Prospectus
  Supplement. The actual size of the offering (including with the overallotment option) may be greater or less than what is assumed in the
  table below.

                                                                                             Actu al           As adju ste d
                                                                                            (au dite d)        (unaudite d)
                    Preferred shares, $0.001 par value per share, unlimited
                      shares authorized                                                 $            —           135,000,000
                    (The “Actual” column reflects the Trust’s outstanding
                      capitalization as of December 31, 2018. The “As adjusted
                      (unaudited)” column assumes the issuance of 5,400,000
                      Series A Preferred Shares, $25.00 liquidation preference
                      per share, and the common shares outstanding at
                      December 31, 2018.)
                    Shareholders’ equity applicable to common shares:
                    Common shares, $0.001 par value per share; unlimited
                      shares authorized                                                           71,873              71,873
                         (The “Actual” and “As Adjusted (unaudited)”
                            columns reflect the 71,872,584 shares outstanding as
                            of December 31, 2018.)
                    Paid-in surplus*                                                     1,628,548,821         1,624,898,821
                    Total distributable loss                                              (602,209,176)         (602,209,176)
                    Net assets applicable to common shares                               1,026,411,518         1,022,761,518
                    Liquidation preference of preferred shares                                     —             135,000,000
                    Net assets, plus the liquidation preference of preferred
                      shares                                                             1,026,411,518         1,157,761,518
  * As adjusted paid-in surplus reflects a deduction for the estimated underwriting discounts of $3,150,000 and estimated offering
    expenses of $500,000.

              For financial reporting purposes, the Trust will deduct the liquidation preference of its outstanding preferred shares from
  “net assets,” so long as the senior securities have redemption features that are not solely within the control of the Trust. For all
  regulatory purposes, the Trust’s preferred shares will be treated as equity (rather than debt).

                                                                           P-7


https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                 012020                  10/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 12 of
                                                                 FUND
                                                  185 06/09/21 Page 17 of 271 PageID 14938
          Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

                                                       DESCRIPTION OF THE SECURITIES
               The following information regarding the Trust’s authorized shares is as of the date hereof.

                                                                                                                           Am ou n t
                                                                                                                         O u tstan din g
                                                                                                      Am ount He ld      Exclu sive of
                                                                                      Am ou n t       by Tru st or for   Am ount He ld
              Title of C lass                                                        Au th oriz e d    its Accou n t        by Tru st
              Common Shares                                                           Unlimited                  —          71,872,584
              Series A Preferred Shares                                               6,210,000                  —                   0
              Other Series of Preferred Shares                                        Unlimited                  —                   0


                                                             ASSET COVERAGE RATIO
               Pursuant to the 1940 Act, the Trust generally will not be permitted to declare any dividend, or declare any other distribution,
  upon any outstanding common shares, purchase any common shares or issue preferred shares, unless, in every such case, all preferred
  shares issued by the Trust have at the time of declaration of any such dividend or distribution or at the time of any such purchase or
  issuance an asset coverage of at least 200% (“1940 Act Asset Coverage Requirement”) after deducting the amount of such dividend,
  distribution, or purchase price, as the case may be. As of the date of this Prospectus Supplement, all of the Trust’s outstanding
  preferred shares are expected to have asset coverage on the date of issuance of the Series A Preferred Shares of approximately 270%.

              In addition to the 1940 Act Asset Coverage Requirement, the Trust is subject to certain restrictions on investments
  imposed by guidelines of one or more rating agencies that are expected to issue a rating for the Series A Preferred Shares. See “Special
  Characteristics and Risks of the Series A Preferred Shares — Risks — Credit Rating Risk” in this Prospectus Supplement.

                                                                           P-8




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                       012021            11/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 13 of
                                                                 FUND
                                                  185 06/09/21 Page 18 of 271 PageID 14939
          Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

                           SPECIAL CHARACTERISTICS AND RISKS OF THE SERIES A PREFERRED SHARES
  Dividends
              Holders of Series A Preferred Shares shall be entitled to receive, when, as and if declared by, or under authority granted by
  the Board, out of funds legally available therefor, cumulative cash dividends and distributions at the rate of 5.375% per annum
  (computed on the basis of a 360 day year consisting of twelve 30 day months) of the $25.00 per share liquidation preference on the
  Series A Preferred Shares. Dividends and distributions on Series A Preferred Shares will accumulate from the date of their original issue,
  which is expected to be August 1, 2019.

               Dividends and distributions will be payable quarterly on March 31, June 30, September 30 and December 31 in each year
  (each a “Dividend Payment Date”) commencing on September 30, 2019 (or, if any such day is not a business day, then on the next
  succeeding business day) to holders of record of Series A Preferred Shares as they appear on the share register of the Trust at the close
  of business on the fifth preceding business day (each, a “Record Date”). Dividends and distributions on Series A Preferred Shares that
  were originally issued on the Date of Original Issue (i.e., the Series A Preferred Shares to be issued in this offering) shall accumulate
  from the Date of Original Issue. Dividends and distributions on all other Series A Preferred Shares (i.e., any additional Series A Preferred
  Shares that may be issued in future offerings) will accumulate from (i) the date on which such shares are originally issued if such date is
  a Dividend Payment Date, (ii) the immediately preceding Dividend Payment Date if the date on which such shares are originally issued is
  other than a Dividend Payment Date and is on or before a Record Date or (iii) the immediately following Dividend Payment Date if the
  date on which such shares are originally issued is during the period between a Record Date and a Dividend Payment Date. Each period
  beginning on and including a Dividend Payment Date (or the date of original issue, in the case of the first dividend period after the first
  issuance of the Series A Preferred Shares) and ending on but excluding the next succeeding Dividend Payment Date is referred to herein
  as a “Dividend Period.” Dividends and distributions on account of arrears for any past Dividend Period or in connection with the
  redemption of Series A Preferred Shares may be declared and paid at any time, without reference to any Dividend Payment Date, to
  holders of record on such date as shall be fixed by the Board that is not more than 30 days before the Dividend Payment Date.

               No full dividends or distributions will be declared or paid on Series A Preferred Shares for any Dividend Period or part
  thereof unless full cumulative dividends and distributions due through the most recent Dividend Payment Dates therefor on all
  outstanding shares of any series of preferred shares of the Trust ranking on a parity with the Series A Preferred Shares as to the
  payment of dividends and distributions have been or contemporaneously are declared and paid through the most recent Dividend
  Payment Dates therefor. If full cumulative dividends and distributions due have not been paid on all of the Trust’s outstanding preferred
  shares, any dividends and distributions being paid on such preferred shares (including the Series A Preferred Shares) will be paid as
  nearly pro rata as possible in proportion to the respective amounts of dividends and distributions accumulated but unpaid on each such
  series of preferred shares on the relevant Dividend Payment Date.


  Restrictions on Issuance, Dividend, Redemption and Other Payments
               Under the 1940 Act, the Trust is not permitted to issue preferred shares (such as the Series A Preferred Shares) unless
  immediately after such issuance the Trust will have an asset coverage of at least 200% (or such other percentage as may in the future be
  specified in or under the 1940 Act as the minimum asset coverage for senior securities representing stock of a closed-end investment
  company as a condition of declaring distributions, purchases or redemptions of its stock). In general, the term “asset coverage” for this
  purpose means the ratio which the value of the total assets of the Trust, less all liabilities and indebtedness not represented by senior
  securities, bears to the aggregate amount of senior securities representing indebtedness of the Trust plus the aggregate of the
  involuntary liquidation preference of the preferred shares. The involuntary liquidation preference refers to the amount to which the
  preferred shares would be entitled on the involuntary liquidation of the Trust in preference to a security junior to them. The Trust also is
  not permitted to declare any cash dividend or other distribution on its common shares or purchase its common shares unless, at the time
  of such declaration or purchase, the Trust satisfies this 200% asset coverage requirement after deducting the amount of the dividend,
  distribution or purchase price, as applicable.

               In addition, the Trust may be limited in its ability to declare any cash distribution on its shares (including the Series A
  Preferred Shares) or purchase its capital stock (including the Series A Preferred Shares) unless, at the time of such declaration or
  purchase, the Trust has an asset coverage on its indebtedness, if any, of at least 300% after deducting the amount of such distribution
  or purchase price, as applicable. The 1940 Act contains an exception, however, that permits dividends to be declared upon any preferred
  shares issued by the Trust (including the Series A Preferred Shares) if the Trust’s indebtedness has an asset coverage of at least 200%
  at the time of declaration after deducting the amount of the dividend. In general, the term “asset coverage” for this purpose means the
  ratio which the value of the total assets of the Trust, less all liabilities and indebtedness not represented by senior securities, bears to
  the aggregate amount of senior securities representing indebtedness of the Trust.

https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                 012022                 12/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 14 of
                                                                 FUND
                                                  185
          Case 3:21-cv-00538-N Document 26-45 Filed P-9 06/09/21    Page 19 of 271 PageID 14940




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm   012023        13/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 15 of
                                                                 FUND
                                                  185 06/09/21 Page 20 of 271 PageID 14941
          Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

                The term “senior security” does not include any promissory note or other evidence of indebtedness in any case where such
  a loan is for temporary purposes only and in an amount not exceeding 5% of the value of the total assets of the Trust at the time when
  the loan is made. A loan is presumed under the 1940 Act to be for temporary purposes if it is repaid within 60 days and is not extended
  or renewed; otherwise it is presumed not to be for temporary purposes. For purposes of determining whether the 200% and 300% asset
  coverage requirements described above apply in connection with dividends or distributions on or purchases or redemptions of Series A
  Preferred Shares, the asset coverages may be calculated on the basis of values calculated as of a time within 48 hours (not including
  Sundays or holidays) next preceding the time of the applicable determination.

               So long as any preferred shares are outstanding, the Trust may not pay any dividend or distribution (other than a dividend
  or distribution paid in common shares or in options, warrants or rights to subscribe for or purchase common shares) in respect of the
  common shares (except by conversion into or exchange for shares of the Trust ranking junior to the preferred shares as to the payment
  of dividends or distributions and the distribution of assets upon liquidation), unless:
                      •       the Trust has declared and paid (or provided to the relevant dividend paying agent) all cumulative
                              distributions on the Trust’s outstanding preferred shares due on or prior to the date of such common shares
                              dividend or distribution;
                      •       the Trust has redeemed the full number of preferred shares to be redeemed pursuant to any mandatory
                              redemption provision in the Trust’s Governing Documents; and
                      •       after making the distribution, the Trust meets applicable asset coverage requirements under the 1940 Act with
                              respect to its preferred shares.

                No complete distribution due for a particular dividend period will be declared or made on any series of preferred shares for
  any dividend period, or part thereof, unless full cumulative distributions due through the most recent dividend payment dates therefore
  for all outstanding series of preferred shares of the Trust ranking on a parity with such series as to distributions have been or
  contemporaneously are declared and made. If full cumulative distributions due have not been made on all outstanding preferred shares
  of the Trust ranking on a parity with such series of preferred shares as to the payment of distributions, any distributions being paid on
  the preferred shares will be paid as nearly pro rata as possible in proportion to the respective amounts of distribution accumulated but
  unmade on each such series of preferred shares on the relevant dividend payment date. The Trust’s obligations to make distributions on
  the preferred shares will be subordinate to its obligations to pay interest and principal, when due, on any senior securities representing
  debt.


  Voting Rights
              Except as otherwise provided in the Trust’s Governing Documents (including the Statement of Preferences) or a resolution
  of the Board, or as required by applicable law, holders of Series A Preferred Shares will have no power to vote on any matter except
  matters submitted to a vote of the Trust’s common shares. In any matter submitted to a vote of the holders of the common shares, each
  holder of Series A Preferred Shares will be entitled to one vote for each Series A Preferred Share held and the holders of the outstanding
  preferred shares of the Trust, including Series A Preferred Shares, and the common shares will vote together as a single class; provided,
  however, that the holders of the outstanding preferred shares of the Trust, including Series A Preferred Shares, shall be entitled, as a
  separate class, to the exclusion of the holders of all other securities and classes of capital shares of the Trust, to elect two of the Trust’s
  Trustees.

               During any period in which any one or more of the conditions described below shall exist (such period being referred to
  herein as a “Voting Period”), the number and/or composition of Trustees constituting the Board will be automatically adjusted as
  necessary to permit the holders of outstanding preferred shares of the Trust, including the Series A Preferred Shares, voting separately
  as one class (to the exclusion of the holders of all other securities and classes of capital shares of the Trust) to elect the number of
  Trustees that, when added to the two Trustees elected exclusively by the holders of the Trust’s preferred shares as described in the
  above paragraph, would constitute a simple majority of the Board as so adjusted. The Trust and the Board will take all necessary
  actions, including effecting the removal of Trustees or amendment of the Trust’s Declaration of Trust, to effect an adjustment of the
  number and/or composition of Trustees as described in the preceding sentence. A Voting Period shall commence:

               (i) if at any time accumulated dividends and distributions (whether or not earned or declared, and whether or not funds are
  then legally available in an amount sufficient therefor) on the outstanding Series A Preferred Shares equal to at least two full years’
  dividends and distributions shall be due and unpaid and sufficient cash or specified securities shall not have been deposited with AST
  and its successors or any other dividend disbursing agent appointed by the Trust for the payment of such accumulated dividends and
  distributions; or
https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                   012024                  14/184
12/14/2020Case  19-34054-sgj11 Doc 1822-78 Filed 01/22/21                        Entered
                                                                    HIGHLAND INCOME      FUND 01/22/21 21:50:07 Page 16 of
          Case   3:21-cv-00538-N            Document       26-45      185
                                                                     Filed   06/09/21        Page     21 aofmajority
             (ii) if at any time holders of any other preferred shares of the Trust are entitled to elect    271 ofPageID     14942
                                                                                                                     the Trustees of the
  Trust under the 1940 Act or statement of preferences creating such shares.

                                                                           P-10




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                 012025                  15/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 17 of
                                                                 FUND
                                                  185 06/09/21 Page 22 of 271 PageID 14943
          Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

               Additional voting rights are described in “Description of the Series A Preferred Shares.”


  Rating Agency Guidelines
               The Trust anticipates that Moody’s Investors Service, Inc. (“Moody’s”) will initially rate the Series A Preferred Shares. The
  Trust is, and expects that it will be, required under the applicable rating agency guidelines to maintain assets having in the aggregate a
  discounted value at least equal to the Basic Maintenance Amount (as defined in the Statement of Preferences), for its outstanding
  preferred shares, including the Series A Preferred Shares. To the extent any particular portfolio holding does not satisfy the applicable
  rating agency’s guidelines, all or a portion of such holding’s value will not be included in the calculation of discounted value (as defined
  by such rating agency). The Moody’s guidelines also impose certain diversification requirements and industry concentration limitations
  on the Trust’s overall portfolio, and apply specified discounts to securities held by the Trust (except certain money market securities).

               If the value of the Trust’s assets, as discounted in accordance with the rating agency guidelines, is less than the Basic
  Maintenance Amount, the Trust is required to use its commercially reasonable efforts to cure such failure. If the Trust does not cure in a
  timely manner a failure to maintain a discounted value of its portfolio equal to the Basic Maintenance Amount in accordance with the
  requirements of the applicable rating agency or agencies then rating the Trust’s preferred shares, including the Series A Preferred
  Shares, at the request of the Trust, the Trust will be required to mandatorily redeem a portion its preferred shares, including the Series A
  Preferred Shares, sufficient to cure such failure as described below under “—Redemption.”

               Any rating agency providing a rating for the Trust’s preferred shares, including the Series A Preferred Shares, at the
  request of the Trust may, at any time, change or withdraw any such rating. The Board, without further action by the Trust’s
  shareholders, may amend, alter, add to or repeal any provision of the statements of preferences for the preferred shares, including the
  Statement of Preferences for the Series A Preferred Shares, that has been adopted by the Trust pursuant to the rating agency guidelines
  or add covenants and other obligations of the Trust to the statements of preferences, if the applicable rating agency confirms that such
  amendments or modifications are necessary to prevent a reduction in, or the withdrawal of, a rating of the Trust’s preferred shares,
  including the Series A Preferred Shares, and such amendments and modifications do not adversely affect the rights and preferences of
  and are in the aggregate in the best interests of the holders of the Trust’s preferred shares.

               As described by Moody’s or any other rating agency then rating a series of the Trust’s preferred shares at the Trust’s
  request, the ratings assigned to each series of preferred shares, including the Series A Preferred Shares, are assessments of the capacity
  and willingness of the Trust to pay the obligations of each such series. The ratings on these series of preferred shares are not
  recommendations to purchase, hold or sell shares of any series, inasmuch as the ratings do not comment as to market price or suitability
  for a particular investor. The rating agency guidelines also do not address the likelihood that an owner of preferred shares will be able to
  sell such shares on an exchange, in an auction or otherwise. The ratings are based on current information furnished to Moody’s or any
  other rating agency then rating a series of the Trust’s preferred shares at the Trust’s request by the Trust and the Adviser and
  information obtained from other sources. The ratings may be changed, suspended or withdrawn as a result of changes in, or the
  unavailability of, such information.

               A rating agency’s guidelines apply to each series of preferred shares, including the Series A Preferred Shares, only so long
  as such rating agency is rating such series at the request of the Trust. The Trust expects to pay fees to Moody’s for rating the Series A
  Preferred Shares.


  Redemption
             Mandatory Redemption. Under certain circumstances, the Series A Preferred Shares will be subject to mandatory
  redemption by the Trust out of funds legally available therefor in accordance with the Statement of Preferences and applicable law.

                If the Trust fails to have asset coverage, as determined in accordance with Section 18(h) of the 1940 Act, of at least 200%
  with respect to all outstanding senior securities of the Trust which are stock, including all outstanding Series A Preferred Shares (or
  such other asset coverage as may in the future be specified in or under the 1940 Act as the minimum asset coverage for senior securities
  which are stock of a closed-end investment company as a condition of declaring dividends on its common stock), as of the last
  Business Day of March, June, September and December of each year in which any Series A Preferred Shares are outstanding, and such
  failure is not cured as of the cure date specified in the Statement of Preferences (49 days following such Business Day), (i) the Trust
  shall give a notice of redemption with respect to the redemption of a sufficient number of its preferred shares, which at the Trust’s
  determination (to the extent permitted by the 1940 Act and Massachusetts law) may include any proportion of Series A Preferred Shares,
  to enable it to meet such asset coverage requirements, and, at the Trust’s discretion, such additional number of Series A Preferred
  Shares or any other series of preferred shares in order for the Trust to have asset coverage with respect to the Series A Preferred Shares
https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                 012026                 16/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21                      Entered
                                                                   HIGHLAND INCOME    FUND01/22/21 21:50:07 Page 18 of
        Case    3:21-cv-00538-N           Document        26-45     185
                                                                   Filed  06/09/21        Page  23 ofofas271
  and any other series of preferred shares of the Trust remaining outstanding after such redemption             PageID
                                                                                                          great as         14944
                                                                                                                   220%, and (ii) deposit
  an amount with AST and its successors or any other dividend-disbursing agent appointed by the Trust, having an initial combined
  value sufficient to effect the redemption of the Series A Preferred Shares or other series of preferred shares to be redeemed.

               If the Trust is required to redeem any preferred shares (including Series A Preferred Shares) as a result of a failure to
  maintain such minimum 1940 Act asset coverage as of an applicable cure date, then the Trust shall, to the extent permitted by the 1940
  Act and Massachusetts law, by the close of business on such cure date fix a redemption date that is on or before the 30th Business Day
  after such cure date and proceed to redeem the preferred shares, including the Series A Preferred Shares. On such redemption date, the
  Trust shall redeem, out of funds legally available therefor, (i) the number of its preferred shares, which, to the

                                                                           P-11




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                               012027                17/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 19 of
                                                                 FUND
                                                  185 06/09/21 Page 24 of 271 PageID 14945
          Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

  extent permitted by the 1940 Act and Massachusetts law, at the option of the Trust may include any proportion of Series A Preferred
  Shares or shares of any other series of preferred shares of the Trust, is equal to the minimum number of shares the redemption of which,
  if such redemption had occurred immediately prior to the opening of business on such cure date, would have resulted in the Trust
  having asset coverage immediately prior to the opening of business on such cure date in compliance with the 1940 Act or (ii) if asset
  coverage cannot be so restored, all of the outstanding Series A Preferred Shares, in each case at a price equal to $25.00 per share plus
  accumulated but unpaid dividends and distributions (whether or not earned or declared by the Trust) through and including the date of
  redemption. In addition, as reflected above, the Trust may, but is not required to, redeem an additional number of preferred shares
  (including Series A Preferred Shares) which, when aggregated with all other preferred shares redeemed by the Trust, permits the Trust to
  have with respect to the preferred shares (including Series A Preferred Shares) remaining outstanding after such redemption a 1940 Act
  asset coverage of as great as 220%.

               Similarly, as reflected above under “—Rating Agency Guidelines,” so long as Moody’s or another rating agency is rating
  the Trust’s preferred shares (including the Series A Preferred Shares) at the request of the Trust, the Trust will be required to maintain,
  on the last Business Day of each month, assets having in the aggregate a discounted value at least equal to the Basic Maintenance
  Amount. So long as Moody’s or another rating agency is rating the Trust’s preferred shares (including the Series A Preferred Shares) at
  the request of the Trust, if the Trust fails to have assets having in the aggregate a discounted value at least equal to the Basic
  Maintenance Amount as of the last Business Day of any month, and such failure is not cured as of the cure date specified in the
  Statement of Preferences (10 Business Days following such Business Day), the Trust shall similarly follow the redemption protocol
  summarized above to restore compliance with the Basic Maintenance Amount, and the Trust may, but is not required to, redeem an
  additional number of preferred shares (including Series A Preferred Shares) which, when aggregated with all other preferred shares
  redeemed by the Trust, permits the Trust to have with respect to the preferred shares (including Series A Preferred Shares) remaining
  outstanding after such redemption assets having in the aggregate a discounted value equal to as great as 110% of the Basic
  Maintenance Amount.

                Optional Redemption. Prior to September 30, 2024, the Series A Preferred Shares are not subject to optional redemption by
  the Trust unless the redemption is necessary, in the judgment of the Board, to maintain the Trust’s status as a RIC under Subchapter M
  of the Code. Commencing September 30, 2024, and thereafter, to the extent permitted by the 1940 Act and Massachusetts law, the Trust
  may at any time upon notice in the manner provided in the Statement of Preferences redeem the Series A Preferred Shares in whole or in
  part at a price equal to the liquidation preference per share plus accumulated but unpaid dividends and distributions through and
  including the date of redemption.

                Redemption Procedures. If the Trust determines or is required to redeem preferred shares, it will mail a notice of redemption
  to holders of the shares to be redeemed. Each notice of redemption will state (i) the redemption date, (ii) the number or percentage of
  preferred shares to be redeemed (which may be expressed as a percentage of such shares outstanding), (iii) the CUSIP number(s) of
  such shares, (iv) the redemption price (specifying the amount of accumulated distributions to be included therein, (v) the place or places
  where such shares are to be redeemed, (vi) that dividends or distributions on the shares to be redeemed will cease to accumulate on
  such redemption date, (vii) the provision of the Statement of Preferences under which the redemption is being made, and (viii) in the
  case of an optional redemption, any conditions precedent to such redemption. No defect in the notice of redemption or in the mailing
  thereof will affect the validity of the redemption proceedings, except as required by applicable law.

              The redemption date with respect to the preferred shares will not be fewer than 30 days nor more than 90 days (subject to
  NYSE requirements) after the date of the applicable notice of redemption. The holders of preferred shares will not have the right to
  redeem any of their shares at their option except to the extent specified in the Statement of Preferences. The holders of preferred shares
  may receive shorter notice in the event of a mandatory redemption.


  Liquidation
                In the event of any liquidation, dissolution or winding up of the affairs of the Trust, whether voluntary or involuntary, the
  holders of Series A Preferred Shares shall be entitled to receive out of the assets of the Trust available for distribution to shareholders,
  after satisfying claims of creditors but before any distribution or payment shall be made in respect of the Trust’s common shares or any
  other shares of the Trust ranking junior to the Series A Preferred Shares as to liquidation payments, a liquidation distribution in the
  amount of $25.00 per share (the “Liquidation Preference”), plus an amount equal to all unpaid dividends and distributions accumulated
  to and including the date fixed for such distribution or payment (whether or not earned or declared by the Trust, but excluding interest
  thereon), and such holders shall be entitled to no further participation in any distribution or payment in connection with any such
  liquidation, dissolution or winding up of the Trust.



https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                  012028                 18/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21         HIGHLAND INCOMEEnteredFUND01/22/21 21:50:07 Page 20 of
          Case   3:21-cv-00538-N          Document      26-45      185
                                                                  Filed   06/09/21        Page    25voluntary
             If, upon any liquidation, dissolution or winding up of the affairs of the Trust, whether of 271 orPageID    14946
                                                                                                                involuntary, the assets
  of the Trust available for distribution among the holders of all outstanding Series A Preferred Shares and all outstanding shares of any
  other series of the Trust’s preferred shares ranking on a parity with the Series A Preferred Shares as to payment upon liquidation shall
  be insufficient to permit the payment in full to such holders of Series A Preferred Shares of the Liquidation Preference plus accumulated
  and unpaid dividends and distributions and the amounts due upon liquidation with respect to all outstanding shares of such other
  series of preferred shares of the Trust, then such available assets shall be distributed among the holders of Series A Preferred Shares
  and such other series of preferred shares of the Trust ratably in proportion to the respective preferential liquidation amounts to which
  they are entitled. Unless and until the Liquidation Preference plus accumulated and unpaid dividends and distributions has been paid in
  full to the holders of Series A Preferred Shares, no dividends or distributions will be made to holders of the Trust’s common shares or
  any other shares of the Trust ranking junior to the Series A Preferred Shares as to liquidation.


  Stock Exchange Listing
              Application has been made to list the Series A Preferred Shares on the NYSE. If the application is approved, the Series A
  Preferred Shares are expected to commence trading on the NYSE within thirty days of the date of issuance under the symbol “HFRO Pr
  A.”

                                                                           P-12




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                               012029                19/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 21 of
                                                                 FUND
                                                  185 06/09/21 Page 26 of 271 PageID 14947
          Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

  Risks
               Risk is inherent in all investing. Therefore, before investing in the Series A Preferred Shares you should consider the risks
  carefully. See “Principal Risks of the Trust” in the accompanying Prospectus as well as the risks below.

                Material Weakness Risk. The Trust has identified a material weakness in its internal control over financial reporting related
  to the fair valuation of the Trust’s portfolio securities that, if not properly remediated, could result in material misstatements in its
  reported net asset value and financial statements. While there were no material misstatements of the Trust’s annual or interim financial
  reporting for the period ended December 31, 2018 related to fair valuation of the Trust’s portfolio securities, the principal executive
  officer and principal financial officer identified a material weakness relating to the Trust’s internal control over financial reporting under
  standards established by the Public Company Accounting Oversight Board, or PCAOB, for the period then ended. The PCAOB defines
  a material weakness as a deficiency, or a combination of deficiencies, in internal control over financial reporting such that there is a
  reasonable possibility that a material misstatement of the company’s annual or interim financial statements will not be prevented or
  detected on a timely basis. A deficiency in internal control exists when the design or operation of a control does not allow management
  or employees, in the normal course of performing their assigned functions, to prevent or detect misstatements on a timely basis.

               The Trust has taken actions to remediate this material weakness, but some of these measures will take time to be confirmed
  to be effective. There can be no assurance that the steps taken will remediate such weaknesses, nor can we be certain of whether
  additional actions will be required or the costs of any such actions. Until measures are tested and confirmed to be effective, the
  identified material weakness may continue to exist.

                The Trust may need to take additional measures to fully mitigate these issues, and the measures taken to improve its
  internal controls may not be sufficient to address the issues identified, to ensure that internal controls are effective or to ensure that the
  identified material weaknesses or significant deficiencies or other material weaknesses or deficiencies will not result in a material
  misstatement of the Trust’s annual or interim financial statements. Because such material weakness related to our valuation of portfolio
  securities, it could also impact the accuracy of our daily net asset value calculations. In addition, other material weaknesses or
  deficiencies may be identified in the future. If the Trust is unable to correct material weaknesses or deficiencies in internal controls in a
  timely manner, its ability to record, process, summarize and report its net asset value and financial information accurately and within the
  time periods specified in the rules and forms of the SEC will be adversely affected. This failure could negatively affect the market price
  and trading liquidity of its securities, cause investors to lose confidence in our reported financial information, subject us to civil and
  criminal investigations and penalties, and generally materially and adversely impact its business and financial condition.

               Primary risks associated with an investment in the Series A Preferred Shares include:

              Market Price Risk. The market price for the Series A Preferred Shares will be influenced by changes in interest rates, the
  perceived credit quality of the Series A Preferred Shares and other factors, and may be higher or lower than the liquidation preference of
  the Series A Preferred Shares. There is currently no market for the Series A Preferred Shares of the Trust.

                Liquidity Risk. Currently, there is no public market for the Series A Preferred Shares of the Trust. As noted above, an
  application has been made to list the Series A Preferred Shares on the NYSE. However, during an initial period which is not expected to
  exceed thirty days after the date of its issuance, the Series A Preferred Shares will not be listed on any securities exchange. Before the
  Series A Preferred Shares are listed on the NYSE, the underwriters may, but are not obligated to, make a market in the Series A Preferred
  Shares. No assurances can be provided that listing on any securities exchange or market making by the underwriters will occur or will
  result in the market for Series A Preferred Shares being liquid at any time.

               Redemption Risk. The Trust may at any time redeem Series A Preferred Shares to the extent necessary to meet regulatory
  asset coverage requirements or requirements imposed by credit rating agencies. For example, if the value of the Trust’s investment
  portfolio declines, thereby reducing the asset coverage for the Series A Preferred Shares, the Trust may be obligated under the terms of
  the Series A Preferred Shares to redeem some or all of the Series A Preferred Shares. In addition, commencing September 30, 2024, the
  Trust will be able to call the Series A Preferred Shares at the option of the Trust. Investors may not be able to reinvest the proceeds of
  any redemption in an investment providing the same or a higher dividend rate than that of the Series A Preferred Shares. Precipitous
  declines in the value of the Trust’s assets could result in the Trust having insufficient assets to redeem all of the Series A Preferred
  Shares for the full redemption price.

               Subordination Risk. The Series A Preferred Shares are not a debt obligation of the Trust. The Series A Preferred Shares are
  junior in respect of distributions and liquidation preference to the current and future indebtedness incurred by the Trust, and will have
  the same priority with respect to payment of dividends and distributions and liquidation preference as any other preferred shares that

https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                   012030                  20/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21                       Entered
                                                                  HIGHLAND INCOME      FUND 01/22/21 21:50:07 Page 22 of
         Case    3:21-cv-00538-N         Document       26-45       185
  the Trust may issue. The Series A Preferred Shares are subject to greater credit risk than any of27
                                                                   Filed  06/09/21         Page    the of 271debt
                                                                                                       Trust’s PageID     14948
                                                                                                                  instruments, which
  would be of higher priority in the Trust’s capital structure.

                                                                           P-13




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                             012031                  21/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 23 of
                                                                 FUND
                                                  185 06/09/21 Page 28 of 271 PageID 14949
          Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

               Credit Rating Risk. The Trust is seeking a credit rating on the Series A Preferred Shares. Any credit rating that is issued on
  the Series A Preferred Shares could be reduced or withdrawn while an investor holds Series A Preferred Shares. A reduction or
  withdrawal of the credit rating would likely have an adverse effect on the market value of the Series A Preferred Shares. In addition, a
  credit rating does not eliminate or mitigate the risks of investing in the Series A Preferred Shares.

                Distribution Risk. The Trust may not earn sufficient income from its investments to make distributions on the Series A
  Preferred Shares, in which case the distributions on the Series A Preferred Shares would be considered a return of capital. See
  “Prospectus Summary—Distributions—Preferred Shares Distributions” in the Prospectus. Additionally, if the Trust were to issue notes,
  the Trust’s failure to meet certain asset coverage requirements with respect to such notes would prohibit the Trust from making
  distributions on the Series A Preferred Shares; any bank borrowings the Trust may enter into in the future could contain similarly
  restrictive terms.

               The Trust currently leverages through borrowings made by HFRO Sub, LLC under the Financing Arrangement with Bank of
  America Merrill Lynch (“BAML”). As of June 30, 2019, HFRO Sub, LLC had drawn $350 million under the Financing Arrangement and
  the Trust’s asset coverage ratio was 342%. On February 2, 2018, HFRO Sub, LLC a wholly-owned subsidiary of the Trust entered into
  Financing Arrangement with BAML. Pursuant to the terms of the Financing Arrangement, and subject to certain customary conditions,
  HFRO Sub, LLC may borrow on a revolving basis a maximum of $500 million. In connection with the Financing Arrangement, HFRO Sub,
  LLC and the Trust have made representations and warranties regarding the loans and underlying collateral and are required to comply
  with various covenants, reporting requirements and other customary requirements. The Facility also limits the recourse of the lender to
  the assets of HFRO Sub, LLC and includes usual and customary events of default for senior secured revolving facilities of this nature.

                Interest Rate Risk. The Series A Preferred Shares pay dividends at a fixed rate. Prices of fixed income investments tend to
  vary inversely with changes in market yields. The market yields on securities comparable to the Series A Preferred Shares may increase,
  which would likely result in a decline in the value of the Series A Preferred Shares. Additionally, if interest rates rise, securities
  comparable to the Series A Preferred Shares may pay higher dividend rates and holders of the Series A Preferred Shares may not be able
  to sell the Series A Preferred Shares at their liquidation preference and reinvest the proceeds at market rates. The Trust may be subject
  to a greater risk of rising interest rates due to the current period of historically low interest rates. Recently, there have been some modest
  signs of inflationary price movements. There is a possibility that interest rates may rise, which would likely drive down the prices of
  income- or dividend-paying securities.


                                     CERTAIN EMPLOYEE BENEFIT PLAN AND IRA CONSIDERATIONS

               The following is a summary of certain considerations associated with the purchase of the Series A Preferred Shares by
  employee benefit plans that are subject to Title I of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), plans,
  individual retirement accounts (“IRAs”) and other arrangements that are subject to Section 4975 of the Code, and entities whose
  underlying assets are considered to include “plan assets” of any such plan, account or arrangement (each, a “Benefit Plan”).

               ERISA and the Code impose certain duties on persons who are fiduciaries of a Benefit Plan and prohibit certain transactions
  involving the assets of a Benefit Plan and its fiduciaries or other interested parties. Under ERISA and the Code, any person who
  exercises any discretionary authority or control over the administration of such a Benefit Plan or the management or disposition of the
  assets of such a Benefit Plan, or who renders investment advice for a fee or other compensation to such a Benefit Plan, is generally
  considered to be a fiduciary of the Benefit Plan. Moreover, governmental plans (as defined in Section 3(32) of ERISA), certain church
  plans (as defined in Section 3(33) of ERISA), and foreign plans (as described in Section 4(b)(4) of ERISA) (each such governmental,
  church and foreign plan referred to as a “Non-ERISA Plan,” and together with Benefit Plans, referred to herein as “Plans”), are not
  subject to the fiduciary responsibility provisions of Title I of ERISA or Section 4975 of the Code, but may be subject to state, federal or
  other laws or regulations substantively similar to such portions of ERISA or Section 4975 of the Code (“Similar Law”).

               Because the Trust is registered as an investment company under the 1940 Act, it is anticipated that the Trust’s assets
  should not be deemed “plan assets” of Benefit Plans investing in the Trust for purposes of the fiduciary responsibility and prohibited
  transaction rules of ERISA and the Code. For this reason, the Adviser should not be a fiduciary within the meaning of ERISA or the
  Code with respect to the assets of any Benefit Plan solely as a result of the Benefit Plan’s investment in the Trust.

                                                                           P-14




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                  012032                  22/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 24 of
                                                                 FUND
                                                  185 06/09/21 Page 29 of 271 PageID 14950
          Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

               In considering an investment in the Series A Preferred Shares of a portion of the assets of any Plan, a fiduciary or other
  person considering the investment should determine whether the investment is in accordance with the documents and instruments
  governing the Plan and the applicable provisions of ERISA, Section 4975 of the Code and Similar Law including, without limitation, to
  the extent applicable, the prudence, diversification, delegation of control, conflicts of interest and prohibited transaction provisions of
  ERISA and the Code. The purchase of Series A Preferred Shares by a fiduciary for a Plan should be considered in light of such
  requirements.

                In addition, Section 406 of ERISA and Section 4975 of the Code prohibit certain transactions involving the assets of a
  Benefit Plan and certain persons (referred to as “parties in interest” for purposes of ERISA and “disqualified persons” for purposes of
  the Code) having certain relationships to such Benefit Plans, unless a statutory or administrative exemption is applicable to the
  transaction. A party in interest or disqualified person who engages in a nonexempt prohibited transaction may be subject to excise taxes
  and such parties and fiduciaries causing a Benefit Plan to engage in such transactions may be subject to other penalties and liabilities
  under ERISA and/or the Code (or with respect to certain Benefit Plans, such as IRAs, a prohibited transaction may cause the Benefit
  Plan to lose its tax-exempt status). In this regard, the U.S. Department of Labor has issued certain prohibited transaction class
  exemptions (“PTCEs”) that may apply to the purchase of the Series A Preferred Shares. These class exemptions include, without
  limitation, PTCE 84-14 respecting transactions determined by independent qualified professional asset managers, PTCE 90-1 respecting
  insurance company pooled separate accounts, PTCE 91-38 respecting bank collective investment funds, PTCE 95-60 respecting life
  insurance company general accounts and PTCE 96-23 respecting transactions determined by in-house asset managers, PTCE 84-24
  respecting purchases of shares in investment companies) and PTCE 75-1 respecting sales of securities. In addition, Section 408(b)(17) of
  ERISA and Section 4975(d)(20) of the Code each provides a limited exemption, commonly referred to as the “service provider
  exemption,” from the prohibited transaction provisions of ERISA and Section 4975 of the Code for certain transactions between a
  Benefit Plan and a person that is a party in interest and/or a disqualified person (other than a fiduciary or an affiliate that, directly or
  indirectly, has or exercises any discretionary authority or control or renders any investment advice with respect to the assets of any
  Benefit Plan involved in the transaction) solely by reason of providing services to the Benefit Plan or by relationship to a service
  provider, provided that the Benefit Plan neither receives nor pays more than adequate consideration. Each of the above-noted
  exemptions contains conditions and limitations on its application. Fiduciaries of Benefit Plans considering acquiring the Series A
  Preferred Shares in reliance on these exemptions or any other exemption should carefully review the exemption to assure it is applicable.
  There can be no assurance that all of the conditions of any such exemptions or any other exemption will be satisfied, or that any
  exemption will be applicable to all otherwise prohibited transactions which may otherwise occur in connection with a Benefit Plan’s
  investment in the Series A Preferred Shares.

              By its acquisition of a Series A Preferred Share, each purchaser will be deemed to represent and warrant that either (i) the
  purchaser is not acquiring or holding such Series A Preferred Share or an interest therein with the assets of a Plan or (ii) neither the
  purchase nor the holding (nor disposition) of such Series A Preferred Share or an interest therein by such purchaser will result in a
  non-exempt prohibited transaction under ERISA or Section 4975 of the Code or a similar violation under any applicable Similar Laws.

               Further, if the purchaser is a Benefit Plan, such purchaser or subsequent transferee will be deemed to have represented and
  warranted that (1) none of the Trust, the Adviser, Morgan Stanley & Co. LLC or any of its respective affiliates (“Transaction Parties”)
  has acted as the Benefit Plan’s fiduciary (within the meaning of ERISA or the Code), or has been relied upon for any advice, with respect
  to the purchaser or transferee’s decision to acquire the Series A Preferred Shares, and none of the Transaction Parties shall at any time
  be relied upon as the Benefit Plan’s fiduciary with respect to any decision to acquire, continue to hold or transfer the Series A Preferred
  Shares. None of the Transaction Parties have or will undertake to provide impartial investment advice, or to give advice in a fiduciary
  capacity, in connection with the investment in the Series A Preferred Shares.

              The sale of Series A Preferred Shares to a Plan is in no respect a recommendation by the Trust, the Adviser, Morgan
  Stanley & Co. LLC or any of its respective affiliates with respect to whether any Plan should acquire Series A Preferred Shares or that
  that such an investment meets all relevant legal requirements with respect to investments by Plans generally or any particular Plan or
  that such an investment is appropriate for Plans generally or any particular Plan. Each purchaser and holder of the Series A Preferred
  Shares has exclusive responsibility for ensuring that its purchase, holding and subsequent disposition of the Series A Preferred Shares
  does not violate the fiduciary or prohibited transaction rules of ERISA, the Code or any applicable Similar Laws.

                The foregoing discussion is general in nature and is not intended to be all inclusive. The provisions of ERISA and the Code
  are subject to extensive and continuing administrative and judicial interpretation and review. Due to the complexity of these rules and
  the penalties that may be imposed upon persons involved in non-exempt prohibited transactions, it is particularly important that
  fiduciaries, or other persons considering purchasing the Series A Preferred Shares on behalf of, or with the assets of, any Plan, consult
  with their counsel regarding the potential applicability of ERISA, Section 4975 of the Code and Similar Law to such investment and
  whether an exemption would be applicable to the purchase and holding of the Series A Preferred Shares and whether the purchase and
https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                  012033                 23/184
12/14/2020Case  19-34054-sgj11 Doc 1822-78 Filed 01/22/21                      Entered
                                                                  HIGHLAND INCOME     FUND 01/22/21 21:50:07 Page 25 of
        Case     3:21-cv-00538-N          Document       26-45      185
                                                                   Filed  06/09/21        Page    30 of
  holding of Series A Preferred Shares otherwise will be in compliance with the applicable provisions    271 Section
                                                                                                      of ERISA, PageID  14951
                                                                                                                     4975 of the Code
  and Similar Law.

                                                                           P-15




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                           012034                24/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                  HIGHLAND INCOME    01/22/21 21:50:07 Page 26 of
                                                                  FUND
                                                   185 06/09/21 Page 31 of 271 PageID 14952
           Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

                                                                   UNDERWRITING
              Morgan Stanley & Co. LLC is acting as representative of each of the underwriters named below. Subject to the terms and
  conditions set forth in an underwriting agreement among the Trust, the Adviser and the underwriters, the Trust has agreed to sell to the
  underwriters, and each of the underwriters has agreed, severally and not jointly, to purchase from the Trust, the number of Series A
  Preferred Shares set forth opposite its name below.

                                                                                                           Nu m be r of
                                                                                                      S e rie s A Pre fe rre d
                          Un de rwrite r                                                                      S h are s
                          Morgan Stanley & Co. LLC                                                               5,130,000
                          Jefferies LLC                                                                            270,000
                          Total                                                                                  5,400,000

                Subject to the terms and conditions set forth in the underwriting agreement, the underwriters have agreed, severally and not
  jointly, to purchase all of the Series A Preferred Shares sold pursuant to the underwriting agreement if any of the Series A Preferred
  Shares are purchased. If an underwriter defaults, the underwriting agreement provides that the purchase commitments of the
  nondefaulting underwriters may be increased or the underwriting agreement may be terminated.

                 The Trust and the Adviser have each agreed to indemnify the underwriters and their controlling persons against certain
  liabilities in connection with this offering, including liabilities under the Securities Act of 1933, as amended, or to contribute to payments
  the underwriters may be required to make in respect of those liabilities.

              The underwriters are offering the Series A Preferred Shares, subject to prior sale, when, as and if issued to and accepted by
  them, subject to approval of legal matters by their counsel, including the validity of the Series A Preferred Shares, and other conditions
  contained in the underwriting agreement, such as the receipt by the underwriters of officer’s certificates and legal opinions. The
  underwriters reserve the right to withdraw, cancel or modify offers to the public and to reject orders in whole or in part.

               We expect that delivery of the Series A Preferred Shares will be made against payment therefor on or about the third
  business day following the date of confirmation of orders with respect to the Series A Preferred Shares (this settlement cycle being
  referred to as “T+3”). Under Rule 15c6-1 of the Securities Exchange Act of 1934, as amended, trades in the secondary market generally
  are required to settle in two business days, unless the parties to any such trade expressly agree otherwise. Accordingly, purchasers who
  wish to trade prior to the delivery of the Series A Preferred Shares hereunder on the date hereof will be required, by virtue of the fact
  that the Series A Preferred Shares initially settle in T+3, to specify an alternative settlement arrangement at the time of any such trade to
  prevent a failed settlement. Purchasers of Series A Preferred Shares who wish to trade the Series A Preferred Shares prior to their date of
  delivery hereunder should consult their own advisors.


  Commissions and Discounts
               The representative has advised us that the underwriters propose initially to offer the Series A Preferred Shares to the public
  at the public offering price set forth on the cover page of this Prospectus Supplement and to certain dealers at such price less a
  concession not in excess of $0.50 per share. Any underwriter may allow, and such dealers may reallow, a concession not in excess of
  $0.45 per share to other underwriters or to certain dealers. After the initial offering, the public offering price, concession or any other
  term of the offering may be changed.

               The expenses of the offering, not including the underwriting discount, are estimated at $500,000 and are payable by the
  Trust.


  Over-allotment Option
               We have granted the underwriters an option to buy up to an aggregate of additional shares of Series A Preferred Shares.
  The underwriters may exercise this option solely for the purpose of covering over-allotments, if any, made in connection with this
  offering. The underwriters have 30 days from the date of this prospectus supplement to exercise this option. If the underwriters exercise
  this option, they will each purchase additional shares approximately in proportion to the amounts specified in the table above.


  No Sales of Similar Securities

https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                      012035              25/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21                     Entered
                                                               HIGHLAND INCOME       FUND01/22/21 21:50:07 Page 27 of
          Case 3:21-cv-00538-N         Document      26-45      185
                                                               Filed    06/09/21         Page    32from
             The Trust and the Adviser have agreed that the Trust will not, for a period of 90 days of 271     PageID
                                                                                                        the date           14953
                                                                                                                 of this Prospectus
  Supplement, without the prior written consent of Morgan Stanley & Co. LLC, directly or indirectly, issue, sell, offer to contract or grant
  any option to sell, pledge, transfer or otherwise dispose of, any of its preferred shares or securities exchangeable for or convertible into
  its preferred shares, except for the Series A Preferred Shares sold to the underwriters pursuant to the underwriting agreement.


  New York Stock Exchange
               Application has been made to list the Series A Preferred Shares on the NYSE. Prior to the offering, there has been no public
  market for the Series A Preferred Shares. If the application is approved, the Series A Preferred Shares are expected to commence

                                                                           P-16




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                  012036                 26/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 28 of
                                                                 FUND
                                                  185 06/09/21 Page 33 of 271 PageID 14954
          Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

  trading on the NYSE within thirty days of the date of issuance under the symbol “HFRO Pr A.” Before the Series A Preferred Shares are
  listed on the NYSE, the underwriters may, but are not obligated to, make a market in the Series A Preferred Shares. Consequently, it is
  anticipated that, prior to the commencement of trading on the NYSE, an investment in Series A Preferred Shares will be illiquid.

              If a secondary trading market develops prior to the commencement of trading on the NYSE, holders of the Series A
  Preferred Shares may be able to sell such shares; however, such shares may trade at discounts from the liquidation preference of the
  Series A Preferred Shares.


  Price Stabilization, Short Positions
              Until the distribution of the Series A Preferred Shares is completed, SEC rules may limit underwriters and selling group
  members from bidding for and purchasing the Series A Preferred Shares. However, the representative may engage in transactions that
  have the effect of stabilizing the price of the Series A Preferred Shares, such as purchases and other activities that peg, fix or maintain
  that price.

                In connection with the offering, the underwriters may purchase and sell Series A Preferred Shares in the open market. These
  transactions may include short sales and purchases on the open market to cover positions created by short sales. Short sales involve
  the sale by the underwriters of a greater number of Series A Preferred Shares than they are required to purchase in the offering. The
  underwriters must close out any short position by purchasing Series A Preferred Shares in the open market. A short position is more
  likely to be created if the underwriters are concerned that there may be downward pressure on the price of the Series A Preferred Shares
  in the open market after pricing that could adversely affect investors who purchase in the offering.

             The underwriters may impose a penalty bid. Penalty bids permit the underwriters to reclaim a selling concession from a
  syndicate member when the representative repurchases Series A Preferred Shares originally sold by that syndicate member in order to
  cover syndicate short positions or make stabilizing purchases.

              Short sales may be “covered short sales,” which are short positions in an amount not greater than the underwriters’ over-
  allotment option referred to above, or may be “naked short sales,” which are short positions in excess of that amount.

               The underwriters may close out any covered short position by either exercising their over-allotment option, in whole or in
  part, or by purchasing shares in the open market. In making this determination, the underwriters will consider, among other things, the
  price of shares available for purchase in the open market as compared to the price at which they may purchase shares through the over-
  allotment option.

               Similar to other purchase transactions, the underwriters’ purchases to cover the syndicate short sales may have the effect
  of raising or maintaining the market price of the Series A Preferred Shares or preventing or retarding a decline in the market price of the
  Series A Preferred Shares. As a result, the price of the Series A Preferred Shares may be higher than the price that might otherwise exist
  in the open market.

               None of the Trust, the Adviser or any of the underwriters makes any representation or prediction as to the direction or
  magnitude of any effect that the transactions described above may have on the price of the Series A Preferred Shares. In addition, none
  of the Trust, the Adviser or any of the underwriters makes any representation that the representative will engage in these transactions
  or that these transactions, once commenced, will not be discontinued without notice.


  Electronic Distribution
             In connection with this offering, certain of the underwriters or securities dealers may distribute prospectuses by electronic
  means, such as e-mail.

                                                                           P-17




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                  012037                  27/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 29 of
                                                                 FUND
                                                  185 06/09/21 Page 34 of 271 PageID 14955
          Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

  Other Relationships
               Some of the underwriters and their affiliates have engaged in, and may in the future engage in, investment banking and
  other commercial dealings in the ordinary course of business with the Trust, the Adviser or their respective affiliates. They have
  received, or may in the future receive, customary fees and commissions for these transactions.

               In addition, in the ordinary course of their business activities, the underwriters and their affiliates may make or hold a broad
  array of investments and actively trade debt and equity securities (or related derivative securities) and financial instruments (including
  bank loans) for their own account and for the accounts of their customers. Such investments and securities activities may involve
  securities and/or instruments of the Trust, the Adviser or their respective affiliates. The underwriters and their affiliates may also make
  investment recommendations and/or publish or express independent research views in respect of such securities or financial
  instruments and may hold, or recommend to clients that they acquire, long and/or short positions in such securities and instruments.

              The Trust anticipates that, from time to time, certain underwriters may act as brokers or dealers in connection with the
  execution of the Trust’s portfolio transactions after they have ceased to be underwriters and, subject to certain restrictions, may act as
  brokers while they are underwriters.

               The principal business address of Morgan Stanley & Co. LLC is 1585 Broadway, New York, NY 10036.


                                                                  LEGAL MATTERS

               Certain legal matters will be passed on by K&L Gates LLP, Boston, Massachusetts, our counsel in connection with the
  offering of the Series A Preferred Shares. Certain legal matters in connection with this offering will be passed upon for the underwriters
  by Simpson Thacher & Bartlett LLP.


                                                             FINANCIAL STATEMENTS

              The audited financial statements included in the annual report to the Trust’s shareholders for the fiscal period ended
  December 31, 2018, together with the report of PricewaterhouseCoopers LLP for the Trust’s annual report, are incorporated by reference
  into the SAI.

                                                                           P-18




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                  012038                  28/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 30 of
                                                                 FUND
                                                  185 06/09/21 Page 35 of 271 PageID 14956
          Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

                                                                      Dated July 1, 2019

                                                                    BAS E PROS PECTUS

                                                                       $1,000,000,000

                Highland Income Fund (formerly, Highland Floating Rate
                                 Opportunities Fund)
                                                            Base Prospectus dated July 1, 2019
                                                                  Common Shares
                                                                 Preferred Shares
                                                Subscription Rights to Purchase Common Shares
                                                Subscription Rights to Purchase Preferred Shares
                                          Subscription Rights to Purchase Common and Preferred Shares


         The Highland Income Fund (the “Trust”), formerly, Highland Floating Rate Opportunities Fund, is a non-diversified, closed-end management
  investment company that was organized as a M assachusetts business trust on June 28, 2017 pursuant to a Declaration of Trust dated June 28, 2017.
  The Trust’s principal office is located at 300 Crescent Court, Suite 700, Dallas, Texas 75201 and its telephone number is 1-877- 665-1287. On
  September 25, 2017, the Trust acquired the assets of Highland Floating Rate Opportunities Fund (the “Predecessor Fund”), a series of Highland Funds
  I (the “Predecessor Trust”), a Delaware statutory trust. On M ay 20, 2019, the Trust’s name changed from “Highland Floating Rate Opportunities
  Fund” to “Highland Income Fund.” This Prospectus relates only to the Trust.

         The Trust’s investment objective is to provide a high level of current income, consistent with preservation of capital. The Trust seeks to achieve
  its objective by primarily investing directly and indirectly (e.g., through derivatives that are the economic equivalent of direct investments) in the
  following categories of securities and instruments: (i) floating rate loans and other securities deemed to be floating rate investments; (ii) investments in
  securities or other instruments directly or indirectly secured by real estate, including real estate investment trusts (“REITs”), preferred equity,
  securities convertible into equity securities and mezzanine debt; and (iii) other instruments, including, but not limited to, secured and unsecured fixed-
  rate loans and corporate bonds, distressed securities, mezzanine securities, structured products (including but not limited to mortgage-backed
  securities, collateralized loan obligations and asset-backed securities), convertible and preferred securities, equities (public and private), and futures and
  options. Floating rate investments are debt obligations of companies or other entities, the interest rates of which float or vary periodically based upon
  a benchmark indicator of prevailing interest rates.

        You should read this Prospectus and the related Prospectus Supplement, which contains important information about the Trust, before deciding
  whether to invest, and retain it for future reference. A Statement of Additional Information (“SAI”), dated July 1, 2019, containing additional
  information about the Trust has been filed with the Commission and is incorporated by reference in its entirety into this Prospectus. You can review
  the table of contents of the SAI in this Prospectus. You may request a free copy of the SAI, request the Trust’s most recent annual and semi-annual
  reports, request information about the Trust and make shareholder inquiries by calling 1-877- 665-1287 or by writing to the Trust at 300 Crescent
  Court, Suite 700, Dallas, Texas 75201. You may also obtain a copy of the SAI (and other information regarding the Trust) from the Commission’s
  Public Reference Room in Washington, D.C. by calling 1-202-551-8090. The Commission charges a fee for copies. The Trust’s most recent annual and
  semi-annual reports are available, free of charge from the Commission’s web site at www.sec.gov.

       Investing in our securities involves a high degree of risk and may be considered speculative. Before investing in the Trust’s
  securities, you should read the discussion of the material risks of investing in the Trust, including the risks of leverage, in the “Principal
  Risks of the Trust” section of this Prospectus.

       Neither the U.S . S ecurities and Exchange Commission nor any state securities commission has approved or disapproved of these
  securities or determined that this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense.

        Beginning on January 1, 2021, as permitted by regulations adopted by the U.S. Securities and Exchange Commission, paper copies of the Funds’
  annual and semi-annual shareholder reports will no longer be sent by mail, unless you specifically request paper copies of the reports. Instead, the
  reports will be made available on the Funds’ website (highlandfunds.com), and you will be notified by mail each time a report is posted and provided
  with a website link to access the report.

       If you already elected to receive shareholder reports electronically, you will not be affected by this change and you need not take any action. You
  may elect to receive shareholder reports and other communications from a Fund electronically by contacting your financial intermediary (such as a
  broker-dealer or bank) or, if you are a direct investor, by contacting the Funds’ transfer agent at 1-877-665-1287.

       Beginning on January 1, 2019, you may elect to receive all future reports in paper free of charge. If you invest through a financial intermediary,
  you can contact your financial intermediary to request that you continue to receive paper copies of your shareholder reports. If you invest directly
https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                               012039                     29/184
12/14/2020Case   19-34054-sgj11 Doc 1822-78 Filed 01/22/21                         Entered
                                                                     HIGHLAND INCOME       FUND 01/22/21 21:50:07 Page 31 of
          Case   3:21-cv-00538-N            Document         26-45     185
                                                                      Filed   06/09/21         Page    36 of
  with a Fund, you can call 1-877-665-1287 to let the Fund know you wish to continue receiving paper copies ofyour
                                                                                                               271shareholder
                                                                                                                      PageID      14957
                                                                                                                              reports. Your
  election to receive reports in paper will apply to all funds held in your account if you invest through your financial intermediary or all funds held with
  the fund complex if you invest directly with a Fund.

         The Trust’s securities do not represent a deposit or obligation of, and are not guaranteed or endorsed by, any bank or other insured depository
  institution, and are not federally insured by the Federal Deposit Insurance Corporation, the Federal Reserve Board or any other government agency.




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                             012040                   30/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 32 of
                                                                 FUND
                                                  185 06/09/21 Page 37 of 271 PageID 14958
          Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

                                                                   Table of Contents

                                                                                                                                  Page
  Cautionary Notice Regarding Forward-Looking Statements                                                                             3
  About this Prospectus                                                                                                              3
  Prospectus Summary                                                                                                                 5
  Summary of Trust Fees and Expenses                                                                                                29
  Financial Highlights                                                                                                              30
  Plan of Distribution                                                                                                              33
  Use of Proceeds                                                                                                                   34
  The Trust                                                                                                                         34
  Investment Objectives and Policies                                                                                                35
  Principal Risks of the Trust                                                                                                      39
  Management of the Trust                                                                                                           56
  Determination of Net Asset Value                                                                                                  62
  Distributions                                                                                                                     63
  Dividend Reinvestment Plan                                                                                                        65
  Shareholder Loyalty Program                                                                                                       66
  Description of Capital Structure                                                                                                  67
  Market and Net Asset Value Information                                                                                            73
  Anti-Takeover Provisions in the Agreement and Declaration of Trust                                                                74
  Closed-End Fund Structure                                                                                                         75
  Repurchase of Common Shares; Discount                                                                                             75
  Tax Matters                                                                                                                       76
  Custodian and Transfer Agent                                                                                                      81
  Privacy Principles of the Trust                                                                                                   81
  Where You Can Find Additional Information                                                                                         82
  Table of Contents for the Statement of Additional Information                                                                     83



        You should rely only on the information contained or incorporated by reference in this Prospectus. The Trust has not authorized
  any other person to provide you with different information. If anyone provides you with different or inconsistent information, you
  should not rely on it. The Trust is not making an offer to sell these securities in any jurisdiction where the offer or sale is not
  permitted. The information in this Prospectus and any accompanying Prospectus Supplements is accurate only as of the date of this
  Prospectus or such Prospectus Supplement, as applicable, and under no circumstances should the delivery of this Prospectus or any
  accompanying Prospectus Supplement or the sale of any securities imply that the information in this Prospectus or such
  accompanying Prospectus Supplement is accurate as of any later date or that the affairs of the Trust have not changed since the date
  hereof or thereof. Our business, financial condition, results of operations and prospects may have changed since then. We will update
  the information in these documents to reflect material changes only as required by law.




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                           012041                31/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 33 of
                                                                 FUND
                                                  185 06/09/21 Page 38 of 271 PageID 14959
          Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

                                            Cautionary Notice Regarding Forward-Looking Statements

        This Prospectus and the Statement of Additional Information contain “forward-looking statements.” Forward-looking statements
  relate to future events or the Trust’s future financial performance. Forward-looking statements can generally be identified by
  terminology such as “may,” “will,” “should,” “expects,” “plans,” “anticipates,” “could,” “intends,” “target,” “projects,” “contemplates,”
  “believes,” “estimates,” “predicts,” “potential” or “continue” or the negative of these terms or other similar words. Important
  assumptions in forward-looking statements include the Trust’s ability to acquire or originate new investments and to achieve certain
  margins and levels of profitability. In light of these and other uncertainties, the inclusion of a projection or forward-looking statement
  should not be regarded as a representation by the Trust that its plans or objectives will be achieved.

       There are a number of important risks and uncertainties that could cause the Trust’s actual results to differ materially from those
  indicated by such forward-looking statements. These risks include, but are not limited to, the following:
         •     Investment risk;
         •     Changes in interest rates;
         •     Risks associated with investing in high yield securities (also known as “junk securities”), senior loans and other debt and
               equity securities;
         •     Risks of investing in obligations of stressed, distressed and bankrupt issuers;
         •     Risk associated with investments in REITs;
         •     Risks associated with the Trust’s use of leverage;
         •     Derivatives and structured finance securities risk; and
         •     Market risk generally.

       For a discussion of these and additional risks as well as other factors that could cause the Trust’s actual results to differ from
  forward-looking statements contained in this Prospectus and in the Statement of Additional Information, please see the discussion
  under “Principal Risks of the Trust.” You should not place undue reliance on these forward-looking statements. The forward-looking
  statements made in this Prospectus and in the Statement of Additional Information relate only to events as of the date on which the
  statements are made. The Trust undertakes no obligation to update any forward-looking statement to reflect events or circumstances
  occurring after the date of this Prospectus and Statement of Additional Information, except as required by federal securities laws.

       The forward-looking statements contained in this Prospectus are excluded from the safe harbor protection provided by
  Section 27A of the Securities Act of 1933, as amended, and the forward looking statements contained in our periodic reports are
  excluded from the safe harbor protection provided by Section 21E of the Securities Exchange Act of 1934, as amended.


                                                                About this Prospectus

        This Prospectus is part of a registration statement that we have filed with the Commission using the “shelf” registration process.
  Under the shelf registration process, we may offer, from time to time, in one or more offerings or series, up to $1,000,000,000 of our
  common and/or preferred shares or subscription rights, on the terms to be determined at the time of the offering. The securities may be
  offered at prices and on terms described in one or more supplements to this Prospectus. Securities may be offered at prices and on terms
  to be set forth in one or more supplements to this Prospectus (this “Prospectus” and each supplement thereto, a “Prospectus

                                                                            3




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                012042                    32/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 34 of
                                                                 FUND
                                                  185 06/09/21 Page 39 of 271 PageID 14960
          Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

  Supplement”). This Prospectus provides you with a general description of the securities that we may offer. Each time we use this
  Prospectus to offer securities, we will provide a Prospectus Supplement that will contain specific information about the terms of that
  offering. The Prospectus Supplement may also add, update or change information contained in this Prospectus. Please carefully read
  this Prospectus and any Prospectus Supplement, together with any exhibits, and the additional information described under the
  headings “Principal Risks of the Trust” and “Where You Can Find Additional Information” before you make an investment decision.

                                                                            4




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                               012043                    33/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 35 of
                                                                 FUND
                                                  185 06/09/21 Page 40 of 271 PageID 14961
          Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents


                                                                 Prospectus Summary

    The following summary highlights information contained elsewhere in this Prospectus. This summary may not contain all of the
    information that you should consider before investing in the Trust. You should review the more detailed information contained in
    this Prospectus and in the Statement of Additional Information, especially the information set forth under the heading
    “Principal Risks of the Trust.”


    The Trust                                              The Trust is a non-diversified, closed-end management investment company. The
                                                           Trust commenced operations on June 28, 2017, following its initial public offering.
                                                           On September 25, 2017, the Trust acquired the assets of Highland Floating Rate
                                                           Opportunities Fund, a series of Highland Funds I, a Delaware statutory trust. On
                                                           May 20, 2019, the Trust’s name changed from “Highland Floating Rate
                                                           Opportunities Fund” to “Highland Income Fund.”

                                                           The Trust’s outstanding common shares, par value $0.001 per share, are listed on
                                                           the New York Stock Exchange (the “NYSE”) under the symbol HFRO. On May 31,
                                                           2019, the last reported sale price of common shares was $13.33. The net asset
                                                           value of the Trust’s common shares at the close of business on such date was
                                                           $14.60 per share. As of May 31, 2019, the net assets of the Trust attributable to its
                                                           common shares were $1.05 billion. As of May 31, 2019, the Trust had outstanding
                                                           71,908,209 common shares.

    Offerings                                              We may offer, from time to time, in one or more offerings, our common and/or
                                                           fixed rate preferred shares, $0.001 par value per share, our notes, or our
                                                           subscription rights to purchase our common or fixed rate preferred shares or
                                                           both, which we refer to collectively as the “securities.” The securities may be
                                                           offered at prices and on terms to be set forth in one or more supplements to this
                                                           Prospectus (each a “Prospectus Supplement”). The offering price per common
                                                           share of the Trust will not be less than the net asset value per common share at
                                                           the time we make the offering, exclusive of any underwriting commissions or
                                                           discounts; however, rights offerings that meet certain conditions may be offered
                                                           at a price below the then current net asset value per common share of the Trust.
                                                           You should read this Prospectus and the applicable Prospectus Supplement
                                                           carefully before you invest in our securities. Our securities may be offered
                                                           directly to one or more purchasers, through agents designated from time to time
                                                           by us, or through underwriters or dealers. The Prospectus Supplement relating to
                                                           the offering will identify any agents, underwriters or dealers involved in the sale
                                                           of our shares, and will set forth any applicable purchase price, fee, commission or
                                                           discount arrangement between us and our agents or underwriters, or among our
                                                           underwriters, or the basis upon which such amount may be calculated. The
                                                           Prospectus Supplement relating to any sale of fixed rate preferred shares will set
                                                           forth the liquidation preference and information about the dividend period,
                                                           dividend rate, any call protection or non-call period and other matters. The
                                                           Prospectus Supplement relating to any




                                                                            5




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                     012044                 34/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 36 of
                                                                 FUND
                                                  185 06/09/21 Page 41 of 271 PageID 14962
          Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents


                                                           offering of subscription rights will set forth the number of common and/or fixed
                                                           rate preferred shares issuable upon the exercise of each right and the other terms
                                                           of such rights offering. While the aggregate number and amount of securities we
                                                           may issue pursuant to this registration statement is limited to $1,000,000,000 of
                                                           securities, our Board of Trustees (the “Board” and each member of the Board
                                                           individually a “Trustee”) may, without any action by the shareholders, amend our
                                                           Agreement and Declaration of Trust from time to time to increase or decrease the
                                                           aggregate number of shares or the number of shares of any class or series that we
                                                           have authority to issue. We may not sell any of our securities through agents,
                                                           underwriters or dealers without delivery of a Prospectus Supplement describing
                                                           the method and terms of the particular offering.

                                                           Offerings of the securities will be subject to the provisions of the Investment
                                                           Company Act of 1940, as amended (the “1940 Act”), which generally require that
                                                           the price at which a closed-end investment company sells its common shares
                                                           (exclusive of distribution commissions and discounts) must equal or exceed the
                                                           net asset value per share of a company’s common shares (calculated within 48
                                                           hours of pricing), except (i) in connection with a rights offering to our existing
                                                           shareholders, (ii) with the consent of the majority of our common shareholders, or
                                                           (iii) under such circumstances as the Commission may permit. Any offering of
                                                           securities by a closed-end investment company that requires shareholder
                                                           approval must occur, if at all, within one year after receiving such shareholder
                                                           approval. You should read this Prospectus and the related Prospectus
                                                           Supplement carefully before you decide to invest in any of the securities.

                                                           The Trust may offer the securities directly to one or more purchasers, through
                                                           agents that the Trust or the purchasers designate from time to time, or to or
                                                           through underwriters or dealers (including agents, underwriters or dealers
                                                           affiliated with the Trust’s investment adviser). The Prospectus Supplement
                                                           relating to the offering will identify any agents or underwriters involved in the
                                                           sale of the securities, and will set forth any applicable purchase price, fee,
                                                           commission or discount arrangement between the Trust and such agents or
                                                           underwriters or among underwriters or the basis upon which such amount may be
                                                           calculated. See “Plan of Distribution.” The securities may not be sold through
                                                           agents, underwriters or dealers without delivery of a Prospectus Supplement
                                                           describing the method and terms of the Offering. The Trust (and thus, indirectly,
                                                           the Trust’s common shareholders) will bear all of the expenses of any such
                                                           offering.

    Preferred Shares                                       The terms of the preferred shares may be fixed by the Board and may materially
                                                           limit and/or qualify the rights of holders of the Trust’s common shares. If the
                                                           Trust’s Board determines that it may be advantageous to the holders of the
                                                           Trust’s common shares for the Trust to utilize additional leverage, the Trust may
                                                           issue additional




                                                                            6




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                   012045                    35/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 37 of
                                                                 FUND
                                                  185 06/09/21 Page 42 of 271 PageID 14963
          Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents


                                                           series of fixed rate preferred shares. Any fixed rate preferred shares issued by the
                                                           Trust will pay distributions at a fixed rate. Leverage creates a greater risk of loss
                                                           as well as a potential for more gains for the common shares than if leverage were
                                                           not used. The Trust may also determine in the future to issue other forms of
                                                           senior securities, such as securities representing debt, subject to the limitations
                                                           of the 1940 Act. The Trust may also engage in investment management
                                                           techniques which will not be considered senior securities if the Trust establishes
                                                           a segregated account with cash or other liquid assets or sets aside assets on the
                                                           accounting records equal to the Trust’s obligations in respect of such
                                                           techniques. The Trust may also borrow money, to the extent permitted by the
                                                           1940 Act.

    Investment Adviser and Administrator                   Highland Capital Management Fund Advisors, L.P. (“HCMFA” or the “Adviser”)
                                                           serves as investment adviser to the Trust. The address of the Adviser is 300
                                                           Crescent Court, Suite 700, Dallas, Texas 75201. Organized in February 2009,
                                                           HCMFA is registered as an investment adviser under the Investment Advisers
                                                           Act of 1940, as amended. As of March 31, 2019, HCMFA had approximately
                                                           $3.3 billion in assets under management. HCMFA is also the Trust’s
                                                           administrator. HCMFA is owned by Highland Capital Management Services, Inc.,
                                                           a Delaware corporation (“HCM Services”) and its general partner, Strand
                                                           Advisors XVI, Inc., of which James Dondero is the sole stockholder. HCM
                                                           Services is controlled by Mr. Dondero and Mr. Mark Okada by virtue of their
                                                           respective share ownership.

                                                           In return for its advisory services, the Trust pays the Adviser a monthly fee of
                                                           0.65%, computed and accrued daily, based on an annual rate of the Trust’s
                                                           average daily managed assets. “Average Daily Managed Assets” of the Trust
                                                           shall mean the average daily value of the total assets of the Trust, less all accrued
                                                           liabilities of the Trust (other than the aggregate amount of any outstanding
                                                           borrowings constituting financial leverage).

                                                           In return for its administrative services, the Adviser receives an annual fee,
                                                           payable monthly, in an amount equal to 0.20% of the average weekly value of the
                                                           Trust’s Managed Assets. “Managed Assets” means the total assets of the Trust,
                                                           including assets attributable to any form of investment leverage, minus all
                                                           accrued expenses incurred in the normal course of operations, but not excluding
                                                           any liabilities or obligations attributable to investment leverage obtained through
                                                           (i) indebtedness of any type (including, without limitation, borrowing through a
                                                           credit facility or the issuance of debt securities), (ii) the issuance of preferred
                                                           shares or other similar preference securities, (iii) the reinvestment of collateral
                                                           received for securities loaned in accordance with the Trust’s investment
                                                           objectives and policies, and/or (iv) any other means. The Adviser, at its own
                                                           expense, has the authority to engage both a sub-adviser and a sub-administrator,
                                                           each of which may be an affiliate




                                                                            7




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                     012046                  36/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 38 of
                                                                 FUND
                                                  185 06/09/21 Page 43 of 271 PageID 14964
          Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents


                                                           of the Adviser. See “Management of the Trust — Investment Adviser” and
                                                           “Management of the Trust — Administrator/Sub-Administrator.”

                                                           Potential Conflicts of Interest. As a result of the Trust’s arrangements with
                                                           Highland Capital Management, L.P. (“Highland”), there may be times when
                                                           Highland, the Adviser or their affiliates have interests that differ from those of the
                                                           Trust’s shareholders, giving rise to a conflict of interest. Highland and the
                                                           Adviser are under common ownership, and the Trust’s officers serve or may
                                                           serve as officers, directors or principals of entities that operate in the same or a
                                                           related line of business as the Trust does, or of investment funds managed by the
                                                           Adviser or its affiliates. Similarly, the Adviser or its affiliates may have other
                                                           clients with similar, different or competing investment objectives. In serving in
                                                           these multiple capacities, they may have obligations to other clients or investors
                                                           in those entities, the fulfillment of which may not be in the best interests of the
                                                           Trust or its shareholders. For example, the Trust’s officers have, and will continue
                                                           to have, management responsibilities for other investment funds, accounts or
                                                           other investment vehicles managed or sponsored by the Adviser and its
                                                           affiliates.

                                                           The Trust’s investment objective may overlap, in part or in whole, with the
                                                           investment objective of such affiliated investment funds, accounts or other
                                                           investment vehicles. As a result, those individuals may face conflicts in the
                                                           allocation of investment opportunities among the Trust and other investment
                                                           funds or accounts advised by or affiliated with the Adviser. The Adviser will seek
                                                           to allocate investment opportunities among eligible accounts in a manner that is
                                                           fair and equitable over time and consistent with its allocation policy. However, the
                                                           Trust can offer no assurance that such opportunities will be allocated to it fairly
                                                           or equitably in the short-term or over time.

                                                           The Adviser will allocate investment opportunities across the entities for which
                                                           such opportunities are appropriate, consistent with its internal conflict of interest
                                                           and allocation policies. The Adviser will seek to allocate investment
                                                           opportunities among such entities in a manner that is fair and equitable over time
                                                           and consistent with its allocation policy. However, there is no assurance that
                                                           such investment opportunities will be allocated to the Trust fairly or equitably in
                                                           the short-term or over time and there can be no assurance that the Trust will be
                                                           able to participate in all such investment opportunities that are suitable for it.

                                                           Currently, a portion of the Trust’s net assets are invested in REITs, asset-backed
                                                           securities and/or collateralized loan obligations sponsored, organized and/or
                                                           managed by Highland Capital Management, L.P. (“Highland”) and its affiliates.
                                                           The Adviser will monitor for conflicts of interest in accordance with its fiduciary
                                                           duties and will provide the independent trustees of the Trust with an opportunity
                                                           to periodically review the Trust’s investments in such




                                                                            8




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                     012047                  37/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 39 of
                                                                 FUND
                                                  185 06/09/21 Page 44 of 271 PageID 14965
          Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents


                                                           REITs, asset backed securities and/or CLOs and assure themselves that
                                                           continued investment in such securities remains in the best interests of the Trust
                                                           and its shareholders. Please see “Risk Factors—Potential Conflicts of Interest”
                                                           for a description of risks associated with conflicts of interest. See “Management
                                                           of the Trust — Investment Adviser.”

    Custodian and Transfer Agent                           The custodian of the assets of the Trust is Bank of New York Mellon (240
                                                           Greenwich Street, New York, New York 10286). The custodian performs custodial
                                                           services for the Trust. American Stock Transfer & Trust Company, LLC (6201
                                                           15th Avenue, Brooklyn, New York 11219; telephone (718) 921-8200) serves as the
                                                           Trust’s transfer agent with respect to its securities.

    Closed-End Structure                                   Closed-end funds differ from open-end management investment companies
                                                           (commonly referred to as mutual funds) in that closed-end funds generally list
                                                           their shares for trading on a securities exchange and do not redeem their shares at
                                                           the option of the shareholder. By comparison, mutual funds issue securities
                                                           redeemable at net asset value at the option of the shareholder and typically
                                                           engage in a continuous offering of their shares. Mutual funds are subject to
                                                           continuous asset in-flows and out-flows that can complicate portfolio
                                                           management, whereas closed-end funds generally can stay more fully invested in
                                                           securities consistent with the closed-end fund’s investment objective and
                                                           policies. In addition, in comparison to open-end funds, closed-end funds have
                                                           greater flexibility in their ability to make certain types of investments, including
                                                           investments in illiquid securities.

                                                           Shares of closed-end investment companies listed for trading on a securities
                                                           exchange frequently trade at a discount from net asset value, but in some cases
                                                           trade at a premium. The market price may be affected by net asset value, dividend
                                                           or distribution levels (which are dependent, in part, on expenses), supply of and
                                                           demand for the shares, stability of dividends or distributions, trading volume of
                                                           the shares, general market and economic conditions and other factors beyond the
                                                           control of the closed-end fund. The foregoing factors may result in the market
                                                           price of shares of the Trust being greater than, less than or equal to, net asset
                                                           value. The Board has reviewed the structure of the Trust in light of its investment
                                                           objective and policies and has determined that the closed-end structure is
                                                           appropriate. As described in this Prospectus, however, the Board may review
                                                           periodically the trading range and activity of the Trust’s shares with respect to
                                                           their net asset value and may take certain actions to seek to reduce or eliminate
                                                           any such discount. Such actions may include open market repurchases or tender
                                                           offers for the common shares at net asset value. There can be no assurance that
                                                           the Board will decide to undertake any of these actions or that, if undertaken,
                                                           such actions would result in the common shares trading at a price equal to or
                                                           close to net asset value per Share.




                                                                            9




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                    012048                 38/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 40 of
                                                                 FUND
                                                  185 06/09/21 Page 45 of 271 PageID 14966
          Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents


    Listing                                                The Trust’s outstanding common shares are listed on the NYSE under the symbol
                                                           “HFRO” as will be the common shares offered in the applicable Prospectus
                                                           Supplement, subject to notice of issuance. Since the Trust commenced trading on
                                                           the NYSE, the Trust’s common shares have traded at a discount to net asset
                                                           value as high as 15.40% and a premium as high as 5.54%. Any additional series of
                                                           fixed rate preferred shares or subscription rights issued in the future pursuant to
                                                           a Prospectus Supplement by the Trust may be listed on the NYSE.

    Use of Proceeds                                        Unless otherwise specified in a Prospectus Supplement, the Trust will use the net
                                                           proceeds of the sale of securities to invest in accordance with the Trust’s
                                                           investment objectives and policies as stated below, or use such proceeds for
                                                           other general corporate purposes. See “Use of Proceeds.” The Trust may also
                                                           use the net proceeds from the Offering to call, redeem or repurchase preferred
                                                           shares.

    Investment Objectives and Strategies                   The Trust’s investment objective is to provide a high level of current income,
                                                           consistent with preservation of capital. The Trust seeks to achieve its objective
                                                           by investing directly and indirectly (e.g., through derivatives that are the
                                                           economic equivalent of direct investments) in the following categories of
                                                           securities and instruments: (i) floating rate loans and other securities deemed to
                                                           be floating rate investments; (ii) investments in securities or other instruments
                                                           directly or indirectly secured by real estate, including real estate investment
                                                           trusts (“REITs”), preferred equity, securities convertible into equity securities and
                                                           mezzanine debt; and (iii) other instruments, including, but not limited to, secured
                                                           and unsecured fixed-rate loans and corporate bonds, distressed securities,
                                                           mezzanine securities, structured products (including but not limited to mortgage-
                                                           backed securities, collateralized loan obligations and asset-backed securities),
                                                           convertible and preferred securities, equities (public and private), and futures and
                                                           options.

                                                           The Trust will invest at least 25% of its assets in investments in securities or
                                                           other instruments directly or indirectly secured by real estate, including REITs,
                                                           preferred equity, securities convertible into equity securities and mezzanine debt.

                                                           Floating Rate Investments. Floating rate investments are debt obligations of
                                                           companies or other entities, the interest rates of which float or vary periodically
                                                           based upon a benchmark indicator of prevailing interest rates. Floating rate
                                                           investments may include, by way of example, floating rate debt securities, money
                                                           market securities of all types, repurchase agreements with remaining maturities of
                                                           no more than 60 days, collateralized loan obligations and asset backed securities.
                                                           The reference in the Trust’s investment objective to capital preservation does not
                                                           indicate that the Trust may not lose money. HCMFA seeks to employ strategies
                                                           that are consistent with capital preservation, but there can be no assurance that
                                                           the Adviser will be




                                                                            10




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                     012049                 39/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 41 of
                                                                 FUND
                                                  185 06/09/21 Page 46 of 271 PageID 14967
          Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents


                                                           successful in doing so. In making floating rate investments for the Trust, the
                                                           Trust’s Adviser will seek to purchase instruments that it believes are undervalued
                                                           or will provide attractive income, while attempting to minimize losses.

                                                           Floating rate loans in which the Trust invests are expected to be adjustable rate
                                                           senior loans (“Senior Loans”) to domestic or foreign corporations, partnerships
                                                           and other entities that operate in a variety of industries and geographic regions
                                                           (“Borrowers”). Senior Loans are business loans that have a right to payment
                                                           senior to most other debts of the Borrower. Senior Loans generally are arranged
                                                           through private negotiations between a Borrower and several financial
                                                           institutions (the “Lenders”) represented in each case by one or more such
                                                           Lenders acting as agent (the “Agent”) of the several Lenders. On behalf of the
                                                           Lenders, the Agent is primarily responsible for negotiating the loan agreement
                                                           (“Loan Agreement”) that establishes the relative terms and conditions of the
                                                           Senior Loan and rights of the Borrower and the Lenders.

                                                           The Trust may invest in securities of any credit quality. Senior Loans are typically
                                                           below investment grade securities (also known as “high yield securities” or “junk
                                                           securities”). Such securities are rated below investment grade by a nationally
                                                           recognized statistical rating organization (“NRSRO”) or are unrated but deemed
                                                           by the Adviser to be of comparable quality. The Trust may invest without
                                                           limitation in below investment grade or unrated securities, including in insolvent
                                                           borrowers or borrowers in default.

                                                           The Trust may invest in participations (“Participations”) in Senior Loans, may
                                                           purchase assignments (“Assignments”) of portions of Senior Loans from third
                                                           parties, and may act as one of a group of Lenders originating a Senior Loan
                                                           (“Primary Lender”). Senior Loans often are secured by specific assets of the
                                                           Borrower, although the Trust may invest without limitation in Senior Loans that
                                                           are not secured by any collateral. When the Trust acts as a Primary Lender, the
                                                           Trust or the Adviser could be subject to allegations of lender liability. Senior
                                                           Loans in which the Trust invests generally pay interest at rates that are
                                                           periodically redetermined by reference to a base lending rate plus a spread.

                                                           Real Estate Investments. The Trust defines securities of issuers conducting their
                                                           principal business activities in the real estate industry to include common stock,
                                                           convertible or non-convertible preferred stock, warrants, convertible or
                                                           non-convertible secured or unsecured debt, and partnership or membership
                                                           interests issued by:
                                                            • commercial mortgage-backed securities (“CMBS”), residential mortgage-backed
                                                              securities (“RMBS’) and other real estate credit investments, which include
                                                              existing first and second mortgages on real estate, either originated or acquired
                                                              in the secondary market,




                                                                            11




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                    012050                   40/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 42 of
                                                                 FUND
                                                  185 06/09/21 Page 47 of 271 PageID 14968
          Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents


                                                              and secured, unsecured and/or convertible notes offered by real estate
                                                              operating companies (“REOCs”) and REITs;
                                                            • publicly traded REITs managed by affiliated or unaffiliated asset managers and
                                                              their foreign equivalents (“Public REITs”);
                                                            • REOCs;
                                                            • private real estate investment funds managed by affiliated or unaffiliated
                                                              institutional asset managers (“Private Real Estate Investment Funds”);
                                                            • registered closed-end funds that invest principally in real estate (collectively,
                                                              “Public Investment Funds”);
                                                            • real estate exchange traded funds (“ETFs”); and
                                                            • publicly-registered non-traded REITs (“Non-Traded REITs”) and private REITs,
                                                              generally wholly-owned by the Trust or wholly-owned or managed by an
                                                              affiliate.

                                                           REITs are pooled investment vehicles that invest primarily in income-producing
                                                           real estate or real estate-related loans or interests, and REOCs are companies that
                                                           invest in real estate and whose shares trade on public exchanges. Foreign REIT
                                                           equivalents are entities located in jurisdictions that have adopted legislation
                                                           substantially similar to the REIT tax provisions in that they provide for favorable
                                                           tax treatment for the foreign REIT equivalent and require distributions of income
                                                           to shareholders. The Trust may enter into certain real estate and real-estate
                                                           related investments through its wholly-owned REIT subsidiary, NFRO REIT Sub,
                                                           LLC (the “REIT Subsidiary”). With respect to the Trust’s real estate investments,
                                                           the Adviser seeks to: (i) recognize and allocate capital based upon where the
                                                           Adviser believes we are in the current real estate cycle, and as a result
                                                           (ii) minimize drawdowns during market downturns and maximize risk adjusted
                                                           returns during all market cycles, though there can be no assurance that this
                                                           strategy will achieve this objective. The Trust will rely on the expertise of the
                                                           Adviser and its affiliates to determine the appropriate structure for structured
                                                           credit investments, which may include bridge loans, common and preferred equity
                                                           or other debt-like positions, as well as the acquisition of such instruments from
                                                           banks, servicers or other third parties.

                                                           Preferred equity and mezzanine investments in real estate transactions come in
                                                           various forms which may or may not be documented in the borrower’s
                                                           organizational documents. Generally, real estate preferred equity and/or
                                                           mezzanine investments are typically junior to first mortgage financing but senior
                                                           to the borrower’s or sponsor’s equity contribution. The investments are typically
                                                           structured as an investment by a third-party investor in the real estate owner or
                                                           various affiliates in the chain of ownership in exchange for a direct or indirect
                                                           ownership interest in the real estate owner entitling it to a preferred/priority return
                                                           on its investment. Sometimes, the investment is




                                                                            12




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                      012051                    41/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 43 of
                                                                 FUND
                                                  185 06/09/21 Page 48 of 271 PageID 14969
          Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents


                                                           structured much like a loan where (i) “interest” on the investment is required to
                                                           be paid monthly by the “borrower” regardless of available property cash flow;
                                                           (ii) the entire investment is required to be paid by a certain maturity date;
                                                           (iii) default rate “interest” and penalties are assessed against the “borrower” in
                                                           the event payments are not made timely; and (iv) a default in the repayment of
                                                           investment potentially results in the loss of management and/or ownership
                                                           control by the “borrower” in the company in favor of the investor or other
                                                           third-party.

                                                           Other Investments. The Trust may invest up to 15% of its net assets in entities
                                                           that are excluded from registration under the 1940 Act by virtue of section 3(c)(1)
                                                           and 3(c)(7) of the 1940 Act (such as private equity funds or hedge funds). This
                                                           limitation does not apply to any collateralized loan obligations, certain of which
                                                           may rely on Section 3(c)(1) or 3(c)(7) of the 1940 Act.

                                                           In addition, the Trust may invest in equity securities of companies of any market
                                                           capitalization, market sector or industry. Equity securities of U.S. or non-U.S.
                                                           issuers in which the Trust may invest include common stocks, preferred stocks,
                                                           convertible securities, depositary receipts and warrants to buy common stocks.
                                                           The Trust may invest in securities issued by other investment companies,
                                                           including investment companies that are advised by the Adviser or its affiliates,
                                                           to the extent permitted by applicable law and/or pursuant to exemptive relief from
                                                           the SEC, and exchange-traded funds (“ETFs”). Fees and expenses of such
                                                           investments will be borne by shareholders of the investing fund (the Trust), and
                                                           the Adviser voluntarily waives the higher of the two fees for the portion of the
                                                           Trust’s management fee attributable to the Trust’s investment in the affiliated
                                                           investment company.

                                                           The Trust’s investment in fixed income securities may include convertible
                                                           securities. A convertible security is a bond, debenture, note, preferred stock or
                                                           other security that may be converted into or exchanged for a prescribed amount
                                                           of common stock or other equity security of the same or a different issuer within a
                                                           particular period of time at a specified price or formula. A convertible security
                                                           entitles the holder to receive interest paid or accrued on debt or the dividend paid
                                                           on preferred stock until the convertible security matures or is redeemed,
                                                           converted or exchanged. Before conversion, convertible securities have
                                                           characteristics similar to nonconvertible income securities in that they ordinarily
                                                           provide a stable stream of income with generally higher yields than those of
                                                           common stocks of the same or similar issuers, but lower yields than comparable
                                                           nonconvertible securities. The value of a convertible security is influenced by
                                                           changes in interest rates, with investment value declining as interest rates
                                                           increase and increasing as interest rates decline. The credit standing of the issuer
                                                           and other factors also may have an effect on the convertible security’s
                                                           investment value. Convertible securities rank




                                                                            13




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                     012052                   42/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 44 of
                                                                 FUND
                                                  185 06/09/21 Page 49 of 271 PageID 14970
          Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents


                                                           senior to common stock in a corporation’s capital structure but are usually
                                                           subordinated to comparable nonconvertible securities. Convertible securities may
                                                           be subject to redemption at the option of the issuer at a price established in the
                                                           convertible security’s governing instrument. Depending on the relationship of
                                                           the conversion price to the market value of the underlying securities, convertible
                                                           securities may trade more like equity securities than debt instruments.

                                                           The Trust may invest without limitation in warrants and may also use derivatives,
                                                           primarily swaps (including equity, variance and volatility swaps), options and
                                                           futures contracts on securities, interest rates, non-physical commodities and/or
                                                           currencies, as substitutes for direct investments the Trust can make. The Trust
                                                           may also use derivatives such as swaps, options (including options on futures),
                                                           futures, and foreign currency transactions (e.g., foreign currency swaps, futures
                                                           and forwards) to any extent deemed by the Adviser to be in the best interest of
                                                           the Trust, and to the extent permitted by the Investment Company Act of 1940, as
                                                           amended (the “1940 Act”), to hedge various investments for risk management
                                                           and speculative purposes.

                                                           The Trust may also engage in short sales of securities and may seek additional
                                                           income by making secured loans of its portfolio securities.

                                                           The Trust may engage in securities lending by making secured loans of its
                                                           portfolio securities amounting to not more than one-third of its total assets,
                                                           thereby realizing additional income.

                                                           The Trust may invest in illiquid and restricted securities. Illiquid securities are
                                                           those that cannot be disposed of within seven days in the ordinary course of
                                                           business at approximately the amount at which the Trust has valued the
                                                           securities.

                                                           The Trust may invest without limitation in securities (including loans) of non-U.S.
                                                           issuers, including emerging market issuers. Such securities (including loans) may
                                                           be denominated in U.S. dollars, non-U.S. currencies or multinational currency
                                                           units.

                                                           Except as otherwise expressly noted in the Statement of Additional Information
                                                           (“SAI”), all percentage limitations and ratings criteria apply at the time of
                                                           purchase of securities.

                                                           The Trust may borrow an amount up to 33 1/3% of its total assets (including the
                                                           amount borrowed) and may use leverage in the form of preferred shares in an
                                                           amount up to 50% of the Trust’s total assets (including the amount borrowed.
                                                           The Trust may borrow for investment purposes and for temporary, extraordinary
                                                           or emergency purposes. To the extent the Trust borrows more money than it has
                                                           cash or short-term cash equivalents and invests the proceeds, the




                                                                            14




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                      012053                   43/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 45 of
                                                                 FUND
                                                  185 06/09/21 Page 50 of 271 PageID 14971
          Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents


                                                           Trust will create financial leverage. The use of borrowing for investment
                                                           purposes increases both investment opportunity and investment risk.

                                                           When adverse market, economic, political or currency conditions domestically or
                                                           abroad occur, the Trust may temporarily invest all or a portion of its total assets
                                                           in defensive investments. Such investments may include fixed-income securities,
                                                           high quality money market instruments, cash and cash equivalents. To the extent
                                                           the Trust takes a temporary defensive position, it may not achieve its investment
                                                           objective.

                                                           The Trust is a non-diversified fund as defined in the 1940 Act, but it intends to
                                                           adhere to the diversification requirements applicable to regulated investment
                                                           companies (“RICs”) under Subchapter M of the Internal Revenue Code of 1986,
                                                           as amended (the “Code”). The Trust is not intended to be a complete investment
                                                           program.

    Distributions                                          Preferred Shares Distributions. As required by the 1940 Act, all preferred shares
                                                           of the Trust must have the same seniority with respect to distributions.
                                                           Accordingly, no complete distribution due for a particular dividend period will be
                                                           declared or paid on any series of preferred shares of the Trust for any dividend
                                                           period, or part thereof, unless full cumulative dividends and distributions due
                                                           through the most recent dividend payment dates for all series of outstanding
                                                           preferred shares of the Trust are declared and paid. If full cumulative distributions
                                                           due have not been declared and made on all outstanding preferred shares of the
                                                           Trust, any distributions on such preferred shares will be made as nearly pro rata
                                                           as possible in proportion to the respective amounts of distributions accumulated
                                                           but unmade on each such series of preferred shares on the relevant dividend
                                                           payment date.

                                                           The Trust’s annualized distributions may in the future contain a return of capital
                                                           and should not be considered as the dividend yield or total return of an
                                                           investment in its common or preferred shares. Shareholders who receive the
                                                           payment of a distribution consisting of a return of capital may be under the
                                                           impression that they are receiving net profits when they are not. Shareholders
                                                           should not assume that the source of a distribution from the Trust is net profit.
                                                           The composition of each distribution is estimated based on the earnings of the
                                                           Trust as of the record date for each distribution. The actual composition of each
                                                           of the current year’s distributions will be based on the Trust’s investment activity
                                                           through the end of the calendar year.

                                                           Distributions on fixed rate preferred shares, at the applicable annual rate of the
                                                           per share liquidation preference, are cumulative from the original issue date and
                                                           are payable, when, as and if declared by the Board, out of funds legally available
                                                           therefor.




                                                                            15




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                     012054                   44/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 46 of
                                                                 FUND
                                                  185 06/09/21 Page 51 of 271 PageID 14972
          Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents


                                                           Common Shares Distributions. Subject to market conditions, the Trust expects to
                                                           declare dividends on the Trust’s common shares on a monthly basis. The Trust
                                                           intends to pay any net capital gain distributions annually. Various factors will
                                                           affect the level of the Trust’s current income and current gains, such as its asset
                                                           mix and the Trust’s use of options and other derivative transactions. To permit
                                                           the Trust to maintain more stable monthly dividends and annual capital gain
                                                           distributions, the Trust may from time to time distribute less than the entire
                                                           amount of income and gains earned in the relevant month or year, respectively.
                                                           The undistributed income and gains would be available to supplement future
                                                           distributions. As a result, the distributions paid by the Trust for any particular
                                                           period may be more or less than the amount of income and gains actually earned
                                                           by the Trust during the applicable period. Undistributed income and gains will
                                                           add to the Trust’s net asset value, and, correspondingly, distributions from
                                                           previously undistributed income and gains, as well as from capital, if any, will be
                                                           deducted from the Trust’s net asset value.

                                                           Shareholders will automatically receive common shares purchased in the open
                                                           market at prevailing prices for all dividends declared for common shares of the
                                                           Trust in accordance with the Trust’s Dividend Reinvestment Plan unless an
                                                           election is made to receive cash. Participants requesting a sale of securities
                                                           through the plan agent of the Trust’s Dividend Reinvestment Plan are subject to
                                                           a sales fee and a brokerage commission. See “Dividend Reinvestment Plan.”

    Principal Risks of the Trust                           The following is a summary of the principal risks associated with an investment in
                                                           the Trust’s securities. Investors should also refer to “Principal Risks of the
                                                           Trust” in this Prospectus for a more detailed explanation of the risks associated
                                                           with investing in the Trust’s securities. Given the risks described below, an
                                                           investment in the securities of the Trust may not be appropriate for all investors.

                                                           You should carefully consider your ability to assume these risks before making an
                                                           investment in securities of the Trust.

                                                           Credit Risk is the risk that the issuers of certain securities or the counterparties
                                                           of a derivatives contract or repurchase contract might be unable or unwilling (or
                                                           perceived as being unable or unwilling) to make interest and/or principal
                                                           payments when due, or to otherwise honor its obligations. Debt securities are
                                                           subject to the risk of non-payment of scheduled interest and/or principal.
                                                           Non-payment would result in a reduction of income to the Trust, a reduction in
                                                           the value of the obligation experiencing non-payment and a potential decrease in
                                                           the net asset value (“NAV”) of the Trust. The value of debt securities owned by
                                                           the Trust may be affected by the ability of issuers to make principal and interest
                                                           payments and by the issuer’s or counterparty’s credit quality. If an issuer cannot
                                                           meet its payment obligations or if its credit rating is lowered, the value of its debt
                                                           securities may decline.




                                                                            16




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                      012055                  45/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 47 of
                                                                 FUND
                                                  185 06/09/21 Page 52 of 271 PageID 14973
          Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents


                                                           Debt Securities Risk is the risk associated with the fact that the value of debt
                                                           securities typically changes in response to various factors, including, by way of
                                                           example, market-related factors (such as changes in interest rates or changes in
                                                           the risk appetite of investors generally) and changes in the actual or perceived
                                                           ability of the issuer (or of issuers generally) to meet its (or their) obligations.
                                                           During periods of rising interest rates, debt securities generally decline in value.
                                                           Conversely, during periods of falling interest rates, debt securities generally rise
                                                           in value. This kind of market risk is generally greater for funds investing in debt
                                                           securities with longer maturities. This risk is generally greater for obligations with
                                                           longer maturities or for debt securities that do not pay current interest (such as
                                                           zero-coupon securities). Debt securities with floating interest rates can be less
                                                           sensitive to interest rate changes, although, to the extent the Trust’s income is
                                                           based on short-term interest rates that fluctuate over short periods of time,
                                                           income received by the Trust may decrease as a result of a decline in interest
                                                           rates. In addition, the interest rates of floating rate loans typically only adjust to
                                                           changes in short-term interest rates; long-term interest rates can vary dramatically
                                                           from short-term interest rates.

                                                           Senior Loans Risk is the risk associated with Senior Loans, which are typically
                                                           below investment grade and are considered speculative because of the credit risk
                                                           of their issuers. As with any debt instrument, Senior Loans are generally subject
                                                           to the risk of price declines and as interest rates rise, the cost of borrowing
                                                           increases, which may increase the risk of default. In addition, the interest rates of
                                                           floating rate loans typically only adjust to changes in short-term interest rates;
                                                           long-term interest rates can vary dramatically from short-term interest rates. The
                                                           secondary market for loans is generally less liquid than the market for higher
                                                           grade debt. Less liquidity in the secondary trading market could adversely affect
                                                           the price at which the Trust could sell a loan, and could adversely affect the NAV
                                                           of the Trust’s shares. The volume and frequency of secondary market trading in
                                                           such loans varies significantly over time and among loans. Declines in interest
                                                           rates may increase prepayments of debt obligations and require the Trust to
                                                           invest assets at lower yields. No active trading market may exist for certain Senior
                                                           Loans, which may impair the ability of the Trust to realize full value in the event
                                                           of the need to liquidate such assets. Adverse market conditions may impair the
                                                           liquidity of some actively traded Senior Loans.

                                                           Extension Risk: When interest rates rise, certain obligations will be paid off by
                                                           the obligor more slowly than anticipated, causing the value of these obligations
                                                           to fall. Rising interest rates tend to extend the duration of securities, making them
                                                           more sensitive to changes in interest rates. The value of longer-term securities
                                                           generally changes more in response to changes in interest rates than shorter-term
                                                           securities. As a result, in a period of rising interest rates, securities may exhibit
                                                           additional volatility and may lose value.




                                                                            17




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                     012056                  46/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 48 of
                                                                 FUND
                                                  185 06/09/21 Page 53 of 271 PageID 14974
          Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents


                                                           Focused Investment Risk – Real Estate. The REIT Subsidiary’s investments in
                                                           mortgage, mezzanine or other real estate loans or preferred equity investments
                                                           will generally be directly or indirectly secured by a lien on real property (or the
                                                           equity interests in an entity that owns real property) that, upon the occurrence of
                                                           a default on the loan, could result in the REIT Subsidiary acquiring ownership of
                                                           the property. The Adviser will not know whether the values of the properties
                                                           ultimately securing such loans or preferred equity investments will remain at the
                                                           levels existing on the dates of origination of those loans or preferred equity
                                                           investments. If the values of the underlying properties drop, the risk will increase
                                                           because of the lower value of the security associated with such loans or preferred
                                                           equity investments. In this manner, real estate values could impact the values of
                                                           the Trust’s loan or preferred equity investments. The Trust’s investments in other
                                                           real estate-related debt investments, through the REIT Subsidiary, may be
                                                           similarly affected by real estate property values.

                                                           Real Estate Market Risk. The Trust is exposed to economic, market and
                                                           regulatory changes that impact the real estate market generally through its
                                                           investment in the REIT Subsidiary, which may cause the Trust’s operating results
                                                           to suffer. A number of factors may prevent the REIT Subsidiary’s properties and
                                                           other real estate-related investments from generating sufficient net cash flow or
                                                           may adversely affect their value, or both, resulting in less cash available for
                                                           distribution, or a loss, to us. These factors include: national, regional and local
                                                           economic conditions; changing demographics; the ability of property managers
                                                           to provide capable management and adequate maintenance; the quality of a
                                                           property’s construction and design; increases in costs of maintenance,
                                                           insurance, and operations (including energy costs and real estate taxes);
                                                           potential environmental and other legal liabilities; the level of financing used by
                                                           the REIT Subsidiary and the availability and cost of refinancing; potential
                                                           instability, default or bankruptcy of tenants in the properties owned by the REIT
                                                           Subsidiary; the relative illiquidity of real estate investments in general, which may
                                                           make it difficult to sell a property at an attractive price or within a reasonable time
                                                           frame.

                                                           Asset-Backed Securities Risk: Because asset-backed securities often are
                                                           secured by the loans underlying the securities, the Trust may lose money if there
                                                           are defaults on the loans underlying the securities. Such defaults have increased
                                                           the risk for asset-backed securities that are secured by home-equity loans related
                                                           to sub-prime mortgage loans, especially in a declining residential real estate
                                                           market. Asset-backed securities also may be subject to more rapid repayment
                                                           than their stated maturity dates indicate, due to changing economic conditions.
                                                           To maintain its position in such securities, the Trust may reinvest the reductions
                                                           in principal amounts resulting from the prepayments. Yields on those reinvested
                                                           amounts are subject to prevailing market rates. Because prepayments of principal
                                                           generally




                                                                            18




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                      012057                  47/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 49 of
                                                                 FUND
                                                  185 06/09/21 Page 54 of 271 PageID 14975
          Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents


                                                           increase when rates are falling, the Trust generally has to reinvest proceeds from
                                                           prepayments at lower rates. Investments in asset-backed securities may also be
                                                           subject to valuation risk.

                                                           REIT-Specific Risk. REITs may be affected by changes in the real estate markets
                                                           generally as well as changes in the values of the properties owned by the REIT or
                                                           securing the mortgages owned by the REIT (which changes in value could be
                                                           influenced by market conditions for real estate in general or fluctuations in the
                                                           value of rights to natural resources appurtenant to the property held by the
                                                           REIT). REITs are dependent upon management skill and are not diversified. REITs
                                                           are also subject to heavy cash flow dependency, defaults by borrowers, self-
                                                           liquidation, and the possibility of failing to qualify for special tax treatment under
                                                           the Code and to maintain an exemption under the 1940 Act. For example, because
                                                           a REIT may acquire debt securities of issuers primarily engaged in or related to
                                                           the real estate industry, it also could conceivably own real estate directly as a
                                                           result of a default on such securities. Any rental income or income from the
                                                           disposition of such real estate could adversely affect its ability to retain its tax
                                                           status, which would have adverse tax consequences on its shareholders. Finally,
                                                           certain REITs may be self-liquidating at the end of a specified term, and run the
                                                           risk of liquidating at an economically inopportune time.

                                                           REIT Tax Risk for REIT Subsidiaries. In addition to the REIT Subsidiary, the
                                                           Trust may form one or more subsidiaries that will elect to be taxed as REITs
                                                           beginning with the first year in which they commence material operations. In
                                                           order for each subsidiary to qualify and maintain its qualification as a REIT, it
                                                           must satisfy certain requirements set forth in the Code and Treasury Regulations
                                                           that depend on various factual matters and circumstances. The Trust and the
                                                           Adviser intend to structure each REIT subsidiary and its activities in a manner
                                                           designed to satisfy all of these requirements. However, the application of such
                                                           requirements is not entirely clear, and it is possible that the IRS may interpret or
                                                           apply those requirements in a manner that jeopardizes the ability of such REIT
                                                           subsidiary to satisfy all of the requirements for qualification as a REIT.

                                                           Financial Services Industry Risk is the risk associated with the fact that the
                                                           Trust’s investments in Senior Loans are arranged through private negotiations
                                                           between a borrower (“Borrower”) and several financial institutions. Investments
                                                           in the financial services sector may be subject to credit risk, interest rate risk, and
                                                           regulatory risk, among others. Banks and other financial institutions can be
                                                           affected by such factors as downturns in the U.S. and foreign economies and
                                                           general economic cycles, fiscal and monetary policy, adverse developments in the
                                                           real estate market, the deterioration or failure of other financial institutions, and
                                                           changes in banking or securities regulations. The financial services industry is
                                                           subject to extensive government regulation, which can limit both the amounts
                                                           and types of loans and




                                                                            19




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                      012058                  48/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 50 of
                                                                 FUND
                                                  185 06/09/21 Page 55 of 271 PageID 14976
          Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents


                                                           other financial commitments financial services companies can make and the
                                                           interest rates and fees they can charge.

                                                           Fixed Income Market Risk is the risk that fixed income markets may, in response
                                                           to governmental intervention, economic or market developments (including
                                                           potentially a reduction in the number of broker-dealers willing to engage in
                                                           market-making activity), or other factors, experience periods of increased
                                                           volatility and reduced liquidity. Fixed income securities may be difficult to value
                                                           during such periods. In recent periods, governmental financial regulators,
                                                           including the U.S. Federal Reserve, have taken steps to maintain historically low
                                                           interest rates by purchasing bonds. Steps by those regulators to curtail or
                                                           “taper” such activities could result in the effects described above, and could
                                                           have a material adverse effect on prices for fixed income securities and on the
                                                           management of the Trust.

                                                           Interest Rate Risk is the risk that fixed income securities will decline in value
                                                           because of changes in interest rates. When interest rates decline, the value of
                                                           fixed rate securities already held by the Trust can be expected to rise. Conversely,
                                                           when interest rates rise, the value of existing fixed rate portfolio securities can be
                                                           expected to decline. A fund with a longer average portfolio duration will be more
                                                           sensitive to changes in interest rates than a fund with a shorter average portfolio
                                                           duration. In addition, the interest rates of floating rate loans typically only adjust
                                                           to changes in short-term interest rates; long-term interest rates can vary
                                                           dramatically from short-term interest rates. However, the Trust will primarily
                                                           invest in floating rate obligations, including Senior Loans, the rates on which
                                                           periodically adjust with changes in market interest rates. Consequently, the
                                                           Trust’s exposure to fluctuations in interest rates will generally be limited to the
                                                           time that the interest rates on the Senior Loans in its portfolio are reset. When
                                                           interest rates decline, the value of fixed rate securities already held by the Trust
                                                           can be expected to rise. Conversely, when interest rates rise, the value of existing
                                                           fixed-rate portfolio securities can be expected to decline.

                                                           Structured Finance Securities Risk. A portion of the Trust’s investments may
                                                           consist of equipment trust certificates, collateralized mortgage obligations,
                                                           collateralized bond obligations, collateralized loan obligations or similar
                                                           instruments. Such structured finance securities are generally backed by an asset
                                                           or a pool of assets, which serve as collateral. Depending on the type of security,
                                                           the collateral may take the form of a portfolio of mortgage loans or bonds or other
                                                           assets. The Trust and other investors in structured finance securities ultimately
                                                           bear the credit risk of the underlying collateral.

                                                           Leverage Risk. The Trust currently uses financial leverage for investment
                                                           purposes by issuing preferred shares and is also permitted to use other types of
                                                           financial leverage, such as through the issuance of debt securities or additional
                                                           preferred shares and borrowing from




                                                                            20




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                      012059                  49/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 51 of
                                                                 FUND
                                                  185 06/09/21 Page 56 of 271 PageID 14977
          Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents


                                                           financial institutions. As provided in the 1940 Act and subject to certain
                                                           exceptions, the Trust may issue additional senior securities (which may be stock,
                                                           such as preferred shares, and/or securities representing debt) only if immediately
                                                           after such issuance the value of the Trust’s total assets, less certain ordinary
                                                           course liabilities, exceeds 300% of the amount of the debt outstanding and
                                                           exceeds 200% of the amount of preferred shares and debt outstanding. As of
                                                           May 31, 2019, the amount of leverage represented approximately 29.4% of the
                                                           Trust’s net assets.

                                                           The Trust’s leveraged capital structure creates special risks not associated with
                                                           unleveraged funds having a similar investment objective and policies. These
                                                           include the possibility of greater loss and the likelihood of higher volatility of the
                                                           net asset value of the Trust and the asset coverage for the preferred shares.

                                                           Preferred Share Risk is the risk associated with the issuance of preferred shares
                                                           to leverage the common shares. When preferred shares are issued, the NAV and
                                                           market value of the common shares become more volatile, and the yield to the
                                                           holders of common shares will tend to fluctuate with changes in the shorter-term
                                                           dividend rates on the preferred shares. The Trust will pay (and the holders of
                                                           common shares will bear) all costs and expenses relating to the issuance and
                                                           ongoing maintenance of the preferred shares, including higher advisory fees.
                                                           Accordingly, the issuance of preferred shares may not result in a higher yield or
                                                           return to the holders of the common shares. If the dividend rate and other costs
                                                           of the preferred shares approach the net rate of return on the Trust’s investment
                                                           portfolio, the benefit of leverage to the holders of the common shares would be
                                                           reduced. If the dividend rate and other costs of the preferred shares exceed the
                                                           net rate of return on the Trust’s investment portfolio, the leverage will result in a
                                                           lower rate of return to the holders of common shares than if the Trust had not
                                                           issued preferred shares.

                                                           High Yield Debt Securities Risk is the risk that below investment grade
                                                           securities or unrated securities of similar credit quality (commonly known as
                                                           “high yield securities” or “junk securities”) are more likely to default than higher
                                                           rated securities. The Trust’s ability to invest in high-yield debt securities
                                                           generally subjects the Trust to greater risk than securities with higher ratings.
                                                           The market value of these securities is generally more sensitive to corporate
                                                           developments and economic conditions and can be volatile. Market conditions
                                                           can diminish liquidity and make accurate valuations difficult to obtain. Below
                                                           investment grade may be fixed or variable rate obligations and are rated below
                                                           investment grade (Ba/BB or lower) by a nationally recognized statistical rating
                                                           organization or are unrated but deemed by the Adviser to be of comparable
                                                           quality. Such securities should be considered speculative with respect to
                                                           capacity to pay interest and repay principal in accordance with the terms of the
                                                           obligation.




                                                                            21




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                      012060                    50/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 52 of
                                                                 FUND
                                                  185 06/09/21 Page 57 of 271 PageID 14978
          Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents


                                                           Distressed and Defaulted Securities Risk: The Trust may invest in the securities
                                                           of financially distressed and bankrupt issuers, including debt obligations that are
                                                           in covenant or payment default. Such investments generally trade significantly
                                                           below par and are considered speculative. The repayment of defaulted
                                                           obligations is subject to significant uncertainties. Defaulted obligations might be
                                                           repaid only after lengthy workout or bankruptcy proceedings, during which the
                                                           issuer might not make any interest or other payments. Typically such workout or
                                                           bankruptcy proceedings result in only partial recovery of cash payments or an
                                                           exchange of the defaulted obligation for other debt or equity securities of the
                                                           issuer or its affiliates, which may in turn be illiquid or speculative.

                                                           Illiquid and Restricted Securities Risk: Illiquid investments may be difficult to
                                                           resell at approximately the price they are valued in the ordinary course of
                                                           business within seven days. When investments cannot be sold readily at the
                                                           desired time or price, the Trust may have to accept a much lower price, may not
                                                           be able to sell the investment at all or may be forced to forego other investment
                                                           opportunities, all of which may adversely impact the Trust’s returns. Illiquid
                                                           investments also may be subject to valuation risk. Restricted securities (including
                                                           Rule 144A securities) may be subject to legal restraints on resale and, therefore,
                                                           are typically less liquid than other securities. The prices received from selling
                                                           restricted securities in privately negotiated transactions may be less than those
                                                           originally paid by the Trust. Investors in restricted securities may not benefit
                                                           from the same investor protections as publicly traded securities.

                                                           Payment-in-Kind Securities Risk: The risk that the value of payment-in-kind
                                                           securities (“PIKs”) held by the Trust may be more sensitive to fluctuations in
                                                           interest rates than other securities. PIKs pay all or a portion of their interest or
                                                           dividends in the form of additional securities. Federal tax law requires that the
                                                           interest on PIK bonds be accrued as income to the Trust regardless of the fact
                                                           that the Trust will not receive cash until such securities mature. Since the income
                                                           must be distributed to shareholders, the Trust may be forced to liquidate other
                                                           securities in order to make the required distribution. Additionally, the deferred
                                                           nature of payments on PIKs creates specific risks.

                                                           Limited Information Risk is the risk associated with the fact that the types of
                                                           Senior Loans in which the Trust will invest historically may not have been rated
                                                           by a NRSRO, have not been registered with the SEC or any state securities
                                                           commission, and have not been listed on any national securities exchange.
                                                           Although the Trust will generally have access to financial and other information
                                                           made available to the Lenders in connection with Senior Loans, the amount of
                                                           public information available with respect to Senior Loans will generally be less
                                                           extensive than that available for rated, registered or exchange-listed securities. As
                                                           a result, the performance of the Trust and its




                                                                            22




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                     012061                 51/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 53 of
                                                                 FUND
                                                  185 06/09/21 Page 58 of 271 PageID 14979
          Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents


                                                           ability to meet its investment objective is more dependent on the analytical ability
                                                           of the Adviser than would be the case for an investment company that invests
                                                           primarily in rated, registered or exchange-listed securities.

                                                           Valuation Risk: Portfolio securities may be valued using techniques other than
                                                           market quotations, under the circumstances described under “Determination of
                                                           Net Asset Value.” The value established for a portfolio security may be different
                                                           than what would be produced through the use of another methodology or if it
                                                           had been priced using market quotations. Portfolio securities that are valued
                                                           using techniques other than market quotations, including “fair valued” securities,
                                                           may be subject to greater fluctuation in their value from one day to the next than
                                                           would be the case if market quotations were used. In addition, there is no
                                                           assurance that the Trust could sell a portfolio security for the value established
                                                           for it at any time and it is possible that the Trust would incur a loss because a
                                                           portfolio security is sold at a discount to its established value.

                                                           Fair value is defined as the amount for which assets could be sold in an orderly
                                                           disposition over a reasonable period of time, taking into account the nature of the
                                                           asset. Fair value pricing, however, involves judgments that are inherently
                                                           subjective and inexact, since fair valuation procedures are used only when it is
                                                           not possible to be sure what value should be attributed to a particular asset or
                                                           when an event will affect the market price of an asset and to what extent. As a
                                                           result, fair value pricing may not reflect actual market value, and it is possible that
                                                           the fair value determined for a security will be materially different from the value
                                                           that actually could be or is realized upon the sale of that asset.

                                                           Non-Diversification Risk is the risk that an investment in the Trust could
                                                           fluctuate in value more than an investment in a diversified fund. As
                                                           a non-diversified fund for purposes of the 1940 Act, the Trust may invest a larger
                                                           portion of its assets in the securities of fewer issuers than a diversified fund. The
                                                           Trust’s investment in fewer issuers may result in the Trust’s shares being more
                                                           sensitive to the economic results of those issuers. An investment in the Trust
                                                           could fluctuate in value more than an investment in a diversified fund.

                                                           Securities Market Risk is the risk that the value of securities owned by the
                                                           Trust may go up or down, sometimes rapidly or unpredictably, due to factors
                                                           affecting particular companies or the securities markets generally. A general
                                                           downturn in the securities market may cause multiple asset classes to decline in
                                                           value simultaneously. Many factors can affect this value and you may lose
                                                           money by investing in the Trust.

                                                           Preferred Equity Risk. Preferred equity investments may have similar risks to
                                                           subordinated debt. The Trust may make preferred




                                                                            23




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                      012062                  52/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 54 of
                                                                 FUND
                                                  185 06/09/21 Page 59 of 271 PageID 14980
          Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents


                                                           equity investments in companies that own or acquire properties. These
                                                           investments may involve special risks relating to the particular issuer of the
                                                           securities, including the financial condition and business outlook of the issuer.
                                                           Issuers of preferred equity generally will invest in real estate or real estate-related
                                                           assets and are subject to the inherent risks associated with real estate-related
                                                           investments, including risks related to rising interest rates.

                                                           Mezzanine Debt Risk. The Trust’s assets may include mezzanine loans.
                                                           Structurally, mezzanine loans usually rank subordinate in priority of payment to
                                                           senior debt, such as senior bank debt, and are often unsecured. However,
                                                           mezzanine loans rank senior to common and preferred equity in a borrower’s
                                                           capital structure. Mezzanine debt is often used in leveraged buyout and real
                                                           estate finance transactions.

                                                           Convertible Securities Risk. Convertible securities generally offer lower interest
                                                           or dividend yields than non-convertible securities of similar quality. Because
                                                           convertible securities are higher in an issuer’s capital structure than equity
                                                           securities, convertible securities are generally not as risky as the equity securities
                                                           of the same issuer. However, convertible securities may gain or lose value due to
                                                           changes in, among other things, interest rates; other general economic
                                                           conditions; industry fundamentals; market sentiment; and the issuer’s operating
                                                           results, financial statements and credit ratings. The value of convertible securities
                                                           also tends to change whenever the market value of the underlying common or
                                                           preferred stock fluctuates.

                                                           Equity Securities Risk is the risk that stock prices will fall over short or long
                                                           periods of time. In addition, common stocks represent a share of ownership in a
                                                           company, and rank after bonds and preferred stock in their claim on the
                                                           company’s assets in the event of bankruptcy. The market prices of equity
                                                           securities owned by the Trust may go up or down, sometimes rapidly or
                                                           unpredictably. The value of a security may decline for a number of reasons that
                                                           may directly relate to the issuer, such as management performance, fundamental
                                                           changes to the business, financial leverage, non-compliance with regulatory
                                                           requirements and reduced demand for the issuer’s goods or services. The values
                                                           of equity securities also may decline due to general market conditions that are not
                                                           specifically related to a particular company, such as real or perceived adverse
                                                           economic conditions, changes in the general outlook for corporate earnings,
                                                           changes in interest or currency rates or adverse investor sentiment generally.

                                                           Undervalued Stocks Risk: Undervalued stocks include stocks that the Adviser
                                                           believes are undervalued and/or are temporarily out of favor in the market. An
                                                           undervalued stock may decrease in price or may not increase in price as
                                                           anticipated by the Adviser if other investors fail to recognize the company’s
                                                           value or the factors that the Adviser believes will cause the stock price to
                                                           increase do not occur.




                                                                            24




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                       012063                  53/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 55 of
                                                                 FUND
                                                  185 06/09/21 Page 60 of 271 PageID 14981
          Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents


                                                           Derivatives Risk is a combination of several risks, including the risks that: (1) an
                                                           investment in a derivative instrument may not correlate well with the performance
                                                           of the securities or asset class to which the Trust seeks exposure, (2) derivative
                                                           contracts, including options, may expire worthless and the use of derivatives may
                                                           result in losses to the Trust, (3) a derivative instrument entailing leverage may
                                                           result in a loss greater than the principal amount invested, (4) derivatives not
                                                           traded on an exchange may be subject to credit risk, for example, if the
                                                           counterparty does not meet its obligations (see also “Counterparty Risk”), and
                                                           (5) derivatives not traded on an exchange may be subject to liquidity risk and the
                                                           related risk that the instrument is difficult or impossible to value accurately.
                                                           Derivatives are financial contracts whose value depends on, or is derived from,
                                                           the value of underlying assets, reference rates, or indices. Derivatives involve the
                                                           risk that changes in their value may not move as expected relative to the value of
                                                           the assets, rates, or indices they are designed to track. Derivatives include
                                                           futures, non-U.S. currency contracts, swap contracts, warrants, and options
                                                           contracts. Derivatives may relate to securities, interest rates, currencies or
                                                           currency exchange rates, inflation rates, commodities, and indices.

                                                           Hedging Risk is the risk that, although intended to limit or reduce investment
                                                           risk, hedging strategies may also limit or reduce the potential for profit. There is
                                                           no assurance that hedging strategies will be successful. There are several risks in
                                                           connection with the use by the Trust of futures contracts and related options as
                                                           a hedging device. One risk arises because of the imperfect correlation between
                                                           movements in the prices of the futures contracts and options and movements in
                                                           the underlying securities or index or movements in the prices of the Trust’s
                                                           securities which are the subject of a hedge. The Adviser will, however, attempt to
                                                           reduce this risk by purchasing and selling, to the extent possible, futures
                                                           contracts and related options on securities and indices the movements of which
                                                           will, in its judgment, correlate closely with movements in the prices of the
                                                           underlying securities or index and the Trust’s portfolio securities sought to be
                                                           hedged.

                                                           Options Risk is the risk associated with investments in options. Options, such as
                                                           covered calls and covered puts, are subject to the risk that significant differences
                                                           between the securities and options markets could result in an imperfect
                                                           correlation between these markets.

                                                           Swaps Risk: The use of swaps is a highly specialized activity which involves
                                                           investment techniques, risk analyses and tax planning different from those
                                                           associated with ordinary portfolio securities transactions. These transactions can
                                                           result in sizeable realized and unrealized capital gains and losses relative to the
                                                           gains and losses from the Trust’s direct investments in securities.




                                                                            25




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                    012064                  54/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 56 of
                                                                 FUND
                                                  185 06/09/21 Page 61 of 271 PageID 14982
          Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents


                                                           Transactions in swaps can involve greater risks than if the Trust had invested in
                                                           the reference assets directly since, in addition to general market risks, swaps may
                                                           be leveraged and are also subject to illiquidity risk, counterparty risk, credit risk
                                                           and pricing risk. However, certain risks may be reduced (but not eliminated) if the
                                                           Trust invests in cleared swaps. Regulators also may impose limits on an entity’s
                                                           or group of entities’ positions in certain swaps. Because bilateral swap
                                                           agreements are two party contracts and because they may have terms of greater
                                                           than seven days, these swaps may be considered to be illiquid. Moreover, the
                                                           Trust bears the risk of loss of the amount expected to be received under a swap in
                                                           the event of the default or bankruptcy of a swap counterparty. Many swaps are
                                                           complex and valued subjectively. Swaps and other derivatives may also be
                                                           subject to pricing or “basis” risk, which exists when the price of a particular
                                                           derivative diverges from the price of corresponding cash market instruments.
                                                           Under certain market conditions it may not be economically feasible to initiate a
                                                           transaction or liquidate a position in time to avoid a loss or take advantage of an
                                                           opportunity. If a swap transaction is particularly large or if the relevant market is
                                                           illiquid, it may not be possible to initiate a transaction or liquidate a position at an
                                                           advantageous time or price, which may result in significant losses.

                                                           The value of swaps can be very volatile, and a variance in the degree of volatility
                                                           or in the direction of securities prices from the Adviser’s expectations may
                                                           produce significant losses in the Trust’s investments in swaps. In addition, a
                                                           perfect correlation between a swap and a reference asset may be impossible to
                                                           achieve. As a result, the Adviser’s use of swaps may not be effective in fulfilling
                                                           the Adviser’s investment strategies and may contribute to losses that would not
                                                           have been incurred otherwise.

                                                           Short Sales Risk is the risk of loss associated with any appreciation on the price
                                                           of a security borrowed in connection with a short sale. The Trust may engage in
                                                           short sales that are not made “against-the-box,” which means that the Trust may
                                                           sell short securities even when they are not actually owned or otherwise covered
                                                           at all times during the period the short position is open. Short sales that are not
                                                           made “against-the-box” involve unlimited loss potential since the market price of
                                                           securities sold short may continuously increase.

                                                           Securities Lending Risk: The Trust will continue to receive interest on any
                                                           securities loaned while simultaneously earning interest on the investment of the
                                                           cash collateral in short-term money market instruments. However, the Trust will
                                                           normally pay lending fees to broker-dealers and related expenses from the interest
                                                           earned on such invested collateral. Any decline in the value of a portfolio
                                                           security that occurs while the security is out on loan is borne by the Trust, and
                                                           will adversely affect performance. There may be risks of delay in




                                                                            26




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                       012065                  55/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 57 of
                                                                 FUND
                                                  185 06/09/21 Page 62 of 271 PageID 14983
          Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents


                                                           receiving additional collateral or risks of delay in recovery of the securities, loss
                                                           of rights in the collateral should the borrower of the securities fail financially and
                                                           possible investment losses in the investment of collateral. Any loan may be
                                                           terminated by either party upon reasonable notice to the other party.

                                                           Liquidity Risk is the risk that low trading volume, lack of a market maker, large
                                                           position size, or legal restrictions (including daily price fluctuation limits or
                                                           “circuit breakers”) limits or prevents the Trust from selling particular securities or
                                                           unwinding derivative positions at desirable prices. At times, a major portion of
                                                           any portfolio security may be held by relatively few institutional purchasers.
                                                           Even if the Trust considers such securities liquid because of the availability of an
                                                           institutional market, such securities may become difficult to value or sell in
                                                           adverse market or economic conditions. Because loan transactions often take
                                                           longer to settle than transactions in other securities, the Trust may not receive
                                                           the proceeds from the sale of a loan for a significant period of time.

                                                           Counterparty Risk is the risk that a counterparty (the other party to a transaction
                                                           or an agreement or the party with whom the Trust executes transactions) to a
                                                           transaction with the Trust may be unable or unwilling to make timely principal,
                                                           interest or settlement payments, or otherwise honor its obligations. In an attempt
                                                           to limit the counterparty risk associated with such transactions, the Trust
                                                           conducts business only with financial institutions judged by the Adviser to
                                                           present acceptable credit risk.

                                                           Non-U.S. Securities Risk is the risk associated with investing in non-U.S.
                                                           issuers. Investments in securities of non-U.S. issuers involve certain risks not
                                                           involved in domestic investments (for example, fluctuations in foreign exchange
                                                           rates (for non-U.S. securities not denominated in U.S. dollars); future foreign
                                                           economic, financial, political and social developments; nationalization;
                                                           exploration or confiscatory taxation; smaller markets; different trading and
                                                           settlement practices; less governmental supervision; and different accounting,
                                                           auditing and financial recordkeeping standards and requirements) that may result
                                                           in the Trust experiencing more rapid and extreme changes in value than a fund
                                                           that invests exclusively in securities of U.S. companies. These risks are magnified
                                                           for investments in issuers tied economically to emerging markets, the economies
                                                           of which tend to be more volatile than the economies of developed markets. In
                                                           addition, certain investments in non-U.S. securities may be subject to foreign
                                                           withholding and other taxes on interest, dividends, capital gains or other income
                                                           or proceeds. Those taxes will reduce the Trust’s yield on any such securities. See
                                                           the “Taxation” section below.

                                                           Management Risk is the risk associated with the fact that the Trust relies on the
                                                           Adviser’s ability to achieve its investment objective. The




                                                                            27




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                      012066                  56/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 58 of
                                                                 FUND
                                                  185 06/09/21 Page 63 of 271 PageID 14984
          Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents


                                                           Adviser may be incorrect in its assessment of the intrinsic value of the companies
                                                           whose securities the Trust holds, which may result in a decline in the value of
                                                           Fund shares and failure to achieve its investment objective. The Trust’s portfolio
                                                           managers use qualitative analyses and/or models. Any imperfections or
                                                           limitations in such analyses and models could affect the ability of the portfolio
                                                           managers to implement strategies.

                                                           Operational and Technology Risk is the risk that cyber-attacks, disruptions, or
                                                           failures that affect the Trust’s service providers, counterparties, market
                                                           participants, or issuers of securities held by the Trust may adversely affect the
                                                           Trust and its shareholders, including by causing losses for the Trust or impairing
                                                           Fund operations.

                                                           Regulatory Risk is the risk that to the extent that legislation or state or federal
                                                           regulators impose additional requirements or restrictions with respect to the
                                                           ability of financial institutions to make loans in connection with highly leveraged
                                                           transactions, the availability of loan interests for investment by the Trust may be
                                                           adversely affected. To the extent that legislation or state or federal regulators
                                                           impose additional requirements or restrictions with respect to the ability of the
                                                           Trust to invest in the assets of distressed companies, the availability of
                                                           distressed company interests for investment by the Trust may be adversely
                                                           affected.

                                                           Given the risks described above, an investment in the securities may not be
                                                           appropriate for all investors. You should carefully consider your ability to
                                                           assume these risks before making an investment in the Trust.




                                                                            28




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                    012067                 57/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 59 of
                                                                 FUND
                                                  185 06/09/21 Page 64 of 271 PageID 14985
          Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

  The Trust’s common and preferred shares are registered under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
  and we are required to file reports, proxy statements and other information with the Commission. The materials we file are available at the
  Commission’s public reference room at 100 F Street, N.E., Washington, D.C. 20549. You may obtain information about the operation of
  the Commission’s public reference room by calling the Commission at 1-800-SEC-0330. In addition, the Commission maintains an Internet
  website, at http://www.sec.gov, that contains reports, proxy and information statements, and other information regarding issuers,
  including us, that file documents electronically with the Commission.


                                                        Summary of Trust Fees and Expenses

  The following table shows the Trust’s expenses, including preferred shares offering expenses, as a percentage of net assets attributable
  to common shares.

  Shareholder Transaction Expenses*
  Sales load (as a percentage of offering price)                                                                                           0%(1)
  Offering expenses borne by the Trust (excluding Preferred Shares
    Offering Expenses) (as a percentage of offering price)                                                                               0%(2)
  Dividend reinvestment and cash purchase plan fees                                                                                     None(3)
  Preferred Shares Offering Expenses Borne by the Trust (as a percentage
    of net assets attributable to common shares)                                                                                        0.08%(4)

                                                                                                    Pe rce n tage of Ne t Asse ts Attribu table
                                                                                                     to C om m on S h are s (Give s Effe ct to
                                                                                                        Le ve rage Th rou gh Borrowin gs)
  Annual Expenses
    Management fees                                                                                                                     1.37%
    Other expenses                                                                                                                      1.85%(5)
       Interest payments on borrowed funds                                                                                              1.61%
       Remainder of other expenses                                                                                                      0.24%
  Dividends on Preferred Shares                                                                                                         — %(6)
  Total Annual Expenses and Dividends on Preferred Shares                                                                               — %(6)

  *     The related Prospectus Supplement to be used in connection with any sales of securities will set forth any applicable sales load
        and the estimated offering expenses borne by the Trust.
  (1)   In the event that the securities to which this Prospectus relates are sold to or through underwriters or dealer managers, a
        corresponding Prospectus Supplement will disclose the applicable sales load.
  (2)   The related Prospectus Supplement will disclose the estimated amount of offering expenses, the offering price and the offering
        expenses borne by the Trust and indirectly by all of the shareholders as a percentage of the offering price.
  (3)   Shareholders participating in the Trust’s dividend reinvestment and cash purchase plan do not incur any additional fees.
  (4)   The related Prospectus Supplement will disclose the estimated amount of preferred share offering expenses borne by the Trust and
        indirectly by all of the shareholders as a percentage of the offering price.
  (5)   “Other Expenses” are based on estimated amounts for the current year assuming completion of the proposed issuances.
  (6)   Dividends on Preferred Shares, which will be disclosed in the related Prospectus Supplement, represent the aggregate of (1) the
        estimated distributions on the existing preferred shares outstanding and (2) the distributions that would be made assuming $—
        million of preferred shares is issued with a fixed dividend rate of —%. There can, of course, be no guarantee that any preferred
        shares would be issued or, if issued, the terms thereof. This information will be updated if and when preferred shares are
        outstanding.

  The purpose of this table above and the example below is to assist the investor in understanding the various costs and expenses that an
  investor in the Trust will bear directly or indirectly.

                                                                            29




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                 012068                     58/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 60 of
                                                                 FUND
                                                  185 06/09/21 Page 65 of 271 PageID 14986
          Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

  EXAMPLE
        The following example illustrates the expenses (including the maximum estimated offering expenses of $500,000.00 from the
  issuance of $0 in common shares and $200 million in preferred shares) you would pay on a $1,000 investment in common shares,
  followed by a preferred shares offering, assuming a 5% annual portfolio total return.* The actual amounts in connection with any
  offering will be set forth in the Prospectus Supplement if applicable. The example should not be considered a representation of future
  expenses, and actual expenses (including leverage and other expenses) may be greater or less than those shown.

                                                                                                    1 Ye ar         3 Ye ars       5 Ye ars    10 Ye ars
  Total expenses incurred                                                                           $     44        $    130       $     218   $     443

  *     The example includes Dividends of Preferred Shares. If Dividends on Preferred Shares were not included in the example calculation,
        the expenses for the 1-, 3-, 5- and 10-year periods in the table above would be as follows (based on the same assumptions as
        above): $32, $99, $168, and $352. The applicable Prospectus Supplement to be used in connection with any sales of securities will
        set forth any applicable sales load and the estimated offering expenses borne by the Trust.


  Financial Highlights
        On September 25, 2017, the Trust acquired the assets of the Predecessor Fund. The Trust is the successor to the accounting and
  performance information of the Predecessor Fund. The selected data below sets forth the per share operating performance and ratios for
  the period presented. On April 11, 2019, the Trust changed its fiscal year end from June 30 to December 31. The financial information for
  the period from July 1, 2018 to December 31, 2018 has been audited by PricewaterhouseCoopers LLP (“PwC”), the Trust’s independent
  registered public accounting firm. The financial information for the fiscal years ended June 30, 2018, 2017 and 2016, has been audited and
  reported on by another independent public registered accounting firm.

       Selected data for a common share of beneficial interest outstanding throughout the period. Trust data for a common share
  outstanding throughout each period is as follows:

                                                                       For th e
                                                                    Pe riod En de d                            For th e Ye ars En de d
                                                                    De ce m be r 31,
                                                                        2018**            2018*     2017*‡         2016*‡         2015*‡       2014*‡
  Net Asset Value, Beginning of Year                                $        15.12        $15.01    $ 14.33        $ 16.17          16.91       15.98
  Income from Investment Operations:(a)
  Net investment income                                                        0.42         0.75        0.68           0.89          0.74          0.74
  Redemption fees added to paid-in capital                                     —            —           —              —             —             — (b)
  Net realized and unrealized gain/(loss)                                     (0.80)        0.18        0.74          (1.84)        (0.74)         0.93
  Total from investment operations                                            (0.38)        0.93        1.42          (0.95)         — (b)         1.67
  Less Distributions Declared to Shareholders:
  From net investment income                                                  (0.45)       (0.72)       (0.74)        (0.89)        (0.74)      (0.72)
  From return of capital                                                      (0.01)       (0.10)        —             —             —          (0.02)
  Total distributions declared to shareholders                                (0.46)       (0.82)       (0.74)        (0.89)        (0.74)      (0.74)
  Net Asset Value, End of Year(c)                                   $        14.28        $15.12 $ 15.01 $ 14.33                  $ 16.17      $ 16.91
  Market Value, End of Period                                       $        12.80        $15.62 $ —     $ —                      $ —          $ —
  Total return(d)                                                           (15.44)%(j)     9.77% 10.05% (5.77)%                     0.11%       10.68%

                                                                            30




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                             012069                59/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 61 of
                                                                 FUND
                                                  185 06/09/21 Page 66 of 271 PageID 14987
          Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

                                                             For th e
                                                          Pe riod En de d                                    For th e Ye ars En de d
                                                          De ce m be r 31,
                                                              2018**              2018*          2017*‡               2016*‡           2015*‡          2014*‡
  Ratios to Average Net Assets (f)/Supplemental Data:
  Net assets, end of period (in 000’s)             $           1,026,412      $1,085,547  $389,278                   $241,197          $283,673        $340,089
  Gross operating expenses (g)(h)                                   3.10%           1.79%     1.20%(i)                   1.38%             1.03%           1.25%
  Net investment income(h)                                          5.48%           4.98%     4.61%                      5.65%             4.55%           4.49%
  Portfolio turnover rate                                             27%            177%       63%                        53%               55%             69%
  Average commission rate paid(l)                  $              0.0243      $ 0.0300

  *     Per share data prior to November 3, 2017 has been adjusted to give effect to an approximately 2 to 1 reverse stock split as part of
        the conversion to a closed-end fund.
  **    For the six month period ended December 31, 2018. Effective April 11, 2019, the Fund had a fiscal year change from June 30 to
        December 31.
  ‡     Reflects the financial highlights of Class Z of the open-end fund prior to the conversion.
  (a)   Per share data was calculated using average shares outstanding during the period.
  (b)   Represents less than $0.005 per share.
  (c)   The Net Asset Value per share has been calculated based on net assets which include adjustments made in accordance with U.S.
        Generally Accepted Accounting Principles required at period end for financial reporting purposes. These figures do not
        necessarily reflect the Net Asset Value per share or total return experienced by the shareholder at period end.
  (d)   Total return is based on market value per share for periods after November 3, 2017. Distributions are assumed for purposes of this
        calculation to be reinvested at prices obtained under the Trust’s Dividend Reinvestment Plan. Prior to November 3, 2017, total
        return is at net asset value assuming all distributions are reinvested. For periods with waivers/reimbursements, had the Trust’s
        investment adviser not waived or reimbursed a portion of expenses, total return would have been lower.
  (e)   All ratios for the period have been annualized, unless otherwise indicated.
  (f)   Supplemental expense ratios are shown below:

                                                                                             For th e
                                                                                          Pe riod En de d               For th e Ye ars En de d Ju n e 30,
                                                                                          De ce m be r 31,
                                                                                              2018**             2018       2017       2016     2015         2014
  Net operating expenses (net of waiver/reimbursement, if applicable, but
  gross of all other operating expenses)                                                             3.10% 1.79% 1.12% 1.11% 1.04% 0.99%
  Interest expense, commitment fees, and financing costs                                             1.63% 0.49% 0.01% 0.15% 0.04% 0.08%
  Dividends and fees on securities sold short                                                        — (k) — (j) 0.01% 0.01% 0.05% 0.04%

  (g)   Includes dividends and fees on securities sold short.
  (h)   Excludes 12b-1 fees from partial period operating as an open-end fund. Following the conversion on November 3, 2017, the Trust is
        no longer subject to 12b-1 fees.
  (i)   Refer to Note 7 in the Notes to the Financial Statements for discussion of prior period custodian out-of-pocket expenses that were
        communicated to the Trust in the current period. The amount of the reimbursement was immaterial on a per share basis and did not
        impact the total return of the Trust. The Ratios of Gross Operating Expenses and Net Operating Expenses to Average Net Assets
        would be unchanged as the reimbursement of custodian fees was offset against current period expense waivers/ reimbursements
        with no impact to net expenses or net investment income.
  (j)   Not annualized.
  (k)   Represents less than 0.005%.
  (l)   Represents the total dollar amount of commissions paid on portfolio transactions divided by total number of portfolio shares
        purchased and sold for which commissions were charged. The period prior to the Conversion Date is not presented.

                                                                             31




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                                 012070                       60/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 62 of
                                                                 FUND
                                                  185 06/09/21 Page 67 of 271 PageID 14988
          Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

        The following table sets forth additional information regarding the Fund’s credit facility for the last ten fiscal years:

                                                                              Total Am ount         Asse t C ove rage Pe r $1,000
                    Ye ar                                                     O u tstan din g            of In de bte dn e ss 1
                    12/31/20182                                               496,141,100.00                           3,068.41
                    6/30/2018                                                 498,563,423.00                           3,177.35
                    6/30/2017                                                           —                                  —
                    6/30/2016                                                           —                                  —
                    6/30/2015                                                  51,500,000.00                          16,414.00
                    6/30/2014                                                  60,000,000.00                          15,776.00
                    6/30/2013                                                           —                                  —
                    6/30/2012                                                  89,000,000.00                           7,184.00
                    6/30/2011                                                 135,000,000.00                           6,599.00
                    6/30/2010                                                 115,000,000.00                           6,060.00
                    6/30/2009                                                 181,000,000.00                           4,658.00

  1     The Trust closes its net asset value daily, and calculates asset coverage greater than 300%
  2     For the six month period ended December 31, 2018. Effective April 11, 2019, the Fund had a fiscal year change from June 30 to
        December 31

                                                                            32




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                    012071            61/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 63 of
                                                                 FUND
                                                  185 06/09/21 Page 68 of 271 PageID 14989
          Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

                                                                  Plan of Distribution

        We may offer, from time to time, in one or more offerings, our common and/or fixed rate preferred shares, $0.001 par value per share,
  our notes, or our subscription rights to purchase our common or fixed rate preferred shares or both, which we refer to collectively as the
  “securities.” The securities may be offered at prices and on terms to be set forth in one or more supplements to this Prospectus (each a
  “Prospectus Supplement”). The offering price per common share of the Trust will not be less than the net asset value per common share
  at the time we make the offering, exclusive of any underwriting commissions or discounts; however, rights offerings that meet certain
  conditions may be offered at a price below the then current net asset value per common share of the Trust. You should read this
  Prospectus and the applicable Prospectus Supplement carefully before you invest in our securities. Our securities may be offered
  directly to one or more purchasers, through agents designated from time to time by us, or through underwriters or dealers. The
  Prospectus Supplement relating to the offering will identify any agents, underwriters or dealers involved in the sale of our shares, and
  will set forth any applicable purchase price, fee, commission or discount arrangement between us and our agents or underwriters, or
  among our underwriters, or the basis upon which such amount may be calculated. The Prospectus Supplement relating to any sale of
  fixed rate preferred shares will set forth the liquidation preference and information about the dividend period, dividend rate, any call
  protection or non-call period and other matters. The Prospectus Supplement relating to any offering of subscription rights will set forth
  the number of common and/or fixed rate preferred shares issuable upon the exercise of each right and the other terms of such rights
  offering. While the aggregate number and amount of securities we may issue pursuant to this registration statement is limited to
  $1,000,000,000 of securities, our Board may, without any action by the shareholders, amend our Agreement and Declaration of Trust
  from time to time to increase or decrease the aggregate number of shares or the number of shares of any class or series that we have
  authority to issue. We may not sell any of our securities through agents, underwriters or dealers without delivery of a Prospectus
  Supplement describing the method and terms of the particular offering.

        The distribution of the securities may be effected from time to time in one or more transactions at a fixed price or prices, which may
  be changed, at prevailing market prices at the time of sale, at prices related to such prevailing market prices, or at negotiated prices;
  provided, however, that the price per share at which our common shares are sold, less any underwriting commissions or discounts, must
  equal or exceed the net asset value per share of our common shares at the time of the offering except (i) in connection with a rights
  offering to our existing shareholders, (ii) with the consent of the majority of our common shareholders, or (iii) under such circumstances
  as the Commission may permit.

        In connection with the sale of the securities, underwriters or agents may receive compensation from us or from purchasers of the
  securities, for whom they may act as agents, in the form of discounts, concessions, commissions, structuring fees, distribution
  assistance payments or other compensation. Underwriters may sell the securities to or through dealers and such dealers may receive
  compensation in the form of discounts, concessions or commissions from the underwriters and/or commissions from the purchasers for
  whom they may act as agents. Underwriters, dealers and agents that participate in the distribution of the securities may be deemed to be
  underwriters under the Securities Act of 1933, as amended (the “Securities Act”) and any discounts, commissions or other
  compensation they receive from us and any profit realized by them on the resale of the securities may be deemed to be underwriting
  discounts and commissions under the Securities Act. Any such underwriter or agent will be identified and any such compensation
  received from us will be described in the applicable Prospectus Supplement. The maximum commission or discount to be received by
  any member of the Financial Industry Regulatory Authority (“FINRA”) or independent broker-dealer will not be greater than 8% for the
  sale of any securities being registered.

        We may sell the securities through agents from time to time. The Prospectus Supplement will name any agent involved in the offer
  or sale of the securities and any commissions we pay to them. Generally, any agent will be acting on a best efforts basis for the period of
  its appointment.

                                                                            33




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                 012072                 62/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 64 of
                                                                 FUND
                                                  185 06/09/21 Page 69 of 271 PageID 14990
          Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

       Any securities sold pursuant to a Prospectus Supplement may be traded on the NYSE, or another exchange on which the
  securities are traded.

       Under agreements that we may enter, underwriters, dealers and agents who participate in the distribution of shares of our
  securities may be entitled to indemnification by us against certain liabilities, including liabilities under the Securities Act. Underwriters,
  dealers and agents may engage in transactions with, or perform services for, us in the ordinary course of business.

       Underwriters, dealers and agents may sell our shares at a price that is greater than, equal to or less than our net asset value per
  share so long as we sell our shares in accordance with the 1940 Act.

        We may enter into derivative transactions with third parties, or sell securities not covered by this Prospectus to third parties in
  privately negotiated transactions. If the applicable Prospectus Supplement indicates, in connection with those derivatives, the third
  parties may sell securities covered by this Prospectus and the applicable Prospectus Supplement, including in short sale transactions. If
  so, the third party may use securities pledged by us or borrowed from us or others to settle those sales or to close out any related open
  borrowings of shares, and may use securities received from us in settlement of those derivatives to close out any related open
  borrowings of shares. The third parties in such sale transactions will be underwriters and, if not identified in this Prospectus, will be
  identified in the applicable Prospectus Supplement.

        In order to comply with the securities laws of certain states, if applicable, our securities offered hereby will be sold in such
  jurisdictions only through registered or licensed brokers or dealers.

        The Trust’s common shareholders will indirectly bear all of the various expenses incurred in connection with the distribution
  activities described herein.


                                                                    Use of Proceeds

       Unless otherwise specified in a Prospectus Supplement, the Trust will invest the net proceeds of any sales of securities in
  accordance with the Trust’s investment objectives and policies as stated below, or use such proceeds for other general corporate
  purposes. Assuming current market conditions, the Trust estimates that investment of the net proceeds of an Offering will be
  substantially complete within one to three months of the completion of such Offering. Pending such investment, it is anticipated that the
  proceeds of the Offering may be invested in cash and/or short-term debt securities. These temporary investments are expected to
  provide a lower net return than we hope to achieve from our targeted investments. Following the completion of the Offering, the Trust
  may increase the amount of leverage outstanding. The Trust may also use the net proceeds from the Offering to call, redeem or
  repurchase preferred shares. See “Use of Leverage.”


                                                                       The Trust

        The Trust is a non-diversified, closed-end management investment company that was organized as a Massachusetts business
  trust on June 28, 2017 pursuant to a Declaration of Trust dated June 28, 2017. The Trust’s principal office is located at 300 Crescent
  Court, Suite 700, Dallas, Texas 75201 and its telephone number is 1-877- 665-1287. On September 25, 2017, the Trust acquired the assets
  of Highland Floating Rate Opportunities Fund (the “Predecessor Fund”), a series of Highland Funds I (the “Predecessor Trust”), a
  Delaware statutory trust. On May 20, 2019, the Trust’s name changed from “Highland Floating Rate Opportunities Fund” to “Highland
  Income Fund.”

                                                                            34




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                    012073                  63/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 65 of
                                                                 FUND
                                                  185 06/09/21 Page 70 of 271 PageID 14991
          Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

                                                          Investment Objective and Policies

        The Trust’s investment objective is to provide a high level of current income, consistent with preservation of capital. The Trust
  seeks to achieve its objective by investing at least 25% of its assets in investments in securities or other instruments directly or
  indirectly secured by real estate, including REITs, preferred equity, securities convertible into equity securities and mezzanine debt.The
  Trust seeks to achieve its objective by primarily investing directly and indirectly (e.g., through derivatives that are the economic
  equivalent of direct investments) in the following categories of securities and instruments: (i) floating rate loans and other securities
  deemed to be floating rate investments; (ii) investments in securities or other instruments directly or indirectly secured by real estate,
  including REITs, preferred equity, securities convertible into equity securities and mezzanine debt and (iii) other instruments, including,
  but not limited to, secured and unsecured fixed-rate loans and corporate bonds, distressed securities, mezzanine securities, structured
  products (including but not limited to mortgage-backed securities, collateralized loan obligations and asset-backed securities),
  convertible and preferred securities, equities (public and private), and futures and options.

       Floating Rate Investments. Floating rate investments are debt obligations of companies or other entities, the interest rates of
  which float or vary periodically based upon a benchmark indicator of prevailing interest rates. Floating rate investments may include, by
  way of example, floating rate debt securities, money market securities of all types, repurchase agreements with remaining maturities of no
  more than 60 days, collateralized loan obligations and asset backed securities. The reference in the Trust’s investment objective to
  capital preservation does not indicate that the Trust may not lose money. HCMFA seeks to employ strategies that are consistent with
  capital preservation, but there can be no assurance that the Adviser will be successful in doing so. In making investments for the Trust,
  the Trust’s Adviser will seek to purchase instruments that it believes are undervalued or will provide attractive floating rate income,
  while attempting to minimize losses.

        Floating rate loans in which the Trust invests are expected to be adjustable rate senior loans (“Senior Loans”) to domestic or
  foreign corporations, partnerships and other entities that operate in a variety of industries and geographic regions (“Borrowers”). Senior
  Loans are business loans that have a right to payment senior to most other debts of the Borrower. Senior Loans generally are arranged
  through private negotiations between a Borrower and several financial institutions (the “Lenders”) represented in each case by one or
  more such Lenders acting as agent (the “Agent”) of the several Lenders. On behalf of the Lenders, the Agent is primarily responsible
  for negotiating the loan agreement (“Loan Agreement”) that establishes the relative terms and conditions of the Senior Loan and rights
  of the Borrower and the Lenders.

        The Trust may invest in securities of any credit quality. Senior Loans are typically below investment grade securities (also known
  as “high yield securities” or “junk securities”). Such securities are rated below investment grade by a nationally recognized statistical
  rating organization (“NRSRO”) or are unrated but deemed by the Adviser to be of comparable quality. The Trust may invest without
  limitation in below investment grade or unrated securities, including in insolvent borrowers or borrowers in default. The Trust may
  invest without limitation in “covenant-lite” loans, which are loans made with fewer protections for the Lender and which are increasingly
  common in the loan and credit instruments market. Because covenant-lite loans are less restrictive on Borrowers and provide less
  protection for Lenders than typical corporate loans, the risk of default may be significantly higher.

         The Trust may invest in participations (“Participations”) in Senior Loans, may purchase assignments (“Assignments”) of portions
  of Senior Loans from third parties, and may act as one of a group of Lenders originating a Senior Loan (“Primary Lender”). Senior Loans
  often are secured by specific assets of the Borrower, although the Trust may invest without limitation in Senior Loans that are not
  secured by any collateral. When the Trust acts as a Primary Lender, the Trust or the Adviser could be subject to allegations of lender
  liability. Senior Loans in which the Trust invests generally pay interest at rates that are periodically redetermined by reference to a base
  lending rate plus a spread.

                                                                            35




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                 012074                  64/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 66 of
                                                                 FUND
                                                  185 06/09/21 Page 71 of 271 PageID 14992
          Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

       Real Estate Investments. The Trust defines securities of issuers conducting their principal business activities in the real estate
  industry to include common stock, convertible or non-convertible preferred stock, warrants, convertible or non-convertible secured or
  unsecured debt, and partnership or membership interests issued by:
         •     CMBS, RMBS and other real estate credit investments, which include existing first and second mortgages on real estate,
               either originated or acquired in the secondary market, and secured, unsecured and/or convertible notes offered by REOCs
               and REITs;
         •     Public REITs;
         •     REOCs;
         •     Private Real Estate Investment Funds;
         •     Public Investment Funds;
         •     real estate ETFs; and
         •     Non-Traded REITs and private REITs, generally wholly-owned by the Trust or wholly-owned or managed by an affiliate.

         REITs are pooled investment vehicles that invest primarily in income-producing real estate or real estate-related loans or interests,
  and REOCs are companies that invest in real estate and whose shares trade on public exchanges. Foreign REIT equivalents are entities
  located in jurisdictions that have adopted legislation substantially similar to the REIT tax provisions in that they provide for favorable
  tax treatment for the foreign REIT equivalent and require distributions of income to shareholders. The Trust may enter into certain real
  estate and real-estate related investments through its wholly-owned REIT subsidiary, NFRO REIT Sub, LLC (the “REIT Subsidiary”).
  With respect to the Trust’s real estate investments, the Adviser seeks to: (i) recognize and allocate capital based upon where the
  Adviser believes we are in the current real estate cycle, and as a result (ii) minimize drawdowns during market downturns and maximize
  risk adjusted returns during all market cycles, though there can be no assurance that this strategy will achieve this objective. The Trust
  will rely on the expertise of the Adviser and its affiliates to determine the appropriate structure for structured credit investments, which
  may include bridge loans, common and preferred equity or other debt-like positions, as well as the acquisition of such instruments from
  banks, servicers or other third parties.

        Preferred equity and mezzanine investments in real estate transactions come in various forms which may or may not be
  documented in the borrower’s organizational documents. Generally, real estate preferred equity and/or mezzanine investments are
  typically junior to first mortgage financing but senior to the borrower’s or sponsor’s equity contribution. The investments are typically
  structured as an investment by a third-party investor in the real estate owner or various affiliates in the chain of ownership in exchange
  for a direct or indirect ownership interest in the real estate owner entitling it to a preferred/priority return on its investment. Sometimes,
  the investment is structured much like a loan where (i) “interest” on the investment is required to be paid monthly by the “borrower”
  regardless of available property cash flow; (ii) the entire investment is required to be paid by a certain maturity date; (iii) default rate
  “interest” and penalties are assessed against the “borrower” in the event payments are not made timely; and (iv) a default in the
  repayment of investment potentially results in the loss of management and/or ownership control by the “borrower” in the company in
  favor of the investor or other third-party.

       Other Investments. The Trust may invest up to 15% of its net assets in entities that are excluded from registration under the 1940
  Act by virtue of section 3(c)(1) and 3(c)(7) of the 1940 Act (such as private equity funds or hedge funds). This limitation does not apply
  to any collateralized loan obligations, certain of which may rely on Section 3(c)(1) or 3(c)(7) of the 1940 Act.

       In addition, the Trust may invest in equity or debt securities. The Trust may invest in equity securities of companies of any market
  capitalization, market sector or industry. Equity securities of U.S. or non-U.S. issuers in

                                                                            36




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                   012075                  65/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 67 of
                                                                 FUND
                                                  185 06/09/21 Page 72 of 271 PageID 14993
          Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

  which the Trust may invest include common stocks, preferred stocks, convertible securities, depositary receipts and warrants to buy
  common stocks. The Trust may invest in securities issued by other investment companies, including investment companies that are
  advised by the Adviser or its affiliates, to the extent permitted by applicable law and/or pursuant to exemptive relief from the SEC, and
  exchange-traded funds (“ETFs”). Fees and expenses of such investments will be borne by shareholders of the investing fund (the
  Trust), and the Adviser voluntarily waives the higher of the two fees for the portion of the Trust’s management fee attributable to the
  Trust’s investment in the affiliated investment company.

        The Trust’s investment in fixed income securities may include convertible securities. A convertible security is a bond, debenture,
  note, preferred stock or other security that may be converted into or exchanged for a prescribed amount of common stock or other
  equity security of the same or a different issuer within a particular period of time at a specified price or formula. A convertible security
  entitles the holder to receive interest paid or accrued on debt or the dividend paid on preferred stock until the convertible security
  matures or is redeemed, converted or exchanged. Before conversion, convertible securities have characteristics similar to nonconvertible
  income securities in that they ordinarily provide a stable stream of income with generally higher yields than those of common stocks of
  the same or similar issuers, but lower yields than comparable nonconvertible securities. The value of a convertible security is influenced
  by changes in interest rates, with investment value declining as interest rates increase and increasing as interest rates decline. The
  credit standing of the issuer and other factors also may have an effect on the convertible security’s investment value. Convertible
  securities rank senior to common stock in a corporation’s capital structure but are usually subordinated to comparable nonconvertible
  securities. Convertible securities may be subject to redemption at the option of the issuer at a price established in the convertible
  security’s governing instrument. Depending on the relationship of the conversion price to the market value of the underlying securities,
  convertible securities may trade more like equity securities than debt instruments.

        The Trust may invest without limitation in warrants and may also use derivatives, primarily swaps (including equity, variance and
  volatility swaps), options and futures contracts on securities, interest rates, non-physical commodities and/or currencies, as substitutes
  for direct investments the Trust can make. The Trust may also use derivatives such as swaps, options (including options on futures),
  futures, and foreign currency transactions (e.g., foreign currency swaps, futures and forwards) to any extent deemed by the Adviser to
  be in the best interest of the Trust, and to the extent permitted by the 1940 Act, to hedge various investments for risk management and
  speculative purposes.

       The Trust may also engage in short sales of securities and may seek additional income by making secured loans of its portfolio
  securities.

        The Trust may engage in securities lending by making secured loans of its portfolio securities amounting to not more than one-
  third of its total assets, thereby realizing additional income.

        The Trust may invest in illiquid and restricted securities. Illiquid securities are those that cannot be disposed of within seven days
  in the ordinary course of business at approximately the amount at which the Trust has valued the securities.

       The Trust may invest without limitation in securities (including loans) of non-U.S. issuers, including emerging market issuers. Such
  securities (including loans) may be denominated in U.S. dollars, non-U.S. currencies or multinational currency units.

         Except as otherwise expressly noted in the Statement of Additional Information (“SAI”), all percentage limitations and ratings
  criteria apply at the time of purchase of securities.

       The Trust may borrow an amount up to 33 1/3% of its total assets (including the amount borrowed) and may use leverage in the
  form of preferred shares in an amount up to 50% of the Trust’s total assets (including the

                                                                            37




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                 012076                  66/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 68 of
                                                                 FUND
                                                  185 06/09/21 Page 73 of 271 PageID 14994
          Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

  amount borrowed. The Trust may borrow for investment purposes requests and for temporary, extraordinary or emergency purposes. To
  the extent the Trust borrows more money than it has cash or short-term cash equivalents and invests the proceeds, the Trust will create
  financial leverage. The use of borrowing for investment purposes increases both investment opportunity and investment risk.

        When adverse market, economic, political or currency conditions domestically or abroad occur, the Trust may temporarily invest all
  or a portion of its total assets in defensive investments. Such investments may include fixed-income securities, high quality money
  market instruments, cash and cash equivalents. To the extent the Trust takes a temporary defensive position, it may not achieve its
  investment objective.

       The Trust is a non-diversified fund as defined in the 1940 Act, but it intends to adhere to the diversification requirements
  applicable to regulated investment companies (“RICs”) under Subchapter M of the Code. The Trust is not intended to be a complete
  investment program.

        For a more complete discussion of the Trust’s investment portfolio composition, see the Statement of Additional Information.

                                                                            38




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                             012077                  67/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 69 of
                                                                 FUND
                                                  185 06/09/21 Page 74 of 271 PageID 14995
          Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

                                                             Principal Risks of the Trust

         The following is a description of the principal risks associated with an investment in the Trust’s common or preferred shares, as
  well as those risks generally associated with investment in a company with investment objectives, investment policies, capital structure
  or trading markets similar to the Trust. Given the risks described below, an investment in shares of the Trust may not be appropriate for
  all investors. You should carefully consider your ability to assume these risks before making an investment in the Trust.

        Like all funds, investing in the Trust involves risk factors and special considerations. The Trust’s risk is defined primarily by its
  principal investment strategies, along with descriptions of the Trust’s related risks. This section discusses the risk factors associated
  with an investment in the Trust specifically, as well as those factors generally associated with an investment in a company with
  investment objectives, investment policies, capital structure or trading markets similar to the Trust. Investments in the Trust are not
  insured against loss of principal. As with any fund, there can be no assurance that the Trust will achieve its investment objectives.
  Investing in shares of the Trust should not be considered a complete investment program.

  Credit Risk is the risk that the issuers of certain securities or the counterparties of a derivatives contract or repurchase contract might
  be unable or unwilling (or perceived as being unable or unwilling) to make interest and/or principal payments when due, or to otherwise
  honor its obligations. Debt securities are subject to the risk of non-payment of scheduled interest and/or principal. Non-payment would
  result in a reduction of income to the Trust, a reduction in the value of the obligation experiencing non-payment and a potential
  decrease in the net asset value (“NAV”) of the Trust. The value of debt securities owned by the Trust may be affected by the ability of
  issuers to make principal and interest payments and by the issuer’s or counterparty’s credit quality. If an issuer cannot meet its payment
  obligations or if its credit rating is lowered, the value of its debt securities may decline. Lower quality bonds are generally more sensitive
  to these changes than higher quality bonds. Even within securities considered investment grade, differences exist in credit quality and
  some investment-grade debt securities may have speculative characteristics. A security’s price may be adversely affected by the
  market’s perception of the security’s credit quality level even if the issuer or counterparty has suffered no degradation in its ability to
  honor the obligation.

  Credit risk varies depending upon whether the issuers of the securities are corporations or domestic or foreign governments or their
  sub-divisions or instrumentalities and whether the particular note or other instrument held by the Trust has a priority in payment of
  principal and interest. U.S. government securities are subject to varying degrees of credit risk depending upon whether the securities are
  supported by the full faith and credit of the United States, supported by the ability to borrow from the U.S. Treasury, supported only by
  the credit of the issuing U.S. government agency, instrumentality, or corporation, or otherwise supported by the United States.
  Obligations issued by U.S. government agencies, authorities, instrumentalities or sponsored enterprises, such as Government National
  Mortgage Association, are backed by the full faith and credit of the U.S. Treasury, while obligations issued by others, such as Federal
  National Mortgage Association (FNMA), Federal Home Loan Mortgage Corporation (Freddie Mac) and Federal Home Loan Banks
  (FHLBs), are backed solely by the ability of the entity to borrow from the U.S. Treasury or by the entity’s own resources. No assurance
  can be given that the U.S. government would provide financial support to U.S. government agencies, authorities, instrumentalities or
  sponsored enterprises if it is not obligated to do so by law.

  Debt Securities Risk is the risk associated with the fact that the value of debt securities typically changes in response to various
  factors, including, by way of example, market-related factors (such as changes in interest rates or changes in the risk appetite of
  investors generally) and changes in the actual or perceived ability of the issuer (or of issuers generally) to meet its (or their) obligations.
  During periods of rising interest rates, debt securities generally decline in value. Conversely, during periods of falling interest rates, debt
  securities generally rise in value. This kind of market risk is generally greater for funds investing in debt securities with longer maturities.
  This risk is generally greater for obligations with longer maturities or for debt securities that do not pay current interest (such as
  zero-coupon securities). Debt securities with floating interest rates can be less

                                                                            39




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                    012078                  68/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 70 of
                                                                 FUND
                                                  185 06/09/21 Page 75 of 271 PageID 14996
          Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

  sensitive to interest rate changes, although, to the extent the Trust’s income is based on short-term interest rates that fluctuate over
  short periods of time, income received by the Trust may decrease as a result of a decline in interest rates. In addition, the interest rates
  of floating rate loans typically only adjust to changes in short-term interest rates; long-term interest rates can vary dramatically from
  short-term interest rates. Because loans are not ordinarily registered with the SEC or any state securities commission or listed on any
  securities exchange, there is usually less publicly available information about such instruments. In addition, loans may not be
  considered “securities” for purposes of the anti-fraud protections of the federal securities laws and, as a result, as a purchaser of these
  instruments, we may not be entitled to the anti-fraud protections of the federal securities laws. In the course of investing in such
  instruments, we may come into possession of material nonpublic information and, because of prohibitions on trading in securities of
  issuers while in possession of such information, we may be unable to enter into a transaction in a publicly-traded security of that issuer
  when it would otherwise be advantageous for us to do so. Alternatively, we may choose not to receive material nonpublic information
  about an issuer of such loans, with the result that we may have less information about such issuers than other investors who transact in
  such assets.

  In response to an interest rate decline, debt securities that provide the issuer with the right to call or redeem the security prior to
  maturity may be called or redeemed. If a debt security is repaid more quickly than expected, the Trust may not be able to reinvest the
  proceeds at the same interest rate, reducing the potential for gain. When interest rates increase or for other reasons, debt securities may
  be repaid more slowly than expected. As a result, the maturity of the debt instrument is extended, increasing the potential for loss. As of
  the date of this Prospectus, market interest rates in the United States are at or near historic lows, which may increase the Trust’s
  exposure to risks associated with rising market interest rates. Rising market interest rates could have unpredictable effects on the
  markets and may expose fixed-income and related markets to heightened volatility, which could reduce liquidity for certain investments,
  adversely affect values, and increase costs. If dealer capacity in fixed-income and related markets is insufficient for market conditions, it
  may further inhibit liquidity and increase volatility in the fixed-income and related markets. Further, recent and potential future changes
  in government policy may affect interest rates.

  The value of a debt security also depends on the issuer’s credit quality or ability to pay principal and interest when due. The value of a
  debt security is likely to fall if an issuer or the guarantor of a security is unable or unwilling (or perceived to be unable or unwilling) to
  make timely principal and/or interest payments or otherwise to honor its obligations, or if the debt security’s rating is downgraded by a
  credit rating agency. The obligations of issuers (and obligors of asset-backed securities) are subject to bankruptcy, insolvency, and
  other laws affecting the rights and remedies of creditors. The value of a debt security can also decline in response to other changes in
  market, economic, industry, political, and regulatory conditions that affect a particular type of debt security or issuer or debt securities
  generally. The values of many debt securities may fall in response to a general increase in investor risk aversion or a decline in the
  confidence of investors generally in the ability of issuers to meet their obligations.

  Senior loans are subject to the same risks typically associated with debt securities. In addition, senior loans, which typically hold a
  senior position in the capital structure of a borrower, are subject to the risk that a court could subordinate such loans to presently
  existing or future indebtedness or take other action detrimental to the holders of senior loans. Senior loans are also especially subject to
  the risk that the value of the collateral, if any, securing a loan may decline, be insufficient to meet the obligations of the borrower, or be
  difficult to liquidate.

  Senior Loans Risk is the risk associated with Senior Loans, which are typically below investment grade and are considered speculative
  because of the credit risk of their issuers. As with any debt instrument, Senior Loans are generally subject to the risk of price declines
  and as interest rates rise, the cost of borrowing increases, which may increase the risk of default. In addition, the interest rates of
  floating rate loans typically only adjust to changes in short-term interest rates; long-term interest rates can vary dramatically from short-
  term interest rates. The secondary market for loans is generally less liquid than the market for higher grade debt. Less liquidity in the
  secondary trading market could adversely affect the price at which the Trust could sell a loan, and could

                                                                            40




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                   012079                  69/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 71 of
                                                                 FUND
                                                  185 06/09/21 Page 76 of 271 PageID 14997
          Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

  adversely affect the NAV of the Trust’s shares. The volume and frequency of secondary market trading in such loans varies
  significantly over time and among loans. Declines in interest rates may increase prepayments of debt obligations and require the Trust
  to invest assets at lower yields. No active trading market may exist for certain Senior Loans, which may impair the ability of the Trust to
  realize full value in the event of the need to liquidate such assets. Adverse market conditions may impair the liquidity of some actively
  traded Senior Loans.

  Senior Loans may not be rated by a rating agency, registered with the Securities and Exchange Commission or any state securities
  commission or listed on any national securities exchange. Therefore, there may be less publicly available information about them than
  for registered or exchange-listed securities. The risks associated with Senior Loans are similar to the risks of below investment grade
  securities. Moreover, any specific collateral used to secure a loan may decline in value or lose all its value or become illiquid, which
  would adversely affect the loan’s value. Economic and other events, whether real or perceived, can reduce the demand for certain Senior
  Loans or Senior Loans generally, which may reduce market prices and cause the Trust’s NAV per share to fall. The frequency and
  magnitude of such changes cannot be predicted.

  At times of less liquidity, it may be more difficult to value high yield Senior Loans because this valuation may require more research, and
  elements of judgment may play a greater role in the valuation since there is less reliable, objective data available. Investments in Senior
  Loans and other securities may result in greater NAV fluctuation than if the Trust did not make such investments.

  Although Senior Loans in which the Trust will invest will often be secured by collateral, there can be no assurance that liquidation of
  such collateral would satisfy the borrower’s obligation in the event of a default or that such collateral could be readily liquidated. In the
  event of bankruptcy of a borrower, the Trust could experience delays or limitations in its ability to realize the benefits of any collateral
  securing a Senior Loan. The Trust may also invest in Senior Loans that are not secured.

  In addition to the risks typically associated with debt securities and loans generally, Senior Loans are also subject to the risk that a court
  could subordinate a Senior Loan, which typically holds a senior position in the capital structure of a borrower, to presently existing or
  future indebtedness or take other action detrimental to the holders of Senior Loans. In addition to the risks discussed above, which
  pertain to all Senior Loans, those Senior Loans secured by specific assets of borrowers that are located outside of the U.S. may be
  subject to additional risks. Those risks may include difficulty in enforcing security interests in the collateral located in non-U.S.
  jurisdictions, complexities involved in liquidating the underlying collateral, and heightened risks that the underlying collateral may be
  insufficient to fully discharge the borrower’s obligations evidenced by the Senior Loans.

  Extension Risk: When interest rates rise, certain obligations will be paid off by the obligor more slowly than anticipated, causing the
  value of these obligations to fall. Rising interest rates tend to extend the duration of securities, making them more sensitive to changes
  in interest rates. The value of longer-term securities generally changes more in response to changes in interest rates than shorter-term
  securities. As a result, in a period of rising interest rates, securities may exhibit additional volatility and may lose value.

  Focused Investment Risk – Real Estate. The REIT Subsidiary’s investments in mortgage, mezzanine or other real estate loans or
  preferred equity investments will generally be directly or indirectly secured by a lien on real property (or the equity interests in an entity
  that owns real property) that, upon the occurrence of a default on the loan, could result in the REIT Subsidiary acquiring ownership of
  the property. The Adviser will not know whether the values of the properties ultimately securing such loans or preferred equity
  investments will remain at the levels existing on the dates of origination of those loans or preferred equity investments. If the values of
  the underlying properties drop, the risk will increase because of the lower value of the security associated with such loans or preferred
  equity investments. In this manner, real estate values could impact the values of the Trust’s loan or preferred equity investments. The
  Trust’s investments in other real estate-related debt investments, through the REIT Subsidiary, may be similarly affected by real estate
  property values.

                                                                            41




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                   012080                  70/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 72 of
                                                                 FUND
                                                  185 06/09/21 Page 77 of 271 PageID 14998
          Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

  Real Estate Market Risk. The Trust is exposed to economic, market and regulatory changes that impact the real estate market generally
  through its investment in the REIT Subsidiary, which may cause the Trust’s operating results to suffer. A number of factors may prevent
  the REIT Subsidiary’s properties and other real estate-related investments from generating sufficient net cash flow or may adversely
  affect their value, or both, resulting in less cash available for distribution, or a loss, to us. These factors include: national, regional and
  local economic conditions; changing demographics; the ability of property managers to provide capable management and adequate
  maintenance; the quality of a property’s construction and design; increases in costs of maintenance, insurance, and operations
  (including energy costs and real estate taxes); potential environmental and other legal liabilities; the level of financing used by the REIT
  Subsidiary and the availability and cost of refinancing; potential instability, default or bankruptcy of tenants in the properties owned by
  the REIT Subsidiary; the relative illiquidity of real estate investments in general, which may make it difficult to sell a property at an
  attractive price or within a reasonable time frame.

  Asset-Backed Securities Risk: Because asset-backed securities often are secured by the loans underlying the securities, the Trust may
  lose money if there are defaults on the loans underlying the securities. Such defaults have increased the risk for asset-backed securities
  that are secured by home-equity loans related to sub-prime mortgage loans, especially in a declining residential real estate market.
  Asset-backed securities also may be subject to more rapid repayment than their stated maturity dates indicate, due to changing
  economic conditions. To maintain its position in such securities, the Trust may reinvest the reductions in principal amounts resulting
  from the prepayments. Yields on those reinvested amounts are subject to prevailing market rates. Because prepayments of principal
  generally increase when rates are falling, the Trust generally has to reinvest proceeds from prepayments at lower rates. Investments in
  asset-backed securities may also be subject to valuation risk.

  REIT-Specific Risk. REITs may be affected by changes in the real estate markets generally as well as changes in the values of the
  properties owned by the REIT or securing the mortgages owned by the REIT (which changes in value could be influenced by market
  conditions for real estate in general or fluctuations in the value of rights to natural resources appurtenant to the property held by the
  REIT). REITs are dependent upon management skill and are not diversified. REITs are also subject to heavy cash flow dependency,
  defaults by borrowers, self-liquidation, and the possibility of failing to qualify for special tax treatment under the Code and to maintain
  an exemption under the 1940 Act. For example, because a REIT may acquire debt securities of issuers primarily engaged in or related to
  the real estate industry, it also could conceivably own real estate directly as a result of a default on such securities. Any rental income or
  income from the disposition of such real estate could adversely affect its ability to retain its tax status, which would have adverse tax
  consequences on its shareholders. Finally, certain REITs may be self-liquidating at the end of a specified term, and run the risk of
  liquidating at an economically inopportune time.

  REIT Tax Risk for REIT Subsidiaries. In addition to the REIT Subsidiary, the Trust may form one or more subsidiaries that will elect to
  be taxed as REITs beginning with the first year in which they commence material operations. In order for each subsidiary to qualify and
  maintain its qualification as a REIT, it must satisfy certain requirements set forth in the Code and Treasury Regulations that depend on
  various factual matters and circumstances. The Trust and the Adviser intend to structure each REIT subsidiary and its activities in a
  manner designed to satisfy all of these requirements. However, the application of such requirements is not entirely clear, and it is
  possible that the IRS may interpret or apply those requirements in a manner that jeopardizes the ability of such REIT subsidiary to
  satisfy all of the requirements for qualification as a REIT.

  If a REIT subsidiary fails to qualify as a REIT for any taxable year and it does not qualify for certain statutory relief provisions, it will be
  subject to U.S. federal income tax on its taxable income at corporate rates. In addition, it will generally be disqualified from treatment as a
  REIT for the four taxable years following the year of losing its REIT status. Losing its REIT status will reduce its net earnings available
  for investment or distribution to stockholders because of the additional tax liability. In addition, distributions to stockholders will no
  longer

                                                                            42




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                    012081                  71/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 73 of
                                                                 FUND
                                                  185 06/09/21 Page 78 of 271 PageID 14999
          Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

  qualify for the dividends paid deduction, and the REIT subsidiary will no longer be required to make distributions. If this occurs, such
  REIT subsidiary might be required to borrow funds or liquidate some investments in order to pay the applicable tax.

  To obtain the favorable tax treatment afforded to REITs under the Code, among other things each REIT subsidiary generally will be
  required each year to distribute to its stockholders at least 90% of its REIT taxable income determined without regard to the dividends-
  paid deduction and excluding net capital gain. To the extent that it does not distribute all of its net capital gains, or distributes at least
  90%, but less than 100%, of its REIT taxable income, as adjusted, it will have to pay a corporate level tax on amounts retained.
  Furthermore, if it fails to distribute during each calendar year at least the sum of (a) 85% of its ordinary income for that year, (b) 95% of
  its capital gain net income for that year, and (c) any undistributed taxable income from prior periods, it would have to pay a 4%
  nondeductible excise tax on the excess of the amounts required to be distributed over the sum of (a) the amounts that it actually
  distributed and (b) the amounts it retained and upon which it paid income tax at the corporate level. These requirements could cause it
  to distribute amounts that otherwise would be spent on investments in real estate assets, and it is possible that the REIT subsidiary
  might be required to borrow funds, possibly at unfavorable rates, or sell assets to fund the required distributions. See REIT Tax
  Considerations below for more information.

  Financial Services Industry Risk is the risk associated with the fact that the Trust’s investments in Senior Loans are arranged through
  private negotiations between a borrower (“Borrower”) and several financial institutions. Investments in the financial services sector may
  be subject to credit risk, interest rate risk, and regulatory risk, among others. Banks and other financial institutions can be affected by
  such factors as downturns in the U.S. and foreign economies and general economic cycles, fiscal and monetary policy, adverse
  developments in the real estate market, the deterioration or failure of other financial institutions, and changes in banking or securities
  regulations. The financial services industry is subject to extensive government regulation, which can limit both the amounts and types
  of loans and other financial commitments financial services companies can make and the interest rates and fees they can charge.
  Profitability is largely dependent on the availability and cost of capital funds, and can fluctuate significantly when interest rates change.
  Because financial services companies are highly dependent on short-term interest rates, they can be adversely affected by downturns in
  the U.S. and foreign economies or changes in banking regulations. Losses resulting from financial difficulties of Borrowers can
  negatively affect financial services companies. The financial services industry is currently undergoing relatively rapid change as
  existing distinctions between financial service segments become less clear. This change may make it more difficult for the Adviser to
  analyze investments in this industry. Additionally, the recently increased volatility in the financial markets and implementation of the
  recent financial reform legislation may affect the financial services industry as a whole in ways that may be difficult to predict.

  Fixed Income Market Risk is the risk that fixed income markets may, in response to governmental intervention, economic or market
  developments (including potentially a reduction in the number of broker-dealers willing to engage in market-making activity), or other
  factors, experience periods of increased volatility and reduced liquidity. In recent periods, governmental financial regulators, including
  the U.S. Federal Reserve, have taken steps to maintain historically low interest rates by purchasing bonds. Steps by those regulators to
  curtail or “taper” such activities could result in the effects described above, and could have a material adverse effect on prices for fixed
  income securities and on the management of the Trust.

  Interest Rate Risk is the risk that fixed income securities will decline in value because of changes in interest rates. When interest rates
  decline, the value of fixed rate securities already held by the Trust can be expected to rise. Conversely, when interest rates rise, the value
  of existing fixed rate portfolio securities can be expected to decline. A fund with a longer average portfolio duration will be more
  sensitive to changes in interest rates than a fund with a shorter average portfolio duration. In addition, the interest rates of floating rate
  loans typically only adjust to changes in short-term interest rates; long-term interest rates can vary dramatically from short-term interest
  rates. However, the Trust will primarily invest in floating rate obligations, including Senior Loans, the rates on which periodically adjust
  with changes in market interest rates. Consequently, the Trust’s exposure to

                                                                            43




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                    012082                  72/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 74 of
                                                                 FUND
                                                  185 06/09/21 Page 79 of 271 PageID 15000
          Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

  fluctuations in interest rates will generally be limited to the time that the interest rates on the Senior Loans in its portfolio are reset.
  When interest rates decline, the value of fixed rate securities already held by the Trust can be expected to rise. Conversely, when
  interest rates rise, the value of existing fixed-rate portfolio securities can be expected to decline.

  To the extent the Trust invests in fixed-rate debt securities with longer maturities, the Trust is subject to greater interest rate risk than
  funds investing solely in shorter-term fixed-rate debt securities. In addition, the interest rates of floating rate loans typically only adjust
  to changes in short-term interest rates; long-term interest rates can vary dramatically from short-term interest rates. In a period of rising
  interest rates, the higher cost of any leverage employed by the Trust and/or increasing defaults by issuers of high-yield securities
  would likely exacerbate any decline in the Trust’s NAV. If an issuer of a debt security containing a redemption or call provision exercises
  either provision in a declining interest rate market, the Trust would likely replace the security with a security having a lower interest rate,
  which could result in a decreased return for shareholders. To the extent that changes in market rates of interest are reflected not in a
  change to a base rate (such as LIBOR) but in a change in the spread over the base rate, which is payable on loans of the type and
  quality in which the Trust invests, the Trust’s NAV could be adversely affected. This is because the value of a Senior Loan is partially a
  function of whether the Senior Loan is paying what the market perceives to be a market rate of interest, given its individual credit and
  other characteristics. However, unlike changes in market rates of interest for which there is generally only a temporary lag before the
  portfolio reflects those changes, changes in a Senior Loan’s value based on changes in the market spread on Senior Loans in the Trust’s
  portfolio may be of longer duration.

  On July 27, 2017, the head of the United Kingdom’s Financial Conduct Authority announced a desire to phase out the use of LIBOR by
  the end of 2021. Due to this announcement, there remains uncertainty regarding the future utilization of LIBOR and the nature of any
  replacement rate. As such, the potential effect of a transition away from LIBOR on the Fund or the financial instruments in which the
  Fund invests cannot yet be determined.

  Duration is a measure used to determine the sensitivity of a security’s price to changes in interest rates that incorporates a security’s
  yield, coupon, final maturity and call features, among other characteristics. Duration is useful primarily as a measure of the sensitivity of
  a fixed income security’s market price to interest rate (i.e. yield) movements. All other things remaining equal, for each one percentage
  point increase in interest rates, the value of a portfolio of fixed income investments would generally be expected to decline by one
  percent for every year of the portfolio’s average duration above zero. For example, the value of a portfolio of fixed income securities with
  an average duration of three years would generally be expected to decline by approximately 3% if interest rates rose by one percentage
  point.

  The Trust will also be exposed to interest rate risk through the REIT Subsidiary’s investments in securities such as preferred equity and
  debt securities. During periods of rising interest rates, the average life of certain types of securities may be extended because of slower
  than expected principal payments. This may lock in a below-market interest rate, increase the security’s duration and reduce the value of
  the security. This is known as extension risk. During periods of declining interest rates, an issuer may be able to exercise an option to
  prepay principal earlier than scheduled, which is generally known as call risk or prepayment risk. If this occurs, the REIT Subsidiary may
  be forced to reinvest in lower yielding securities. This is known as reinvestment risk.

  Structured Finance Securities Risk. A portion of the Trust’s investments may consist of equipment trust certificates, collateralized
  mortgage obligations, collateralized bond obligations, collateralized loan obligations or similar instruments. Such structured finance
  securities are generally backed by an asset or a pool of assets, which serve as collateral. Depending on the type of security, the
  collateral may take the form of a portfolio of mortgage loans or bonds or other assets. The Trust and other investors in structured
  finance securities ultimately bear the credit risk of the underlying collateral. In some instances, the structured finance securities are
  issued in multiple tranches, offering investors various maturity and credit risk characteristics, often categorized as senior, mezzanine and
  subordinated/equity according to their degree of risk. The riskiest securities are the equity tranche, which bears the bulk of defaults
  from the bonds or loans serving as collateral, and thus may protect the

                                                                            44




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                      012083                   73/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 75 of
                                                                 FUND
                                                  185 06/09/21 Page 80 of 271 PageID 15001
          Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

  other, more senior tranches from default. If there are defaults or the relevant collateral otherwise underperforms, scheduled payments to
  senior tranches of such securities take precedence over those of mezzanine tranches, and scheduled payments to mezzanine tranches
  take precedence over those to subordinated/equity tranches. A senior tranche typically has higher ratings and lower yields than the
  underlying securities, and may be rated investment grade. Despite the protection from the equity tranche, other tranches can experience
  substantial losses due to actual defaults, increased sensitivity to defaults due to previous defaults and the disappearance of protecting
  tranches, market anticipation of defaults and aversion to certain structured finance securities as a class.

  Leverage Risk is the risk associated with the use of leverage for investment purposes to create opportunities for greater total returns.
  Any investment income or gains earned with respect to the amounts borrowed that are in excess of the interest that is due on the
  borrowing will augment the Trust’s income. Conversely, if the investment performance with respect to the amounts borrowed fails to
  cover the interest on such borrowings, the value of the Trust’s shares may decrease more quickly than would otherwise be the case.
  Interest payments and fees incurred in connection with such borrowings will reduce the amount of net income available for payment to
  Trust shareholders. Pursuant to regulations and/or published positions of the SEC, the Trust may be required to earmark liquid assets in
  an amount equal to the Trust’s daily marked-to-market value of its transactions in futures and options. To maintain this required margin,
  the Trust may have to sell portfolio securities at disadvantageous prices or times because it may not be possible to liquidate a position
  at a reasonable price. In addition, the earmarking of such assets will have the effect of limiting the Trust’s ability otherwise to invest
  those assets. The Trust has the ability to use leverage through the issuance of preferred shares, borrowings from a credit facility,
  issuing notes or other debt securities, or any combination of the three. The Trust currently leverages through borrowings made by
  HFRO Sub, LLC under the Financing Arrangement with BAML. As of May 31, 2019, HFRO Sub, LLC had drawn $400 million under the
  Financing Arrangement and the Trust’s asset coverage ratio was 340.42%.

  The use of leverage, which can be described as exposure to changes in price at a ratio greater than the amount of equity invested, either
  through the issuance of preferred shares, borrowings or other forms of market exposure, magnifies both the favorable and unfavorable
  effects of price movements in the investments made by the Trust. Insofar as the Trust continues to employ leverage in its investment
  operations, the Trust will be subject to substantial risks of loss. Therefore, if the market value of the Trust’s investment portfolio
  declines, any leverage will result in a greater decrease in net asset value to common shareholders than if the Trust were not leveraged.
  Such greater net asset value decrease will also tend to cause a greater decline in the market price for the common shares. Further, if at
  any time while the Trust has leverage outstanding it does not meet applicable asset coverage requirements (as discussed below), it may
  be required to suspend distributions to common shareholders until the requisite asset coverage is restored. Any such suspension might
  impair the ability of the Trust to meet the RIC distribution requirements and to avoid fund-level U.S. federal income or excise taxes. The
  Trust may borrow an amount up to 33 1/3% of its total assets (including the amount borrowed) and may use leverage in the form of
  preferred shares in an amount up to 50% of the Trust’s total assets (including the amount borrowed. As provided in the 1940 Act and
  subject to certain exceptions, the Trust may issue debt or preferred shares with the condition that immediately after issuance the value
  of its total assets, less ordinary course liabilities, exceeds 300% of the amount of the debt outstanding and exceeds 200% of the sum of
  the amount of debt and preferred shares outstanding.

  The costs associated with the Trust’s use of leverage (including the issuance of such leverage and the payment of dividends or interest
  on such leverage, as well as the issuance of preferred shares) are borne by the holders of common shares and may consequently result
  in a reduction of the net asset value of common shares. During periods in which the Trust is using leverage, the fees paid to the Adviser
  for investment advisory services will be higher than if the Trust did not use leverage because the fees paid will be calculated on the
  basis of the Trust’s gross assets, including proceeds from the issuance of preferred shares. In this regard, holders of preferred securities
  do not bear the investment advisory fee. Rather, holders of common shares bear the portion of the investment advisory fee attributable
  to the assets purchased with the proceeds, which means that common shareholders effectively bear the entire advisory fee.

                                                                            45




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                 012084                 74/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 76 of
                                                                 FUND
                                                  185 06/09/21 Page 81 of 271 PageID 15002
          Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

  Capital raised through leverage will be subject to distribution and/or interest payments, which may exceed the income and appreciation
  of the assets purchased. The issuance of preferred shares involves offering expenses and other costs and may limit the Trust’s freedom
  to pay distributions on common shares or to engage in other activities. The issuance of a class of preferred shares having priority over
  the common shares creates an opportunity for greater return per common share, but at the same time such leveraging is a speculative
  technique that will increase the Trust’s exposure to capital risk. Such preferred shares may have priority over common shares with
  respect to dividends, which must be paid to preferred shareholders before any dividends can be paid to common shareholders. In
  addition, the issuance of preferred shares would dilute the level of ownership of holders of common shares and may decrease the
  returns per share of such common shareholders. Unless the income and appreciation, if any, on assets acquired with offering proceeds
  exceed the cost of issuing additional classes of securities (and other Trust expenses), the use of leverage will diminish the investment
  performance of the common shares compared with what it would have been without leverage.

  Preferred Share Risk: Preferred share risk is the risk associated with the issuance of preferred shares to leverage the common shares.
  When preferred shares are issued, the NAV and market value of the common shares become more volatile, and the yield to the holders of
  common shares will tend to fluctuate with changes in the shorter-term dividend rates on the preferred shares. The Trust will pay (and
  the holders of common shares will bear) all costs and expenses relating to the issuance and ongoing maintenance of the preferred
  shares, including higher advisory fees. Accordingly, the issuance of preferred shares may not result in a higher yield or return to the
  holders of the common shares. If the dividend rate and other costs of the preferred shares approach the net rate of return on the Trust’s
  investment portfolio, the benefit of leverage to the holders of the common shares would be reduced. If the dividend rate and other costs
  of the preferred shares exceed the net rate of return on the Trust’s investment portfolio, the leverage will result in a lower rate of return
  to the holders of common shares than if the Trust had not issued preferred shares.

  If preferred shares are issued, holders of preferred shares may have differing interests than holders of common shares and holders of
  preferred shares may at times have disproportionate influence over the Trust’s affairs. If preferred shares are issued, holders of preferred
  shares, voting separately as a single class, would have the right to elect two members of the Board at all times. The remaining members
  of the Board would be elected by holders of common shares and preferred shares, voting as a single class. The 1940 Act requires that, in
  addition to any approval by shareholders that might otherwise be required, the approval of the holders of a majority of any outstanding
  preferred shares, voting separately as a class, would be required to (i) adopt any plan of reorganization that would adversely affect the
  preferred shares and (ii) take any action requiring a vote of security holders under Section 13(a) of the 1940 Act, including, among other
  things, changes in the Trust’s subclassification as a closed-end investment company or changes in its fundamental investment
  restrictions.

  If the Trust issues preferred shares, the Trust would likely seek a credit rating on the preferred shares from one or more nationally
  recognized statistical rating organizations. The Trust expects that, at any time when preferred shares were outstanding, the composition
  of its investment portfolio would reflect guidelines established by any rating agencies, including, for example, asset coverage
  requirements that are more restrictive than those under the 1940 Act, restrictions on certain portfolio investments and investment
  practices, requirements that the Trust maintain a portion of its assets in higher rated debt securities and certain mandatory redemption
  requirements relating to the preferred shares. No assurance can be given that the guidelines actually imposed with respect to preferred
  shares by rating agencies would be more or less restrictive than these examples. These restrictions may require the Trust to alter its
  investment strategy and invest in different types of assets, some of which may be lower yielding or result in fewer opportunities for
  capital appreciation. No minimum rating is required for the issuance of preferred shares by the Trust.

  High Yield Debt Securities Risk is the risk that below investment grade securities or unrated securities of similar credit quality
  (commonly known as “high yield securities” or “junk securities”) are more likely to default than higher rated securities. The Trust’s
  ability to invest in high-yield debt securities generally subjects the Trust to greater risk than securities with higher ratings. The market
  value of these securities is generally more sensitive

                                                                            46




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                   012085                 75/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 77 of
                                                                 FUND
                                                  185 06/09/21 Page 82 of 271 PageID 15003
          Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

  to corporate developments and economic conditions and can be volatile. Market conditions can diminish liquidity and make accurate
  valuations difficult to obtain. Below investment grade may be fixed or variable rate obligations and are rated below investment grade
  (Ba/BB or lower) by a nationally recognized statistical rating organization or are unrated but deemed by the Adviser to be of comparable
  quality. Such securities should be considered speculative with respect to capacity to pay interest and repay principal in accordance with
  the terms of the obligation. High-yield debt securities are frequently issued by corporations in the growth stage of their development,
  but also may be issued by established companies. High-yield securities held by the Trust may include securities received as a result of a
  corporate reorganization or issued as part of a corporate takeover. Below investment grade securities have greater credit and liquidity
  risk than more highly rated obligations and are generally unsecured and may be subordinate to other obligations of the obligor. The
  lower rating of high-yield securities reflects a greater possibility that adverse changes in the financial condition of the issuer or in
  general economic conditions (including, for example, a substantial period of rising interest rates or declining earnings) or both may
  impair the ability of the issuer to make payment of principal and interest. Many issuers of high-yield securities are highly leveraged and
  their relatively high debt to equity ratios create increased risks that their operations might not generate sufficient cash flow to service
  their obligations. Overall declines in the below investment grade bond market and other markets may adversely affect such issuers by
  inhibiting their ability to refinance their obligations at maturity. Investments in obligations of issuers that are generally trading at
  significantly higher yields than had been historically typical of the applicable issuer’s obligations may include debt obligations that
  have a heightened probability of being in covenant or payment default in the future. Such investments generally are considered
  speculative. The repayment of defaulted obligations is subject to significant uncertainties. Defaulted obligations might be repaid only
  after lengthy workout or bankruptcy proceedings, during which the issuer might not make any interest or other payments. Typically
  such workout or bankruptcy proceedings result in only partial recovery of cash payments or an exchange of the defaulted security for
  other debt or equity securities of the issuer or its affiliates, which may in turn be illiquid or speculative. High-yield securities will be
  subject to certain additional risks to the extent that such obligations may be unsecured and subordinated to substantial amounts of
  senior indebtedness, all or a significant portion of which may be secured. Moreover, such obligations may not be protected by financial
  covenants or limitations upon additional indebtedness and are unlikely to be secured by collateral. There is no limit on the percentage of
  assets that the Trust may invest in Senior Loans and other securities that are rated below investment grade or that are unrated but of
  comparable quality. As of the date of this Prospectus, substantially all of the Trust’s rated debt securities were rated “high yield” (or
  “junk”).

  Distressed and Defaulted Securities Risk: The Trust may invest in the securities of financially distressed and bankrupt issuers,
  including debt obligations that are in covenant or payment default. Such investments generally trade significantly below par and are
  considered speculative. The repayment of defaulted obligations is subject to significant uncertainties. Defaulted obligations might be
  repaid only after lengthy workout or bankruptcy proceedings, during which the issuer might not make any interest or other payments.
  Typically such workout or bankruptcy proceedings result in only partial recovery of cash payments or an exchange of the defaulted
  obligation for other debt or equity securities of the issuer or its affiliates, which may in turn be illiquid or speculative.

  Illiquid and Restricted Securities Risk: Illiquid investments may be difficult to resell at approximately the price they are valued in the
  ordinary course of business within seven days. When investments cannot be sold readily at the desired time or price, the Trust may
  have to accept a much lower price, may not be able to sell the investment at all or may be forced to forego other investment
  opportunities, all of which may adversely impact the Trust’s returns. Illiquid investments also may be subject to valuation risk.
  Restricted securities (including Rule 144A securities) may be subject to legal restraints on resale and, therefore, are typically less liquid
  than other securities. The prices received from selling restricted securities in privately negotiated transactions may be less than those
  originally paid by the Trust. Investors in restricted securities may not benefit from the same investor protections as publicly traded
  securities.

  Payment-in-Kind Securities Risk: The risk that the value of payment-in-kind securities (“PIKs”) held by the Trust may be more
  sensitive to fluctuations in interest rates than other securities. PIKs pay all or a portion of

                                                                            47




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                   012086                  76/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 78 of
                                                                 FUND
                                                  185 06/09/21 Page 83 of 271 PageID 15004
          Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

  their interest or dividends in the form of additional securities. Federal tax law requires that the interest on PIK bonds be accrued as
  income to the Trust regardless of the fact that the Trust will not receive cash until such securities mature. Since the income must be
  distributed to shareholders, the Trust may be forced to liquidate other securities in order to make the required distribution. Additionally,
  the deferred nature of payments on PIKs creates specific risks.

  Interest payments deferred on a PIK are subject to the risk that the borrower may default when the deferred payments are due in cash at
  the maturity of the loan. Further, the interest rates on PIKs are generally higher to reflect the time-value of money on deferred interest
  payments and the higher credit risk of borrowers who may need to defer interest payments. The values of PIKs may be less reliable
  because the accruals require judgments about ultimate collectability of the deferred payments and the value of the associated collateral.
  An election to defer PIK interest payments by adding them to principal increases the Trust’s net assets (as income is generally
  distributed at least annually) and, thus, may increase future management fees to the Adviser. The deferral of interest on a PIK increases
  its loan-to-value ratio, which is a measure of the riskiness of a loan. Even if conditions for income accrual under GAAP are satisfied, a
  borrower could still default when actual payment is due upon maturity.

  Limited Information Risk is the risk associated with the fact that the types of Senior Loans in which the Trust will invest historically
  may not have been rated by a NRSRO, have not been registered with the SEC or any state securities commission, and have not been
  listed on any national securities exchange. Although the Trust will generally have access to financial and other information made
  available to the Lenders in connection with Senior Loans, the amount of public information available with respect to Senior Loans will
  generally be less extensive than that available for rated, registered or exchange-listed securities. As a result, the performance of the
  Trust and its ability to meet its investment objective is more dependent on the analytical ability of the Adviser than would be the case
  for an investment company that invests primarily in rated, registered or exchange-listed securities.

  Valuation Risk: Portfolio securities may be valued using techniques other than market quotations, under the circumstances described
  under “Determination of Net Asset Value.” The value established for a portfolio security may be different than what would be produced
  through the use of another methodology or if it had been priced using market quotations. Portfolio securities that are valued using
  techniques other than market quotations, including “fair valued” securities, may be subject to greater fluctuation in their value from one
  day to the next than would be the case if market quotations were used. In addition, there is no assurance that the Trust could sell a
  portfolio security for the value established for it at any time and it is possible that the Trust would incur a loss because a portfolio
  security is sold at a discount to its established value.

  Fair value is defined as the amount for which assets could be sold in an orderly disposition over a reasonable period of time, taking into
  account the nature of the asset. Fair value pricing, however, involves judgments that are inherently subjective and inexact, since fair
  valuation procedures are used only when it is not possible to be sure what value should be attributed to a particular asset or when an
  event will affect the market price of an asset and to what extent. As a result, fair value pricing may not reflect actual market value, and it
  is possible that the fair value determined for a security will be materially different from the value that actually could be or is realized upon
  the sale of that asset.

  Non-Diversification Risk is the risk that an investment in the Trust could fluctuate in value more than an investment in a diversified
  fund. As a non-diversified fund for purposes of the 1940 Act, the Trust may invest a larger portion of its assets in the securities of fewer
  issuers than a diversified fund. The Trust’s investment in fewer issuers may result in the Trust’s shares being more sensitive to the
  economic results of those issuers. An investment in the Trust could fluctuate in value more than an investment in a diversified fund.

  Securities Market Risk is the risk that the value of securities owned by the Trust may go up or down, sometimes rapidly or
  unpredictably, due to factors affecting particular companies or the securities markets generally. A general downturn in the securities
  market may cause multiple asset classes to decline in value simultaneously. Many factors can affect this value and you may lose money
  by investing in the Trust.

                                                                            48




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                    012087                  77/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 79 of
                                                                 FUND
                                                  185 06/09/21 Page 84 of 271 PageID 15005
          Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

  Preferred Equity Risk. Preferred equity investments may have similar risks to subordinated debt. The Trust may, through the REIT
  Subsidiary, make preferred equity investments in companies that own or acquire properties. These investments may involve special risks
  relating to the particular issuer of the securities, including the financial condition and business outlook of the issuer. Issuers of preferred
  equity generally will invest in real estate or real estate-related assets and are subject to the inherent risks associated with real estate-
  related investments, including risks related to rising interest rates.

  Preferred equity securities may be unsecured and also may be subordinated to other obligations of the issuer, including debt. As a
  result, investments in preferred equity are subject to risks of (i) limited liquidity in the secondary trading market in the case of unlisted or
  lightly traded securities, (ii) substantial market price volatility in the case of traded preferred equity securities, (iii) subordination to the
  prior claims of banks and other lenders to the issuer, (iv) the operation of mandatory sinking fund or call/repurchase provisions that
  could cause the value of the Trust’s investment to decline, (v) the possibility that earnings of the issuer may be insufficient to meet its
  debt service to lenders and distribution obligations to holders of the preferred equity, including the Trust, and (vi) the declining
  creditworthiness and potential for insolvency of the issuer. These risks may adversely affect the value of the REIT Subsidiary’s
  investments in preferred equity securities.

  Mezzanine Debt Risk. The Trust’s assets may include mezzanine loans. Structurally, mezzanine loans usually rank subordinate in
  priority of payment to senior debt, such as senior bank debt, and are often unsecured. However, mezzanine loans rank senior to common
  and preferred equity in a borrower’s capital structure. Mezzanine debt is often used in leveraged buyout and real estate finance
  transactions. Typically, mezzanine loans have elements of both debt and equity instruments, offering the fixed returns in the form of
  interest payments associated with senior debt, while providing lenders an opportunity to participate in the capital appreciation of a
  borrower, if any, through an equity interest. This equity interest typically takes the form of warrants. Due to their higher risk profile and
  often less restrictive covenants as compared to senior loans, mezzanine loans generally earn a higher return than senior secured loans.
  The warrants associated with mezzanine loans are typically detachable, which allows lenders to receive repayment of their principal on
  an agreed amortization schedule while retaining their equity interest in the borrower. Mezzanine loans also may include a “put” feature,
  which permits the holder to sell its equity interest back to the borrower at a price determined through an agreed-upon formula. The Trust
  believes that mezzanine loans offer an alternative investment opportunity based upon their historical returns and resilience during
  economic downturns

  Convertible Securities Risk: Convertible securities generally offer lower interest or dividend yields than non-convertible securities of
  similar quality. Because convertible securities are higher in an issuer’s capital structure than equity securities, convertible securities are
  generally not as risky as the equity securities of the same issuer. However, convertible securities may gain or lose value due to changes
  in, among other things, interest rates; other general economic conditions; industry fundamentals; market sentiment; and the issuer’s
  operating results, financial statements and credit ratings. The value of convertible securities also tends to change whenever the market
  value of the underlying common or preferred stock fluctuates.

  Equity Securities Risk is the risk that stock prices will fall over short or long periods of time. In addition, common stocks represent a
  share of ownership in a company, and rank after bonds and preferred stock in their claim on the company’s assets in the event of
  bankruptcy. The market prices of equity securities owned by the Trust may go up or down, sometimes rapidly or unpredictably. The
  value of a security may decline for a number of reasons that may directly relate to the issuer, such as management performance,
  fundamental changes to the business, financial leverage, non-compliance with regulatory requirements and reduced demand for the
  issuer’s goods or services. The values of equity securities also may decline due to general market conditions that are not specifically
  related to a particular company, such as real or perceived adverse economic conditions, changes in the general outlook for corporate
  earnings, changes in interest or currency rates or adverse investor sentiment generally. Certain equity securities may decline in value
  even during periods when the prices of equity securities in general are rising, or may not perform as well as the market in general. In
  addition to these risks, preferred stock and convertible securities are also subject to the risk that issuers will not make payments on
  securities held

                                                                            49




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                     012088                  78/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 80 of
                                                                 FUND
                                                  185 06/09/21 Page 85 of 271 PageID 15006
          Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

  by the Trust, which could result in losses to the Trust. The credit quality of preferred stock and convertible securities held by the Trust
  may be lowered if an issuer’s financial condition changes, leading to greater volatility in the price of the security. In addition, a
  company’s preferred stock generally pays dividends only after the company makes required payments to holders of its bonds and other
  debt. For this reason, the value of preferred stock will usually react more strongly than bonds and other debt to actual or perceived
  changes in the company’s financial condition or prospects. The market value of convertible securities also tends to fall when prevailing
  interest rates rise.

  Undervalued Stocks Risk: Undervalued stocks include stocks that the Adviser believes are undervalued and/or are temporarily out of
  favor in the market. An undervalued stock may decrease in price or may not increase in price as anticipated by the Adviser if other
  investors fail to recognize the company’s value or the factors that the Adviser believes will cause the stock price to increase do not
  occur.

  Derivatives Risk is a combination of several risks, including the risks that: (1) an investment in a derivative instrument may not correlate
  well with the performance of the securities or asset class to which the Trust seeks exposure, (2) derivative contracts, including options,
  may expire worthless and the use of derivatives may result in losses to the Trust, (3) a derivative instrument entailing leverage may
  result in a loss greater than the principal amount invested, (4) derivatives not traded on an exchange may be subject to credit risk, for
  example, if the counterparty does not meet its obligations (see also “Counterparty Risk”), and (5) derivatives not traded on an exchange
  may be subject to liquidity risk and the related risk that the instrument is difficult or impossible to value accurately. Derivatives are
  financial contracts whose value depends on, or is derived from, the value of underlying assets, reference rates, or indices. Derivatives
  involve the risk that changes in their value may not move as expected relative to the value of the assets, rates, or indices they are
  designed to track. Derivatives include futures, non-U.S. currency contracts, swap contracts, warrants, and options contracts.
  Derivatives may relate to securities, interest rates, currencies or currency exchange rates, inflation rates, commodities, and indices. As a
  general matter, when the Trust establishes certain derivative instrument positions, such as certain futures, options and forward contract
  positions, it will segregate liquid assets (such as cash, U.S. Treasury bonds or commercial paper) equivalent to the Trust’s outstanding
  obligations under the contract or in connection with the position. In addition, changes in laws or regulations may make the use of
  derivatives more costly, may limit the availability of derivatives, or may otherwise adversely affect the use, value or performance of
  derivatives. There are several risks associated with derivatives transactions. The use of derivatives involves risks that are in addition to,
  and potentially greater than, the risks of investing directly in securities and other more traditional assets. A decision as to whether,
  when and how to use derivatives involves the exercise of skill and judgment, and even a well conceived transaction may be
  unsuccessful to some degree because of market behavior or unexpected events. The use of derivative transactions may result in losses
  greater than if they had not been used, may require the Trust to sell or purchase portfolio securities at inopportune times or for prices
  other than current market values, may limit the amount of appreciation the Trust can realize on an investment or may cause the Trust to
  hold a security that it might otherwise sell. The Trust may enter into credit derivatives, such as credit default swaps and credit default
  index investments, including loan credit default swaps and loan credit default index swaps. The use by the Trust of credit default swaps
  may have the effect of creating a short position in a security. These investments can create investment leverage and may create
  additional investment risks that may subject the Trust to greater volatility than investments in more traditional securities. Derivative
  contracts may expire worthless.

  The Trust may invest in derivatives with a limited number of counterparties, and events affecting the creditworthiness of any of those
  counterparties may have a pronounced effect on the Trust. Derivatives risk is particularly acute in environments (like those of 2008) in
  which financial services firms are exposed to systemic risks of the type evidenced by the insolvency of Lehman Brothers and
  subsequent market disruptions. In addition, during those periods, the Trust may have a greater need for cash to provide collateral for
  large swings in its mark-to-market obligations under the derivatives in which it has invested.

                                                                            50




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                 012089                  79/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 81 of
                                                                 FUND
                                                  185 06/09/21 Page 86 of 271 PageID 15007
          Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

  The Trust’s use of derivatives may not be effective or have the desired results. Moreover, suitable derivatives will not be available in all
  circumstances. For example, the economic costs of taking some derivative positions may be prohibitive, and if a counterparty or its
  affiliate is deemed to be an affiliate of the Trust, the Trust will not be permitted to trade with that counterparty. In addition, the Adviser
  may decide not to use derivatives to hedge or otherwise reduce the Trust’s risk exposures, potentially resulting in losses for the Trust.

  Swap contracts and other over-the-counter (“OTC”) derivatives are highly susceptible to liquidity risk (see “Illiquid and Restricted
  Securities Risk”) and counterparty risk (see “Counterparty Risk”), and are subject to documentation risks. Because many derivatives
  have a leverage component (i.e., a notional value in excess of the assets needed to establish and/or maintain the derivative position),
  adverse changes in the value or level of the underlying asset, rate or index may result in a loss substantially greater than the amount
  invested in the derivative itself. See “Principal Risks— Leverage Risk” below.

  Derivatives also present other risks described in this section, including securities market risk, illiquid and restricted securities risk,
  currency risk, credit risk, and counterparty risk. Special tax considerations apply to the Trust’s use of derivatives. See the “Taxation”
  section below.

  As a general matter, when the Trust establishes certain derivative instrument positions, such as certain futures, options and forward
  contract positions, it will segregate liquid assets (such as cash, U.S. Treasury bonds or commercial paper) equivalent to the Trust’s
  outstanding obligations under the contract or in connection with the position.

  Under recently adopted rules and regulations, transactions in some types of swaps (including interest rate swaps and credit default
  swaps on North American and European indices) are required to be centrally cleared. In a transaction involving those swaps (“cleared
  derivatives”), the Trust’s counterparty is a clearing house, rather than a bank or broker. Since the Trust is not a member of clearing
  houses and only members of a clearing house (“clearing members”) can participate directly in the clearing house, the Trust will hold
  cleared derivatives through accounts at clearing members. In cleared derivatives transactions, the Trust will make payments (including
  margin payments) to and receive payments from a clearing house through their accounts at clearing members. Clearing members
  guarantee performance of their clients’ obligations to the clearing house.

  In many ways, cleared derivative arrangements are less favorable to mutual funds than bilateral arrangements. For example, the Trust
  may be required to provide more margin for cleared derivatives transactions than for bilateral derivatives transactions. Also, in contrast
  to a bilateral derivatives transaction, following a period of notice to the Trust, a clearing member generally can require termination of an
  existing cleared derivatives transaction at any time or an increase in margin requirements above the margin that the clearing member
  required at the beginning of a transaction. Clearing houses also have broad rights to increase margin requirements for existing
  transactions or to terminate those transactions at any time. Any increase in margin requirements or termination of existing cleared
  derivatives transactions by the clearing member or the clearing house could interfere with the ability of the Trust to pursue its
  investment strategy. Further, any increase in margin requirements by a clearing member could expose the Trust to greater credit risk to
  its clearing member, because margin for cleared derivatives transactions in excess of a clearing house’s margin requirements typically is
  held by the clearing member. Also, the Trust is subject to risk if it enters into a derivatives transaction that is required to be cleared (or
  that the Adviser expects to be cleared), and no clearing member is willing or able to clear the transaction on the Trust’s behalf. In those
  cases, the transaction might have to be terminated, and the Trust could lose some or all of the benefit of the transaction, including loss
  of an increase in the value of the transaction and/or loss of hedging protection. In addition, the documentation governing the
  relationship between the Trust and clearing members is drafted by the clearing members and generally is less favorable to the Trust than
  typical bilateral derivatives documentation. For example, documentation relating to cleared derivatives generally includes a one-way
  indemnity by the Trust in favor of the clearing member for losses the clearing member incurs as the Trust’s clearing member and
  typically does not provide the Trust any remedies if the clearing member defaults or becomes insolvent. While futures contracts entail
  similar risks, the risks likely are more pronounced for cleared swaps due to their more limited liquidity and market history.

                                                                            51




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                   012090                    80/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 82 of
                                                                 FUND
                                                  185 06/09/21 Page 87 of 271 PageID 15008
          Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

  Some types of cleared derivatives are required to be executed on an exchange or on a swap execution facility. A swap execution facility
  is a trading platform where multiple market participants can execute derivatives by accepting bids and offers made by multiple other
  participants in the platform. While this execution requirement is designed to increase transparency and liquidity in the cleared
  derivatives market, trading on a swap execution facility can create additional costs and risks for the Trust. For example, swap execution
  facilities typically charge fees, and if the Trust executes derivatives on a swap execution facility through a broker intermediary, the
  intermediary may impose fees as well. Also, the Trust may indemnify a swap execution facility, or a broker intermediary who executes
  cleared derivatives on a swap execution facility on the Trust’s behalf, against any losses or costs that may be incurred as a result of the
  Trust’s transactions on the swap execution facility.

  These and other new rules and regulations could, among other things, further restrict the Trust’s ability to engage in, or increase the
  cost to the Trust of, derivatives transactions, for example, by making some types of derivatives no longer available to the Trust,
  increasing margin or capital requirements, or otherwise limiting liquidity or increasing transaction costs. These regulations are new and
  evolving, so their potential impact on the Trust and the financial system are not yet known. While the new regulations and central
  clearing of some derivatives transactions are designed to reduce systemic risk (i.e., the risk that the interdependence of large derivatives
  dealers could cause them to suffer liquidity, solvency or other challenges simultaneously), there is no assurance that the new clearing
  mechanisms will achieve that result, and in the meantime, as noted above, central clearing and related requirements expose the Trust to
  new kinds of risks and costs. In addition, the SEC recently proposed a rule under the 1940 Act regulating the use by registered
  investment companies of derivatives and many related instruments. That rule, if adopted as proposed, would, among other things,
  restrict the Trust’s ability to engage in derivatives transactions or so increase the cost of derivatives transactions that the Trust would
  be unable to implement its investment strategy.

  Hedging Risk is the risk that, although intended to limit or reduce investment risk, hedging strategies may also limit or reduce the
  potential for profit. There is no assurance that hedging strategies will be successful. There are several risks in connection with the use
  by the Trust of futures contracts and related options as a hedging device. One risk arises because of the imperfect correlation between
  movements in the prices of the futures contracts and options and movements in the underlying securities or index or movements in the
  prices of the Trust’s securities which are the subject of a hedge. The Adviser will, however, attempt to reduce this risk by purchasing
  and selling, to the extent possible, futures contracts and related options on securities and indices the movements of which will, in its
  judgment, correlate closely with movements in the prices of the underlying securities or index and the Trust’s portfolio securities sought
  to be hedged. Successful use of futures contracts and options by the Trust for hedging purposes is also subject to the Adviser’s ability
  to predict correctly movements in the direction of the market. It is possible that, where the Trust has purchased puts on futures
  contracts to hedge its portfolio against a decline in the market, the securities or index on which the puts are purchased may increase in
  value and the value of securities held in the portfolio may decline. If this occurred, the Trust would lose money on the puts and also
  experience a decline in the value of its portfolio securities. In addition, the prices of futures, for a number of reasons, may not correlate
  perfectly with movements in the underlying securities or index due to certain market distortions. First, all participants in the futures
  market are subject to margin deposit requirements. Such requirements may cause investors to close futures contracts through offsetting
  transactions which could distort the normal relationship between the underlying security or index and futures markets. Second, the
  margin requirements in the futures markets are less onerous than margin requirements in the securities markets in general, and as a result
  the futures markets may attract more speculators than the securities markets do. Increased participation by speculators in the futures
  markets may also cause temporary price distortions. Due to the possibility of price distortion, even a correct forecast of general market
  trends by the Adviser still may not result in a successful hedging transaction over a very short time period. In addition, to maintain
  margin requirements, the Trust may have to sell portfolio securities at disadvantageous prices or times because it may not be possible to
  liquidate a position at a reasonable price. The earmarking of such assets also will have the effect of limiting the Trust’s ability otherwise
  to invest those assets. Special tax considerations apply to the Trust’s hedging transactions.

                                                                            52




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                 012091                  81/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 83 of
                                                                 FUND
                                                  185 06/09/21 Page 88 of 271 PageID 15009
          Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

  Options Risk is the risk associated with investments in options. Options, such as covered calls and covered puts, are subject to the risk
  that significant differences between the securities and options markets could result in an imperfect correlation between these markets.

  Swaps Risk involves both the risks associated with an investment in the underlying investments or instruments (including equity
  investments) and counterparty risk. In a standard over-the-counter (“OTC”) swap transaction, two parties agree to exchange the
  returns, differentials in rates of return or some other amount calculated based on the “notional amount” of predetermined investments or
  instruments, which may be adjusted for an interest factor. Swaps can involve greater risks than direct investments in securities, because
  swaps may be leveraged and OTC swaps are subject to counterparty risk (e.g., the risk of a counterparty’s defaulting on the obligation
  or bankruptcy), credit risk and pricing risk (i.e., swaps may be difficult to value). Swaps may also be considered illiquid. Certain swap
  transactions, including interest rate swaps and index credit default swaps, may be subject to mandatory clearing and exchange trading,
  although the swaps in which the Trust will invest are not currently subject to mandatory clearing and exchange trading. The use of
  swaps is a highly specialized activity which involves investment techniques, risk analyses and tax planning different from those
  associated with ordinary portfolio securities transactions. The value of swaps, like many other derivatives, may move in unexpected
  ways and may result in losses for the Trust.

  Swaps Risk: The use of swaps is a highly specialized activity which involves investment techniques, risk analyses and tax planning
  different from those associated with ordinary portfolio securities transactions. These transactions can result in sizeable realized and
  unrealized capital gains and losses relative to the gains and losses from the Trust’s direct investments in securities.

  Transactions in swaps can involve greater risks than if the Trust had invested in the reference assets directly since, in addition to
  general market risks, swaps may be leveraged and are also subject to illiquidity risk, counterparty risk, credit risk and pricing risk.
  However, certain risks may be reduced (but not eliminated) if the Trust invests in cleared swaps. Regulators also may impose limits on
  an entity’s or group of entities’ positions in certain swaps. Because bilateral swap agreements are two party contracts and because they
  may have terms of greater than seven days, these swaps may be considered to be illiquid. Moreover, the Trust bears the risk of loss of
  the amount expected to be received under a swap in the event of the default or bankruptcy of a swap counterparty. Many swaps are
  complex and valued subjectively. Swaps and other derivatives may also be subject to pricing or “basis” risk, which exists when the price
  of a particular derivative diverges from the price of corresponding cash market instruments. Under certain market conditions it may not
  be economically feasible to initiate a transaction or liquidate a position in time to avoid a loss or take advantage of an opportunity. If a
  swap transaction is particularly large or if the relevant market is illiquid, it may not be possible to initiate a transaction or liquidate a
  position at an advantageous time or price, which may result in significant losses.

  The value of swaps can be very volatile, and a variance in the degree of volatility or in the direction of securities prices from the
  Adviser’s expectations may produce significant losses in the Trust’s investments in swaps. In addition, a perfect correlation between a
  swap and a reference asset may be impossible to achieve. As a result, the Adviser’s use of swaps may not be effective in fulfilling the
  Adviser’s investment strategies and may contribute to losses that would not have been incurred otherwise.

  Short Sales Risk is the risk of loss associated with any appreciation on the price of a security borrowed in connection with a short sale.
  The Trust may engage in short sales that are not made “against-the-box,” which means that the Trust may sell short securities even
  when they are not actually owned or otherwise covered at all times during the period the short position is open. Short sales that are not
  made “against-the-box” involve unlimited loss potential since the market price of securities sold short may continuously increase. When
  the Trust engages in a short sale on a security, it must borrow the security sold short and deliver it to the counterparty. The Trust will
  ordinarily have to pay a fee or premium to borrow particular securities and be obligated to repay the lender of the security any dividends
  or interest that accrue on the security during the period of the loan. The amount of any gain from a short sale will be decreased, and the
  amount of any loss increased, by the amount of

                                                                            53




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                  012092                  82/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 84 of
                                                                 FUND
                                                  185 06/09/21 Page 89 of 271 PageID 15010
          Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

  the premium, dividends, interest or expenses the Trust pays in connection with the short sale. Short selling allows the Trust to profit
  from declines in market prices to the extent such decline exceeds the transaction costs and the costs of borrowing the securities.
  However, since the borrowed securities must be replaced by purchases at market prices in order to close out the short position, any
  appreciation in the price of the borrowed securities would result in a loss. Purchasing securities to close out the short position can itself
  cause the price of the securities to rise further, thereby exacerbating the loss. The Trust may mitigate such losses by replacing the
  securities sold short before the market price has increased significantly. Under adverse market conditions, the Trust might have
  difficulty purchasing securities to meet their short sale delivery obligations, and might have to sell portfolio securities to raise the capital
  necessary to meet their short sale obligations at a time when fundamental investment considerations would not favor such sales. See
  “Taxation” below for special tax considerations associated with engaging in short sales.

  Securities Lending Risk: The Trust will continue to receive interest on any securities loaned while simultaneously earning interest on
  the investment of the cash collateral in short-term money market instruments. However, the Trust will normally pay lending fees to
  broker-dealers and related expenses from the interest earned on such invested collateral. Any decline in the value of a portfolio security
  that occurs while the security is out on loan is borne by the Trust, and will adversely affect performance. There may be risks of delay in
  receiving additional collateral or risks of delay in recovery of the securities, loss of rights in the collateral should the borrower of the
  securities fail financially and possible investment losses in the investment of collateral. Any loan may be terminated by either party
  upon reasonable notice to the other party.

  Liquidity Risk is the risk that low trading volume, lack of a market maker, large position size, or legal restrictions (including daily price
  fluctuation limits or “circuit breakers”) limits or prevents the Trust from selling particular securities or unwinding derivative positions at
  desirable prices. At times, a major portion of any portfolio security may be held by relatively few institutional purchasers. Even if the
  Trust considers such securities liquid because of the availability of an institutional market, such securities may become difficult to value
  or sell in adverse market or economic conditions. Because loan transactions often take longer to settle than transactions in other
  securities, the Trust may not receive the proceeds from the sale of a loan for a significant period of time.

  Counterparty Risk is the risk that a counterparty (the other party to a transaction or an agreement or the party with whom the Trust
  executes transactions) to a transaction with the Trust may be unable or unwilling to make timely principal, interest or settlement
  payments, or otherwise honor its obligations. In an attempt to limit the counterparty risk associated with such transactions, the Trust
  conducts business only with financial institutions judged by the Adviser to present acceptable credit risk. For example, repurchase
  agreements are loans of money or arrangements under which the Trust purchases securities and the seller agrees to repurchase the
  securities within a specific time and at a specific price. The repurchase price is generally higher than the Trust’s purchase price, with the
  difference being income to the Trust. The counterparty’s obligations under the repurchase agreement are collateralized with U.S.
  Treasury and/or agency obligations with a market value of not less than 100% of the obligations, valued daily. Collateral is held by the
  Trust’s custodian in a segregated, safekeeping account for the benefit of the Trust. Repurchase agreements afford the Trust an
  opportunity to earn income at low risk on temporarily available cash. If bankruptcy or insolvency proceedings commence with respect to
  the seller of the securities before repurchase of the securities under a repurchase agreement, the Trust may encounter delays and incur
  costs before being able to sell the securities. Such a delay may involve loss of interest or a decline in price of the securities. If a court
  characterizes the transaction as a loan and the Trust has not perfected a security interest in the securities, the Trust may be required to
  return the securities to the seller’s estate and be treated as an unsecured creditor of the seller. As an unsecured creditor, the Trust would
  be at risk of losing some or all of the principal and interest involved in the transaction.

  Non-U.S. Securities Risk is the risk associated with investing in non-U.S. issuers. Investments in securities of non-U.S. issuers involve
  certain risks not involved in domestic investments (for example, fluctuations in foreign exchange rates (for non-U.S. securities not
  denominated in U.S. dollars); future foreign economic,

                                                                            54




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                    012093                  83/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 85 of
                                                                 FUND
                                                  185 06/09/21 Page 90 of 271 PageID 15011
          Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

  financial, political and social developments; nationalization; exploration or confiscatory taxation; smaller markets; different trading and
  settlement practices; less governmental supervision; and different accounting, auditing and financial recordkeeping standards and
  requirements) that may result in the Trust experiencing more rapid and extreme changes in value than a fund that invests exclusively in
  securities of U.S. companies. These risks are magnified for investments in issuers tied economically to emerging markets, the economies
  of which tend to be more volatile than the economies of developed markets. In addition, certain investments in non-U.S. securities may
  be subject to foreign withholding and other taxes on interest, dividends, capital gains or other income or proceeds. Those taxes will
  reduce the Trust’s yield on any such securities. See the “Taxation” section below.

  Management Risk is the risk associated with the fact that the Trust relies on the Adviser’s ability to achieve its investment objective.
  The Adviser may be incorrect in its assessment of the intrinsic value of the companies whose securities the Trust holds, which may
  result in a decline in the value of Trust shares and failure to achieve its investment objective. The Trust’s portfolio managers use
  qualitative analyses and/or models. Any imperfections or limitations in such analyses and models could affect the ability of the portfolio
  managers to implement strategies.

  Operational and Technology Risk is the risk that cyber-attacks, disruptions, or failures that affect the Trust’s service providers,
  counterparties, market participants, or issuers of securities held by the Trust may adversely affect the Trust and its shareholders,
  including by causing losses for the Trust or impairing Trust operations.

  Regulatory Risk is the risk that to the extent that legislation or state or federal regulators impose additional requirements or restrictions
  with respect to the ability of financial institutions to make loans in connection with highly leveraged transactions, the availability of loan
  interests for investment by the Trust may be adversely affected. To the extent that legislation or state or federal regulators impose
  additional requirements or restrictions with respect to the ability of the Trust to invest in the assets of distressed companies, the
  availability of distressed company interests for investment by the Trust may be adversely affected. In addition, such requirements or
  restrictions may reduce or eliminate sources of financing for affected Borrowers. Further, to the extent that legislation or federal or state
  regulators require such institutions to dispose of Senior Loan interests relating to highly leveraged transactions or subject such Senior
  Loan interests to increased regulatory scrutiny, such financial institutions may determine to sell Senior Loan interests in a manner that
  results in a price that, in the opinion of the Adviser, is not indicative of fair value. Were the Trust to attempt to sell a Senior Loan interest
  at a time when a financial institution was engaging in such a sale with respect to the Senior Loan interest, the price at which the Trust
  could consummate such a sale might be adversely affected.

  Legal, tax and regulatory changes could occur and may adversely affect the Trust and their ability to pursue its investment strategies
  and/or increase the costs of implementing such strategies. New (or revised) laws or regulations may be imposed by the CFTC, the SEC,
  the IRS, the U.S. Federal Reserve or other banking regulators, other governmental regulatory authorities or self-regulatory organizations
  that supervise the financial markets that could adversely affect the Trust. In particular, these agencies are empowered to promulgate a
  variety of new rules pursuant to financial reform legislation in the United States. The Trust also may be adversely affected by changes
  in the enforcement or interpretation of existing statutes and rules by these governmental regulatory authorities or self-regulatory
  organizations.

                                                                            55




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                     012094                  84/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 86 of
                                                                 FUND
                                                  185 06/09/21 Page 91 of 271 PageID 15012
          Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

                                                               Management of the Trust

       The Trust is a party to contractual arrangements with various parties, including, among others, the Trust’s investment adviser,
  administrator, distributor, and shareholder servicing agent, who provide services to the Trust. Shareholders are not parties to, or
  intended (“third party”) beneficiaries of, any such contractual arrangements, and such contractual arrangements are not intended to
  create in any individual shareholder or group of shareholders any right to enforce them against the service providers or to seek any
  remedy under them against the service providers, either directly or on behalf of the Trust.

        Neither this Prospectus, nor the related Statement of Additional Information, is intended, or should be read, to be or to give rise to
  an agreement or contract between the Trust and any investor, or to give rise to any rights in any shareholder or other person other than
  any rights under federal or state law that may not be waived.


  TRUSTEES AND OFFICERS
        The Board has overall management responsibility for the Trust, Highland Global Allocation Fund and each series of Highland
  Funds I and Highland Funds II. See “Management of the Trust” in the SAI for the names of and other information about the Trustees
  and officers of the Trust. The Board also has overall management responsibility for funds advised by NexPoint Advisors, L.P., including
  NexPoint Strategic Opportunities Fund, NexPoint Capital, Inc. (a closed-end management investment company that has elected to be
  treated as a business development company under the 1940 Act) and the following registered closed-end funds that operate as interval
  funds: NexPoint Real Estate Strategies Fund, NexPoint Healthcare Opportunities Fund and NexPoint Latin American Opportunities
  Fund. NexPoint Advisors, L.P. is an affiliate of Highland Capital Management Fund Advisors, L.P.


  INVESTMENT ADVISER
        Highland Capital Management Fund Advisors, L.P. (“HCMFA” or the “Adviser”) serves as investment adviser to the Trust. The
  address of the Adviser is 300 Crescent Court, Suite 700, Dallas, Texas 75201. Organized in February 2009, HCMFA is registered as an
  investment adviser under the Investment Advisers Act of 1940, as amended. As of March 31, 2019, HCMFA had approximately
  $3. 3 billion in assets under management. HCMFA is also the Trust’s administrator. HCMFA is owned by Highland Capital Management
  Services, Inc., a Delaware corporation (“HCM Services”) and its general partner, Strand Advisors XVI, Inc., of which James Dondero is
  the sole stockholder. HCM Services is controlled by Mr. Dondero and Mr. Mark Okada by virtue of their respective share ownership.

         Responsibilities. The Adviser provides the following services to the Trust: (i) furnishes an investment program for the Trust;
  (ii) determines, subject to the overall supervision and review of the Board, the investments to be purchased, held, sold or exchanged by
  the Trust and the portion, if any, of the assets of the Trust to be held uninvested; (iii) makes changes in the investments of the Trust;
  and (iv) votes, exercises consents, and exercises all other rights pertaining to such investments. Subject to the foregoing, the Adviser
  will have the authority to engage one or more sub-advisers in connection with the portfolio management of the Trust, which
  sub-advisers may be affiliates of the Adviser; provided, however, that the Adviser shall remain responsible to the Trust with respect to
  its duties and obligations set forth in the investment advisory agreement.

         Compensation. The Trust has entered into an investment advisory agreement with HCMFA (each, an “Investment Advisory
  Agreement”) pursuant to which HCMFA provides the day-to-day management of the Trust’s portfolio of securities, which includes
  buying and selling securities for the Trust and conducting investment research. In return for its advisory services, the Trust pays the
  Adviser a monthly fee of 0.65%, computed and accrued daily, based on an annual rate of the Trust’s average daily managed assets.
  “Average Daily Managed Assets” of the Trust shall mean the average daily value of the total assets of the Trust, less all accrued
  liabilities of the Trust (other than the aggregate amount of any outstanding borrowings constituting

                                                                            56




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                 012095                  85/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 87 of
                                                                 FUND
                                                  185 06/09/21 Page 92 of 271 PageID 15013
          Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

  financial leverage). In addition to the advisory fees set forth above, the Adviser is entitled to receive administration fees of 0.20% of the
  Trust’s Average Daily Managed Assets.

  A discussion regarding the basis for the Board’s approval of the Investment Advisory Agreement for the Trust appears in the Trust’s
  annual reports to shareholders for the period ended December 31, 2018.

        Potential Conflicts of Interest. The Adviser and/or its general partner, limited partners, officers, affiliates and employees provide
  investment advice to other parties and manage other accounts and private investment vehicles similar to the Trust. For the purposes of
  this section, the term “Highland” shall include the Adviser and its affiliated investment advisors, including Highland Capital
  Management, L.P. and its affiliates. In connection with such other investment management activities, the Adviser and/or its general
  partner, limited partners, officers, affiliates and employees may decide to invest the funds of one or more other accounts or recommend
  the investment of funds by other parties, rather than the Trust’s monies, in a particular security or strategy. In addition, the Adviser and
  such other persons will determine the allocation of funds from the Trust and such other accounts to investment strategies and
  techniques on whatever basis they consider appropriate or desirable in their sole and absolute discretion.

        The Adviser has built a professional working environment, a firm-wide compliance culture and compliance procedures and
  systems designed to protect against potential incentives that may favor one account over another. The Adviser has adopted policies
  and procedures that address the allocation of investment opportunities, execution of portfolio transactions, personal trading by
  employees and other potential conflicts of interest that are designed to ensure that all client accounts are treated equitably over time.
  Nevertheless, the Adviser furnishes advisory services to numerous clients in addition to the Trust, and the Adviser may, consistent
  with applicable law, make investment recommendations to other clients or accounts (including accounts that have performance or higher
  fees paid to the Adviser or in which portfolio managers have a personal interest in the receipt of such fees) that may be the same as or
  different from those made to the Trust. In addition, the Adviser, its affiliates and any of their partners, directors, officers, stockholders or
  employees may or may not have an interest in the securities whose purchase and sale the Adviser recommends to the Trust. Actions
  with respect to securities of the same kind may be the same as or different from the action that the Adviser, or any of its affiliates, or any
  of their partners, directors, officers, stockholders or employees or any member of their families may take with respect to the same
  securities. Moreover, the Adviser may refrain from rendering any advice or services concerning securities of companies of which any of
  the Adviser’s (or its affiliates’) partners, directors, officers or employees are directors or officers, or companies as to which the Adviser
  or any of its affiliates or partners, directors, officers and employees of any of them has any substantial economic interest or possesses
  material non-public information. In addition to its various policies and procedures designed to address these issues, the Adviser
  includes disclosure regarding these matters to its clients in both its Form ADV and investment advisory agreements.

         The Adviser, its affiliates or their partners, directors, officers or employees similarly serve or may serve other entities that operate
  in the same or related lines of business, including accounts managed by an investment adviser affiliated with the Adviser. Accordingly,
  these individuals may have obligations to investors in those entities or funds or to other clients, the fulfillment of which might not be in
  the best interests of the Trust. As a result, the Adviser will face conflicts in the allocation of investment opportunities to the Trust and
  other funds and clients. In order to enable such affiliates to fulfill their fiduciary duties to each of the clients for which they have
  responsibility, the Adviser will endeavor to allocate investment opportunities in a fair and equitable manner , pursuant to policies and
  procedures adopted by the Adviser and its advisory affiliates that are designed to manage potential conflicts of interest, which may,
  subject to applicable regulatory constraints, involve pro rata co-investment by the Trust and such other clients or may involve a
  rotation of opportunities among the Trust and such other clients. The Trust will only make investments in which the Adviser or an
  affiliate hold an interest to the extent permitted under the 1940 Act and SEC staff interpretations or pursuant to the terms and conditions
  of the exemptive order received by certain advisers and funds affiliated with the Trust, dated April 19, 2016. For example, exemptive relief
  is not required for the Trust to invest in syndicated deals and secondary loan market

                                                                            57




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                    012096                  86/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 88 of
                                                                 FUND
                                                  185 06/09/21 Page 93 of 271 PageID 15014
          Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

  transactions in which the Adviser or an affiliate has an interest where price is the only negotiated point. The order applies to all
  “Investment Companies,” which includes future closed-end investment companies registered under the 1940 Act that are managed by
  affiliated advisers, which includes the Trust. The Trust, therefore, may in the future invest in accordance with the terms and conditions
  of the exemptive order. To mitigate any actual or perceived conflicts of interest, allocation of limited offering securities (such as IPOs and
  registered secondary offerings) to principal accounts that do not include third party investors may only be made after all other client
  account orders for the security have been filled. However, there can be no assurance that such policies and procedures will in every
  case ensure fair and equitable allocations of investment opportunities, particularly when considered in hindsight.

        Conflicts may arise in cases when clients and/or the Adviser and other affiliated entities invest in different parts of an issuer’s
  capital structure, including circumstances in which one or more clients own private securities or obligations of an issuer and other
  clients may own public securities of the same issuer. In addition, one or more clients may invest in securities, or other financial
  instruments, of an issuer that are senior or junior to securities, or financial instruments, of the same issuer that are held by or acquired
  for, one or more other clients. For example, if such issuer encounters financial problems, decisions related to such securities (such as
  over the terms of any workout or proposed waivers and amendments to debt covenants) may raise conflicts of interests. In such a
  distressed situation, a client holding debt securities of the issuer may be better served by a liquidation of the issuer in which it may be
  paid in full, whereas a client holding equity securities of the issuer might prefer a reorganization that holds the potential to create value
  for the equity holders. In the event of conflicting interests within an issuer’s capital structure, Highland will generally pursue the
  strategy that Highland believes best reflects what would be expected to be negotiated in an arm’s length transaction, but in all instances
  with due consideration being given to Highland’s fiduciary duties to each of its accounts (without regard to the nature of the accounts
  involved or fees received from such accounts). This strategy may be recommended by one or more Highland investment professionals.
  A single person may represent more than one part of an issuer‘s capital structure. The recommended course of action will be presented
  to the conflicts committee for final determination as to how to proceed, Highland may elect, but is not required, to assign different teams
  to make recommendations for different parts of the capital structure as the conflicts committee determines in its discretion. In the event
  any Highland personnel serve on the board of the subject company, they generally recuse themselves from voting on any board matter
  with respect to a transaction that has an asymmetrical impact on the capital structure. Highland personnel board members may still make
  recommendations to the conflicts committee. If any such persons are also on the conflicts committee, they may recuse themselves from
  the committee‘s determination. A Portfolio Manager with respect to any applicable Highland registered investment company clients
  (“Retail Accounts”) participates in such discussions, but makes an independent determination as to which course of action he or she
  determines is in the best interest of the applicable Retail Accounts. Highland may use external counsel for guidance and assistance.

        The Adviser and its affiliates have both subjective and objective procedures and policies in place designed to manage potential
  conflicts of interest involving clients so that, for example, investment opportunities are allocated in a fair and equitable manner among
  the Trust and such other clients. An investment opportunity that is suitable for multiple clients of the Adviser and its affiliates may not
  be capable of being shared among some or all of such clients due to the limited scale of the opportunity or other factors, including
  regulatory restrictions imposed by the 1940 Act. There can be no assurance that the Adviser’s or its affiliates’ efforts to allocate any
  particular investment opportunity fairly among all clients for whom such opportunity is appropriate will result in an allocation of all or
  part of such opportunity to the Trust. Not all conflicts of interest can be expected to be resolved in favor of the Trust.

        Another type of conflict may arise if one client account buys a security and another client account sells or shorts the same
  security. Currently, such opposing positions are generally not permitted within the same account without prior trade approval by the
  Chief Compliance Officer. However, a portfolio manager may enter into opposing positions for different clients to the extent each such
  client has a different investment objective and each such position is consistent with the investment objective of the applicable client. In
  addition, transactions in

                                                                            58




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                  012097                  87/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 89 of
                                                                 FUND
                                                  185 06/09/21 Page 94 of 271 PageID 15015
          Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

  investments by one or more affiliated client accounts may have the effect of diluting or otherwise disadvantaging the values, prices or
  investment strategies of other client accounts.

        Because certain client accounts may have investment objectives, strategies or legal, contractual, tax or other requirements that
  differ (such as the need to take tax losses, realize profits, raise cash, diversification, etc.), an affiliated advisor may purchase, sell or
  continue to hold securities for certain client accounts contrary to other recommendations. In addition, an affiliated advisor may be
  permitted to sell securities or instruments short for certain client accounts and may not be permitted to do so for other affiliated client
  accounts.

         As a result of the Trust’s arrangements with Highland, there may be times when Highland, the Adviser or their affiliates have
  interests that differ from those of the Trust’s shareholders, giving rise to a conflict of interest. Highland and the Adviser are under
  common ownership, and Trust’s officers serve or may serve as officers, directors or principals of entities that operate in the same or a
  related line of business as the Trust does, or of investment funds managed by the Adviser or its affiliates. Similarly, the Adviser or its
  affiliates may have other clients with similar, different or competing investment objectives. In serving in these multiple capacities, they
  may have obligations to other clients or investors in those entities, the fulfillment of which may not be in the best interests of the Trust
  or its shareholders. For example, the Trust’s officers have, and will continue to have, management responsibilities for other investment
  funds, accounts or other investment vehicles managed or sponsored by the Adviser and its affiliates. The Trust’s investment objective
  may overlap, in part or in whole, with the investment objective of such affiliated investment funds, accounts or other investment
  vehicles. As a result, those individuals may face conflicts in the allocation of investment opportunities among the Trust and other
  investment funds or accounts advised by or affiliated with the Adviser. The Adviser will seek to allocate investment opportunities
  among eligible accounts in a manner that is fair and equitable over time and consistent with its allocation policy. However, the Trust can
  offer no assurance that such opportunities will be allocated to it fairly or equitably in the short-term or over time.

         In addition, it is anticipated that a portion of the Trust’s assets will be represented by REITs, asset backed securities and/or
  collateralized loan obligations sponsored, organized and/or managed by Highland and its affiliates. The Adviser will monitor for
  conflicts of interest in accordance with its fiduciary duties and will provide the independent trustees of the Trust with an opportunity to
  periodically review the Trust’s investments in such REITs, asset-backed securities and/or CLOs and assure themselves that continued
  investment in such securities remains in the best interests of the Trust and its shareholders. The Adviser may effect client cross-
  transactions where it causes a transaction to be effected between the Trust and another client advised by the Adviser or any of its
  affiliates. The Adviser may engage in a client cross-transaction involving the Trust any time that the Adviser believes such transaction
  to be fair to the Trust and the other client of the Adviser or its affiliates. As further described below, the Adviser may effect principal
  transactions where the Trust may make and/or hold an investment, including an investment in securities, in which the Adviser and/or its
  affiliates have a debt, equity or participation interest, in each case in accordance with applicable law, which may include the Adviser
  obtaining the consent and approval of the Trust prior to engaging in any such principal transaction between the Trust and the Adviser
  or its affiliates.

       The Adviser may direct the Trust to acquire or dispose of investments in cross trades between the Trust and other clients of the
  Adviser or its affiliates in accordance with applicable legal and regulatory requirements. In addition, to the extent permitted by the 1940
  Act and SEC staff interpretations, the Trust may make and/or hold an investment, including an investment in securities, in which the
  Adviser and/or its affiliates have a debt, equity or participation interest, and the holding and sale of such investments by the Trust may
  enhance the profitability of the Adviser’s own investments in such companies.

        Real Estate Allocation Procedures. Members of the Trust’s management team also operate: (1) an externally managed publicly
  traded REIT (“NXRT”), that manages a portfolio of Class B, value add multifamily properties; (2) VineBrook Homes Trust, Inc., an
  externally managed private REIT that manages a portfolio of single-family housing properties in the Midwest U.S. (“VineBrook”); (3)
  NexPoint Hospitality Trust, an externally managed publicly traded REIT (“NHT”) listed on the TSX Venture Exchange, that manages a

                                                                            59




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                    012098                  88/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 90 of
                                                                 FUND
                                                  185 06/09/21 Page 95 of 271 PageID 15016
          Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

  portfolio of hospitality assets located in the U.S; (4).a private REIT (NexPoint Real Estate Capital, LLC), which is wholly-owned by NHF,
  that originates preferred equity investments for entities that own real estate; (5) a private REIT (NexPoint Real Estate Opportunities,
  LLC), which is wholly-owned by NexPoint Strategic Opportunities Fund (“NHF”), that acquires direct interests in opportunistic real
  estate investments; (6) a private REIT (NRESF REIT Sub, LLC), which is wholly-owned by NexPoint Real Estate Strategies Fund
  (“NRESF”), that invests directly in real estate transactions or real estate operating companies; and (7) a private REIT (NexPoint Capital
  REIT, LLC), which is wholly-owned by NexPoint Capital Inc., that invests in both direct interests in opportunistic real estate investments
  and preferred equity investments for entities that own real estate.

        If a potential investment is appropriate for either the Trust or another entity noted above, the Adviser and its affiliates have an
  allocation policy that provides that opportunities will be allocated among those accounts for which participation in the respective
  opportunity is considered most appropriate, taking into account, among other considerations with respect to any real estate
  investments:
         •     which fund has available cash (including availability under lines of credit) to acquire the investment;
         •     whether there are any positive or negative income tax effects on any of the funds relating to the purchase;
         •     whether the investment opportunity creates geographic, asset class or tenant concentration / diversification concerns for
               any of the funds;
         •     how the investment size, potential leverage, transaction structure and anticipated cash flows affect each fund, including
               earnings and distribution coverage; and
         •     whether one or more of the funds has an existing relationship with the tenant(s), operator, facility or system associated with
               the investment, or a significant geographic presence that would make the investment strategically more important.

        The Adviser will allocate investment opportunities across the entities for which such opportunities are appropriate, consistent
  with its internal conflict of interest and allocation policies. As noted above, the Adviser will seek to allocate investment opportunities
  among such entities in a manner that is fair and equitable over time and consistent with its allocation policy. However, there is no
  assurance that such investment opportunities will be allocated to the Trust fairly or equitably in the short-term or over time and there
  can be no assurance that the Trust will be able to participate in all such investment opportunities that are suitable for the Trust.

        Co-Investment Opportunities. The Trust expects in the future to co-invest on a concurrent basis with other affiliates, unless doing
  so is impermissible under existing regulatory guidance, applicable regulations and our allocation procedures. The Trust, the Adviser and
  NexPoint Advisors, L.P. have obtained an exemptive order dated April 19, 2016 from the Commission to permit certain co-investments
  among the Trust and other accounts managed by the Adviser or its affiliates, subject to certain conditions.


  ADMINISTRATOR/SUB-ADMINISTRATOR
        HCMFA provides administration services to the Trust for a monthly administration fee, computed and accrued daily, at an annual
  rate of 0.20% of the Trust’s Average Daily Managed Assets. In such capacity, HCMFA generally assists the Trust in all aspects of its
  administration and operations. As of October 1, 2018, under a separate sub-administration agreement, HCFMA has delegated certain
  administrative functions to SEI Investments Global Funds Services (“SEI”), One Freedom Valley Drive, Oaks, Pennsylvania 19456, and
  pays SEI a portion of the fee it receives from the Trust. Under the Sub-Administration Agreement, SEI has agreed to provide fund
  accounting services; asset data services; fund administration and reporting services; and regulatory administration services, including
  preparation and filing of various reports with the appropriate regulatory agencies and the SEC for the Trust.

        For more information about the Trust’s administration agreements, please see “Administrator/Sub-Administrator” in the SAI.

                                                                            60




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                  012099                    89/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 91 of
                                                                 FUND
                                                  185 06/09/21 Page 96 of 271 PageID 15017
          Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

  MULTI-MANAGER STRUCTURE
        The Trust and the Adviser qualify for exemptive relief under a multi-managers’ exemptive order (the “Order”) from certain
  provisions of the 1940 Act, pursuant to which the Adviser will, subject to the oversight of the Board, be permitted to enter into and
  materially amend sub-advisory agreements on behalf of the Trust with sub-advisers unaffiliated with the Adviser without such
  agreements being approved by the shareholders of the Trust (the “Multi-Manager Structure”). The Board and the Adviser will therefore
  have the right to hire, terminate or replace sub-advisers without first obtaining shareholder approval, including in the event that a
  sub-advisory agreement has automatically terminated as a result of an assignment. The Adviser will continue to have the ultimate
  responsibility to oversee each sub-adviser and recommend its hiring, termination and replacement. Shareholders of the Trust have
  already approved the adoption of a Multi-Manager Structure, which enables the Trust to operate with greater efficiency and without
  incurring the expense and delays associated with obtaining shareholder approvals for matters relating to sub-advisers or sub-advisory
  agreements. The Trust and the Adviser will be subject to certain conditions imposed by the Order, including the condition that within 90
  days of hiring of a new non-affiliated sub-adviser, the Trust will provide shareholders with an information statement containing
  information about the sub-adviser. Shareholders of the Trust retain the right to terminate a sub-advisory agreement for the Trust at any
  time by a vote of the majority of such outstanding securities of the Trust. Operation of the Trust under the Multi-Manager Structure will
  not: (1) permit management fees paid by the Trust to HCMFA to be increased without shareholder approval; or (2) diminish HCMFA’s
  responsibilities to the Trust, including HCMFA’s overall responsibility for overseeing the portfolio management services furnished by
  its sub-advisers. Shareholders will be notified of any changes made to sub-advisers or sub-advisory agreements within 90 days of the
  change.


  PORTFOLIO MANAGERS
       The following sets forth biographical information for those individuals who are primarily responsible for managing the Trust’s
  investments. The portfolio managers may change from time to time.
        Mr. Okada co-founded Highland and has served as Chief Investment Officer of Highland Capital Management, L.P. (“HCMLP”)
  since 1993 and as Co-Chief Investment Officer of HCMLP since September 2017. He has managed the Trust’s portfolio since October
  2012. He is a pioneer in the development of the bank loan market and has over 25 years of credit experience. Mr. Okada is responsible for
  structuring one of the industry’s first arbitrage CLOs. He received a BA in Economics and a BA in Psychology, cum laude, from the
  University of California, Los Angeles. He has earned the right to use the Chartered Financial Analyst designation.

         Mr. Poglitsch is Head of Credit at HCMLP and has managed the Trust since June 2017. Prior to his current position, Mr. Poglitsch
  served as a Managing Director at HCFMA, where he spent a substantial amount of time covering the Energy, Competitive Power,
  Utilities, and Transportation industries; he also served as a Senior Portfolio Analyst on both the Institutional and Retail fund research
  teams. Prior to joining HCMLP in 2007, Mr. Poglitsch was a consultant for Muse Stancil and Co. (“Muse”), where he provided mergers
  and acquisition, valuation, and strategic advisory services to a variety of clients in the midstream and downstream energy sectors,
  including integrated oil, independent refinery, pipeline, power, and renewable fuel companies. Prior to joining Muse, Mr. Poglitsch was a
  senior financial analyst for American Airlines. He received an MBA with a concentration in Finance from the University of Texas at
  Austin and a BS in Chemical Engineering from the University of Oklahoma. Mr. Poglitsch has earned the right to use the Chartered
  Financial Analyst designation.

       Mr. Dondero is a founder and President of HCMLP and has managed the Trust since June 2018. Formerly, Mr. Dondero served as
  Chief Investment Officer of Protective Life’s GIC subsidiary and helped grow the business from concept to over $2 billion between 1989
  and 1993. His portfolio management experience includes investments in mortgage-backed securities, investment grade corporate bonds,
  leveraged bank loans, emerging markets, derivatives, preferred stocks and common stocks. From 1985 to 1989, he managed
  approximately $1 billion in fixed income funds for American Express. Prior to American Express, he completed his financial

                                                                            61




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                               012100                 90/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 92 of
                                                                 FUND
                                                  185 06/09/21 Page 97 of 271 PageID 15018
          Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

  training at Morgan Guaranty Trust Fund. Mr. Dondero is a Beta Gamma Sigma graduate of the University of Virginia (1984) with degrees
  in Accounting and Finance. Mr. Dondero has earned the right to use the Chartered Financial Analyst designation. Mr. Dondero is a
  Certified Public Accountant and a Certified Management Accountant. Mr. Dondero currently serves as Chairman for NexBank and
  serves on the Board of Directors of American Banknote Corporation, Jernigan Capital, Inc., Texmark Timber Treasury, L.P., Cornerstone
  Healthcare Group and Metro-Goldwyn-Mayer.

       The Statement of Additional Information provides additional information about the portfolio managers’ compensation, other
  accounts managed by the portfolio managers and the portfolio managers’ ownership of securities issued by the Trust.


                                                          Determination of Net Asset Value

        The net asset value of the common shares of the Trust is computed based upon the value of the Trust’s investment portfolio
  securities and other assets. Net asset value per common share is determined daily on each day that the NYSE is open for business as of
  the close of the regular trading session on the NYSE, usually 4:00 p.m., Eastern time. The NYSE is open Monday through Friday, but
  currently is scheduled to be closed on New Year’s Day, Dr. Martin Luther King, Jr. Day, Presidents’ Day, Good Friday, Memorial Day,
  Independence Day, Labor Day, Thanksgiving Day and Christmas Day or on the preceding Friday or subsequent Monday when a
  holiday falls on a Saturday or Sunday, respectively.

        The Trust calculates net asset value per common share by subtracting liabilities (including accrued expenses or dividends) from
  the total assets of the Trust (the value of the securities plus cash or other assets, including interest accrued but not yet received) and
  dividing the result by the total number of outstanding common shares of the Trust.


  VALUATIONS
       The Trust uses the following valuation methods to determine either current market value for investments for which market
  quotations are available or, if not available, the fair value, as determined in good faith pursuant to policies and procedures approved by
  the Board:
         •     The market value of each security listed or traded on any recognized securities exchange or automated quotation system will
               be the last reported sale price at the relevant valuation date on the composite tape or on the principal exchange on which
               such security is traded, except that debt securities that are not credit-impaired and have remaining maturities of 60 days or
               less will be valued at amortized cost, a method of valuation that approximates market value. If no sale is reported on that
               date, or for over-the-counter securities, the Adviser utilizes, when available, pricing quotations from principal market makers.
               Such quotations may be obtained from third-party pricing services or directly from investment brokers and dealers in the
               secondary market. Generally, the Trust’s loan and bond positions are not traded on exchanges and consequently are valued
               based on market prices received from third-party pricing services or broker-dealer sources.
         •     Dividends declared but not yet received, and rights in respect of securities which are quoted ex-dividend or ex-rights, will be
               recorded at the fair value thereof, as determined by the Adviser, which may (but need not) be the value so determined on the
               day such securities are first quoted ex-dividend or ex-rights.
         •     Listed options, or over-the-counter options for which representative brokers’ quotations are available, will be valued in the
               same manner as listed or over-the-counter securities as hereinabove provided. Premiums for the sale of such options written
               by the Trust will be included in the assets of the Trust, and the market value of such options shall be included as a liability.

                                                                            62




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                  012101                 91/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 93 of
                                                                 FUND
                                                  185 06/09/21 Page 98 of 271 PageID 15019
          Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

         •     The Trust’s non-marketable investments for which market quotations are not readily will generally be valued in such manner
               as the Adviser determines in good faith to reflect their fair values under procedures established by, and under the general
               supervision and responsibility of, the Board. The pricing of all assets that are fair valued in this manner will be subsequently
               reported to and ratified by the Board. Pursuant to the Trust’s pricing procedures, securities for which market quotations are
               not readily available may include securities that are subject to legal or contractual restrictions on resale, securities for which
               no or limited trading activity has occurred for a period of time, or securities that are otherwise deemed to be illiquid (i.e.,
               securities that cannot be disposed of within seven days at approximately the price at which the security is currently priced
               by the Trust). Swaps and other derivatives would generally fall under this category.

        When determining the fair value of an asset, the Adviser seeks to determine the price that the Trust might reasonably expect to
  receive from the current sale of that asset in an arm’s-length transaction. Fair value is defined as the amount for which assets could be
  sold in an orderly disposition over a reasonable period of time, taking into account the nature of the asset. Fair value determinations are
  based upon all available factors that the Adviser deems relevant. Fair value pricing, however, involves judgments that are inherently
  subjective and inexact, since fair valuation procedures are used only when it is not possible to be sure what value should be attributed
  to a particular asset or when an event will affect the market price of an asset and to what extent. As a result, fair value pricing may not
  reflect actual market value, and it is possible that the fair value determined for a security will be materially different from the value that
  actually could be or is realized upon the sale of that asset.


  DETERMINATIONS IN CONNECTION WITH OFFERINGS
        In connection with any primary offering of the Trust’s common shares, the Trust is required to make the determination that it is not
  selling its common shares at a price below its then current net asset value at the time at which the sale is made. However, if the net asset
  value of the Trust changes during the pendency of a primary offering such that there is a possibility that the price of the Trust’s
  common shares could fall below the then current net asset value of its common shares at the time at which the sale is made, or (ii) there
  is a possibility that the Trust could trigger the undertaking (which the Trust provided to the Commission in the registration statement to
  which this Prospectus is a part) to suspend the offering of its common shares pursuant to this Prospectus if the net asset value
  fluctuates by certain amounts in certain circumstances until the Prospectus is amended, the Trust may elect, in the case of clause
  (i) above, to postpone the offering until such time as the Trust makes a determination that it is not at risk of selling its common shares at
  a price below its then current net asset value and, in the case of clause (ii) above, to comply with such undertaking or to undertake to
  determine net asset value to ensure that such undertaking has not been triggered.


                                                                     Distributions

        Subject to market conditions, the Trust expects to declare dividends on the Trust’s common shares on a monthly basis. The Trust
  intends to pay any net capital gain distributions annually. The Trust’s distribution policy may be modified from time to time by the
  Board as it deems appropriate, including in light of market and economic conditions and the Trust’s current, expected and historical
  earnings and investment performance. Common shareholders are expected to be notified of any such modifications by press release or
  in the Trust’s periodic shareholder reports. As a registered investment company under the Code, the Trust will not be subject to U.S.
  federal income tax on any taxable income that it distributes to shareholders, provided that at least 90% of its investment company
  taxable income for that taxable year is distributed to its shareholders. If necessary, the Trust will pay an adjusting distribution in
  December which includes any additional income and net realized capital gains in excess of the monthly distributions for that year to
  satisfy the minimum distribution requirements of the Code.

                                                                            63




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                   012102                  92/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 94 of
                                                                 FUND
                                                  185 06/09/21 Page 99 of 271 PageID 15020
          Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

        The Trust’s annualized distributions may contain a return of capital and should not be considered as the dividend yield or total
  return of an investment in its common or preferred shares. Shareholders who receive the payment of a distribution consisting of a return
  of capital may be under the impression that they are receiving net profits when they are not. Shareholders should not assume that the
  source of a distribution from the Trust is net profit. A portion of the Trust’s common share distributions for the year ending 2017 have
  included a return of capital. For the six months ended December 31, 2018, the Trust made distributions of $0.46 per common share,
  approximately $0.01 of which constituted a return of capital. To minimize the U.S. federal income tax that the Trust must pay at the
  corporate level, the Trust intends to distribute substantially all of its investment company taxable income and previously undistributed
  cumulative net capital gain. The composition of each distribution is estimated based on earnings as of the record date for the
  distribution. The actual composition of each distribution may change based on the Trust’s investment activity through the end of the
  calendar year.

        The Trust may retain for reinvestment, and pay the resulting U.S. federal income taxes on its net capital gain, if any, although, as
  previously mentioned, the Trust intends to distribute substantially all of its previously undistributed cumulative net capital gain each
  year. In the event that the Trust’s investment company taxable income and net capital gain exceeds the total of the Trust’s annual
  distributions on any shares issued by the Trust the Trust intends to pay such excess once a year. If, for any calendar year, the total
  annual distributions on any shares issued by the Trust exceed investment company taxable income and cumulative net capital gain, the
  excess will generally be treated as a tax-free return of capital up to the amount of a shareholder’s tax basis in his or her shares. Any
  distributions to the holders of shares which constitute tax-free return of capital will reduce a shareholder’s tax basis in such shares,
  thereby increasing such shareholder’s potential gain or reducing his or her potential loss on the sale of the shares. Any such amounts
  distributed to a shareholder in excess of the basis in the shares will generally be taxable to the shareholder as capital gain.

       To the extent the Trust makes distributions consisting of returns of capital, such distributions will further decrease the Trust’s total
  assets and, therefore have the likely effect of increasing the Trust’s expense ratio as the Trust’s fixed expenses will become a larger
  percentage of the Trust’s average net assets. In addition, in order to make such distributions, the Trust may have to sell a portion of its
  investment portfolio at a time when independent investment judgment may not dictate such action.

         The Trust, along with other closed-end registered investment companies advised by the Adviser, is covered by an exemption from
  Section 19(b) of the 1940 Act and Rule 19b-1 thereunder permitting the Trust to make periodic distributions of long term capital gains
  provided that any distribution policy of the Trust with respect to its common shares calls for periodic distributions in an amount equal
  to a fixed percentage of the Trust’s average net asset value over a specified period of time or market price per common share at or about
  the time of distribution or pay-out of a fixed dollar amount. The Trust’s current policy is to make monthly distributions to holders of its
  common shares. The exemption also permits the Trust to make such distributions with respect to its preferred shares in accordance with
  such shares’ terms.

        Various factors will affect the level of the Trust’s current income and current gains, such as its asset mix and the Trust’s use of
  options and other derivative transactions. To permit the Trust to maintain more stable monthly dividends and annual capital gain
  distributions, the Trust may from time to time distribute less than the entire amount of income and gains earned in the relevant month or
  year, respectively. The undistributed income and gains would be available to supplement future distributions. As a result, the
  distributions paid by the Trust for any particular period may be more or less than the amount of income and gains actually earned by the
  Trust during the applicable period. Undistributed income and gains will add to the Trust’s net asset value, and, correspondingly,
  distributions from previously undistributed income and gains, as well as from capital, if any, will be deducted from the Trust’s net asset
  value.

       Shareholders will automatically receive newly issued common shares for all dividends declared for common shares of the Trust in
  accordance with the Trust’s Dividend Reinvestment Plan unless an election is made to

                                                                            64




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                 012103                  93/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 95 of
                                                                 FUND
         Case 3:21-cv-00538-N Document 26-45 Filed185 06/09/21 Page 100 of 271 PageID 15021
  Table of Contents

  receive cash. Participants requesting a sale of securities through the plan agent of the Trust’s Dividend Reinvestment Plan are subject
  to a sales fee and a brokerage commission. See “Dividend Reinvestment Plan.”


                                                             Dividend Reinvestment Plan

        Unless the registered owner of common shares elects to receive cash by contacting the Plan Agent, all dividends declared for the
  common shares of the Trust will be automatically paid in the form of, or reinvested by Global Shares (“Global Shares” or the “Plan
  Agent”) in, common shares of the Trust purchased in the open market at prevailing market prices. If you are a registered owner of
  common shares and elect not to participate in the Plan, you will receive all dividends or other distributions (together, a “dividend”) in
  cash paid by check mailed directly to you (or, if the shares are held in street or other nominee name, then to such nominee) by American
  Stock Transfer and Trust Company LLC (“AST”), as dividend disbursing agent. You may elect not to participate in the Plan and to
  receive all dividends in cash by sending written instructions or by contacting AST, as dividend disbursing agent, at the address set
  forth below. Participation in the Plan is completely voluntary and may be terminated or resumed at any time without penalty by
  contacting the Plan Agent before the dividend record date; otherwise such termination or resumption will be effective with respect to
  any subsequently declared dividend. Some brokers may automatically elect to receive cash on your behalf and may reinvest that cash in
  additional shares of the Trust for you.

        The Plan Agent will open an account for each shareholder under the Plan in the same name in which such shareholder’s shares are
  registered. Whenever the Trust declares a dividend payable in cash, non-participants in the Plan will receive cash and participants in the
  Plan will receive the equivalent in newly issued common shares. The common shares will be acquired by the Plan Agent through receipt
  of additional unissued but authorized common shares from the Trust The number of newly issued common shares to be credited to each
  participant’s account will be determined by dividing the dollar amount of the dividend by the lesser of (i) the net asset value per
  common share determined on the declaration date and (ii) the market price per common share as of the close of regular trading on the
  NYSE on the declaration date.

        The Plan Agent maintains all shareholders’ accounts in the Plan and furnishes written confirmation of all transactions in the
  accounts, including information needed by shareholders for tax records. Common shares in the account of each Plan participant will be
  held by the Plan Agent on behalf of the Plan participant, and each shareholder proxy will include those shares purchased or received
  pursuant to the Plan. The Plan Agent will forward all proxy solicitation materials to participants and vote proxies for shares held under
  the Plan in accordance with the instructions of the participants.

       In the case of shareholders such as banks, brokers or nominees which hold shares for others who are the beneficial owners, the
  Plan Agent will administer the Plan on the basis of the number of common shares certified from time to time by the record shareholder’s
  name and held for the account of beneficial owners who participate in the Plan.

        There will be no brokerage charges with respect to common shares issued directly by the Trust. The automatic reinvestment of
  dividends will not relieve participants of any tax that may be payable (or required to be withheld) on such dividends. Accordingly, any
  taxable dividend received by a participant that is reinvested in additional common shares will be subject to U.S. federal (and possibly
  state and local) income tax even though such participant will not receive a corresponding amount of cash with which to pay such taxes.
  See “Tax Matters.”

       There will be no brokerage charges with respect to common shares issued directly by the Trust. Participants who request a sale of
  shares through the Plan Agent pay a brokerage commission of $0.4 per share sold.

                                                                            65




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                012104                 94/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 96 of
                                                                 FUND
         Case 3:21-cv-00538-N Document 26-45 Filed185 06/09/21 Page 101 of 271 PageID 15022
  Table of Contents

       The Trust reserves the right to amend or terminate the Plan. There is no direct service charge to participants in the Plan; however,
  the Trust reserves the right to amend the Plan to include a service charge payable by the participants.

       All correspondence concerning the Plan should be directed to the Plan Agent at Global Shares, 111 Town Square Place, Suite 1401,
  Jersey City, NJ 07310; telephone (732) 256-1005.


                                                            Shareholder Loyalty Program

        To promote loyalty and long-time alignment of interests among the Trust’s shareholders, the Adviser and an affiliate (collectively,
  “Highland”) offer an incentive to shareholders that buy and hold the Trust’s common shares for a period of at least twelve months
  through its Shareholder Loyalty Plan (the “Plan”). To participate in the Plan, existing shareholders must open an account (the
  “Account”) with the Plan’s administrator, Global Shares. Subsequently, if a participant makes contributions to the Account during a
  defined trading period to purchase shares, Highland will make a corresponding contribution on such participant’s behalf (the
  “Gross-up”). The Gross-up is determined by Highland and may be adjusted at any point without notice by Highland prospectively from
  time to time in accordance with the terms of the Plan. For example, if a participant contributes $10,000 to the Account during a defined
  trading period to purchase shares and Highland has determined the participant’s Gross-up will be 2%, Highland will make a
  corresponding contribution of $200, or 2% of the total $10,000, to purchase additional Shares for the participant (the “Gross-up Shares”).
  In addition, Plan participants will not be required to pay any customary purchase commissions or distribution fees on the purchase of
  shares under the Plan.

        Highland will pay all expenses incident to the purchase of shares under the Plan and for operation of the Plan, including the costs
  of recordkeeping, accounting fees, legal fees and the costs of delivery of stock certificates, if any, to participants; provided, however,
  that Highland will not pay any expenses incurred in connection with any sale or transfer of shares credited to a participant’s Account.
  Expenses incurred in connection with any such sales will be deducted from the proceeds of sale prior to any remittance to the
  participant.

       While the portion of the Trust’s common shares that are acquired through the participant’s contribution will vest immediately, the
  Gross-up Shares will not vest until the first anniversary of the date that the Gross-up Shares were purchased. Vested shares and
  Gross-up Shares will be held in the Account with Global Shares’ broker, Maxim Group, LLC (“Maxim”). A participant may not sell or
  otherwise withdraw, pledge, transfer, assign, hypothecate or dispose of any Gross-up Shares prior to the date on which they become
  vested Shares. Under the Plan, participants must contribute a minimum of $2,500 for purchases of shares in the initial contribution and
  each subsequent monthly contribution unless Highland, in its sole discretion, decides to permit contributions for a lesser amount. The
  maximum monthly contribution limit under the Plan is $1,000,000, which amount may be adjusted from time to time by Highland in its sole
  discretion.

        All dividends received on shares that are purchased under the Plan will be automatically reinvested through the Plan. Shares
  acquired through the reinvestment of dividends paid to the holder of a vested share will vest immediately. Shares acquired through the
  reinvestment of dividends paid to the holder of a non-vested Gross-up share will vest on the first anniversary of the reinvest date. In
  addition, for dividends paid to holders of vested shares, Highland will provide a Gross-up on the amount of such reinvested dividends.

        Maxim maintains all shareholders’ accounts in the Plan and, upon request, furnishes written confirmation of all transactions in the
  accounts, including information needed by shareholders for tax records. Shares in the account of each Plan participant will be held by
  Maxim on behalf of the Plan participant, and each shareholder proxy will include those shares purchased or received pursuant to the
  Plan. Maxim will forward all proxy solicitation materials to participants and vote proxies for shares held under the Plan in accordance
  with the instructions of the participants.

                                                                            66




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                012105                 95/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 97 of
                                                                 FUND
         Case 3:21-cv-00538-N Document 26-45 Filed185 06/09/21 Page 102 of 271 PageID 15023
  Table of Contents

       In the case of shareholders such as banks, brokers or nominees which hold shares for others who are the beneficial owners, Global
  Shares and Maxim will administer the Plan on the basis of the number of common shares certified from time to time by the record
  shareholder’s name and held for the account of beneficial owners who participate in the Plan.

        Highland reserves the right to amend or terminate the Plan. To help align the interests of Highland’s employees with the interests
  of the Trust’s shareholders, Highland also offers the Plan to its employees.

         Participants in the Plan should be aware that their receipt of Gross-up Shares under the Plan constitutes taxable income to them. In
  addition, such participants owe taxes on that portion of any distribution that constitutes taxable income in respect of shares of our
  common stock held in their Plan accounts, whether or not such shares of common stock have vested in the hands of the participants. To
  the extent any payments or distributions under the Plan are subject to U.S. federal, state or local taxes, the Trust, any participating
  affiliate of the Trust or the agent for the Plan may satisfy its tax withholding obligation by (1) withholding shares allocated to the
  participant’s account or (2) deducting cash from the participant’s account. Plan participants should consult their tax advisers regarding
  the tax consequences to them of participating in the Plan.

        The Plan may create an incentive for shareholders to invest additional amounts in the Trust. Because the Adviser’s management
  fee is based on a percentage of the assets of the Trust, the Plan will result in increased net revenues to Highland if the increase in the
  management fee due to the increased asset base offsets the costs associated with establishing and maintaining the Plan.


                                                           Description of Capital Structure

       The following is a brief description of the terms of the Trust’s common shares, preferred shares and subscription rights. This
  description does not purport to be complete and is qualified by reference to the Trust’s governing documents. For complete terms of the
  subscription rights, please refer to the actual terms of such subscription rights which will be set forth in the subscription rights
  agreement relating to such subscription rights (the “Subscription Rights Agreement”). This Prospectus will contain the material terms
  and conditions for each security.

        Any of the securities described herein may be issued separately or as part of a unit consisting of two or more securities (for
  example, common shares and rights), which may or may not be separable from one another. If such units are publicly offered, they and
  their underlying securities will be registered under the Securities Act prior to completion of the offering.


  COMMON SHARES
        The Trust is a non-diversified, closed-end management investment company that was organized as a Massachusetts business
  trust on June 28, 2017 pursuant to a Declaration of Trust dated June 28, 2017. The Trust is authorized to issue an unlimited number of
  common shares of beneficial interest, par value $0.001 per share. Each common share has one vote and, when issued and paid for in
  accordance with the terms of this offering, will be fully paid and non-assessable, except that the trustees shall have the power to cause
  shareholders to pay expenses of the Trust by setting off charges due from shareholders from declared but unpaid dividends or
  distributions owed such shareholders and/or by reducing the number of common shares owned by such shareholder. The Trust
  currently is not aware of any expenses that will be paid pursuant to this provision, except to the extent fees payable under its Dividend
  Reinvestment Plan are deemed to be paid pursuant to this provision.

        The Trust intends to hold annual meetings of shareholders so long as the common shares are listed on a national securities
  exchange and such meetings are required as a condition to such listing. All common shares are equal as to dividends, assets and voting
  privileges and have no conversion, preemptive or other subscription rights. The Trust will send annual and semi-annual reports,
  including financial statements, to all holders of its shares.

                                                                            67




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                 012106                  96/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 98 of
                                                                 FUND
         Case 3:21-cv-00538-N Document 26-45 Filed185 06/09/21 Page 103 of 271 PageID 15024
  Table of Contents

        The Trust has no present intention of offering any additional shares other than the securities offered pursuant to this Prospectus
  and common shares issued under the Trust’s Dividend Reinvestment Plan. Any additional offerings of shares will require approval by
  the Board. Any additional offering of common shares will be subject to the requirements of the 1940 Act, which generally provides that
  shares may not be issued at a price below the then current net asset value, exclusive of sales load, except in connection with an offering
  to existing holders of common shares or with the consent of a majority of the Trust’s common shareholders.

        Any additional offerings of common shares would result in current shareholders owning a smaller proportionate interest in the
  Trust than they owned prior to such offering to the extent that shareholders do not purchase sufficient shares in such offering to
  maintain their percentage interest. The Trust’s net asset value would be reduced immediately following an offering of the shares due to
  the costs of such offering, which will be borne entirely by the Trust. The sale of shares by the Trust (or the perception that such sales
  may occur) may have an adverse effect on prices of shares in the secondary market. An increase in the number of shares available may
  put downward pressure on the market price for shares. If the Trust were unable to invest the proceeds of an additional offering of shares
  as intended, the Trust’s per share distribution may decrease and the Trust may not participate in market advances to the same extent as
  if such proceeds were fully invested as planned.

       The Trust’s common shares are listed on the NYSE under the symbol HFRO. Unlike open-end funds, closed-end funds like the
  Trust do not continuously offer shares and do not provide daily redemptions. Rather, if a shareholder determines to buy additional
  common shares or sell shares already held, the shareholder may do so by trading through a broker on the NYSE or otherwise. Shares of
  closed-end investment companies frequently trade on an exchange at prices lower than net asset value. Because the market value of the
  common shares may be influenced by such factors as dividend levels (which are in turn affected by expenses), dividend stability, net
  asset value, relative demand for and supply of such shares in the market, general market and economic conditions and other factors
  beyond the control of the Trust, the common shares may not trade at a price equal to or higher than net asset value in the future. The
  common shares are designed primarily for long-term investors, and you should not purchase the common shares if you intend to sell
  them soon after purchase. See the Statement of Additional Information under “Repurchase of Common Shares.”

       The following table provides information about the Trust’s outstanding shares as of May 31, 2019. The Trust does not currently
  hold any of its shares for its own account.

                                                                                                                                        (4)
                                                                                                        (3)                  Am ou n t O u tstan di n g
                                              (1)                        (2)                Am ount He ld by th e Trust   Exclusi ve of Am ou n t S h own
           Title of C lass          Am ou n t Au th oriz e d   Am ou n t O u tstan di n g       or for its Accou n t                Un de r (3)
         Common Shares                    Unlimited                  71,908,209                         —                          71,908,209

        The Board has the power to cause each holder of common or preferred shares of the Trust to pay directly, in advance or arrears, for
  charges of distribution, of the custodian or transfer, shareholder servicing or similar agent, a pro rata amount as determined from time to
  time by the Board, by setting off such charges due from such shareholder from declared but unpaid dividends or distributions owed
  such shareholder and/or by reducing the number of shares in the account of such shareholder by that number of full and/or fractional
  shares which represents the outstanding amount of such charges due from such shareholder. In the event the Trustees determine to
  cause each shareholder to pay certain expenses directly by setting off such expenses due from a shareholder from dividends payable to
  such shareholder, the shareholder generally will be deemed to receive, and incur U.S. federal income taxes on, the full amount of the
  distribution paid to such shareholder, prior to its reduction by the expenses allocated to the shareholder. Alternatively, to the extent the
  Trustees determine to cause each shareholder to pay certain expenses directly by reducing the number of shares in the shareholder’s
  account by the amount of the expenses allocated to the shareholder, such reduction in shares generally will constitute a redemption for
  U.S. federal income tax purposes, giving rise to capital gain or loss on the shares redeemed. See “Tax Matters” below for more
  information about the tax treatment of distributions and redemptions from the Trust.

                                                                                 68




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                          012107                     97/184
12/14/2020Case19-34054-sgj11 Doc 1822-78 Filed 01/22/21     Entered
                                                 HIGHLAND INCOME    01/22/21 21:50:07 Page 99 of
                                                                 FUND
         Case 3:21-cv-00538-N Document 26-45 Filed185 06/09/21 Page 104 of 271 PageID 15025
  Table of Contents

      For information concerning the U.S. federal income tax consequences of an investment in common shares of the Trust, See “Tax
  Matters” below and “Tax Matters” in the Statement of Additional Information.


  PREFERRED SHARES
        The Trust’s Agreement and Declaration of Trust provides that the Board may authorize and issue preferred shares with rights as
  determined by the Board, by action of the Board without the approval of the holders of the common shares. Holders of common shares
  have no preemptive right to purchase any preferred shares that might be issued. Whenever preferred shares are outstanding, the Trust
  will not be permitted to declare any distributions from the Trust unless all accrued dividends on preferred shares have been paid, unless
  asset coverage (as defined in the 1940 Act) with respect to preferred shares would be at least 200% after giving effect to the
  distributions and unless certain other requirements imposed by any rating agencies rating the preferred shares have been met.

        Currently, an unlimited number of the Trust’s shares have been classified by the Board as preferred shares, par value $0.001 per
  share. The terms of such preferred shares may be fixed by the Board and would materially limit and/or qualify the rights of the holders of
  the Trust’s common shares. Although the terms of any preferred shares, including dividend rate, liquidation preference and redemption
  provisions, will be determined by the Board, subject to applicable law and the Trust’s Agreement and Declaration of Trust, it is likely
  that the preferred shares will be structured to carry a relatively short-term dividend rate reflecting interest rates on short-term bonds, by
  providing for the periodic redetermination of the dividend rate at relatively short intervals through an auction, remarketing or other
  procedure. The Trust also believes that it is likely that the liquidation preference, voting rights and redemption provisions of the
  preferred shares will be similar to those stated below. In connection with the offering of any preferred shares, the related Prospectus
  Supplement will disclose the terms of the preferred shares.

       Liquidation Preference. In the event of any voluntary or involuntary liquidation, dissolution or winding up of the Trust, the
  holders of preferred shares will be entitled to receive a preferential liquidating distribution, which is expected to equal the original
  purchase price per preferred share plus accrued and unpaid dividends, whether or not declared, before any distribution of assets is
  made to holders of common shares. After payment of the full amount of the liquidating distribution to which they are entitled, the
  holders of preferred shares will not be entitled to any further participation in any distribution of assets by the Trust.

        Voting Rights. The 1940 Act requires that the holders of any preferred shares, voting separately as a single class, have the right to
  elect at least two trustees at all times. The remaining trustees will be elected by holders of common shares and preferred shares, voting
  together as a single class. In addition, subject to the prior rights, if any, of the holders of any other class of senior securities
  outstanding, the holders of any preferred shares have the right to elect a majority of the trustees of the Trust at any time two years’
  dividends on any preferred shares are unpaid. The 1940 Act also requires that, in addition to any approval by shareholders that might
  otherwise be required, the approval of the holders of a majority of any outstanding preferred shares, voting separately as a class, would
  be required to (i) adopt any plan of reorganization that would adversely affect the preferred shares, and (ii) take any action requiring a
  vote of security holders under Section 13(a) of the 1940 Act, including, among other things, changes in the Trust’s subclassification as
  a closed-end investment company or changes in its fundamental investment restrictions. As a result of these voting rights, the Trust’s
  ability to take any such actions may be impeded to the extent that are any preferred shares outstanding. The Board presently intends
  that, except as otherwise indicated in this Prospectus Supplement and except as otherwise required by applicable law, holders of
  preferred shares will have equal voting rights with holders of common shares (one vote per share, unless otherwise required by the 1940
  Act) and will vote together with holders of common shares as a single class.

       The affirmative vote of the holders of a majority of the outstanding preferred shares, voting as a separate class, will be required to
  amend, alter or repeal any of the preferences, rights or powers of holders of preferred shares that materially and adversely affect such
  preferences, rights or powers, or to increase or decrease the

                                                                            69




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                  012108                   98/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 100
                                                 of 18506/09/21 Page 105 of 271 PageID 15026
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

  authorized number of preferred shares. The class vote of holders of preferred shares described above will in each case be in addition to
  any other vote required to authorize the action in question.

         Redemption, Purchase and Sale of Preferred Shares by the Trust. The terms of the preferred shares are expected to provide that
  (i) they are redeemable by the Trust in whole or in part at the original purchase price per share plus accrued dividends per share, (ii) the
  Trust may tender for or purchase preferred shares, and (iii) the Trust may subsequently resell any shares so tendered for or purchased.

        Any redemption or purchase of preferred shares by the Trust will reduce the leverage applicable to the common shares, while any
  resale of shares by the Trust will increase that leverage.

       The discussion above describes the possible offering of preferred shares by the Trust. If the Board determines to proceed with
  such an offering, the terms of the preferred shares may be the same as, or different from, the terms described above, subject to
  applicable law and the Trust’s Agreement and Declaration of Trust. The Board, without the approval of the holders of common shares,
  may authorize an offering of preferred shares or may determine not to authorize such an offering and may fix the terms of the preferred
  shares to be offered.


  SUBSCRIPTION RIGHTS
        General
        We may issue subscription rights to holders of our common and/or preferred shares to purchase common and/or fixed rate
  preferred shares. Subscription rights may be issued independently or together with any other offered security and may or may not be
  transferable by the person purchasing or receiving the subscription rights. In connection with a subscription rights offering to holders
  of our common and/or preferred shares, we would distribute certificates evidencing the subscription rights and a Prospectus
  Supplement to our common or preferred shareholders, as applicable, as of the record date that we set for determining the shareholders
  eligible to receive subscription rights in such subscription rights offering.

       The applicable Prospectus Supplement would describe the following terms of subscription rights in respect of which this
  Prospectus is being delivered:
         •     the period of time the offering would remain open;
         •     the title of such subscription rights;
         •     the exercise price for such subscription rights (or method of calculation thereof);
         •     the ratio of the offering;
         •     the number of such subscription rights issued to each shareholder;
         •     the extent to which such subscription rights are transferable and the market on which they may be traded if they are
               transferable;
         •     the date on which the right to exercise such subscription rights shall commence, and the date on which such right shall
               expire (subject to any extension);
         •     the extent to which such subscription rights include an over-subscription privilege with respect to unsubscribed securities
               and the terms of such over-subscription privilege;
         •     any termination right we may have in connection with such subscription rights offering; and
         •     any other terms of such subscription rights, including exercise, settlement and other procedures and limitations relating to
               the transfer and exercise of such subscription rights.

                                                                            70




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                  012109                 99/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 101
                                                 of 18506/09/21 Page 106 of 271 PageID 15027
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

  Exercise of Subscription Rights
        Each subscription right would entitle the holder of the subscription right to purchase for cash such amount of shares of common
  shares at such exercise price as shall in each case be set forth in, or be determinable as set forth in, the Prospectus Supplement relating
  to the subscription rights offered thereby. Under the 1940 Act, we may generally only offer subscription rights that expire not later than
  120 days after their issuance and are issued exclusively and ratably to a class or classes of our security holders. Subscription rights may
  be exercised at any time up to the close of business on the expiration date for such subscription rights set forth in the Prospectus
  Supplement. After the close of business on the expiration date, all unexercised subscription rights would become void.

       Subscription rights may be exercised as set forth in the Prospectus Supplement relating to the subscription rights offered thereby.
  Upon receipt of payment and the subscription rights certificate properly completed and duly executed at the corporate trust office of the
  subscription rights agent or any other office indicated in the Prospectus Supplement we will forward, as soon as practicable, the
  common shares purchasable upon such exercise. To the extent permissible under applicable law, we may determine to offer any
  unsubscribed offered securities directly to persons other than shareholders, to or through agents, underwriters or dealers or through a
  combination of such methods, as set forth in the applicable Prospectus Supplement. The Trust’s common shareholders will indirectly
  bear all of the expenses of any subscription rights offerings, regardless of whether the Trust’s common shareholders exercise any
  subscription rights.


        Dilutive Effect
        The Trust may effectuate one or more rights offerings, as part of which the Trust will issue subscription rights. In any such event,
  shareholders who do not fully exercise their subscription rights should expect that they will, at the completion of a rights offering
  pursuant to this Prospectus, own a smaller proportional interest in the Trust than would otherwise be the case if they fully exercised
  their rights. We cannot state precisely the amount of any such dilution in share ownership because we do not know at this time what
  proportion of the shares will be purchased as a result of such rights offering. These shareholders will also experience a
  disproportionately greater decrease in their participation in the Trust’s earnings and assets and their voting power than the increase the
  Trust will experience in its assets, potential earning power and voting interests due to such offering. These shareholders may also
  experience a decline in the market price of their shares, which often reflects to some degree announced or potential increases and
  decreases in net asset value per share. This decrease could be more pronounced as the size of the offering and level of discounts
  increases. Further, if current shareholders do not purchase any shares to maintain their percentage interest, regardless of whether such
  offering is above or below the then current net asset value, their voting power will be diluted.

       In addition, if the subscription price in any such offering is less than the net asset value per share of our common shares, then
  shareholders would experience an immediate dilution of the aggregate net asset value of their shares as a result of the offering. The
  amount of any decrease in net asset value is not predictable because it is not known at this time what the subscription price and net
  asset value per share will be on the expiration date of a rights offering or what proportion of the shares will be purchased as a result of
  such rights offering. Any dilution could be substantial and may be compounded by any subsequent rights offering the Trust may
  undertake.


        U.S. Federal Income Tax Consequences of an Issuance of Subscription Rights to Common Shareholders
       The following is a summary of the material U.S. federal income tax consequences of an issuance of subscription rights to our
  common shareholders pursuant to this Prospectus (for purposes of this section, each such issuance is referred to as an “offer” and each
  subscription right, a “right”), under the provisions of the Code, U.S. Treasury regulations promulgated under the Code (“Treasury
  regulations”), and other applicable authority in effect as of the date of the Prospectus that are generally applicable to common
  shareholders and other holders of rights to purchase common shares who are “United States persons” within the meaning of the Code.
  This

                                                                            71




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                  012110                100/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 102
                                                 of 18506/09/21 Page 107 of 271 PageID 15028
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

  summary does not address any state, local, foreign or other tax consequences. These authorities may be changed, possibly with
  retroactive effect, or become subject to new legislative, administrative, or judicial interpretation. Common shareholders or other holders
  of rights should consult their tax advisors regarding the tax consequences, including U.S. federal, state, or local, or foreign or other tax
  consequences, relevant to their particular circumstances. This summary assumes that the rights are issued separately by the Trust and
  not as part of a unit consisting of two or more securities.

        The Trust believes that the value of any right issued pursuant to an offer will not be includible in the income of a common
  shareholder at the time the right is issued, and the Trust will not report to the IRS that a common shareholder has income as a result of
  the issuance of the right; however, depending on the specific terms of the offer, there may be no guidance directly on point concerning
  certain aspects of the taxation of the offer. The remainder of this discussion assumes that the receipt of the rights by common
  shareholders will not be a taxable event for U.S. federal income tax purposes.

         The basis of a right issued to a common shareholder will be zero, and the basis of the common share(s) with respect to which the
  right was issued (the “Old Share(s)”) will remain unchanged, except that the shareholder must allocate its basis in the Old Share(s)
  between the Old Shares and the right in proportion to their respective fair market values on the date of distribution of the right if
  (i) either (a) the fair market value of the right on the date of distribution is at least 15% of the fair market value of the Old Share(s) on that
  date, or (b) the shareholder affirmatively elects (in the manner set out in Treasury regulations) to allocate to the right a portion of the
  basis of the Old Share(s), and (ii) the right does not expire unexercised in the hands of the shareholder (i.e., the shareholder either
  exercises or sells the right following its issuance). In compliance with Treasury regulations, the Trust will report to the common
  shareholders and to the IRS within 45 days of the distribution of the rights (or, if earlier, January 15 of the year following the calendar
  year of the distribution), either by mail or on the Trust’s website, the effect, if any, of the offer on the common shareholders’ basis in
  their Old Shares. Any determination the Trust makes with respect to the value of the rights in connection with this reporting requirement
  will not be binding on the IRS. Shareholders should consult with their tax advisers to determine the proper allocation, if any, of tax basis
  between rights and Old Shares, including whether the election described above would be appropriate for their situation.

       No loss will be recognized by a common shareholder if a right distributed to such shareholder expires unexercised in the hands of
  such shareholder.

        The basis of a right purchased in the market generally will be its purchase price. If a right that has been purchased in the market
  expires unexercised, the holder will recognize a loss equal to the basis of the right.

       Any gain or loss on the sale of a right or, in the case of rights purchased in the market, any loss from a right that expires
  unexercised, will be a capital gain or loss if the right is held as a capital asset (which, in the case of rights issued to common
  shareholders, will normally depend on whether the Old Shares are held as capital assets), and will be a long-term capital gain or loss if
  the holding period of the right exceeds (or is deemed to exceed) one year. The deductibility of capital losses is subject to limitation. The
  holding period of a right issued to a common shareholder will include the holding period of the Old Share(s).

        No gain or loss will be recognized by a holder upon the exercise of a right, and the basis of any common share acquired upon
  exercise (the “New Share”) will equal the sum of the basis, if any, of the right and the subscription price for the New Share. When a
  holder exercises a right, the holder’s holding period in the New Share(s) does not include the time during which the holder held the
  unexercised right; the holding period of the New Share(s) will begin no later than the date following the date of exercise of the right.

       Employee retirement plans and other tax-exempt entities, including governmental plans, should also be aware that if they borrow in
  order to finance their exercise of rights, they may become subject to the tax on unrelated business taxable income (“UBTI”) under
  Section 511 of the Code. If any portion of an individual retirement account (“IRA”) is used as security for a loan, the portion so used
  may also be treated as distributed to the IRA depositor.

                                                                            72




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                     012111                  101/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 103
                                                 of 18506/09/21 Page 108 of 271 PageID 15029
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

       For more information relating to the U.S. federal income tax consequences of an investment in the Trust, see “Tax Matters” below
  and “Tax Matters” in the Statement of Additional Information.


  EMPLOYEE PLAN CONSIDERATIONS
       The Trust may accept investments from employee benefit plans subject to the Employee Retirement Income Security Act of 1974,
  as amended, (“ERISA”) such as corporate pension plans (“ERISA Plans”); plans and accounts subject to Section 4975 of the Code,
  such as IRAs and Keogh plans (“Tax-Qualified Plans”); and entities the underlying assets of which include “plan assets” subject to
  ERISA or Section 4975 of the Code (together with ERISA Plans and Tax-Qualified Plans, “Benefit Plan Investors”). Benefit Plans
  Investors and their fiduciaries should consider, among other things, the matters described below.

        A “fiduciary” for purposes of ERISA with respect to an ERISA plan must discharge its duties with the care, skill, prudence, and
  diligence under the circumstances then prevailing that a prudent person acting in a like capacity and familiar with such matters would
  use in the conduct of an enterprise of a like character and with like aims. In determining whether a particular investment is appropriate, a
  fiduciary should give appropriate consideration to those facts and circumstances that, given the scope of the fiduciary’s investment
  duties, the fiduciary knows or should know are relevant to an investment in the Trust, including the role the investment in the Trust
  plays in the portion of the ERISA Plan’s investment portfolio with respect to which the fiduciary has investment duties. Because the
  Trust is a registered investment company under the Investment Company Act, it is anticipated that the Trust’s assets will not be
  deemed “plan assets” for purposes of ERISA or the Code.

        Additional contributions of cash to an ERISA Plan or a Tax-Qualified Plan (other than rollover contributions or trustee-to-trustee
  transfers from other plans) in order to exercise rights would be treated as contributions to such plan and, when taken together with
  contributions previously made, may result in, among other things, excise taxes for excess or nondeductible contributions. Additional
  cash contributions could cause the maximum contribution limitations of Section 415 of the Code or other qualification rules to be
  violated. In addition, there may be other adverse tax and ERISA consequences if rights are sold or transferred by a plan.

        Plans also should be aware that if they borrow in order to finance their exercise of rights, they may become subject to the tax on
  UBTI under Section 511 of the Code. If any portion of an IRA is used as security for a loan, the portion so used also is treated as
  distributed to the IRA depositor.

        ERISA’s fiduciary responsibility requirements, and the ERISA and Code prohibited transaction rules that affect the exercise or
  transfer of rights. Due to the complexity of these rules and the penalties for noncompliance, Benefit Plan Investors should consult with
  their counsel and other advisers regarding an investment in the Trust and the consequences of their exercise or transfer of rights under
  ERISA and the Code.


                                                      Market and Net Asset Value Information

        The Trust’s common shares are listed on the NYSE under the symbol HFRO. The Trust’s common shares commenced trading on
  the NYSE in November 2017. In the trading history of the Trust’s common shares, the Trust’s common shares have traded at both a
  premium and a discount to net asset value. The Trust cannot predict whether its shares will trade in the future at a premium or discount
  to net asset value. Issuance of additional common shares may have an adverse effect on prices in the secondary market for the Trust’s
  common shares by increasing the number of shares available, which may put downward pressure on the market price for the shares.

                                                                            73




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                 012112                 102/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 104
                                                 of 18506/09/21 Page 109 of 271 PageID 15030
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

       The following table sets forth, for each of the periods indicated, the high and low closing market prices of the Trust’s common
  shares on the NYSE, the corresponding net asset value per share on such dates and the corresponding premium/discount to net asset
  value per share on such dates. See “Net Asset Value” for information as to how the Trust’s net asset value is determined.

                                                                                                                                 Pre m iu m /
                                                                                                       Ne t Asse t Valu e    (Discou n t) as a %
                                                                                     Mark e t Price       pe r S h are       of Ne t Asse t Valu e
  Q u arte r                                                                         High      Low     High         Low      High            Low
  3rd Quarter 2017                                                                   $15.07   $14.97   $ 15.05   $ 14.95      0.13%           0.00%
  4th Quarter 2017                                                                   $15.65   $15.01   $ 15.17   $ 14.94      4.40%          -0.07%
  1st Quarter 2018                                                                   $16.24   $15.30   $ 15.30   $ 15.11      6.85%           0.59%
  2nd Quarter 2018                                                                   $16.12   $15.58   $ 15.27   $ 15.05      7.04%           2.83%
  3rd Quarter 2018                                                                   $16.00   $15.42   $ 15.23   $ 15.07      5.54%           1.65%
  4th Quarter 2018                                                                   $15.54   $12.20   $ 15.20   $ 14.41      2.37%         -15.40%
  1st Quarter 2019                                                                   $14.10   $12.95   $ 14.68   $ 14.39     -2.35%         -10.19%

  The Trust’s net asset value per common share at the close of business on May 31, 2019 was $14.60, and the last reported sale price of a
  common share on the NYSE on that day was $13.33, a discount to net asset value of 8.70%.


                                      Anti-Takeover Provisions in the Agreement and Declaration of Trust

        The Agreement and Declaration of Trust includes provisions that could have the effect of limiting the ability of other entities or
  persons to acquire control of the Trust or to change the composition of its Board. This could have the effect of depriving shareholders
  of an opportunity to sell their shares at a premium over prevailing market prices by discouraging a third party from seeking to obtain
  control over the Trust. Such attempts could have the effect of increasing the expenses of the Trust and disrupting the normal operation
  of the Trust. The Board is divided into three classes, with the terms of one class expiring at each annual meeting of shareholders. At
  each annual meeting, one class of trustees is elected to a three-year term. This provision could delay for up to two years the replacement
  of a majority of the Board. A trustee may be removed from office (for cause, and not without cause) by the action of a majority of the
  remaining trustees followed by a vote of the holders of at least 75% of the shares then entitled to vote for the election of the respective
  trustee.

        In addition, the Trust’s Agreement and Declaration of Trust requires the favorable vote of a majority of the Board followed by the
  favorable vote of the holders of at least 75% of the outstanding shares of each affected class or series of the Trust, voting separately as
  a class or series, to approve, adopt or authorize certain transactions with 5% or greater holders of a class or series of shares and their
  associates, unless the transaction has been approved by at least 80% of the trustees, in which case “a majority of the outstanding
  voting securities” (as defined in the 1940 Act) of the Trust shall be required. For purposes of these provisions, a 5% or greater holder of
  a class or series of shares (a “Principal Shareholder”) refers to any person who, whether directly or indirectly and whether alone or
  together with its affiliates and associates, beneficially owns 5% or more of the outstanding shares of all outstanding classes or series of
  shares of beneficial interest of the Trust.

        The 5% holder transactions subject to these special approval requirements are: the merger or consolidation of the Trust or any
  subsidiary of the Trust with or into any Principal Shareholder; the issuance of any securities of the Trust to any Principal Shareholder
  for cash, except pursuant to any automatic dividend reinvestment plan; the sale, lease or exchange of all or any substantial part of the
  assets of the Trust to any Principal Shareholder, except assets having an aggregate fair market value of less than 2% of the total assets
  of the Trust, aggregating for the purpose of such computation all assets sold, leased or exchanged in any series of similar transactions
  within a twelve-month period; or the sale, lease or exchange to the Trust or any subsidiary of the Trust, in

                                                                            74




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                          012113               103/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 105
                                                 of 18506/09/21 Page 110 of 271 PageID 15031
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

  exchange for securities of the Trust, of any assets of any Principal Shareholder, except assets having an aggregate fair market value of
  less than 2% of the total assets of the Trust, aggregating for purposes of such computation all assets sold, leased or exchanged in any
  series of similar transactions within a twelve-month period.

       For the purposes of calculating “a majority of the outstanding voting securities” under the Trust’s Agreement and Declaration of
  Trust, each class and series of the Trust shall vote together as a single class, except to the extent required by the 1940 Act or the Trust’s
  Agreement and Declaration of Trust, with respect to any class or series of shares. If a separate class vote is required, the applicable
  proportion of shares of the class or series, voting as a separate class or series, also will be required.

        The Agreement and Declaration of Trust also provides that the Trust may be liquidated upon the approval of 80% of the trustees.

        The Board has determined that provisions with respect to the Board and the shareholder voting requirements described above,
  which voting requirements are greater than the minimum requirements under Delaware law or the 1940 Act, are in the best interest of
  shareholders generally. Reference should be made to the Trust’s Agreement and Declaration of Trust, on file with the Commission, for
  the full text of these provisions, the material terms of which are summarized in this Prospectus.


                                                              Closed-End Fund Structure

        The Trust is a non-diversified, closed-end management investment company (commonly referred to as a closed-end fund).
  Closed-end funds differ from open-end funds (which are generally referred to as mutual funds) in that closed-end funds generally list
  their shares for trading on a stock exchange and do not redeem their shares at the request of the shareholder. This means that if you
  wish to sell your shares of a closed-end fund you must trade them on the market like any other stock at the prevailing market price at
  that time. In a mutual fund, if the shareholder wishes to sell shares of the fund, the mutual fund will redeem or buy back the shares at
  “net asset value” (less a redemption fee, if applicable, or contingent deferred sales charge, if applicable). Also, mutual funds generally
  offer new shares on a continuous basis to new investors, and closed-end funds generally do not. The continuous inflows and outflows
  of assets in a mutual fund can make it difficult to manage a mutual fund’s investments. By comparison, closed-end funds are generally
  able to stay more fully invested in securities that are consistent with their investment objective and also have greater flexibility to make
  certain types of investments and to use certain investment strategies, such as financial leverage and investments in illiquid securities.

        Shares of closed-end funds frequently trade at a discount to their net asset value. Because of this possibility and the recognition
  that any such discount may not be in the interest of shareholders, the Board might consider from time to time engaging in open-market
  repurchases, tender offers for shares or other programs intended to reduce the discount. We cannot guarantee or assure, however, that
  the Board will decide to engage in any of these actions, nor is there any guarantee or assurance that such actions, if undertaken, would
  result in the shares trading at a price equal or close to net asset value per share. The Board might also consider converting the Trust to
  an open-end mutual fund, which would also require a vote of the shareholders of the Trust.


                                                     Repurchase of Common Shares; Discount

        Shares of closed-end investment companies often trade at a discount to their net asset value, and the Trust’s common shares may
  also trade at a discount to their net asset value, although it is possible that they may trade at a premium above net asset value. The
  market price of the Trust’s common shares will be determined by such factors as relative demand for and supply of such common shares
  in the market, the Trust’s net asset value, general market and economic conditions and other factors beyond the control of the Trust.
  See “Net Asset Value.” Although the Trust’s common shareholders will not have the right to redeem their common shares, the

                                                                            75




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                  012114                104/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 106
                                                 of 18506/09/21 Page 111 of 271 PageID 15032
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

  Trust may take action to repurchase common shares in the open market or make tender offers for its common shares. This may have the
  effect of reducing any market discount from net asset value. The Board may decide not to take any of these actions. In addition, there
  can be no assurance that share repurchases or tender offers, if undertaken, will reduce market discount.

        The amount and timing of the repurchases will be at the discretion of the Trust’s investment adviser, subject to market conditions
  and investment considerations. There is no assurance that the Trust will purchase shares at any particular discount levels or in any
  particular amounts. Any repurchases made under the Repurchase Program would be made on a national securities exchange at the
  prevailing market price, subject to exchange requirements regarding volume, timing and other limitations under federal securities laws.
  The Repurchase Program seeks to enhance shareholder value by purchasing shares trading at a discount from their net asset value per
  share.

       Notwithstanding the foregoing, at any time when there are outstanding borrowings, the Trust may not purchase, redeem or
  otherwise acquire any of its common shares unless (i) all accrued preferred shares dividends have been paid, and (ii) at the time of such
  purchase, redemption or acquisition, the net asset value of the Trust’s portfolio (determined after deducting the acquisition price of the
  common shares) is at least 200% of the liquidation value of the outstanding borrowings. Any service fees incurred in connection with
  any tender offer made by the Trust will be borne by the Trust and will not reduce the stated consideration to be paid to tendering
  shareholders.

       There is no assurance that, if action is undertaken to repurchase or tender for common shares, such action will result in the
  common shares trading at a price which approximates their net asset value. Although share repurchases and tenders could have a
  favorable effect on the market price of the Trust’s common shares, you should be aware that the acquisition of common shares by the
  Trust will decrease the capital of the Trust and, therefore, may have the effect of increasing the Trust’s expense ratio and decreasing the
  asset coverage with respect to any borrowings. Any share repurchases or tender offers will be made in accordance with requirements of
  the Exchange Act, the 1940 Act, and the principal stock exchange on which the common shares are traded. See the Trust’s Statement of
  Additional Information for a discussion of the U.S. federal income tax implications of a repurchase or tender offer by the Trust.

       Before deciding whether to take any action if the common shares trade below net asset value, the Board would likely consider all
  relevant factors, including the extent and duration of the discount, the liquidity of the Trust’s portfolio, the impact of any action that
  might be taken on the Trust or its shareholders and market considerations. Based on these considerations, even if the Trust’s shares
  should trade at a discount, the Board may determine that, in the interest of the Trust and its shareholders, no action should be taken.


                                                                      Tax Matters

        The following discussion is a summary of some of the important U.S. federal income tax considerations generally applicable to an
  investment in the Trust. Your investment may have other tax implications. The discussion reflects provisions of the Code, existing
  Treasury regulations, rulings published by the IRS, and other applicable authorities, as of the date of this Prospectus. These authorities
  may be changed, possibly with retroactive effect, or subject to new legislative, administrative or judicial interpretations. No attempt is
  made to present a detailed explanation of all U.S. federal, state, local and foreign tax law concerns affecting the Trust and its
  shareholders, or to address all aspects of taxation that may apply to individual shareholders or to specific types of shareholders, such
  as foreign persons, that may qualify for special treatment under U.S. federal income tax laws. The discussion set forth herein does not
  constitute tax advice. Please consult your tax advisor about foreign, federal, state, local or other tax laws applicable to you in light of
  your particular circumstances. For more information, including for a summary of certain tax consequences to foreign investors of
  investing in the Trust, please see “Income Tax Considerations” in the SAI.

                                                                            76




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                 012115                105/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 107
                                                 of 18506/09/21 Page 112 of 271 PageID 15033
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

  Taxation of the Trust
  The Trust has elected to be treated and intends to qualify annually for treatment as a regulated investment company (a “RIC”) under
  Subchapter M of the Code, including by complying with the applicable qualifying income and diversification requirements. If the Trust
  so qualifies and satisfies certain distribution requirements, the Trust generally will not be subject to U.S. federal income tax on income
  and gains that the Trust distributes to its shareholders in a timely manner in the form of dividends, including capital gain dividends (as
  defined below). As described in “Dividends and Other Distributions” above, the Trust intends to distribute at least annually all or
  substantially all of its net investment income and net realized capital gains. The Trust will be subject to the Trust-level income tax at
  regular corporate income tax rates on any taxable income or gains that it does not distribute to its shareholders.

  Amounts not distributed on a timely basis in accordance with a calendar year distribution requirement will be subject to a nondeductible
  4% U.S. federal excise tax at the Trust level. To avoid the tax, the Trust must distribute during each calendar year an amount at least
  equal to the sum of (i) 98% of its ordinary income (not taking into account any capital gains or losses) for the calendar year, (ii) 98.2% of
  its capital gains in excess of its capital losses (adjusted for certain ordinary losses) for a one-year period ending on October 31 of the
  calendar year, and (iii) any undistributed amounts described in (i) and (ii) above from the prior year on which the Trust paid no U.S.
  federal income tax. While the Trust intends to distribute any income and capital gain in the manner necessary to minimize imposition of
  the 4% U.S. federal excise tax, there can be no assurance that sufficient amounts of the Trust’s taxable income and capital gain will be
  distributed to avoid entirely the imposition of the tax. In that event, the Trust will be liable for the excise tax only on the amount by
  which it does not meet the foregoing distribution requirement.

  Additionally, if for any taxable year the Trust were not to qualify as a RIC, and were ineligible to or otherwise did not cure such failure,
  all of its taxable income and gain would be subject to the Trust-level tax at regular corporate income tax rates without any deduction for
  distributions to shareholders. This treatment would reduce the Trust’s net income available for investment or distribution to its
  shareholders. In addition, all distributions from earnings and profits, including any net long-term capital gains, would be taxable to
  shareholders as ordinary income. Some portions of such distributions might be eligible for the dividends-received deduction in the case
  of corporate shareholders or to be treated as “qualified dividend income” in the case of individual shareholders. The Trust also could be
  required to recognize unrealized gains, pay substantial taxes and interest and make substantial distributions before requalifying as a RIC
  that is accorded special tax treatment.

  The tax rules applicable to certain derivative instruments in which the Trust may invest are uncertain under current law, including the
  provisions applicable to RICs under Subchapter M of the Code. For instance, the timing and character of income or gains arising from
  certain derivatives can be uncertain, including for Subchapter M purposes. Accordingly, while the Trust intends to account for such
  transactions in a manner it deems to be appropriate, an adverse determination or future guidance by the IRS with respect to one or more
  of these rules (which determination or guidance could be retroactive) may adversely affect the Trust’s ability to meet one or more of the
  relevant requirements to maintain its qualification as a RIC, as well as to avoid Trust-level taxes.

  Certain of the Trust’s investment practices, including entering into futures, options and other derivative transactions, short sales, and
  its hedging activities, generally, as well as the Trust’s investments in certain types of securities, including certain preferred stock, debt
  obligations issued or purchased at a discount and foreign debt securities may be subject to special and complex U.S. federal income tax
  provisions that may, among other things: (i) disallow, suspend or otherwise limit the allowance of certain losses or deductions;
  (ii) convert lower taxed long-term capital gain or “qualified dividend income” into higher taxed short-term capital gain or ordinary
  income; (iii) accelerate the recognition of income; (iv) convert short-term losses into long-term losses; (v) cause the Trust to recognize
  income or gain without a corresponding receipt of cash; (vi) adversely affect the time as to when a purchase or sale of stock or other
  securities is deemed to occur; (vii) cause adjustments in the holding periods of the Trust’s securities; or (viii) otherwise adversely alter
  the characterization of certain complex

                                                                            77




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                  012116                 106/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 108
                                                 of 18506/09/21 Page 113 of 271 PageID 15034
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

  financial transactions. These U.S. federal income tax provisions could therefore affect the amount, timing and/or character of
  distributions to Trust shareholders. In particular, a substantial portion of the Trust’s investments in loans and other debt obligations will
  be treated as having “market discount” and/or “original issue discount” for U.S. federal income tax purposes, which, in some cases,
  could be significant, and could cause the Trust to recognize income in respect of these investments before, or without receiving, cash
  representing such income. The Trust intends to monitor its transactions, may make certain tax elections, and may be required to, among
  other things, dispose of securities (including at a time when it is not advantageous to do so) to mitigate the effect of these provisions,
  prevent the Trust’s disqualification as a RIC, or avoid incurring Trust-level U.S. federal income and/or excise tax.

  Investments in below investment grade loans and other debt obligations that are at risk of or in default present special tax issues for the
  Trust. Tax rules are not entirely clear about issues such as whether and to what extent the Trust should recognize market discount on a
  distressed debt obligation, when the Trust may cease to accrue interest, original issue discount or market discount, when and to what
  extent the Trust may take deductions for bad debts or worthless securities and how the Trust should allocate payments received on
  obligations in default between principal and income. These and other related issues will be addressed by the Trust as necessary, in
  order to seek to ensure that it distributes sufficient income to preserve its status as a RIC and that it does not become subject to Trust-
  level U.S. federal income and/or excise taxes.

  Special tax rules may change the treatment of gains and losses recognized by the Trust when the Trust invests in certain foreign debt
  securities or engages in certain foreign currency transactions. The application of these special rules may also affect the timing, amount
  or character of distributions made by the Trust. Interest and other income, as well as gain or proceeds received by the Trust from
  investments in foreign securities may be subject to withholding and other taxes imposed by foreign countries on dividends, interest,
  capital gains or other income or proceeds. Tax treaties between the U.S. and other countries may reduce or eliminate such taxes. Foreign
  withholding and other taxes paid by the Trust will reduce the return from the Trust’s investments. Under some circumstances, the Trust
  may be eligible to make a special election that generally will require you to include in income your share of any foreign income taxes paid
  by the Trust or by certain underlying investment companies in which the Trust invests. You may be able either to deduct this amount
  from your income or claim it as a foreign tax credit. There is no assurance that the Trust will make this special election for a taxable year
  even if it is eligible to do so.

  Dividends paid to you by the Trust from net capital gain realized by the Trust (that is, the excess of any net long-term capital gain over
  net short-term capital loss, in each case with reference to any loss carryforwards) that the Trust reports as capital gain dividends
  (“capital gain dividends”) generally are treated as long-term capital gain includible in net capital gain and taxable to individuals at
  reduced rates, regardless of how long you have held your shares. Distributions of investment income reported by the Trust as derived
  from “qualified dividend income” will be taxed in the hands of individuals at the rates applicable to net capital gains, provided holding
  periods and other requirements are met at both the shareholder and Trust level. All other dividends paid to you by the Trust (including
  dividends from short-term capital gain (that is, the excess of any net short-term capital gain over any net long-term capital loss)) from its
  current or accumulated earnings and profits generally are taxable to you as ordinary income. The Trust generally does not expect a
  significant portion of its distributions to qualify as qualified dividend income. A 3.8% Medicare contribution tax is imposed on the net
  investment income of certain individuals, trusts and estates to the extent their income exceeds certain threshold amounts. Net
  investment income generally includes for this purpose dividends paid by the Trust, including any capital gain dividends, and net gains
  recognized on the taxable sale, redemption or exchange of shares of the Trust. Shareholders are advised to consult their tax advisors
  regarding the possible implications of this additional tax on their investment in the Trust.

  To the extent that the amount of the Trust’s total distributions exceed the Trust’s current and accumulated earnings and profits for a
  taxable year, the excess will generally be treated as a tax-free return of capital up to the amount of your tax basis in the shares. The
  amount treated as a tax-free return of capital will reduce your tax basis in the shares, thereby increasing the amount of gain or reducing
  the amount of loss on a subsequent sale of

                                                                            78




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                  012117                 107/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 109
                                                 of 18506/09/21 Page 114 of 271 PageID 15035
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

  the shares. Any amounts distributed to you in excess of your tax basis in the shares will be taxable to you as capital gain. Any such
  capital gain will be long-term capital gain includible in net capital gain if you have held the applicable Trust shares for more than one
  year.

  Dividends and other taxable distributions are taxable to you as described herein, whether you receive them in cash or reinvest them in
  additional shares. Dividends and other distributions paid by the Trust generally are treated as received by you at the time the dividend
  or distribution is made. If, however, the Trust pays you a dividend in January that was declared in the previous October, November or
  December and you were a shareholder of record on a specified record date in one of those months, then such dividend will be treated for
  tax purposes as having been paid by the Trust and received by you on December 31 of the year in which the dividend was declared.

  The price of shares purchased at any time may reflect the amount of a forthcoming dividend or other distribution. If you purchase
  shares just prior to a dividend, you may receive a distribution that is taxable to you even though it represents in part a return of your
  invested capital.

  The Trust (or your broker or other financial intermediary through which you own your shares) will send you information after the end of
  each calendar year setting forth the amount and tax status of any dividends or other distributions paid to you by the Trust. Dividends
  and other distributions may also be subject to state, local and other taxes.

  In addition, any loss realized upon a taxable sale or exchange of Trust shares held (or deemed held) by you for six months or less will be
  treated as long-term, rather than short-term, to the extent of any capital gain dividends received (or deemed received) by you with
  respect to those shares. Present law taxes both long-term and short-term capital gains of corporations at the rates applicable to ordinary
  income.

  The Trust (or, if Trust shares are purchased through a Financial Advisor, a Financial Advisor) may be required to withhold, for U.S.
  federal backup withholding tax purposes, a portion of the dividends and distributions payable to you if: (i) you fail to provide the Trust
  (or Financial Advisor) with your correct taxpayer identification number (in the case of an individual, generally, such individual’s social
  security number) or to make the required certification; or (ii) the Trust (or Financial Advisor) has been notified by the IRS that you are
  subject to backup withholding. Certain shareholders are exempt from backup withholding. Backup withholding is not an additional tax
  and any amount withheld may be refunded or credited against your U.S. federal income tax liability, if any, provided that you furnish the
  required information to the IRS.


  REIT Tax Considerations
  Requirements for Qualification as a REIT
  To qualify for the beneficial tax regime applicable to REITs, the REIT Subsidiary must meet and continue to meet the requirements
  described below relating to organization, sources of income, nature of assets and distributions of income to its stockholders.


  Organizational Requirements
  The Code defines a REIT as a domestic corporation, trust or association:
        (1)    which is managed by one or more trustees or directors;
        (2)    the beneficial ownership of which is evidenced by transferable shares or by transferable certificates of beneficial interest;
        (3)    which would be taxable as a domestic corporation but for Sections 856 through 859 of the Code;

                                                                            79




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                  012118                108/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 110
                                                 of 18506/09/21 Page 115 of 271 PageID 15036
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

        (4)    which is neither a financial institution nor an insurance company subject to certain provisions of the Code;
        (5)    the beneficial ownership of which is held by 100 or more persons;
        (6)    not more than 50.0% in value of the outstanding stock of which is owned, directly or indirectly applying various attribution
               rules, by or for five or fewer individuals (as defined in the Code to include for these purposes certain entities) (the “Not
               Closely Held Test”);
        (7)    which makes an election to be a REIT (or has made such election for a previous taxable year which has not been revoked or
               terminated) and satisfies all relevant filing and other administrative requirements established by the IRS that must be met to
               elect and maintain REIT status;
        (8)    which uses the calendar year as its taxable year; and
        (9)    which meets certain other tests, described below, regarding the nature of its income and assets and the amount of its
               distributions.

  The Code provides that conditions (1) through (4), inclusive, must be met during the entire taxable year, that condition (5) must be met
  during at least 335 days of a taxable year of 12 months, or during a proportionate part of a taxable year of less than 12 months, and that
  condition (6) must be met during the last half of each taxable year. For purposes of condition (6), the beneficiaries of a pension or profit-
  sharing trust described in Section 401(a) of the Code, and not the pension or profit-sharing trust itself, are treated as REIT stockholders.
  Conditions (5) and (6) do not apply to a REIT until the second calendar year in which the REIT qualifies as such. The REIT Subsidiary
  will be treated as having met condition (6) above for a taxable year if it complied with certain Treasury Regulations for ascertaining the
  ownership of its stock for such year and if it did not know (or after the exercise of reasonable diligence would not have known) that its
  stock was sufficiently closely held during such year to cause the REIT Subsidiary to fail condition (6).

  The Trust intends to structure and operate the REIT Subsidiary and cause it to conduct its activities in a manner designed to satisfy all
  of these requirements. However, the application of such requirements is complex, and it is possible that the Internal Revenue Service
  may interpret or apply those requirements in a manner that jeopardizes the ability of the REIT Subsidiary to satisfy all of the
  requirements for qualification as a REIT or that the REIT Subsidiary may be unable to satisfy all of the applicable requirements.


  Distribution Requirements
  To obtain the favorable tax treatment afforded to REITs under the Code, among other things, the REIT Subsidiary generally will be
  required each year to distribute to its stockholders at least 90% of its REIT taxable income determined without regard to the dividends-
  paid deduction and excluding net capital gain. To the extent that it does not distribute all of its net capital gains, or distributes at least
  90%, but less than 100%, of its REIT taxable income, as adjusted, it will have to pay a corporate-level tax on amounts retained.
  Furthermore, if it fails to distribute during each calendar year at least the sum of (a) 85% of its ordinary income for that year, (b) 95% of
  its capital gain net income for that year, and (c) any undistributed taxable income from prior periods, it would have to pay a 4%
  nondeductible excise tax on the excess of the amounts required to be distributed over the sum of (i) the amounts that it actually
  distributed and (ii) the amounts it retained and upon which it paid income tax at the corporate level.

  These requirements could cause the REIT Subsidiary to distribute amounts that otherwise would be spent on investments in real estate
  assets, and it is possible that the REIT Subsidiary might be required to borrow funds, possibly at unfavorable rates, or sell assets to
  fund the required distributions.

  For so long as the REIT Subsidiary qualifies as a REIT, generally, the REIT Subsidiary will not have to pay corporate-level U.S. federal
  income taxes on any income that it distributes to its shareholders from its tax earnings and profits.

                                                                            80




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                    012119                 109/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 111
                                                 of 18506/09/21 Page 116 of 271 PageID 15037
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

  Failure to Qualify as a REIT
  If the REIT Subsidiary fails to qualify as a REIT for any taxable year and it does not qualify for certain statutory relief provisions, it will
  be subject to U.S. federal income tax on its taxable income at corporate rates. In addition, it will generally be disqualified from treatment
  as a REIT for the four taxable years following the year of losing its REIT status. Losing its REIT status will reduce the REIT Subsidiary’s
  net earnings available for investment or distribution to stockholders because of the additional tax liability. In addition, distributions to
  stockholders will no longer qualify for the dividends paid deduction, and the REIT Subsidiary will no longer be required to make
  distributions equal to at least 90% of its taxable income. If the REIT Subsidiary fails to qualify as a REIT, it may be required to borrow
  funds or liquidate some of its investments in order to have funds with which to pay any resulting entity level tax.

  Because of the minimum distribution requirements imposed by the Code, REITs tend be dependent on the acquisition of assets with
  high positive cash flows. The minimum distribution requirements also tend to limit the degree to which REITs can retain and redeploy
  capital. These requirements could cause the REIT Subsidiary to distribute amounts that otherwise would be spent on investments in real
  estate-related assets, and it is possible that it might be required to borrow funds, possibly at unfavorable rates, or sell assets to fund
  these distributions. REITs are particularly vulnerable to defaults by their borrowers and there are significant limitations on their ability to
  realize income from property acquired as a result of foreclosure.

  THE FOREGOING IS A GENERAL AND ABBREVIATED SUMMARY OF THE PROVISIONS OF THE CODE AND THE TREASURY
  REGULATIONS IN EFFECT AS THEY DIRECTLY GOVERN THE TAXATION OF THE TRUST AND ITS SHAREHOLDERS. THESE
  PROVISIONS ARE SUBJECT TO CHANGE BY LEGISLATIVE OR ADMINISTRATIVE ACTION, AND ANY SUCH CHANGE MAY BE
  RETROACTIVE. A MORE COMPLETE DISCUSSION OF THE TAX RULES APPLICABLE TO THE TRUST CAN BE FOUND IN THE
  STATEMENT OF ADDITIONAL INFORMATION, WHICH IS INCORPORATED BY REFERENCE INTO THIS PROSPECTUS.
  SHAREHOLDERS ARE URGED TO CONSULT THEIR TAX ADVISERS REGARDING SPECIFIC QUESTIONS AS TO U.S. FEDERAL,
  STATE, LOCAL AND FOREIGN INCOME OR OTHER TAXES.


                                                            Custodian and Transfer Agent

       The custodian of the assets of the Trust and its wholly-owned subsidiaries is Bank of New York Mellon (240 Greenwich Street,
  New York, New York 10286). The custodian performs custodial services for the Trust. American Stock Transfer & Trust Company, LLC
  (6201 15th Avenue, Brooklyn, New York 11219; telephone (718) 921-8200) serves as the Trust’s transfer agent.


                                                            Privacy Principles of the Trust

       The Trust is committed to maintaining the privacy of its shareholders and to safeguarding their non-public personal information.
  The following information is provided to help you understand what personal information the Trust collects, how the Trust protects that
  information and why, in certain cases, the Trust may share information with select other parties.

       Generally, the Trust does not receive any non-public personal information relating to its shareholders, although certain non-public
  personal information of its shareholders may become available to the Trust. The Trust does not disclose any non-public personal
  information about its shareholders or former shareholders to anyone, except as permitted by law or as is necessary in order to service
  shareholder accounts (for example, to a transfer agent or third party administrator).

                                                                            81




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                    012120                 110/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 112
                                                 of 18506/09/21 Page 117 of 271 PageID 15038
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

         The Trust restricts access to non-public personal information about its shareholders to employees of the Trust’s Adviser and its
  affiliates with a legitimate business need for the information. The Trust maintains physical, electronic and procedural safeguards
  designed to protect the non-public personal information of its shareholders.

        No dealer, salesperson or any other person has been authorized to give any information or to make any representations other than
  those contained in this Prospectus in connection with the Offer and, if given or made, such information or representations must not be
  relied upon as having been authorized by the Trust or the Adviser. This Prospectus does not constitute an offer to sell or the
  solicitation of any offer to buy any security other than the common shares of the Trust offered by this Prospectus, nor does it
  constitute an offer to sell or a solicitation of any offer to buy the common shares of the Trust by anyone in any jurisdiction in which
  such offer or solicitation is not authorized, or in which the person making such offer or solicitation is not qualified to do so, or to any
  such person to whom it is unlawful to make such offer or solicitation. Neither the delivery of this Prospectus nor any sale made
  hereunder shall, under any circumstances, create any implication that information contained herein is correct as of any time subsequent
  to the date hereof. However, if any material change occurs while this Prospectus is required by law to be delivered, the Prospectus will
  be amended or supplemented accordingly.


                                                    Where You Can Find Additional Information

       We have filed with the Commission a registration statement on Form N-2 together with all amendments and related exhibits under
  the Securities Act. The registration statement contains additional information about us and the securities being offered by this
  Prospectus.

        We file annual and semi-annual reports, proxy statements and other information with the Commission. You can inspect any
  materials we file with the Commission, without charge, at the Commission’s Public Reference Room at 100 F Street, N.E., Washington,
  D.C. 20549. Please call the Commission at 1-800-SEC-0330 for further information on the Public Reference Room. The information we file
  with the Commission is available free of charge by contacting us at 300 Crescent Court, Suite 700, Dallas, Texas 75201 or by telephone at
  1-877-665-1287. The Commission also maintains a web site that contains reports, proxy statements and other information regarding
  registrants, including us, that file such information electronically with the Commission. The address of the Commission’s web site is
  www.sec.gov. Unless specifically incorporated into this Prospectus, documents contained on our web site or on the Commission’s web
  site about us are not incorporated into this Prospectus and should not be considered to be part of this Prospectus.


                                                                  Legal Proceedings

        The Trust and NexPoint Strategic Opportunities Fund, an affiliated fund, are the beneficiaries of a +$360 million judgment against
  Credit Suisse related to a syndicated real estate transaction fraudulently underwritten by Swiss bank. Credit Suisse is appealing the
  judgment against it. The two funds also are participants in a similar action against Credit Suisse related to five additional real estate
  deals in which the funds allege Credit Suisse committed fraud in relation to the underwriting. Case or Docket Number: 05-15-01463-CV.
  Full Names of Principal Parties: Claymore Holdings, LLC v. Credit Suisse AG, Cayman Islands Branch and Credit Suisse Securities (USA)
  LLC. The Trust would be entitled to 82% of any net amounts ultimately collected on the judgment against Credit Suisse.

                                                                            82




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                 012121                111/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 113
                                                 of 18506/09/21 Page 118 of 271 PageID 15039
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

                              TABLE OF CONTENTS FOR THE STATEMENT OF ADDITIONAL INFORMATION

                                                                                                   Page
  USE OF PROCEEDS                                                                                    1
  INVESTMENT RESTRICTIONS                                                                            2
  INVESTMENT POLICIES AND TECHNIQUES                                                                 3
  OTHER INVESTMENT POLICIES AND TECHNIQUES                                                          20
  MANAGEMENT OF THE TRUST                                                                           26
  PORTFOLIO TRANSACTIONS AND BROKERAGE                                                              37
  CONTROL PERSONS AND PRINCIPAL HOLDERS OF SECURITIES                                               39
  REPURCHASE OF COMMON SHARES                                                                       39
  TAX MATTERS                                                                                       42
  INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM                                                     54
  CUSTODIAN                                                                                         54
  ADDITIONAL INFORMATION                                                                            55
  FINANCIAL STATEMENTS                                                                              55
  APPENDIX A                                                                                       A-1
  APPENDIX B                                                                                       B-1

                                                                            83




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm        012122   112/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 114
                                                 of 18506/09/21 Page 119 of 271 PageID 15040
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents




                                             HIGHLAND INCOME FUND

                                                               Common Shares

                                                              Preferred Shares

                                   Subscription Rights to Purchase Common Shares

                                   Subscription Rights to Purchase Preferred Shares

                       Subscription Rights to Purchase Common and Preferred Shares




                                                                  PROSPECTUS




                                                                      July 1, 2019




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm    012123      113/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 115
                                                 of 18506/09/21 Page 120 of 271 PageID 15041
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents




                                                                   5,400,000 Shares



                                                          THE HIGHLAND INCOME FUND



                                                  5.375% Series A Cumulative Preferred Shares

                                                     (Liquidation Preference $25.00 per share)




                                                           PROSPECTUS SUPPLEMENT




                                                                    Morgan Stanley
                                                                      Jefferies




                                                                     July 29, 2019




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm               012124   114/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 116
                                                 of 18506/09/21 Page 121 of 271 PageID 15042
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

                                                                  Dated July 1, 2019

                                 Highland Income Fund (formerly, Highland Floating Rate Opportunities Fund)
                                                    Statement of Additional Information

        The Highland Income Fund (the “Trust”), formerly, the Highland Floating Rate Opportunities Fund, is a non-diversified, closed-
  end management investment company registered under the Investment Company Act of 1940, as amended (the “1940 Act”). This
  Statement of Additional Information does not constitute a prospectus, but should be read in conjunction with the Prospectus relating
  thereto dated July 1, 2019, which is incorporated by reference into this Statement of Additional Information. The common shares of the
  Trust are listed on the New York Stock Exchange (the “NYSE”) under the symbol HFRO. This Statement of Additional Information does
  not include all information that a prospective investor should consider before purchasing common or preferred shares, and investors
  should obtain and read the Prospectus prior to purchasing shares. A copy of the Prospectus may be obtained without charge by calling
  1-800-357-9167. You may also obtain a copy of the Prospectus on the U.S. Securities and Exchange Commission’s web site www.sec.gov.
  Capitalized terms used but not defined in this Statement of Additional Information have the meanings ascribed to them in the
  Prospectus.


                                                               TABLE OF CONTENTS

                                                                                                                                     Page
  USE OF PROCEEDS                                                                                                                       1
  INVESTMENT RESTRICTIONS                                                                                                               2
  INVESTMENT POLICIES AND TECHNIQUES                                                                                                    3
  OTHER INVESTMENT POLICIES AND TECHNIQUES                                                                                             20
  MANAGEMENT OF THE TRUST                                                                                                              26
  PORTFOLIO TRANSACTIONS AND BROKERAGE                                                                                                 37
  CONTROL PERSONS AND PRINCIPAL HOLDERS OF SECURITIES                                                                                  39
  REPURCHASE OF COMMON SHARES                                                                                                          39
  TAX MATTERS                                                                                                                          42
  INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM                                                                                        54
  CUSTODIAN                                                                                                                            54
  ADDITIONAL INFORMATION                                                                                                               55
  FINANCIAL STATEMENTS                                                                                                                 55
  APPENDIX A                                                                                                                          A-1
  APPENDIX B                                                                                                                          B-1


                                         This Statement of Additional Information is dated July 1, 2019

                                                                 USE OF PROCEEDS

       Unless otherwise specified in a Prospectus Supplement, the Trust will invest the net proceeds of any sales of securities (the
  “Offering”) in accordance with the Trust’s investment objectives and policies as stated below, or use such proceeds for other general
  corporate purposes. Assuming current market conditions, the Trust estimates that investment of the net proceeds of the Offering will be
  substantially complete within one to three months of the completion of the Offering. Pending such investment, it is anticipated that the
  proceeds of the Offering will be invested in cash and/or short-term debt securities or may pay down a portion of the existing borrowing
  from the Fund’s $350 million credit facility, which currently bears interest at Libor + 1.35% with a maturity date of February 2, 2020.

                                                                            1




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                              012125                115/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 117
                                                 of 18506/09/21 Page 122 of 271 PageID 15043
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

                                                           INVESTMENT RESTRICTIONS

       Fundamental Investment Restrictions. The following are the fundamental investment restrictions of the Trust, which may not be
  changed without the approval of the holders of a majority of the outstanding common shares and preferred shares, if any, voting
  together as a single class, and of the holders of a majority of the outstanding preferred shares, if any, voting as a separate class.
        1.     The Trust will invest at least 25% or more of the value of its total assets at the time of purchase in the securities of issuers
               conducting their principal business activities in the real estate industry, provided that: (i) there is no limitation with respect
               to obligations issued or guaranteed by the U.S. Government, any state or territory of the United States or any of their
               agencies, instrumentalities or political subdivisions, and investments by the Trust in any such obligations for which the
               underlying collateral is real estate will count towards compliance with the 25% limitation; and (ii) notwithstanding this
               limitation, assets may be invested in the securities of one or more management investment companies or subsidiaries to the
               extent permitted by the 1940 Act, the rules and regulations thereunder and any applicable exemptive relief;

  The Trust may not:
        2.     Issue senior securities or borrow in excess of the amounts permitted by the 1940 Act1;
        3.     Underwrite securities of other issuers, except to the extent that the Trust, in disposing of Trust securities, may be deemed an
               underwriter within the meaning of the 1933 Act;
        4.     Purchase or sell real estate, except that the Trust may (a) invest in securities or other instruments directly or indirectly
               secured by real estate, (b) invest in securities or other instruments issued by issuers that invest in real estate, and (c) hold
               for prompt sale, real estate or interests in real estate to which it may gain an ownership interest through the forfeiture of
               collateral securing loans or debt securities held by it;
        5.     Purchase or sell commodities or commodity contracts, but this shall not prevent the Trust from purchasing, selling and
               entering into financial futures contracts (including futures contracts on indices of securities, interest rates and currencies),
               options on financial futures contracts (including futures contracts on indices of securities, interest rates and currencies),
               warrants, swaps, forward contracts, foreign currency spot and forward contracts or other derivative instruments that are not
               related to physical commodities; and
        6.     Lend any property or make any loan if, as a result, more than 33 1/3% of its total assets would be loaned to other parties
               (including the value of collateral received for loans of portfolio securities), but this limitation does not apply to the purchase
               of debt securities and other Senior Loans in which it is authorized to invest in accordance with its investment objective and
               policies or to repurchase agreements.

       For purposes of fundamental investment restriction number 5 above, at the time of the establishment of the restriction, swap
  contracts on financial instruments or rates were not within the understanding of the terms “commodities” or “commodity contracts,”
  and notwithstanding any federal legislation or regulatory action by the CFTC that subject such swaps to regulation by the CFTC, the
  Trust will not consider such instruments to be commodities or commodity contracts for purposes of this restriction.

  1     Under the 1940 Act, the Trust may not issue senior securities or borrow in excess of 33 1/3% of the Trust’s total assets (after
        giving effect to any such borrowing), which amount excludes borrowing for temporary purposes and in an amount not more than
        5% of the Trust’s total assets at the time borrowing is made.

                                                                            2




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                    012126                 116/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 118
                                                 of 18506/09/21 Page 123 of 271 PageID 15044
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

        For assets invested in senior loans and loan participations where the Trust does not assume a contractual lending relationship
  with the borrower, the Trust will treat both the financial intermediary and the ultimate borrower as issuers when applying the Trust’s
  industry concentration policy.

       The Trust may become subject to rating agency guidelines that are more limiting than its current investment restrictions in order to
  obtain and maintain a desired rating on its preferred shares.

       Non-Fundamental Investment Restrictions. The Trust is also subject to the following non-fundamental investment restrictions
  and policies that may be changed by the Board without shareholder approval.

  The Trust may not:
        1.     Acquire securities of investment companies that are not part of the same group of investment companies (“other investment
               companies”), except as permitted by applicable law (currently under the 1940 Act, in addition to any investments permitted
               by exemptive relief, the Trust may invest up to 10% of its total assets in the aggregate in shares of other investment
               companies and up to 5% of its total assets in any one other investment company, provided that any investment does not
               result in the Trust owning more than 3% of the voting stock of the acquired investment company at the time such shares are
               purchased); or
        2.     Borrow on margin, notwithstanding fundamental investment restriction number 2, unless such activity is permitted by
               applicable law.

       In addition, to comply with the federal tax requirements for qualification as a registered investment company, the Trust’s
  investments must meet certain diversification requirements. See “Tax Matters.”

       For purposes of this Statement of Additional Information, a “majority of the outstanding” shares means (a) 67% or more of the
  Trust’s outstanding voting securities present at a meeting, if the holders of more than 50% of its outstanding voting securities are
  present or represented by proxy, or (b) more than 50% of its outstanding voting securities, whichever is less.

       The percentage limitations applicable to the Trust’s portfolio described in the Prospectus and this Statement of Additional
  Information apply only at the time of investment, except that the percentage limitation with respect to borrowing applies at all times, and
  the Trust will not be required to sell securities due to subsequent changes in the value of securities it owns.


                                                   INVESTMENT POLICIES AND TECHNIQUES

       The following information supplements the discussion of the Trust’s investment objectives, policies and techniques that are
  described in the Prospectus.

        The Trust’s investment objective is to provide a high level of current income, consistent with preservation of capital. The Trust
  seeks to achieve its objective by investing directly and indirectly (e.g., through derivatives that are the economic equivalent of direct
  investments) in the following categories of securities and instruments: (i) floating rate loans and other securities deemed to be floating
  rate investments; (ii) investments in securities or other instruments directly or indirectly secured by real estate, including real estate
  investment trusts (“REITs”), preferred equity, securities convertible into equity securities and mezzanine debt; and (iii) other
  instruments, including, but not limited to, secured and unsecured fixed-rate loans and corporate bonds, distressed securities, mezzanine
  securities, structured products (including but not limited to mortgage-backed securities, collateralized loan obligations and asset-backed
  securities), convertible and preferred securities, equities (public and private), and futures and options. The Trust seeks to achieve its
  objective by investing at least 25% of its assets in investments in securities or other instruments directly or indirectly secured by real
  estate (including real estate investment trusts (“REITs”), preferred equity, securities convertible into equity securities and mezzanine
  debt).

                                                                            3




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                012127                   117/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 119
                                                 of 18506/09/21 Page 124 of 271 PageID 15045
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

       The principal investment objectives of the Trust are not fundamental and can be changed without the approval of a majority of the
  outstanding voting shares of beneficial interest of the Trust. Certain investment restrictions are fundamental and cannot be changed
  without shareholder approval. In contrast, certain other investment restrictions, as well as the investment policies, of the Trust are not
  fundamental and may be changed by the Trust’s Board of Trustees (the “Board”) without shareholder approval.

        There can be no assurance that the Trust will achieve its investment objective. Investors should not consider the one Trust alone
  to be a complete investment program. The Trust is subject to the risk of changing economic conditions, as well as the risk inherent in
  the ability of the portfolio managers to make changes in the composition of the Trust in anticipation of changes in economic, business
  and financial conditions. As with any security, a risk of loss is inherent in an investment in the shares of the Trust. The securities,
  investments, and investment practices used by the Trust all have attendant risks of varying degrees. For example, with respect to equity
  securities, there can be no assurance of capital appreciation and there is a substantial risk of decline. With respect to debt securities,
  there exists the risk that the issuer of a security may not be able to meet its obligations on interest or principal payments at the time
  required by the instrument. In addition, the value of debt instruments generally rise and fall inversely with prevailing current interest
  rates. As described below, an investment in the Trust entails special additional risks as a result of its ability to invest a substantial
  portion of their assets in foreign securities.

        Supplemental information concerning certain of the securities and other instruments in which the Trust may invest, the investment
  policies and strategies that the Trust may utilize and certain risks attendant to those investments, policies and strategies is provided
  below. The following is a description of investment strategies and risks for the Trust. Unless otherwise indicated, the Trust is permitted
  to engage in the following investment strategies and techniques. The Trust is not obligated to pursue the following strategies or
  techniques and does not represent that these strategies or techniques are available now or will be available at any time in the future. The
  Trust will not purchase all of the following types of securities or employ all of the following strategies unless doing so is consistent with
  its investment objective.

       In addition to the principal investments described in the Prospectus, Highland Capital Management Fund Advisors, L.P.
  (“HCMFA” or the “Adviser”), may also invest some of the Trust’s assets in short-term U.S. government obligations, certificates of
  deposit, commercial paper and other money market instruments, including repurchase agreements with respect to such obligations, to
  enable the Trust to make investments quickly and to serve as collateral with respect to certain of their investments. However, if the
  Adviser believes that a defensive position is appropriate because of expected economic or business conditions or the outlook for
  security prices, a greater percentage of the Trust’s assets may be invested in such obligations. The Trust may purchase securities on a
  when-issued or forward commitment basis, engage in securities lending activities, and invest up to 33 1/3% of its total assets in reverse
  repurchase agreements when aggregated with all other borrowings (other than temporary borrowings). The Trust may also invest up to
  100% of its assets (in high yield bonds (also known as “junk bonds”) which are bonds typically rated below investment grade by one or
  more nationally recognized statistical ratings organizations (“NRSROs”). NRSROs generally regard high-yield debt securities as
  predominately speculative with respect to ability to pay interest and repay principal and riskier than higher-rated debt securities.
  Appendix A contains additional information concerning the characteristics of the ratings used by certain NRSROs. From time to time, in
  the sole discretion of the Adviser, cash balances of the Trust may be placed in a money market fund or investments may be made in
  shares of other investment companies, subject to the applicable limits under the 1940 Act.

       The Trust is a non-diversified fund as defined in the 1940 Act, but it intends to adhere to the diversification requirements
  applicable to regulated investment companies (“RICs”) under Subchapter M of the Internal Revenue Code of 1986, as amended (the
  “Code”). The Trust is not intended to be a complete investment program.

        Financial Futures. The Trust is sponsored by the Adviser, which is registered as a “commodity pool operator” and “commodity
  trading adviser” under the Commodity Exchange Act (“CEA”). However, pursuant to Commodity Futures Trading Commission (the
  “CFTC”) Rule 4.5, the Adviser has claimed an exclusion from the definition of the term “commodity pool operator” under the CEA;
  therefore, the Adviser, with respect to the Trust, is not subject to registration or regulation as a “commodity pool operator” under the
  CEA. To remain eligible for the exclusion under CFTC Rule 4.5, the Trust will be limited in its ability to use certain derivative

                                                                            4




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                 012128                 118/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 120
                                                 of 18506/09/21 Page 125 of 271 PageID 15046
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

  instruments regulated under the CEA (“commodity interests”), including futures, swaps and options on futures. In the event that the
  Trust’s investments in commodity interests exceed a certain threshold, the Adviser may be required to register as a “commodity pool
  operator” and/or “commodity trading advisor” with the CFTC with respect to the Trust. The Adviser’s eligibility to claim the exclusion
  with respect to the Trust will be based upon the level and scope of the Trust’s investment in commodity interests, the purposes of such
  investments and the manner in which the Trust holds out its use of commodity interests. For example, CFTC Rule 4.5 requires the Trust
  with respect to which the sponsor is claiming the exclusion to, among other things, satisfy one of the two following trading thresholds:
  (i) the aggregate initial margin and premiums required to establish positions in commodity interests cannot exceed 5% of the liquidation
  value of the fund’s portfolio, after taking into account unrealized profits and unrealized losses; or (ii) the aggregate net notional value of
  commodity interests not used solely for “bona fide hedging purposes,” determined at the time the most recent position was established,
  cannot generally exceed 100% of the liquidation value of the fund’s portfolio, after taking into account unrealized profits and unrealized
  losses on any such positions it has entered into. In the event the Trust becomes unable to rely on the exclusion in Rule 4.5 and the
  Adviser is required to register with the CFTC as a commodity pool operator with respect to that Trust, the Trust’s expenses may
  increase.

        The CFTC and certain futures exchanges have established limits, referred to as “position limits,” on the maximum net long or net
  short positions which any person may hold or control in particular options and futures contracts; those position limits may in the future
  also apply to certain other derivatives positions the Trust may wish to take. All positions owned or controlled by the same person or
  entity, even if in different accounts, may in the future be aggregated for purposes of determining whether the applicable position limits
  have been exceeded. Thus, even if the Trust does not intend to exceed applicable position limits, it is possible that different clients
  managed by the Adviser and its affiliates may be aggregated for this purpose. Therefore, it is possible that in the future the trading
  decisions of the Adviser may have to be modified and that positions held by the Trust may have to be liquidated in order to avoid
  exceeding such limits. The modification of investment decisions or the elimination of open positions, if it occurs, may adversely affect
  the performance of the Trust.


  Fixed-Income and Other Debt Securities
        Fixed-income and other debt instrument securities include all bonds, high yield or “junk” bonds, municipal bonds, debentures, U.S.
  Government securities, mortgage-related securities, zero coupon securities and custodial receipts. The market value of fixed-income
  obligations of the Trust will be affected by general changes in interest rates, which will result in increases or decreases in the value of
  the obligations held by the Trust. The market value of the fixed-income obligations held by the Trust can be expected to vary inversely
  to changes in prevailing interest rates. As a result, shareholders should anticipate that the market value of the fixed-income obligations
  held by the Trust generally will increase when prevailing interest rates are declining and generally will decrease when prevailing interest
  rates are rising. Shareholders also should recognize that, in periods of declining interest rates, the Trust’s yield will tend to be somewhat
  higher than prevailing market rates and, in periods of rising interest rates, the Trust’s yield will tend to be somewhat lower. Also, when
  interest rates are falling, the inflow of net new money to the Trust from the continuous sale of its shares will tend to be invested in
  instruments producing lower yields than the balance of its portfolio, thereby reducing the Trust’s current yield. In periods of rising
  interest rates, the opposite can be expected to occur. In addition, securities in which the Trust may invest may not yield as high a level
  of current income as might be achieved by investing in securities with less liquidity, less creditworthiness or longer maturities.

        Ratings made available by NRSROs are relative and subjective and are not absolute standards of quality. Although these ratings
  are initial criteria for selection of portfolio investments, the Adviser also will make its own evaluation of these securities. Among the
  factors that will be considered are the long-term ability of the issuers to pay principal and interest and general economic trends.

      Fixed-income securities may be purchased on a when-issued or delayed-delivery basis. See “When-Issued Securities and Forward
  Commitments” below.

        The Trust may invest in certain high yield securities known as mezzanine investments, which are subordinated debt securities
  which are generally issued in private placements in connection with an equity security (e.g., with attached warrants). Such mezzanine
  investments may be issued with or without registration rights. Similar to other high yield securities, maturities of mezzanine investments
  are typically seven to ten years, but the expected average life is significantly shorter at three to five years. Mezzanine investments are
  usually unsecured and subordinate to other obligations of the issuer.

                                                                            5




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                  012129                 119/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 121
                                                 of 18506/09/21 Page 126 of 271 PageID 15047
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

       Floating rate investments are debt obligations of companies or other entities, the interest rates of which float or vary periodically
  based upon a benchmark indicator of prevailing interest rates.

        Floating Rate Investments. Floating rate investments may include, by way of example, floating rate debt securities, money market
  securities of all types, repurchase agreements with remaining maturities of no more than 60 days, collateralized loan obligations and
  asset backed securities. The reference in the Trust’s investment objective to capital preservation does not indicate that the Trust may
  not lose money. HCMFA seeks to employ strategies that are consistent with capital preservation, but there can be no assurance that the
  Adviser will be successful in doing so. In making floating rate investments for the Trust, the Trust’s Adviser will seek to purchase
  instruments that it believes are undervalued or will provide attractive income, while attempting to minimize losses.

        Floating rate loans in which the Trust invests are expected to be adjustable rate senior loans (“Senior Loans”) to domestic or
  foreign corporations, partnerships and other entities that operate in a variety of industries and geographic regions (“Borrowers”). Senior
  Loans are business loans that have a right to payment senior to most other debts of the Borrower. Senior Loans generally are arranged
  through private negotiations between a Borrower and several financial institutions (the “Lenders”) represented in each case by one or
  more such Lenders acting as agent (the “Agent”) of the several Lenders. On behalf of the Lenders, the Agent is primarily responsible
  for negotiating the loan agreement (“Loan Agreement”) that establishes the relative terms and conditions of the Senior Loan and rights
  of the Borrower and the Lenders.

        The Trust may invest in securities of any credit quality. Senior Loans are typically below investment grade securities (also known
  as “high yield securities” or “junk securities”). Such securities are rated below investment grade by a nationally recognized statistical
  rating organization (“NRSRO”) or are unrated but deemed by the Adviser to be of comparable quality. The Trust may invest without
  limitation in below investment grade or unrated securities, including in insolvent borrowers or borrowers in default.

         The Trust may invest in participations (“Participations”) in Senior Loans, may purchase assignments (“Assignments”) of portions
  of Senior Loans from third parties, and may act as one of a group of Lenders originating a Senior Loan (“Primary Lender”). Senior Loans
  often are secured by specific assets of the Borrower, although the Trust may invest without limitation in Senior Loans that are not
  secured by any collateral. When the Trust acts as a Primary Lender, the Trust or the Adviser could be subject to allegations of lender
  liability. Senior Loans in which the Trust invests generally pay interest at rates that are periodically redetermined by reference to a base
  lending rate plus a spread.

       Commercial Paper. Commercial paper consists of short-term (usually from 1 to 270 days) unsecured promissory notes issued by
  corporations in order to finance their current operations. A variable amount master demand note (which is a type of commercial paper)
  represents a direct borrowing arrangement involving periodically fluctuating rates of interest under a letter agreement between a
  commercial paper issuer and an institutional lender pursuant to which the lender may determine to invest varying amounts.

        Medium-, Lower-Rated and Unrated Securities. Securities rated in the fourth highest category by a NRSRO, although considered
  investment grade, may possess speculative characteristics, and changes in economic or other conditions are more likely to impair the
  ability of issuers of these securities to make interest and principal payments than is the case with respect to issuers of higher grade
  bonds.

        Generally, medium- or lower-rated securities and unrated securities of comparable quality, sometimes referred to as “junk bonds,”
  offer a higher current yield than is offered by higher rated securities, but also (i) will likely have some quality and protective
  characteristics that, in the judgment of the rating organizations, are outweighed by large uncertainties or major risk exposures to adverse
  conditions and (ii) are predominantly speculative with respect to the issuer’s capacity to pay interest and repay principal in accordance
  with the terms of the obligation. The yield of junk bonds will fluctuate over time.

                                                                            6




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                 012130                 120/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 122
                                                 of 18506/09/21 Page 127 of 271 PageID 15048
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

        The market values of certain of these securities also tend to be more sensitive to individual corporate developments and changes
  in economic conditions than higher quality bonds. In addition, medium- and lower-rated securities and comparable unrated securities
  generally present a higher degree of credit risk. The risk of loss due to default by these issuers is significantly greater because medium-
  and lower-rated securities, and unrated securities of comparable quality, generally are unsecured and frequently are subordinated to the
  prior payment of senior indebtedness. Since the risk of default is higher for lower-rated debt securities, the Adviser’s research and credit
  analysis are an especially important part of managing securities of this type held by the Trust.

       In addition, the market for securities in lower-rated categories is more volatile than that for higher-rated securities, and the markets
  in which medium- and lower-rated or unrated securities are traded are more limited than those in which higher-rated securities are traded.
  The existence of limited markets may make it more difficult for the Trust to obtain accurate market quotations for purposes of valuing its
  portfolio and calculating its net asset value. Moreover, the lack of a liquid trading market may restrict the availability of securities for the
  Trust to purchase and may also have the effect of limiting the ability of the Trust to sell securities at their fair value either to meet
  redemption requests or to respond to changes in the economy or the financial markets.

        Lower-rated debt obligations also present risks based on payment expectations. If an issuer calls the obligation for redemption, the
  Trust may have to replace the security with a lower yielding security, resulting in a decreased return for shareholders. Also, as the
  principal value of bonds moves inversely with movements in interest rates, in the event of rising interest rates the value of the securities
  held by the Trust may decline relatively proportionately more than a portfolio consisting of higher rated securities. If the Trust
  experiences unexpected net redemptions, it may be forced to sell its higher rated bonds, resulting in a decline in the overall credit quality
  of the securities held by the Trust and increasing the exposure of the Trust to the risks of lower rated securities. Investments in zero
  coupon bonds may be more speculative and subject to greater fluctuations in value due to changes in interest rates than bonds that pay
  interest currently.

         Subsequent to its purchase by the Trust, an issue of securities may cease to be rated or its rating may be reduced. Neither event
  will require sale of these securities by the Trust, but the Adviser will consider this event in its determination of whether the Trust should
  continue to hold the securities.

        The market for lower-rated debt securities may be thinner and less active than that for higher rated debt securities, which can
  adversely affect the prices at which the former are sold. If market quotations are not available, lower-rated debt securities will be valued
  in accordance with procedures established by the Board, including the use of outside pricing services. Judgment plays a greater role in
  valuing high yield corporate debt securities than is the case for securities for which more external sources for quotations and last sale
  information is available. Adverse publicity and changing investor perception may affect the ability of outside pricing services to value
  lower-rated debt securities and the ability to dispose of these securities.

       In considering investments for the Trust, the Adviser will attempt to identify those issuers of high yielding debt securities whose
  financial condition is adequate to meet future obligations or has improved or is expected to improve in the future. The analysis of the
  Adviser focuses on relative values based on such factors as interest or dividend coverage, asset coverage, earnings prospects and the
  experience and managerial strength of the issuer.

       The Trust may choose, at its expense or in conjunction with others, to pursue litigation or otherwise exercise its rights as a
  security holder to seek to protect the interest of security holders if it determines this to be in the best interest of the Trust.

        Investments in high-yield debt obligations or other distressed debt obligations that are at risk of or in default present special tax
  issues for the Trust investing in or holding such securities. Tax rules are not entirely clear about issues such as whether or to what
  extent the Trust should recognize market discount on a debt obligation, when the Trust may cease to accrue interest, OID or market
  discount, when and to what extent the Trust may take deductions for bad debts or worthless securities and how the Trust should
  allocate payments received on obligations in default between principal and income. These and other related issues will be addressed by
  the Trust as necessary, in order to seek to ensure that it distributes sufficient income to preserve its eligibility for treatment as a RIC and
  does not become subject to U.S. federal income or excise tax.

                                                                            7




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                    012131                 121/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 123
                                                 of 18506/09/21 Page 128 of 271 PageID 15049
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

        A portion of the OID paid or accrued on certain high-yield discount obligations owned by the Trust may not be deductible to the
  issuer and will instead be treated as a dividend paid by the issuer for purposes of the dividends-received deduction. In such cases, if
  the issuer of the obligation is a domestic corporation, dividend payments by the Trust may be eligible for the dividends-received
  deduction to the extent of the deemed dividend portion of such OID.

        Very generally, where the Trust purchases a bond at a price that exceeds the redemption price at maturity – that is, at a premium —
  the premium is amortizable over the remaining term of the bond. In the case of a taxable bond, if the Trust makes an election applicable to
  all such bonds it purchases, which election is irrevocable without consent of the IRS, the Trust reduces the current taxable income from
  the bond by the amortized premium and reduces its tax basis in the bond by the amount of such offset; upon the disposition or maturity
  of such bonds acquired on or after January 4, 2013, the Trust is permitted to deduct any remaining premium allocable to a prior period. In
  the case of a tax-exempt bond, tax rules require the Trust to reduce its tax basis by the amount of amortized premium.

        Certificates of Deposit, Bankers’ Acceptances and Time Deposits. Certificates of deposit are receipts issued by a depository
  institution in exchange for the deposit of Trust. The issuer agrees to pay the amount deposited plus interest to the bearer of the receipt
  on the date specified on the certificate. The certificate usually can be traded in the secondary market prior to maturity. Bankers’
  acceptances typically arise from short-term credit arrangements designed to enable businesses to obtain funds to finance commercial
  transactions. Generally, an acceptance is a time draft drawn on a bank by an exporter or an importer to obtain a stated amount of funds
  to pay for specific merchandise. The draft is then “accepted” by a bank that, in effect, unconditionally guarantees to pay the face value
  of the instrument on its maturity date. The acceptance may then be held by the accepting bank as an earning asset or it may be sold in
  the secondary market at the going rate of discount for a specific maturity. Although maturities for acceptances can be as long as 270
  days, most acceptances have maturities of six months or less. Time deposits are non-negotiable deposits maintained in a banking
  institution for a specified period of time at a stated interest rate.

        U.S. Government Securities. U.S. Government securities are obligations issued or guaranteed by the U.S. Government, its
  agencies, authorities or instrumentalities. Some U.S. Government securities, such as U.S. Treasury bills, Treasury notes and Treasury
  bonds, which differ only in their interest rates, maturities and times of issuance, are supported by the full faith and credit of the United
  States. Others are supported by: (i) the right of the issuer to borrow from the U.S. Treasury, such as securities of the Federal Home Loan
  Banks; (ii) the discretionary authority of the U.S. Government to purchase the agency’s obligations, such as securities of the Federal
  National Mortgage Association or (iii) only the credit of the issuer, such as securities of the Student Loan Marketing Association. No
  assurance can be given that the U.S. Government will provide financial support in the future to U.S. Government agencies, authorities or
  instrumentalities that are not supported by the full faith and credit of the United States. To the extent the Trust invests in U.S.
  Government securities that are not backed by the full faith and credit of the U.S. Treasury, such investments may involve a greater risk
  of loss of principal and interest since the Trust must look principally or solely to the issuing or guaranteeing agency or instrumentality
  for repayment.

         Securities guaranteed as to principal and interest by the U.S. Government, its agencies, authorities or instrumentalities include:
  (i) securities for which the payment of principal and interest is backed by an irrevocable letter of credit issued by the U.S. Government or
  any of its agencies, authorities or instrumentalities; and (ii) participation interests in loans made to foreign governments or other entities
  that are so guaranteed. The secondary market for certain of these participation interests is limited and, therefore, may be regarded as
  illiquid.

       U.S. Treasury Bills. U.S. Treasury Bills are issued with maturities of up to one year. Three month bills are currently offered by the
  Treasury on a 13-week cycle and are auctioned each week by the Treasury. Bills are issued in bearer form only and are sold only on a
  discount basis, and the difference between the purchase price and the maturity value (or the resale price if they are sold before maturity)
  constitutes the interest income for the investor.

        Mortgage-Related Securities. There are several risks associated with mortgage-related securities. One is that the monthly cash
  inflow from the underlying loans may not be sufficient to meet the monthly payment requirements of the mortgage-related security.
  Prepayment of principal by mortgagors or mortgage foreclosures will shorten the term of the underlying mortgage pool for a mortgage-
  related security. Early returns of principal will affect the average life of the mortgage-related securities remaining in the Trust. The
  occurrence of mortgage prepayments is affected by factors including the level of interest rates, general economic conditions, the
  location and age of the

                                                                            8




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                  012132                 122/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 124
                                                 of 18506/09/21 Page 129 of 271 PageID 15050
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

  mortgage and other social and demographic conditions. In periods of rising interest rates, the rate of prepayment tends to decrease,
  thereby lengthening the average life of a pool of mortgage-related securities. Conversely, in periods of falling interest rates, the rate of
  prepayment tends to increase, thereby shortening the average life of a pool. Reinvestment of prepayments may occur at higher or lower
  interest rates than the original investment, thus affecting the yield of the Trust. Because prepayments of principal generally occur when
  interest rates are declining, it is likely that the Trust will have to reinvest the proceeds of prepayments at lower interest rates than those
  at which the assets were previously invested. If this occurs, the Trust’s yield will correspondingly decline. Thus, mortgage-related
  securities may have less potential for capital appreciation in periods of falling interest rates than other fixed-income securities of
  comparable maturity, although these securities may have a comparable risk of decline in market value in periods of rising interest rates.
  To the extent that the Trust purchases mortgage-related securities at a premium, unscheduled prepayments, which are made at par, will
  result in a loss equal to any unamortized premium.

        Collateralized Bond Obligations (“CBOs”), Collateralized Loan Obligations (“CLOs”) and Other Collateralized Debt Obligations
  (“CDOs”). The Trust may invest in CBOs, CLOs and other CDOs, which are debt instruments backed solely by a pool of other debt
  securities. The risks of an investment in a CBO, CLO or other CDO depend largely on the type of the collateral securities (which would
  have the risks described elsewhere in this document for that type of security) and the class of the CBO, CLO or other CDO in which the
  Trust invests. Some CBOs, CLOs and other CDOs have credit ratings, but are typically issued in various classes with various priorities.
  Normally, CBOs, CLOs and other CDOs are privately offered and sold (that is, not registered under the securities laws) and may be
  characterized by the Trust as illiquid securities, but an active dealer market may exist for CBOs, CLOs and other CDOs that qualify for
  Rule 144A transactions. In addition to the normal interest rate, default and other risks of fixed income securities discussed elsewhere in
  this document, CBOs, CLOs and other CDOs carry additional risks, including the possibility that distributions from collateral securities
  will not be adequate to make interest or other payments, the quality of the collateral may decline in value or default, the Trust may invest
  in CBOs, CLOs or other CDOs that are subordinate to other classes, volatility in values, and the complex structure of the security may
  not be fully understood at the time of investment and produce disputes with the issuer or unexpected investment results.

        Collateralized Mortgage Obligations (“CMOs”) are obligations fully collateralized by a portfolio of mortgages or mortgage-related
  securities. Payments of principal and interest on the mortgages are passed through to the holders of the CMOs on the same schedule as
  they are received, although certain classes of CMOs have priority over others with respect to the receipt of prepayments on the
  mortgages. Therefore, depending on the type of CMOs in which the Trust invests, the investment may be subject to a greater or lesser
  risk of prepayment than other types of mortgage-related securities.

       Mortgage-related securities may not be readily marketable. To the extent any of these securities are not readily marketable in the
  judgment of the Adviser, the Trust’s restrictions on investments in illiquid instruments will apply.

       Asset-Backed and Receivable-Backed Securities. The Trust may invest in securities issued by trusts and special purpose
  corporations with principal and interest payouts backed by, or supported by, any of various types of assets. These assets typically
  include receivables related to the purchase of automobiles, credit card loans, and home equity loans. These securities generally take the
  form of a structured type of security, including pass-through, pay-through, and stripped interest payout structures similar to the
  Collateralized Mortgage Obligation or CMO structure. Investments in these and other types of asset-backed securities must be
  consistent with the investment objectives and policies of the Trust.

        The yield characteristics of asset-backed securities differ from traditional debt securities. Among the major differences are that
  interest and principal payments are made more frequently, usually monthly, and that principal may be prepaid at any time because the
  underlying assets generally may be prepaid at any time. As a result, if the Trust purchases such a security at a premium, a prepayment
  rate that is faster than expected will reduce yield to maturity, while a prepayment rate that is slower than expected will have the opposite
  effect of increasing yield to maturity. Alternatively, if the Trust purchases these securities at a discount, faster than expected
  prepayments will increase, while slower than expected prepayments will reduce, yield to maturity. The portfolio manager will seek to
  manage these risks (and potential benefits) by diversifying its investments in such securities and through hedging techniques.

                                                                            9




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                   012133                 123/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 125
                                                 of 18506/09/21 Page 130 of 271 PageID 15051
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

        Asset-backed securities involve certain risks that are not posed by other types of CMO securities, resulting mainly from the fact
  that asset-backed securities do not usually contain the complete benefit of a security interest in the related collateral. For example, credit
  card receivables generally are unsecured and the debtors are entitled to the protection of a number of state and Federal consumer credit
  laws, some of which may reduce the ability to obtain full payment. In the case of automobile receivables, due to various legal and
  economic factors, proceeds from repossessed collateral may not always be sufficient to support payments on these securities.

        Zero Coupon Securities. Zero coupon U.S. Government securities are debt obligations that are issued or purchased at a significant
  discount from face value. The discount approximates the total amount of interest the security will accrue and compound over the period
  until maturity or the particular interest payment date at a rate of interest reflecting the market rate of the security at the time of issuance.
  Zero coupon securities do not require the periodic payment of interest. These investments benefit the issuer by mitigating its need for
  cash to meet debt service, but also require a higher rate of return to attract investors who are willing to defer receipt of cash. These
  investments may experience greater volatility in market value than U.S. Government securities that make regular payments of interest.
  The Trust accrues income on these investments for tax and accounting purposes, which must be distributed to shareholders in order to
  avoid taxation. Because no cash is received at the time of accrual, the Trust may be required to liquidate other portfolio securities
  (including when it is not advantageous to do so) to satisfy the Trust’s distribution obligations (see “Income Tax Considerations”
  below), in which case the Trust will forego the purchase of additional income producing assets. Zero coupon securities include
  Separately Traded Registered Interest and Principal Securities (“STRIPS”). STRIPS are securities underwritten by securities dealers or
  banks that evidence ownership of future interest payments, principal payments or both on certain notes or bonds issued by the U.S.
  Government, its agencies, authorities or instrumentalities. They also include Coupons Under Book Entry Safekeeping (“CUBES”), which
  are component parts of U.S. Treasury bonds and represent scheduled interest and principal payments on the bonds.

         Custodial Receipts. Custodial receipts or certificates include Certificates of Accrual on Treasury Securities (“CATS”), Treasury
  Investment Growth Receipts (“TIGRs”) and Financial Corporation certificates (“FICO Strips”). CATS, TIGRs and FICO Strips are
  securities underwritten by securities dealers or banks that evidence ownership of future interest payments, principal payments or both
  on certain notes or bonds issued by the U.S. Government, its agencies, authorities or instrumentalities. The underwriters of these
  certificates or receipts purchase a U.S. Government security and deposit the security in an irrevocable Trust or custodial account with a
  custodian bank, which then issues receipts or certificates that evidence ownership of the periodic unmatured coupon payments and the
  final principal payment on the U.S. Government security. Custodial receipts evidencing specific coupon or principal payments have the
  same general attributes as zero coupon U.S. Government securities, described above. Although typically under the terms of a custodial
  receipt the Trust is authorized to assert its rights directly against the issuer of the underlying obligation, the Trust may be required to
  assert through the custodian bank such rights as may exist against the underlying issuer. Thus, if the underlying issuer fails to pay
  principal and/or interest when due, the Trust may be subject to delays, expenses and risks that are greater than those that would have
  been involved if the Trust had purchased a direct obligation of the issuer. In addition, if the Trust or custodial account in which the
  underlying security has been deposited were determined to be an association taxable as a corporation, instead of a non-taxable entity,
  the yield on the underlying security would be reduced in respect of any taxes paid.

        Loans and Other Direct Debt Instruments. These are instruments in amounts owed by a corporate, governmental or other
  borrower to another party. They may represent amounts owed to lenders or lending syndicates (loans and loan participations), to
  suppliers of goods or services (trade claims or other receivables) or to other parties. Direct debt instruments purchased by the Trust
  may have a maturity of any number of days or years, may be secured or unsecured, and may be of any credit quality. Direct debt
  instruments involve the risk of loss in the case of default or insolvency of the borrower. Direct debt instruments may offer less legal
  protection to the Trust in the event of fraud or misrepresentation. In addition, loan participations involve a risk of insolvency of the
  lending bank or other financial intermediary. Direct debt instruments also may include standby financing commitments that obligate the
  Trust to supply additional cash to the borrower on demand at a time when the Trust would not have otherwise done so, even if the
  borrower’s condition makes it unlikely that the amount will ever be repaid.

                                                                            10




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                    012134                 124/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 126
                                                 of 18506/09/21 Page 131 of 271 PageID 15052
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

        Because loans are not ordinarily registered with the U.S. Securities and Exchange Commission (the “SEC”) or any state securities
  commission or listed on any securities exchange, there is usually less publicly available information about such instruments. In addition,
  loans may not be considered “securities” for purposes of the anti-fraud provisions under the federal securities laws and, as a result, as a
  purchaser of these instruments, the Trust may not be entitled to the anti-fraud protections of the federal securities laws. In the course of
  investing in such instruments, the Trust may come into possession of material nonpublic information and, because of prohibitions on
  trading in securities of issuers while in possession of such information, the Trust may be unable to enter into a transaction in a publicly-
  traded security of that issuer when it would otherwise be advantageous for the Trust to do so. Alternatively, the Trust may choose not
  to receive material nonpublic information about an issuer of such loans, with the result that the Trust may have less information about
  such issuers than other investors who transact in such assets.


  Real Estate Investments
        Investments in the real estate industry involve particular risks. The real estate industry has been subject to substantial
  fluctuations and declines on a local, regional and national basis in the past and may continue to be in the future. Real property values
  and income from real property may decline due to general and local economic conditions, overbuilding and increased competition,
  increases in property taxes and operating expenses, changes in zoning laws, casualty or condemnation losses, regulatory limitations on
  rents, changes in neighborhoods and in demographics, increases in market interest rates, or other factors. Factors such as these may
  adversely affect companies that own and operate real estate directly, companies that lend to such companies, and companies that
  service the real estate industry.

       The Trust defines securities of issuers conducting their principal business activities in the real estate industry to include common
  stock, convertible or non-convertible preferred stock, warrants, convertible or non-convertible secured or unsecured debt, and
  partnership or membership interests issued by:
  •     commercial mortgage-backed securities (“CMBS”), residential mortgage-backed securities (“RMBS’) and other real estate credit
        investments, which include existing first and second mortgages on real estate, either originated or acquired in the secondary
        market, and secured, unsecured and/or convertible notes offered by real estate operating companies (“REOCs”) and REITs;
  •     publicly traded REITs managed by affiliated or unaffiliated asset managers and their foreign equivalents (“Public REITs”);
  •     REOCs;
  •     private real estate investment funds managed by affiliated or unaffiliated institutional asset managers (“Private Real Estate
        Investment Funds”);
  •     registered closed-end funds that invest principally in real estate (collectively, “Public Investment Funds”);
  •     real estate exchange traded funds (“ETFs”); and
  •     publicly-registered non-traded REITs (“Non-Traded REITs”) and private REITs, generally wholly-owned by the Trust or wholly-
        owned or managed by an affiliate.


         Real Estate Investment Trusts. The Trust may invest in REITs. REITs are pooled investment vehicles that invest primarily in
  income-producing real estate or real estate-related loans or interests, and REOCs are companies that invest in real estate and whose
  shares trade on public exchanges. Foreign REIT equivalents are entities located in jurisdictions that have adopted legislation
  substantially similar to the REIT tax provisions in that they provide for favorable tax treatment for the foreign REIT equivalent and
  require distributions of income to shareholders. The Trust may enter into certain real estate and real-estate related investments through
  its wholly-owned REIT subsidiary, NFRO REIT Sub, LLC (the “REIT Subsidiary”). With respect to the Trust’s real estate investments,
  the Adviser seeks to: (i) recognize and allocate capital based upon where the Adviser believes we are in the current real estate cycle,
  and as a result (ii) minimize drawdowns during market downturns and maximize risk adjusted returns during all market cycles, though
  there can be no assurance that this strategy will achieve this objective. The Trust will rely on the expertise of the Adviser and its
  affiliates to determine the appropriate structure for structured credit investments, which may include bridge loans, common and
  preferred equity or other debt-like positions, as well as the acquisition of such instruments from banks, servicers or other third parties.

       Preferred equity and mezzanine investments in real estate transactions come in various forms which may or may not be
  documented in the borrower’s organizational documents. Generally, real estate preferred equity and/or mezzanine investments are
  typically junior to first mortgage financing but senior to the borrower’s or sponsor’s

                                                                            11

https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                 012135                125/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 127
                                                 of 18506/09/21 Page 132 of 271 PageID 15053
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

  equity contribution. The investments are typically structured as an investment by a third-party investor in the real estate owner or
  various affiliates in the chain of ownership in exchange for a direct or indirect ownership interest in the real estate owner entitling it to a
  preferred/priority return on its investment. Sometimes, the investment is structured much like a loan where (i) “interest” on the
  investment is required to be paid monthly by the “borrower” regardless of available property cash flow; (ii) the entire investment is
  required to be paid by a certain maturity date; (iii) default rate “interest” and penalties are assessed against the “borrower” in the event
  payments are not made timely; and (iv) a default in the repayment of investment potentially results in the loss of management and/or
  ownership control by the “borrower” in the company in favor of the investor or other third-party.

       REITs are subject to risks similar to those associated with direct ownership of real estate (including loss to casualty or
  condemnation, increases in property taxes and operating expenses, zoning law amendments, changes in interest rates, overbuilding and
  increased competition, variations in market value, adverse changes in the real estate markets generally or in specific sectors of the real
  estate industry and possible environmental liabilities), as well as additional risks discussed below.

        REITs are generally classified as equity REITs, mortgage REITs or a combination of equity and mortgage REITs. Equity REITs
  invest the majority of their assets directly in real property and derive income primarily from the collection of rents. Equity REITs can also
  realize capital gains by selling properties that have appreciated in value. Mortgage REITs invest the majority of their assets in real estate
  mortgages and derive income from the collection of interest payments. REITs are not taxed on income distributed to shareholders
  provided they comply with the applicable requirements of the Internal Revenue Code of 1986, as amended (the “Code”). The Trust will
  indirectly bear its proportionate share of any management and other expenses paid by REITs in which it invests in addition to the
  expenses paid by the Trust. Debt securities issued by REITs are, for the most part, general and unsecured obligations and are subject to
  risks associated with REITs.

       Investing in REITs involves certain unique risks in addition to those risks associated with investing in the real estate industry in
  general. An equity REIT may be affected by changes in the value of the underlying properties owned by the REIT. A mortgage REIT
  may be affected by changes in interest rates and the ability of the issuers of its portfolio mortgages to repay their obligations. REITs are
  dependent upon the skills of their managers and are not diversified. REITs are generally dependent upon maintaining cash flows to
  repay borrowings and to make distributions to shareholders and are subject to the risk of default by lessees or borrowers. REITs whose
  underlying assets are concentrated in properties used by a particular industry, such as health care, are also subject to risks associated
  with such industry. REITs are often leveraged or invest in properties that are themselves leveraged, exposing them to the risks of
  leverage generally. Among other things, leverage will generally increase losses during periods of real estate market declines.

        REITs (especially mortgage REITs) are also subject to interest rate risks. When interest rates decline, the value of a REIT’s
  investment in fixed rate obligations can be expected to rise. Conversely, when interest rates rise, the value of a REIT’s investment in
  fixed rate obligations can be expected to decline. If the REIT invests in adjustable rate mortgage loans the interest rates on which are
  reset periodically, yields on a REIT’s investments in such loans will gradually align themselves to reflect changes in market interest
  rates. This causes the value of such investments to fluctuate less dramatically in response to interest rate fluctuations than would
  investments in fixed rate obligations.

       REITs may have limited financial resources, may trade less frequently and in a more limited volume and may be subject to more
  abrupt or erratic price movements than larger company securities.

        The Trust seeks to gain exposure to the real estate markets, in whole or in part, through investing in certain REIT subsidiaries of
  the Trust. The Trust invests in NFRO REIT Sub, LLC, organized under the laws of Delaware on March 29, 2018 (the “REIT Subsidiary”).
  The REIT Subsidiary is generally subject to the same investment policies and restrictions of the Trust . The REIT Subsidiary is generally
  subject to the same investment policies and restrictions of the Trust. As of May 31, 2019, NFRO REIT Sub, LLC accounted for
  approximately 1.9% of the Trust’s net assets and approximately 1.4% of the Trust’s Managed Assets. The Adviser does not charge an
  additional fee on assets held in the REIT Subsidiary. The Trust intends to limit its investments in the REIT Subsidiary and related
  entities to the extent necessary to qualify as a regulated investment company (“RIC”) for tax

                                                                            12




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                    012136                 126/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 128
                                                 of 18506/09/21 Page 133 of 271 PageID 15054
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

  purposes. In general, and subject to certain exceptions not applicable here, a RIC is not permitted to invest, including through
  corporations in which the RIC owns a 20% or more voting stock interest, more than 25% of its total assets in any one issuer, or in any
  two or more issuers which the taxpayer controls and which are determined to be engaged in the same or similar trades or businesses or
  related trades or businesses.


  Equity Securities
        The Trust may invest in equity securities including preferred stock, convertible securities, warrants and depository receipts.

        Preferred Stock. Preferred stock has a preference over common stock in liquidation (and generally dividends as well) but is
  subordinated to the liabilities of the issuer in all respects. As a general rule, the market value of preferred stock with a fixed dividend rate
  and no conversion element varies inversely with interest rates and perceived credit risk, while the market price of convertible preferred
  stock generally also reflects some element of conversion value. Because preferred stock is junior to debt securities and other obligations
  of the issuer, deterioration in the credit quality of the issuer will cause greater changes in the value of a preferred stock than in a more
  senior debt security with similar stated yield characteristics. Unlike interest payments on debt securities, preferred stock dividends are
  payable only if declared by the issuer’s board of directors. Preferred stock also may be subject to optional or mandatory redemption
  provisions.

        Convertible Securities. A convertible security is a bond, debenture, note, preferred stock or other security that may be converted
  into or exchanged for a prescribed amount of common stock or other equity security of the same or a different issuer within a particular
  period of time at a specified price or formula. A convertible security entitles the holder to receive interest paid or accrued on debt or the
  dividend paid on preferred stock until the convertible security matures or is redeemed, converted or exchanged. Before conversion,
  convertible securities have characteristics similar to nonconvertible income securities in that they ordinarily provide a stable stream of
  income with generally higher yields than those of common stocks of the same or similar issuers, but lower yields than comparable
  nonconvertible securities. The value of a convertible security is influenced by changes in interest rates, with investment value declining
  as interest rates increase and increasing as interest rates decline. The credit standing of the issuer and other factors also may have an
  effect on the convertible security’s investment value. Convertible securities rank senior to common stock in a corporation’s capital
  structure but are usually subordinated to comparable nonconvertible securities. Convertible securities may be subject to redemption at
  the option of the issuer at a price established in the convertible security’s governing instrument.

        Warrants. Warrants, which are privileges issued by corporations enabling the owners to subscribe to and purchase a specified
  number of shares of the corporation at a specified price during a specified period of time. Subscription rights normally have a short life
  span to expiration. The purchase of warrants involves the risk that the Trust could lose the purchase value of a right or warrant if the
  right to subscribe to additional shares is not exercised prior to the warrants’ expiration. Also, the purchase of warrants involves the risk
  that the effective price paid for the warrant added to the subscription price of the related security may exceed the value of the
  subscribed security’s market price such as when there is no movement in the level of the underlying security.


  Illiquid Securities
        Historically, illiquid securities have included securities subject to contractual or legal restrictions on resale because they have not
  been registered under the Securities Act of 1933, as amended (the “1933 Act”), securities that are otherwise not readily marketable and
  repurchase agreements having a maturity of longer than seven days. Securities that have not been registered under the 1933 Act are
  referred to as “private placements” or “restricted securities” and are purchased directly from the issuer or in the secondary market.
  Investment companies do not typically hold a significant amount of these restricted securities or other illiquid securities because of the
  potential for delays on resale and uncertainty in valuation. Limitations on resale may have an adverse effect on the marketability of
  portfolio securities and an investment company might be unable to dispose of restricted or other illiquid securities promptly or at
  reasonable prices and might thereby experience difficulty satisfying redemptions within seven days. An investment company might also
  have to register such restricted securities in order to dispose of them, which would result in additional expense and delay. Adverse
  market conditions could impede such a public offering of securities.

                                                                            13




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                    012137                 127/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 129
                                                 of 18506/09/21 Page 134 of 271 PageID 15055
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

       In recent years, however, a large institutional market has developed for certain securities that are not registered under the 1933 Act,
  including repurchase agreements, commercial paper, foreign securities, municipal securities and corporate bonds and notes. Institutional
  investors depend on an efficient institutional market in which the unregistered security can be readily resold or on an issuer’s ability to
  honor a demand for repayment. The fact that there are contractual or legal restrictions on resale of such investments to the general
  public or to certain institutions may not be indicative of their liquidity.
        •       Rule 144A Securities. The SEC has adopted Rule 144A, which allows a broader institutional trading market for securities
                otherwise subject to restriction on their resale to the general public. Rule 144A establishes a “safe harbor” from the
                registration requirements of the 1933 Act on resales of certain securities to qualified institutional buyers. The Adviser will
                monitor the liquidity of Rule 144A securities in the Trust’s portfolio under the oversight of the Board. In reaching liquidity
                decisions, the Adviser will consider, among other things, the following factors: (1) the frequency of trades and quotes for
                the security; (2) the number of dealers and other potential purchasers wishing to purchase or sell the security; (3) dealer
                undertakings to make a market in the security; and (4) the nature of the security and of the marketplace trades (e.g., the time
                needed to dispose of the security, the method of soliciting offers and the mechanics of the transfer).
                The Trust may purchase securities in the United States that are not registered for sale under federal securities laws but
                which can be resold to institutions under Rule 144A or under an exemption from such laws. The Board, with advice and
                information from the Adviser will determine the liquidity of restricted securities or Rule 144A securities by looking at factors
                such as trading activity and the availability of reliable price information and, through reports from the Adviser, the Board
                will monitor trading activity in restricted securities. If institutional trading in restricted securities or Rule 144A securities
                were to decline, the Trust’s illiquidity could increase and the Trust could be adversely affected.
        •       Section 4(a)(2) Commercial Paper. The Trust may invest in commercial paper issued in reliance on the exemption from
                registration afforded by Section 4(a)(2) of the 1933 Act. Section 4(a)(2) commercial paper is restricted as to disposition under
                federal securities laws and is generally sold to institutional investors who agree that they are purchasing the paper for
                investment purposes and not with a view to public distribution. Any resale by the purchaser must be in an exempt
                transaction. Section 4(a)(2) commercial paper is normally resold to other institutional investors through or with the
                assistance of the issuer or investment dealers who make a market in Section 4(a)(2) commercial paper, thus providing
                liquidity. The Adviser believes that Section 4(a)(2) commercial paper and possibly certain other restricted securities that
                meet the criteria for liquidity established by the Board are quite liquid. The Trust will not invest more than 10% of its total
                assets in restricted securities (excluding Rule 144A securities).


  Derivatives
        The Trust may invest in various instruments that are commonly known as derivatives to any extent deemed by the Adviser to be in
  the best interest of the Trust, and to the extent permitted by the 1940 Act. Generally, a derivative is a financial arrangement, the value of
  which is based on, or “derived” from, a traditional security, asset or market index. There are, in fact, many different types of derivatives
  and many different ways to use them. There is a range of risks associated with those uses. Futures and options are commonly used for
  traditional hedging purposes to attempt to protect the Trust from exposure to changing interest rates, securities prices or currency
  exchange rates and as a low cost method of gaining exposure to a particular securities market without investing directly in those
  securities. However, some derivatives are used for leverage, which tends to magnify the effects of an instrument’s price changes as
  market conditions change. Leverage involves the use of a small amount of money to control a large amount of financial assets, and can
  in some circumstances lead to significant losses.

       In addition, the SEC recently proposed a rule under the 1940 Act regulating the use by registered investment companies of
  derivatives and many related instruments. That rule, if adopted as proposed, would, among other things, restrict the Trust’s ability to
  engage in derivatives transactions or so increase the cost of derivatives transactions that the Trust would be unable to implement its
  investment strategy.

                                                                            14




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                    012138                128/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 130
                                                 of 18506/09/21 Page 135 of 271 PageID 15056
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

        Options. An option on a security is a contract that gives the holder of the option, in return for a premium, the right to buy from (in
  the case of a call) or sell to (in the case of a put) the writer of the option the security underlying the option at a specified exercise or
  “strike” price.

         The Trust may write (sell) covered call and put options (“covered options”) on stocks, securities, futures contracts, non-
  physical commodities, indices and foreign currencies in an attempt to increase income. When the Trust writes a covered call option, it
  gives the purchaser of the option the right to buy, and obligates the writer to sell, the underlying security at the price specified in the
  option (the “exercise price”) by exercising the option at any time during the option period. If the option expires unexercised, the Trust
  will realize income in an amount equal to the premium received for writing the option. If the option is exercised, a decision over which the
  Trust has no control, the Trust must sell the underlying security to the option holder at the exercise price. By writing a covered call
  option, the Trust foregoes, in exchange for the premium less the commission (“net premium”), the opportunity to profit during the
  option period from an increase in the market value of the underlying security above the exercise price.

       When the Trust writes a covered put option, it gives the purchaser of the option the right to sell, and obligates the writer to buy,
  the underlying security to the Trust at the specified exercise price at any time during the option period. If the option expires unexercised,
  the Trust will realize income in the amount of the premium received for writing the option. If the put option is exercised, a decision over
  which the Trust has no control, the Trust must purchase the underlying security from the option holder at the exercise price. By writing
  a covered put option, the Trust, in exchange for the net premium received, accepts the risk of a decline in the market value of the
  underlying security below the exercise price.

        The Trust may terminate its obligation as the writer of a call or put option by purchasing an option with the same exercise price and
  expiration date as the option previously written. This transaction is called a “closing purchase transaction.” With respect to writing
  covered options, the Trust will realize a profit or loss for a closing purchase transaction if the amount paid to purchase an option is less
  or more, as the case may be, than the amount received from the sale thereof. To close out a position as a purchaser of an option, the
  Trust may make a “closing sale transaction” which involves liquidating the Trust’s position by selling the option previously purchased.
  Where the Trust cannot effect a closing purchase transaction, it may be forced to incur brokerage commissions or dealer spreads in
  selling securities it receives or it may be forced to hold underlying securities until an option is exercised or expires.

       When the Trust writes a call option, it will “cover” its obligation by owning and earmarking the underlying security or other assets
  on the books of the Trust’s custodian. When the Trust writes a put option, it will “cover” its obligation by earmarking assets at the
  Trust’s custodian.

       The Trust may purchase call and put options on any securities in which it may invest. The Trust would normally purchase a call
  option in anticipation of an increase in the market value of such securities. The purchase of a call option would entitle the Trust, in
  exchange for the premium paid, to purchase a security at a specified price during the option period. The Trust would ordinarily have an
  economic gain if the value of the securities increased above the exercise price sufficiently to cover the premium and would have an
  economic loss if the value of the securities remained at or below the exercise price during the option period.

        The Trust would normally purchase put options in anticipation of a decline in the market value of securities in its portfolio
  (“protective puts”) or securities of the type in which it is permitted to invest. The purchase of a put option would entitle the Trust, in
  exchange for the premium paid, to sell a security, which may or may not be held in the Trust’s portfolio, at a specified price during the
  option period. The purchase of protective puts is designed merely to offset or hedge against a decline in the market value of the Trust’s
  portfolio securities. Put options also may be purchased by the Trust for the purpose of affirmatively benefiting from a decline in the
  price of securities which the Trust does not own. Upon exercise, the Trust would ordinarily realize a gain if the value of the securities
  decreased below the exercise price sufficiently to cover the premium and would realize a loss if the value of the securities remained at or
  above the exercise price. Gains and losses on the purchase of protective put options would tend to be offset by countervailing changes
  in the value of underlying portfolio securities.

                                                                            15




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                  012139                129/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 131
                                                 of 18506/09/21 Page 136 of 271 PageID 15057
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

        Options on Securities Indices. The Trust may purchase and write put and call options on securities indices listed on domestic and
  on foreign exchanges. Such options give the holder the right to receive a cash settlement during the term of the option based upon the
  difference between the exercise price and the value of the index. Options on securities indices entail risks in addition to the risks of
  options on securities. The absence of a liquid secondary market to close out options positions on securities indices is more likely to
  occur. Use of options on securities indices also entails the risk that trading in such options may be interrupted if trading in certain
  securities included in the index is interrupted.

        Because options on securities indices require settlement in cash, the Adviser may be forced to liquidate portfolio securities to meet
  settlement obligations. When the Trust writes a put or call option on a securities index, it will cover the position by earmarking assets
  with the Trust’s custodian.

       Options on Foreign Currencies. The Trust may write covered put and call options and purchase put and call options on foreign
  currencies for the purpose of protecting against declines in the dollar value of portfolio securities and against increases in the dollar
  cost of securities to be acquired. For example, a decline in the dollar value of a foreign currency in which portfolio securities are
  denominated will reduce the dollar value of such securities, even if their value in the foreign currency remains constant. In order to
  protect against such diminutions in the value of portfolio securities, the Trust may purchase put options on the foreign currency. If the
  value of the currency does decline, the Trust will have the right to sell such currency for a fixed amount in dollars and will thereby
  offset, in whole or in part, the adverse effect on its portfolio which otherwise would have resulted.

        Conversely, where a rise in the dollar value of a currency in which securities to be acquired are denominated is projected, thereby
  increasing the cost of such securities, the Trust may purchase call options thereon. The purchase of such options could offset, at least
  partially, the effects of the adverse movements in exchange rates. As in the case of other types of options, however, the benefit to the
  Trust derived from purchases of foreign currency options will be reduced by the amount of the premium and related transaction costs.
  In addition, where currency exchange rates do not move in the direction or to the extent anticipated, the Trust could sustain losses on
  transactions in foreign currency options that would require it to forego a portion or all of the benefits of advantageous changes in such
  rates.

        As in the case of forward contracts, certain options on foreign currencies are traded over-the-counter and involve liquidity and
  credit risks that may not be present in the case of exchange-traded currency options. The Trust’s ability to terminate over-the-
  counter options (“OTC Options”) will be more limited than the exchange-traded options. It is also possible that broker-dealers
  participating in OTC Options transactions will not fulfill their obligations. Until such time as the staff of the SEC changes its position,
  the Trust will treat purchased OTC Options and assets used to cover written OTC Options as illiquid securities. With respect to options
  written with primary dealers in U.S. Government securities pursuant to an agreement requiring a closing purchase transaction at a
  formula price, the amount of illiquid securities may be calculated with reference to the repurchase formula.

       Forward Currency Contracts. Because, when investing in foreign securities, the Trust buys and sells securities denominated in
  currencies other than the U.S. dollar and receives interest, dividends and sale proceeds in currencies other than the U.S. dollar, the Trust
  from time to time may enter into forward currency transactions to convert to and from different foreign currencies and to convert foreign
  currencies to and from the U.S. dollar. The Trust either enters into these transactions on a spot (i.e., cash) basis at the spot rate
  prevailing in the foreign currency exchange market or uses forward currency contracts to purchase or sell foreign currencies.

        A forward currency contract is an obligation by the Trust to purchase or sell a specific currency at a future date, which may be any
  fixed number of days from the date of the contract. Forward currency contracts establish an exchange rate at a future date. These
  contracts are transferable in the interbank market conducted directly between currency traders (usually large commercial banks) and
  their customers. A forward currency contract generally has no deposit requirement and is traded at a net price without commission. The
  Trust earmarks liquid securities at its custodian in an amount at least equal to its obligations under each forward currency contract.
  Neither spot transactions nor forward currency contracts eliminate fluctuations in the prices of the Trust’s securities or in foreign
  exchange rates, or prevent loss if the prices of these securities should decline.

                                                                            16




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                 012140                130/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 132
                                                 of 18506/09/21 Page 137 of 271 PageID 15058
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

        The Trust may enter into foreign currency hedging transactions in an attempt to protect against changes in foreign currency
  exchange rates between the trade and settlement dates of specific securities transactions or changes in foreign currency exchange rates
  that would adversely affect a portfolio position or an anticipated investment position. Although these transactions tend to minimize the
  risk of loss due to a decline in the value of the hedged currency, at the same time they tend to limit any potential gain that might be
  realized should the value of the hedged currency increase. The precise matching of the forward currency contract amounts and the
  value of the securities involved will not generally be possible because the future value of such securities in foreign currencies will
  change as a consequence of market movements in the value of such securities between the date the forward currency contract is
  entered into and the date it matures. The projection of currency market movements is extremely difficult, and the successful execution of
  a hedging strategy is highly uncertain.

         While these contracts are not presently regulated by the CFTC, the CFTC may in the future assert authority to regulate forward
  currency contracts. In such event the Trust’s ability to utilize forward currency contracts may be restricted. Forward currency contracts
  may reduce the potential gain from a positive change in the relationship between the U.S. dollar and foreign currencies. Unanticipated
  changes in currency prices may result in poorer overall performance for the Trust than if it had not entered into such contracts. The use
  of forward currency contracts may not eliminate fluctuations in the underlying U.S. dollar equivalent value of the prices of or rates of
  return on the Trust’s foreign currency denominated portfolio securities and the use of such techniques will subject the Trust to certain
  risks.

        The matching of the increase in value of a forward currency contract and the decline in the U.S. dollar equivalent value of the
  foreign currency denominated asset that is the subject of the hedge generally will not be precise. In addition, the Trust may not always
  be able to enter into forward currency contracts at attractive prices and this will limit the Trust’s ability to use such contract to hedge or
  cross-hedge its assets. Also, with regard to the Trust’s use of cross-hedges, there can be no assurance that historical correlations
  between the movements of certain foreign currencies relative to the U.S. dollar will continue. Thus, at any time poor correlation may exist
  between movements in the exchange rates of the foreign currencies underlying the Trust’s cross-hedges and the movements in the
  exchange rates of the foreign currencies in which the Trust’s assets that are the subject of such cross-hedges are denominated.

        Futures Contracts and Related Options. To the extent consistent with applicable law, the Trust may invest in futures contracts on,
  among other things, individual equity securities, securities indices, interest rates, currencies, non-physical commodities and inflation
  indices. The sale of a futures contract creates an obligation by the Trust, as seller, to deliver the specific type of financial instrument
  called for in the contract at a specified future time for a specified price. At the time a futures contract is purchased or sold, the Trust
  must allocate cash or securities as a deposit payment (“initial margin”). It is expected that the initial margin that the Trust will pay may
  range from approximately 1% to approximately 5% of the value of the securities or commodities underlying the contract. In certain
  circumstances, however, such as periods of high volatility, the Trust may be required by an exchange to increase the level of its initial
  margin payment. Certain futures contracts are physically settled (i.e., involve the making and taking of delivery of a specified amount of
  an underlying security or other asset). Some futures contracts, however, are cash settled, which means that the purchase price is
  subtracted from the current market value of the instrument and the net amount, if positive, is paid to the purchaser by the seller of the
  futures contract and, if negative, is paid by the purchaser to the seller of the futures contract.

        Options on futures contracts are similar to options on securities except that an option on a futures contract gives the purchaser
  the right in return for the premium paid to assume a position in a futures contract (a long position if the option is a call and a short
  position if the option is a put).

        Futures contracts and related options involve costs and may result in losses in excess of the amount invested in the futures
  contract or related option. If a futures contract is used for hedging, an imperfect correlation between movements in the price of the
  futures contract and the price of the security, currency, or other investment being hedged creates risk. Correlation is higher when the
  investment being hedged underlies the futures contract. Correlation is lower when the investment being hedged is different than the
  instrument underlying the futures contract, such as when a futures contract on one security or commodity is used to hedge a different
  security or commodity or when a futures contract in one currency is used to hedge a security denominated in another currency. In the
  event of an imperfect correlation between a futures position and the portfolio position (or anticipated position)

                                                                            17




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                  012141                 131/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 133
                                                 of 18506/09/21 Page 138 of 271 PageID 15059
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

  intended to be protected, the Trust may realize a loss on the futures contract and/or on the portfolio position intended to be protected.
  The risk of imperfect correlation generally tends to diminish as the maturity date of the futures contract approaches. To compensate for
  imperfect correlations, the Trust may purchase or sell futures contracts in a greater amount than the hedged investments if the volatility
  of the price of the hedged investments is historically greater than the volatility of the futures contracts. Conversely, the Trust may
  purchase or sell fewer futures contracts if the volatility of the price of the hedged investments is historically less than that of the futures
  contract.

        The Trust’s ability to engage in the futures and options on futures strategies depends on the liquidity of the markets in those
  instruments. Trading interest in various types of futures and options on futures cannot be predicted. Therefore, no assurance can be
  given that the Trust will be able to utilize these instruments effectively. In addition, there can be no assurance that a liquid market will
  exist at a time when the Trust seeks to close out a futures or option on a futures contract position, and that Trust would remain
  obligated to meet margin requirements until the position is closed. The liquidity of a secondary market in a futures contract may be
  adversely affected by “daily price fluctuation limits” established by commodity exchanges to limit the amount of fluctuation in a futures
  contract price during a single trading day.

        The Trust that purchases or sells a futures contract is only required to deposit initial and variation margin as required by relevant
  regulations and the rules of the contract market. Because the purchase of a futures contract obligates the Trust to purchase the
  underlying security or other instrument at a set price on a future date, the Trust’s net asset value will fluctuate with the value of the
  security or other instrument as if it were already in the Trust’s portfolio. Futures transactions have the effect of investment leverage to
  the extent the Trust does not maintain liquid assets equal to the face amount of the contract. If the Trust combines short and long
  positions, in addition to possible declines in the values of its investment securities, the Trust will incur losses if the index underlying the
  long futures position underperforms the index underlying the short futures position.

         Financial Futures. The Trust is sponsored by the Adviser, which is registered as a “commodity pool operator” and “commodity
  trading adviser” under the Commodity Exchange Act (“CEA”). However, pursuant to Commodity Futures Trading Commission (the
  “CFTC”) Rule 4.5, the Adviser has claimed an exclusion from the definition of the term “commodity pool operator” under the CEA;
  therefore, the Adviser, with respect to the Trust, is not subject to registration or regulation as a “commodity pool operator” under the
  CEA. To remain eligible for the exclusion under CFTC Rule 4.5, the Trust will be limited in its ability to use certain derivative instruments
  regulated under the CEA (“commodity interests”), including futures, swaps and options on futures. In the event that the Trust’s
  investments in commodity interests exceed a certain threshold, the Adviser may be required to register as a “commodity pool operator”
  and/or “commodity trading advisor” with the CFTC with respect to the Trust. The Adviser’s eligibility to claim the exclusion with
  respect to the Trust will be based upon the level and scope of the Trust’s investment in commodity interests, the purposes of such
  investments and the manner in which the Trust holds out its use of commodity interests. For example, CFTC Rule 4.5 requires the Trust
  with respect to which the sponsor is claiming the exclusion to, among other things, satisfy one of the two following trading thresholds:
  (i) the aggregate initial margin and premiums required to establish positions in commodity interests cannot exceed 5% of the liquidation
  value of the fund’s portfolio, after taking into account unrealized profits and unrealized losses; or (ii) the aggregate net notional value of
  commodity interests not used solely for “bona fide hedging purposes,” determined at the time the most recent position was established,
  cannot generally exceed 100% of the liquidation value of the fund’s portfolio, after taking into account unrealized profits and unrealized
  losses on any such positions it has entered into. In the event the Trust becomes unable to rely on the exclusion in Rule 4.5 and the
  Adviser is required to register with the CFTC as a commodity pool operator with respect to that Trust, the Trust’s expenses may
  increase.

        The CFTC and certain futures exchanges have established limits, referred to as “position limits,” on the maximum net long or net
  short positions which any person may hold or control in particular options and futures contracts; those position limits may in the future
  also apply to certain other derivatives positions the Trust may wish to take. All positions owned or controlled by the same person or
  entity, even if in different accounts, may in the future be aggregated for purposes of determining whether the applicable position limits
  have been exceeded. Thus, even if the Trust does not intend to exceed applicable position limits, it is possible that different clients
  managed by the Adviser and its affiliates may be aggregated for this purpose. Therefore, it is possible that in the future the trading
  decisions of the Adviser may have to be modified and that positions held by the Trust may have to be liquidated in order to avoid
  exceeding such limits. The modification of investment decisions or the elimination of open positions, if it occurs, may adversely affect
  the performance of the Trust.

                                                                            18




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                   012142                 132/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 134
                                                 of 18506/09/21 Page 139 of 271 PageID 15060
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

  Borrowing and Lending
       Borrowing. The Trust may borrow an amount up to 33 1/3% of its total assets (including the amount borrowed) and may use
  leverage in the form of preferred shares in an amount up to 50% of the Trust’s total assets (including the amount borrowed. The Trust
  may borrow for investment purposes and for temporary, extraordinary or emergency purposes. To the extent the Trust borrows more
  money than it has cash or short-term cash equivalents and invests the proceeds, the Trust will create financial leverage. The use of
  borrowing for investment purposes increases both investment opportunity and investment risk.

        The Trust may borrow money from banks (including their custodian bank) or from other lenders to the extent permitted under
  applicable law. The 1940 Act requires the Trust maintain asset coverage of at least 300% for all such borrowings and 200% of the sum of
  the amount of preferred shares outstanding. The Trust will not make any borrowing that would cause its outstanding borrowings to
  exceed one-third of the value of its total assets. To reduce its borrowings, the Trust might be required to sell securities at a time when it
  would be disadvantageous to do so. In addition, because interest on money borrowed is the Trust expense that it would not otherwise
  incur, the Trust may have less net investment income during periods when its borrowings are substantial. The interest paid by the Trust
  on borrowings may be more or less than the yield on the securities purchased with borrowed funds, depending on prevailing market
  conditions.

       The Trust currently leverages through borrowings made by HFRO Sub, LLC under the Financing Arrangement with Bank of
  America Merrill Lynch (“BAML”). As of May 30, 2019, HFRO Sub, LLC had drawn $400 million under the Financing Arrangement and
  the Trust’s asset coverage ratio was 320%. On February 2, 2018, HFRO Sub, LLC a wholly-owned subsidiary of the Trust entered into
  Financing Arrangement with BAML. Pursuant to the terms of the Financing Arrangement, and subject to certain customary conditions,
  HFRO Sub, LLC may borrow on a revolving basis a maximum of $500 million. In connection with the Financing Arrangement, HFRO Sub,
  LLC and the Trust have made representations and warranties regarding the loans and underlying collateral and are required to comply
  with various covenants, reporting requirements and other customary requirements. The Facility also limits the recourse of the lender to
  the assets of HFRO Sub, LLC and includes usual and customary events of default for senior secured revolving facilities of this nature.

        There can be no assurance that any leveraging strategy the Trust employs will be successful during any period in which it is
  employed. In addition to any indebtedness incurred by the Trust and HFRO Sub, LLC, the REIT Subsidiary may also utilize leverage,
  including by mortgaging properties held by special purpose vehicles, or by acquiring property with existing debt. Any such borrowings
  will generally be the sole obligation of each respective special purpose vehicle, without any recourse to any other special purpose
  vehicle, the REIT Subsidiary, the Trust or its assets, and the Trust will not treat such non-recourse borrowings as senior securities (as
  defined in the 1940 Act) for purposes of complying with the 1940 Act’s limitations on leverage unless the financial statements of the
  special purpose vehicle, or the subsidiary of the Trust that owns such special purpose vehicle, will be consolidated in accordance with
  Regulation S-X and other accounting rules. If cash flow is insufficient to pay principal and interest on a special purpose vehicle’s
  borrowings, a default could occur, ultimately resulting in foreclosure of any security instrument securing the debt and a complete loss of
  the investment, which could result in losses to the REIT Subsidiary and, therefore, to the Trust. To the extent that any subsidiaries of
  the Trust, including the REIT Subsidiary, directly incur leverage in the form of debt (as opposed to non-recourse borrowings made
  through special purpose vehicles), the amount of such recourse leverage used by the Trust and such subsidiaries, including the REIT
  Subsidiary, will be consolidated and treated as senior securities for purposes of complying with the 1940 Act’s limitations on leverage
  by the Trust.

        Securities Loans. The Trust may seek additional income by making secured loans of its portfolio securities through its custodian,
  Bank of New York Mellon (“BNY Mellon”). Such loans will be in an amount not greater than one-third of the value of the Trust’s total
  assets. BNY Mellon will charge the Trust fees based on a percentage of the securities lending income. The Trust will receive collateral
  consisting of cash (U.S. and foreign currency), securities issued or guaranteed by the U.S. government or its agencies or
  instrumentalities, sovereign debt, convertible bonds, irrevocable bank letters of credit or such other collateral as may be agreed on by
  the parties to a securities lending arrangement, initially with a value of 102% or 105% of the market value of the loaned securities

                                                                            19




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                  012143                133/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 135
                                                 of 18506/09/21 Page 140 of 271 PageID 15061
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

  and thereafter maintained at a value of 100% of the market value of the loaned securities. If the collateral consists of non-cash collateral,
  the borrower will pay the Trust a loan premium fee. If the collateral consists of cash, BNY Mellon will reinvest the cash. Although voting
  rights, or rights to consent, with respect to the loaned securities pass to the borrower, the Trust will recall the loaned securities upon
  reasonable notice in order that the securities may be voted by the Trust if the holders of such securities are asked to vote upon or
  consent to matters materially affecting the investment. The Trust also may call such loans in order to sell the securities involved.

        The risks in lending portfolio securities, as with other extensions of credit, consist of possible delays in recovery of the securities
  or possible loss of rights in the collateral should the borrower fail financially. The Trust also bears the risk that the value of investments
  made with collateral may decline. Although the Trust has the right to call loans at any time on reasonable notice and will do so if holders
  of a loaned security are asked to vote upon or consent to material matters, the Trust bears the risk of delay in the return of the security,
  impairing the Trust’s ability to vote on such matters.

       Securities lending also exposes the Trust to counterparty risk, as the borrower of the Trust’s securities may be unable or unwilling
  to make timely principal, interest, or settlement payments or otherwise honor its obligations. There can be no assurance that a
  counterparty will meet its obligations, especially during unusually adverse market conditions. If the counterparty defaults, the Trust will
  have contractual remedies, but the Trust may be unable to enforce its contractual rights.

       The following table is designed to illustrate the effect on the return to a holder of the Trust’s common shares of leverage in the
  amount of approximately 30% of the Trust’s total assets, assuming hypothetical annual returns of the Trust’s investment portfolio of
  minus 10% to plus 10%. As the table shows, leverage generally increases the return to holders of common shares when portfolio return
  is positive and greater than the cost of leverage and decreases the return when the portfolio return is negative or less than the cost of
  leverage. The figures appearing in the table are hypothetical and actual returns may be greater or less than those appearing in the table.

        Assumed return on portfolio (net of expenses)                                        -10%       -5%         0%       5%      10%
        Corresponding return to common stockholder                                         -15.9%     -8.8%     -1.70%     5.5%     12.6%


                                                          OTHER INVESTMENT POLICIES

       Other Investments. The Trust may invest up to 15% of its net assets in entities that are excluded from registration under the 1940
  Act by virtue of section 3(c)(1) and 3(c)(7) of the 1940 Act (such as private equity funds or hedge funds). This limitation does not apply
  to any collateralized loan obligations, certain of which may rely on Section 3(c)(1) or 3(c)(7) of the 1940 Act.

        Swap Agreements. To help enhance the value of their portfolio or manage their exposure to different types of investments, the
  Trust may enter into credit default swap agreements, interest rate, currency and mortgage swap agreements and may purchase and sell
  interest rate “caps,” “floors” and “collars.”

        In a standard “swap” transaction, two parties agree to exchange the returns (or differentials in rates of return) on different
  currencies, securities, baskets of currencies or securities, indices or other instruments, which returns are calculated with respect to a
  “notional value,” (i.e., the designated reference amount of exposure to the underlying instruments). The Trust intends to enter into
  swaps primarily on a net basis, i.e., the two payment streams are netted out, with the Trust receiving or paying, as the case may be, only
  the net amount of the two payments. If the other party to a swap contract entered into on net basis defaults, the Trust’s risk of loss will
  consist of the net amount of payments that the Trust is contractually entitled to receive. The net amount of the excess, if any, of the
  Trust’s obligations over its entitlements will be maintained in a segregated account by the Trust’s custodian. The Trust will not enter
  into swap agreements unless the claims-paying ability of the other party thereto is considered to be an acceptable credit risk to the
  Trust by the Adviser. If there is a default by the other party to such a transaction, the Trust will have contractual remedies pursuant to
  the agreements related to the transaction. Swap instruments are not exchange-listed securities and may be traded only in the over-the-
  counter market.

        In a typical interest rate swap agreement, one party agrees to make regular payments equal to a floating interest rate on a specified
  amount (the “notional principal amount”) in return for payments equal to a fixed interest rate on the same amount for a specified period.
  If a swap agreement provides for payment in different currencies, the parties may also agree to exchange the notional principal amount.
  Mortgage swap agreements are similar to interest rate swap agreements, except that notional principal amount is tied to a reference pool
  of mortgages. In a cap or floor, one party agrees, usually in return for a fee, to make payments under particular circumstances. For
  example, the purchaser of an interest rate cap has the right to receive payments to the extent a specified interest rate exceeds an agreed
  level; the purchaser of an interest rate floor has the right to receive payments to the extent a specified interest rate falls below an agreed
  level. A collar entitles the purchaser to receive payments to the extent a specified interest rate falls outside an agreed range.
https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                   012144                 134/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 136
                                                 of 18506/09/21 Page 141 of 271 PageID 15062
         Case 3:21-cv-00538-N Document 26-45 Filed

                                                                            20




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm   012145       135/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 137
                                                 of 18506/09/21 Page 142 of 271 PageID 15063
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

       Investments in swaps involve the exchange by the Trust with another party of their respective commitments. Use of swaps
  subjects the Trust to risk of default by the counterparty. If there is a default by the counterparty to such a transaction, there may be
  contractual remedies pursuant to the agreements related to the transaction although contractual remedies may not be sufficient in the
  event the counterparty is insolvent. However, the swap market has grown substantially in recent years with a large number of banks and
  investment banking firms acting both as principals and agents utilizing standardized swap documentation. As a result, the swap market
  has become relatively liquid in comparison with the markets for other similar instruments which are traded in the interbank market. Swap
  agreements are sophisticated financial instruments that typically involve a small investment of cash relative to the magnitude of risks
  assumed. Swaps may involve leverage and can be highly volatile and may have a considerable impact on the Trust’s performance, as the
  potential gain or loss on any swap transaction is not necessarily subject to any fixed limit. Swaps may also be considered illiquid.

       The Trust may enter into credit default swap agreements. The “buyer” in a credit default contract is obligated to pay the “seller” a
  periodic stream of payments over the term of the contract provided that no event of default on an underlying reference obligation has
  occurred. If an event of default occurs, the seller must pay the buyer the “par value” (full notional value) of the reference obligation in
  exchange for the reference obligation. The Trust may be either the buyer or seller in the transaction. If the Trust is a buyer and no event
  of default occurs, the Trust loses its investment and recovers nothing. However, if an event of default occurs, the buyer receives full
  notional value for a reference obligation that may have little or no value. As a seller, the Trust receives income throughout the term of
  the contract, which typically is between six months and three years, provided that there is no default event.

        Credit default swap agreements are subject to greater risk than direct investment in the reference obligation. Like all swap
  agreements, credit default swaps are subject to liquidity, credit and counterparty risks. A buyer in a credit default swap contract will lose
  its investment and recover nothing should no event of default occur. If an event of default were to occur, the value of the reference
  obligation received by the seller, coupled with the periodic payments previously received, may be less than the full notional value it
  pays to the buyer, resulting in a loss of value to the seller. In addition, collateral posting requirements are individually negotiated and
  there is no regulatory requirement that a counterparty post collateral to secure its obligations under a credit default swap. Furthermore,
  there is no requirement that a party be informed in advance when a credit default swap agreement is sold. Accordingly, the Trust may
  have difficulty identifying the party responsible for payment of its claims. The notional value of credit default swaps with respect to a
  particular investment is often larger than the total par value of such investment outstanding and, in event of a default, there may be
  difficulties in making the required deliveries of the reference investments, possibly delaying payments.

       The market for credit default swaps has become more volatile recently as the creditworthiness of certain counterparties has been
  questioned and/or downgraded. If a counterparty’s credit becomes significantly impaired, multiple requests for collateral posting in a
  short period of time could increase the risk that the Trust may not receive adequate collateral. The Trust generally may exit its
  obligations under a credit default swap only by terminating the contract and paying applicable breakage fees, or by entering into an
  offsetting credit default swap position, which may cause the Trust to incur more losses. If the Trust uses credit default swaps to
  leverage its portfolio, it will be exposed to additional risks, including the risk that the Trust’s use of leverage will magnify the effect of
  any losses the Trust incurs since if an event of default occurs the seller must pay the buyer the full notional value of the reference
  obligation.

        When-Issued Securities and Forward Commitments. The Trust may enter into forward commitments for the purchase or sale of
  interests in Senior Loans and other portfolio securities, including on a “when-issued” or “delayed delivery” basis in excess of
  customary settlement periods for the type of security involved. In some cases, a forward commitment may be conditioned upon the
  occurrence of a subsequent event, such as approval and consummation of a merger, corporate reorganization or debt restructuring (i.e.,
  a when, as and if issued security). When such transactions are negotiated, the price is fixed at the time of the commitment, with payment
  and delivery taking place in the future, generally a month or more after the date of the commitment. While the Trust will only enter into a
  forward commitment with the intention of actually acquiring the security, the Trust may sell the security before the settlement date if it is
  deemed advisable. Securities purchased by the Trust under a forward commitment are subject

                                                                            21




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                    012146                 136/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 138
                                                 of 18506/09/21 Page 143 of 271 PageID 15064
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

  to market fluctuation, and no interest (or dividends) accrues to the Trust prior to the settlement date. For forward commitments that are
  cash settled, the Trust will designate or segregate liquid assets in an amount equal to the Trust’s daily marked-to-market value of such
  commitments.

         Purchases of securities on a forward commitment basis may involve more risk than other types of purchases. Securities purchased
  on a forward commitment basis and the securities held in the Trust’s portfolio are subject to changes in value based upon the public’s
  perception of the creditworthiness of the issuer and changes, real or anticipated, in the level of interest rates. Purchasing securities on a
  forward commitment basis can involve the risk that the yields available in the market when the delivery takes place may actually be
  higher or lower than those obtained in the transaction itself. On the settlement date of the forward commitment transaction, the Trust
  will meet its obligations from then available cash flow, sale of securities reserved for payment of the commitment, sale of other securities
  or, although it would not normally expect to do so, from sale of the forward commitment securities themselves (which may have a value
  greater or lesser than the Trust’s payment obligations). The sale of securities to meet such obligations may result in the realization of
  capital gains or losses. Purchasing securities on a forward commitment basis can also involve the risk of default by the other party on its
  obligation, delaying or preventing the Trust from recovering the collateral or completing the transaction.

        Repurchase Agreements. The Trust may enter into repurchase agreements without limitation as part of its investment strategy. A
  repurchase agreement is a purchase of, and a simultaneous commitment to resell, a financial instrument at an agreed-upon price on an
  agreed-upon date. When participating in repurchase agreements, the Trust buys securities from a seller (e.g., a bank or brokerage firm)
  with the agreement that the seller will repurchase the securities at the agreed-upon price at a later date. Repurchase agreements may also
  be viewed as loans made by the Trust that are collateralized by the securities subject to repurchase. Such transactions afford an
  opportunity for the Trust to earn a return on available liquid assets at minimal market risk, although the Trust may be subject to various
  delays and risks of loss if the counterparty is unable to meet its obligation to repurchase. If the counterparty to a repurchase agreement
  defaults on its repurchase obligation pursuant to the repurchase agreement, the Trust may lose money to the extent proceeds from the
  sale of collateral are less than the repurchase price. If the member bank or member firm that is the party to the repurchase agreement
  petitions for bankruptcy or otherwise becomes subject to the Bankruptcy Code, the law regarding the rights of the Trust is unsettled
  and the Trust’s realization upon the collateral may be delayed or limited. The Adviser will evaluate the creditworthiness of the
  repurchase agreement counterparties with whom the Trust does business and will monitor their creditworthiness during the period of
  any repurchase agreement.

       Reverse Repurchase Agreements. The Trust may enter into reverse repurchase agreements with respect to securities held by the
  Trust that could otherwise be sold by the Trust. In a reverse repurchase agreement the Trust sells a security held by the Trust and
  simultaneously obtains the commitment of the purchaser (typically, a commercial bank or a broker or dealer) to sell the security back to
  the Trust at an agreed-upon price on an agreed-upon date. The Trust will maintain cash or liquid securities in an amount sufficient to
  cover its obligations with respect to reverse repurchase agreements. The Trust receives payment for such securities only upon physical
  delivery or evidence of book entry transfer by its custodian. Regulations of the SEC require that, if securities are sold by the Trust under
  a reverse repurchase agreement, the Trust designate or segregate liquid assets in an amount equal to the Trust’s daily marked-to-
  market value of such agreement. Reverse repurchase agreements are considered borrowings of money by the Trust and as such would
  be subject to the restrictions on issuing senior securities described below under “Investment Restrictions.”

        Reverse repurchase agreements could involve certain risks in the event of default or insolvency of the counterparty, including
  possible delays or restrictions upon the Trust’s ability to dispose of the proceeds of the sale received from the counterparty. An
  additional risk is that the market value of securities sold by the Trust under a reverse repurchase agreement could decline below the
  price at which the Trust is obligated to repurchase them.

       Emerging and Developing Markets. The Trust may invest without limitation in emerging market countries. Such investment may
  be denominated in U.S. dollars, non-U.S. currencies or multinational currency units.

                                                                            22




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                 012147                 137/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 139
                                                 of 18506/09/21 Page 144 of 271 PageID 15065
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

         Investing in emerging or developing market countries involves certain risks not typically associated with investing in the United
  States and imposes risks greater than, or in addition to, risks of investing in more developed foreign countries. These risks include, but
  are not limited to, the following: greater risks of nationalization or expropriation of assets or confiscatory taxation; currency devaluations
  and other currency exchange rate fluctuations; greater social, economic, and political uncertainty and instability (including amplified risk
  of war and terrorism); more substantial government involvement in the economy; less government supervision and regulation of the
  securities markets and participants in those markets; controls on foreign investment and limitations on repatriation of invested capital
  and on the Trust’s ability to exchange local currencies for U.S. dollars; unavailability of currency hedging techniques in certain
  emerging and developing market countries; the fact that companies in emerging and developing market countries may be smaller, less
  seasoned, and newly organized companies; the difference in, or lack of, auditing and financial reporting standards, which may result in
  unavailability of material information about issuers; the risk that it may be more difficult to obtain and/or enforce a judgment in a court
  outside the United States; and greater price volatility, substantially less liquidity, and significantly smaller market capitalization of
  securities markets. Also, any change in the leadership or politics of emerging or developing market countries, or the countries that
  exercise a significant influence over those countries, may halt the expansion of or reverse the liberalization of foreign investment policies
  now occurring and adversely affect existing investment opportunities. Furthermore, high rates of inflation and rapid fluctuations in
  inflation rates have had, and may continue to have, negative effects on the economies and securities markets of certain emerging and
  developing market countries.

        Money Market Instruments. The Trust may invest in money market instruments. Money market securities are high-quality, dollar-
  denominated, short-term instruments. They consist of (i) bankers’ acceptances, certificates of deposit, notes and time deposits of
  highly-rated U.S. banks and U.S. branches of foreign banks; (ii) U.S. Treasury obligations and obligations issued or guaranteed by
  agencies and instrumentalities of the U.S. Government; (iii) high-quality commercial paper issued by U.S. foreign corporations; (iv) debt
  obligations with a maturity of one year or less issued by corporations with outstanding high-quality commercial paper ratings; and
  (v) repurchase agreements involving any of the foregoing obligations entered into with highly-rated banks and broker-dealers.

         Convertible Securities. Convertible securities may offer higher income than the common stocks into which they are convertible
  and include fixed-income or zero coupon debt securities, which may be converted or exchanged at a stated or determinable exchange
  ratio into underlying shares of common stock. Prior to their conversion, convertible securities may have characteristics similar to
  both non-convertible debt securities and equity securities. While convertible securities generally offer lower yields than non-
  convertible debt securities of similar quality, their prices may reflect changes in the value of the underlying common stock. Convertible
  securities entail less credit risk than the issuer’s common stock.

       Asset Coverage. To assure that the Trust’s use of futures and related options, as well as when issued and delayed-delivery
  transactions, forward currency contracts and swap transactions, are not used to achieve investment leverage, the Trust will cover such
  transactions, as required under applicable SEC interpretations, either by owning the underlying securities or by earmarking liquid
  securities with its custodian in an amount at all times equal to or exceeding the Trust’s commitment with respect to these instruments or
  contracts.

       Warrants and Rights. Warrants are options to purchase equity securities at a specified price and are valid for a specific time period.
  Rights are similar to warrants, but normally have a short duration and are distributed by the issuer to its shareholders. The Trust may
  purchase warrants and rights, provided that the Trust presently does not intend to invest more than 20% of its net assets at the time of
  purchase in warrants and rights other than those that have been acquired in units or attached to other securities.

        Short-Term Trading. Short-term trading involves the selling of securities held for a short time, ranging from several months to less
  than a day. The object of such short-term trading is to increase the potential for capital appreciation and/or income of the Trust in order
  to take advantage of what the Adviser believes are changes in market, industry or individual company conditions or outlook. Any such
  trading would increase the turnover rate of the Trust and its transaction costs, and could result in higher taxes for shareholders if Trust
  shares are held in a taxable account.

                                                                            23




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                  012148                 138/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 140
                                                 of 18506/09/21 Page 145 of 271 PageID 15066
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

        Short Selling. Short selling (also known as shorting or going short) is a strategy in which the Trust sells a security it does not own
  in anticipation that the market price of that security will decline. When the Trust makes a short sale, it must borrow the security sold
  short from a broker-dealer and deliver it to the buyer upon conclusion of the sale. The Trust will ordinarily have to pay a fee to borrow a
  security and is often obligated to repay the lender of the security any dividend or interest that accrues on the security during the period
  of the loan. If the price of the security sold short increases between the time of the short sale and the time the Trust replaces the
  borrowed security, the Trust will incur a loss.

       The Trust may sell a security short if it owns at least an equal amount of the security sold short or another security convertible or
  exchangeable for an equal amount of the security sold short without payment of further compensation (a short sale “against-the-
  box”). The Trust also may engage in short sales that are not “against-the-box,” and will be subject to additional risks to the extent that it
  engages in short sales that are not “against-the-box.” The Trust’s loss on a short sale could be unlimited in cases where the Trust is
  unable, for whatever reason, to close out its short position.

        Short sales by the Trust that are not made “against-the-box” (that is when the Trust has an offsetting long position in the asset
  that is selling short) involve unlimited loss potential since the market price of securities sold short may continuously increase. When the
  Trust engages in a short sale on a security, it must borrow the security sold short and deliver it to the counterparty. The Trust will
  ordinarily have to pay a fee or premium to borrow particular securities and be obligated to repay the lender of the security any dividends
  or interest that accrue on the security during the period of the loan. The amount of any gain from a short sale will be decreased, and the
  amount of any loss increased, by the amount of the premium, dividends, interest or expenses the Trust pays in connection with the
  short sale. Short selling allows the Trust to profit from declines in market prices to the extent such decline exceeds the transaction costs
  and the costs of borrowing the securities. However, since the borrowed securities must be replaced by purchases at market prices in
  order to close out the short position, any appreciation in the price of the borrowed securities would result in a loss. Purchasing
  securities to close out the short position can itself cause the price of the securities to rise further, thereby exacerbating the loss. The
  Trust may mitigate such losses by replacing the securities sold short before the market price has increased significantly. Under adverse
  market conditions, the Trust might have difficulty purchasing securities to meet its short sale delivery obligations, and might have to
  sell portfolio securities to raise the capital necessary to meet its short sale obligations at a time when fundamental investment
  considerations would not favor such sales. See “Income Tax Considerations” below for special tax considerations associated with
  engaging in short sales.

        Micro Cap Securities. The Trust may invest in companies whose total market capitalization at the time of investment is generally
  between $30 million and $500 million, referred to as micro cap companies. Micro cap companies may not be well-known to the investing
  public, may not have significant institutional ownership and may have cyclical, static or only moderate growth prospects. Micro cap
  companies may have greater risk and volatility than large companies and may lack the management depth of larger, mature issuers.
  Micro cap companies may have relatively small revenues and limited product lines, markets, or financial resources, and their securities
  may trade less frequently and in more limited volume than those of larger, more mature companies. In addition, micro cap companies may
  be developing or marketing new products or services for which markets are not yet established and may never become established. As a
  result, the prices of their securities may fluctuate more than those of larger issuers.


        Securities of Other Investment Companies. Such investments are subject to limitations prescribed by the 1940 Act unless an SEC
  exemption is applicable or as may be permitted by rules under the 1940 Act or SEC staff interpretations thereof. The 1940 Act limitations
  currently provide, in part, that the Trust may not purchase shares of an investment company if (a) such a purchase would cause the
  Trust to own in the aggregate more than 3% of the total outstanding voting stock of the investment company; (b) such a purchase
  would cause the Trust to have more than 5% of its total assets invested in the investment company; or (c) more than 10% of the Trust’s
  total assets would be invested in the aggregate in all investment companies. The Trust may invest in excess of the foregoing limitations
  in an exchange traded fund (“ETF”) that is not part of the same group of investment companies (e.g., an unaffiliated ETF) if the ETF has
  obtained exemptive relief from the SEC and both the ETF and the Trust adhere to the conditions in the exemptive relief.

                                                                            24




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                  012149                139/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 141
                                                 of 18506/09/21 Page 146 of 271 PageID 15067
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

        The Trust may invest in investment companies that are advised by the Adviser or its affiliates, including ETFs, to the extent
  permitted by applicable law and/or pursuant to exemptive relief from the SEC. These investment companies typically incur fees that are
  separate from those fees incurred directly by the Trust. The Trust’s purchase of such investment company securities results in the
  layering of expenses, such that shareholders would indirectly bear a proportionate share of the operating expenses of such investment
  companies, including advisory fees, in addition to paying Trust expenses.

        Privately-Placed Securities. The Trust may invest in securities that are neither listed on a stock exchange nor traded over-the-
  counter, including privately placed securities. Investing in such unlisted securities, including investments in new and early stage
  companies, may involve a high degree of business and financial risk that can result in substantial losses. As a result of the absence of a
  public trading market for these securities, they may be less liquid than publicly traded securities. Although these securities may be
  resold in privately negotiated transactions, the prices realized from these sales could be less than those originally paid by the Trust, or
  less than what may be considered the fair value of such securities. Further, companies whose securities are not publicly traded may not
  be subject to the disclosure and other investor protection requirements that might be applicable if their securities were publicly traded. If
  such securities are required to be registered under the securities laws of one or more jurisdictions before being resold, the Trust may be
  required to bear the expenses of registration.

        Initial Public Offerings (“IPOs”). The Trust may invest in IPOs. An IPO presents the risk that the market value of IPO shares will
  fluctuate considerably due to factors such as the absence of a prior public market, unseasoned trading, the small number of shares
  available for trading and limited information about the issuer. The purchase of IPO shares may involve high transactions costs. IPO
  shares are subject to market risk and liquidity risk. When the Trust’s asset base is small, a significant portion of the Trust’s performance
  could be attributable to investments in IPOs, because such investments would have a magnified impact on the Trust. As the Trust’s
  assets grow, the effect of the Trust’s investments in IPOs on the Trust’s performance probably will decline, which could reduce the
  Trust’s performance. Because of the price volatility of IPO shares, the Trust may choose to hold IPO shares for a very short period of
  time. This may increase the turnover of the Trust and may lead to increased expenses to the Trust, such as commissions and transaction
  costs. By selling IPO shares, the Trust may realize taxable gains it will subsequently distribute to shareholders. In addition, the market
  for IPO shares can be speculative and/or inactive for extended periods of time. There is no assurance that the Trust will be able to obtain
  allocable portions of IPO shares. The limited number of shares available for trading in some IPOs may make it more difficult for the Trust
  to buy or sell significant amounts of shares without an unfavorable impact on prevailing prices. Investors in IPO shares can be affected
  by substantial dilution in the value of their shares, by sales of additional shares and by concentration of control in existing management
  and principal shareholders.

       The Trust’s investments in IPO shares may include the securities of “unseasoned” companies (companies with less than three
  years of continuous operations), which present risks considerably greater than common stocks of more established companies. These
  companies may have limited operating histories and their prospects for profitability may be uncertain. These companies may be
  involved in new and evolving businesses and may be vulnerable to competition and changes in technology, markets and economic
  conditions. They may be more dependent on key managers and third parties and may have limited products.

       Operating Deficits. The expenses of operating the Trust (including the fees payable to the Adviser) may exceed its income,
  thereby requiring that the difference be paid out of the Trust’s capital, reducing the Trust’s investments and potential for profitability.

        Accuracy of Public Information. The Adviser selects investments for the Trust, in part, on the basis of information and data filed
  by issuers with various government regulators or made directly available to the Adviser by the issuers or through sources other than
  the issuers. Although the Adviser evaluates all such information and data and ordinarily seeks independent corroboration when the
  Adviser considers it appropriate and when such corroboration is reasonably available, the Adviser is not in a position to confirm the
  completeness, genuineness or accuracy of such information and data.

        Trading Limitations. For all securities listed on a securities exchange, including options listed on a public exchange, the exchange
  generally has the right to suspend or limit trading under certain circumstances. Such suspensions or limits could render certain
  strategies difficult to complete or continue and subject the Trust to loss.

                                                                            25




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                  012150                 140/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 142
                                                 of 18506/09/21 Page 147 of 271 PageID 15068
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

  Also, such a suspension could render it impossible for the Adviser to liquidate positions and thereby expose the Trust to potential
  losses. Finally, to the extent that advisory personnel of the Adviser acquire material non-public information in the course of service on
  the board of directors or creditor’s committee of a company, the Trust may be prevented from buying or selling securities of that
  company.

        Risks of Interest Only Mortgage-Backed Securities. “Interest only” mortgage-backed securities present a heightened risk of total
  loss of investment.

        Risks of Inverse Floaters. As interest rates rise, inverse floaters produce less current income. A change in prevailing interest rates
  will often result in a greater change in the interest rate paid by an inverse floater. As a result, inverse floaters may have a greater degree
  of volatility than other types of interest-bearing securities of similar credit quality.


                                                              PORTFOLIO TURNOVER

        The Trust’s annual portfolio turnover rate may vary greatly from year to year. Although the Trust cannot accurately predict its
  annual portfolio turnover rate, it is not expected to exceed 100% under normal circumstances. For the six months ended December 31,
  2018, the portfolio turnover rate was 27%. For the fiscal year ended June 30, 2018 the portfolio turnover rate was 177% and for the fiscal
  year ended June 30, 2017 the portfolio turnover rate was 63%. The conversion to a closed-end fund and use of leverage drove an
  increase in portfolio turnover from the prior year. Portfolio turnover rate is not considered a limiting factor in the execution of investment
  decisions for the Trust. There are no limits on the rate of portfolio turnover, and investments may be sold without regard to length of
  time held when the Trust’s investment strategy so dictates. A higher portfolio turnover rate results in correspondingly greater brokerage
  commissions and other transactional expenses that are borne by the Trust. High portfolio turnover may result in the realization of net
  short-term capital gains by the Trust which, when distributed to shareholders, will be taxable as ordinary income. See “Tax Matters.”


                                                          MANAGEMENT OF THE TRUST

  Trustees
         The Board provides broad oversight over the operations and affairs of the Trust and protects the interests of shareholders. The
  Board has overall responsibility to manage and control the business affairs of the Trust, including the complete and exclusive authority
  to establish policies regarding the management, conduct and operation of the Trust’s business. The names and birthdates of the
  Trustees and officers of the Trust, the year each was first elected or appointed to office, their principal business occupations during the
  last five years, the number of funds overseen by each Trustee and other directorships or trusteeships they hold are shown below. The
  business address of the Trust, the Adviser and their Board members and officers is 300 Crescent Court, Suite 700, Dallas, Texas 75201,
  unless otherwise specified below.


  Information About Each Trustee’s Experience, Qualifications, Attributes, or Skills for Board Membership
         The following provides an overview of the considerations that led the Board to conclude that each individual serving as a Trustee
  of the Trust should so serve, as well as each Trustee’s name and certain biographical information as reported by them to the Trust.
  Among the factors the Board considered when concluding that an individual should serve on the Board were the following: (i) the
  individual’s business and professional experience and accomplishments; (ii) the individual’s ability to work effectively with the other
  members of the Board; (iii) the individual’s prior experience, if any, serving on company boards (including public companies and, where
  relevant, other investment companies) and the boards of other complex enterprises and organizations; and (iv) how the individual’s
  skills, experiences and attributes would contribute to an appropriate mix of relevant skills and experience on the Board.

                                                                            26




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                   012151                 141/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 143
                                                 of 18506/09/21 Page 148 of 271 PageID 15069
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

        In respect of each Trustee, the individual’s professional accomplishments and prior experience, including, in some cases, in fields
  related to the operations of the Trust, were a significant factor in the determination that the individual should serve as a Trustee of the
  Trust. Each Trustee’s professional experience and additional considerations that contributed to the Board’s conclusion that an
  individual should serve on the Board are summarized in the table below.
  The “Highland Funds Complex,” as referred to herein consists of: the Trust, each series of Highland Funds I (“HFI”), each series of
  Highland Funds II (“HFII”), Highland Global Allocation Fund (“GAF”), NexPoint Strategic Opportunities Fund (“NHF”), NexPoint
  Event-Driven Fund (“NEDF”), NexPoint Latin American Opportunities Fund (“NLAF”), NexPoint Real Estate Strategies Fund
  (“NRESF”), NexPoint Strategic Income Fund (“NSIF”), NexPoint Energy and Materials Opportunities Fund (“NEMO”), NexPoint
  Discount Strategies Fund (“NDSF”), NexPoint Healthcare Opportunities Fund (“NHOF”, and together with NEDF, NLAF, NRESF, NSIF,
  NEMO, and NDSF, the “Interval Funds”), and NexPoint Capital, Inc. (the “BDC”), a closed-end management investment company that
  has elected to be treated as a business development company under the 1940 Act.
  Nam e , Date of Birth , Position (s)
  with th e Tru st an d Le n gth of
  Tim e S e rve d, Te rm of O ffice 1
  an d Nu m be r of Portfolios in th e                                                                                            Expe rie n ce , Q u alifications,
  High l an d Fu n ds C om pl e x                                                                                                    Attribute s, Skills for
  O ve rse e n by th e Tru ste e s     Prin cipal O ccu pation s(s) Du rin g th e Past Five Ye ars an d O th e r Dire ctorsh ips/     Board Me m be rsh ip
  In de pe n de n t Tru ste e s                          Truste e ships He ld Du ring th e Past Five Ye ars                       Du rin g th e Past Five Ye ars
  Dr. Bob Froehlich                     Retired.                                                                                   Significant experience in
  (4/28/1953)                                                                                                                      the financial industry;
                                        Trustee of ARC Realty Finance Trust, Inc. (from January 2013 to May                        significant managerial and
  Trustee since March 2016;             2016); Director of KC Concessions, Inc. (since January 2013); Trustee of                   executive experience;
  3 year term (expiring at 2020         Realty Capital Income Funds Trust (from January 2014 to December 2016);                    significant experience on
  annual meeting) for the Trust.        Director of American Realty Capital Healthcare Trust II (from January 2013                 other boards of directors,
                                        to June 2016); Director, American Realty Capital Daily Net Asset Value                     including as a member of
  23 funds
                                        Trust, Inc. (from November 2012 to July 2016); Director of American Sports                 several audit committees.
                                        Enterprise, Inc. (since January 2013); Director of Davidson Investment
                                        Advisors (from July 2009 to July 2016); Chairman and owner, Kane County
                                        Cougars Baseball Club (since January 2013); Advisory Board of Directors,
                                        Internet Connectivity Group, Inc. (from January 2014 to April 2016);
                                        Director of AXAR Acquisition Corp. (formerly AR Capital Acquisition
                                        Corp.) (from October 2014 to October 2017); Director of The Midwest
                                        League of Professional Baseball Clubs, Inc.; Director of Kane County
                                        Cougars Foundation, Inc.; Director of Galen Robotics, Inc.; Chairman and
                                        Director of FC Global Realty, Inc. (from May 2017 to June 2018); Chairman
                                        and Director of First Capital Investment Corp. (from March 2017 to March
                                        2018); and Director and Special Advisor to Vault Data, LLC (since February
                                        2018).

  John Honis 2                          President of Rand Advisors, LLC since August 2013; Partner of Highland    Significant experience in
  (6/16/1958)                           Capital Management, L.P. (“HCM”) from February 2007 until his resignation the financial industry;
                                        in November 2014.                                                         significant managerial and
  Trustee since July 2013;                                                                                        executive experience,
  3 year term (expiring at 2021         Manager of Turtle Bay Resort, LLC (August 2011 – December                 including experience as
  annual meeting) for the Trust.        2018); Manager of American Home Patient (November 2011 to February        president, chief executive
                                        2016).                                                                    officer or chief
  23 funds
                                                                                                                  restructuring officer of
                                                                                                                  five telecommunication
                                                                                                                  firms; experience on other
                                                                                                                  boards of directors.

                                                                                 27




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                                  012152                   142/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 144
                                                 of 18506/09/21 Page 149 of 271 PageID 15070
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

  Nam e , Date of Birth , Position (s)
  with th e Tru st an d Le n gth of
  Tim e S e rve d, Te rm of O ffice 1
  an d Nu m be r of Portfolios in th e                                                                                            Expe rie n ce , Q u alifications,
  High l an d Fu n ds C om pl e x                                                                                                    Attribute s, Skills for
  O ve rse e n by th e Tru ste e s     Prin cipal O ccu pation s(s) Du rin g th e Past Five Ye ars an d O th e r Dire ctorsh ips/     Board Me m be rsh ip
  In de pe n de n t Tru ste e                            Truste e ships He ld Du ring th e Past Five Ye ars                       Du rin g th e Past Five Ye ars
  Ethan Powell3                Trustee of Impact Shares Funds I Trust                                                              Significant experience in
  (6/20/1975)                  President and Founder of Impact Shares LLC                                                          the financial industry;
                               since December 2015; Trustee/Director of the Highland Funds Complex                                 significant executive
  Trustee since December 2013;
                               from June 2012 until July 2013 and since December 2013; Chief Product                               experience including past
  Chairman of the Board since
                               Strategist of Highland Capital Management Fund Advisors, L.P.                                       service as an officer of
  December 2013; 3 year term
                               (“HCMFA”) from 2012 until December 2015; Senior Retail Fund Analyst of                              funds in the Highland
  (expiring at 2022 annual
                               HCM from 2007 until December 2015 and HCMFA from its inception until                                Funds Complex;
  meeting) for the Trust.
                               December 2015; President and Principal Executive Officer                                            significant administrative
  23 funds                     of NHF from June 2012 until May 2015; Secretary of NHF from May 2015                                and managerial experience.
                               until December 2015; Executive Vice President and Principal Executive
                               Officer of HFI and HFII from June 2012 until December 2015; and Secretary
                               of HFI and HFII from November 2010 to May 2015.

  Bryan A. Ward                         Senior Advisor, CrossFirst Bank since April 2019; Private Investor, BW   Significant experience on
  (2/4/1955)                            Consulting, LLC since 2014; Senior Manager, Accenture, LLP (a consulting this and/or other boards
                                        firm) from 1991 until retirement in 2014.                                of directors/trustees;
  Trustee since May 2006                                                                                         significant managerial and
  3 year term (expiring at 2022         Director of Equity Metrix, LLC                                           executive experience;
  annual meeting).                                                                                               significant experience as a
  23 funds                                                                                                       management consultant.

  Interested Trustees
  Dustin Norris 4                Head of Distribution and Chief Product Strategist at NexPoint since March                         Significant experience in
  (1/6/1984)                     2019; President of NexPoint Securities, Inc. (formerly, Highland Capital                          the financial industry;
                                 Funds Distributor, Inc.) since April 2018; Head of Distribution at HCMFA                          significant managerial and
  Trustee since February 2018; from November 2017 until March 2019; Secretary of HFRO, GAF, HFI and                                executive experience,
  Executive Vice President since HFII from October 2017 until April 2019; Assistant Secretary of HFRO and                          including experience as an
  April 2019;                    GAF II from August 2017 to October 2017; Chief Product Strategist at                              officer of the Highland
  Nominee for 3 year term        HCMFA from September 2015 to March 2019; Director of Product Strategy                             Funds Complex since
  expiring at 2021 annual        at HCMFA from May 2014 to September 2015; Assistant Secretary of HFI                              2012.
  meeting.                       and HFII from March 2017 to October 2017; Secretary of NHF from
  23 funds                       December 2015 until April 2019; Assistant Treasurer of NexPoint Real
                                 Estate Advisors, L.P. since May 2015; Assistant Treasurer of NexPoint Real
                                 Estate Advisors II, L.P. since June 2016; Assistant Treasurer of HFI and
                                 HFII from November 2012 to March 2017; Assistant Treasurer of NHF from
                                 November 2012 to December 2015; Secretary of the BDC from 2014 until
                                 April 2019; and Secretary of the Interval Funds from March 2016 until April
                                 2019.
                                        None

                                                                                 28




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                                  012153                   143/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 145
                                                 of 18506/09/21 Page 150 of 271 PageID 15071
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

  1     On an annual basis, as a matter of Board policy, the Governance and Compliance Committee reviews each Trustee’s performance
        and determines whether to extend each such Trustee’s service for another year. Effective June 2013, the Board adopted a retirement
        policy wherein the Governance and Compliance Committee shall not recommend the continued service as a Trustee of a Board
        member who is older than 80 years of age at the time the Governance and Compliance Committee reports its findings to the Board.
  2     Since May 1, 2015, Mr. Honis has been treated as an Independent Trustee of the Trust. Prior to that date, Mr. Honis was treated as
        an Interested Trustee because he was a partner of an investment adviser affiliated with the Adviser until his resignation in
        November 2014. As of May 31, 2019, Mr. Honis was entitled to receive aggregate severance and/or deferred compensation
        payments of approximately $390,000 from another affiliate of the Adviser.
        In addition, Mr. Honis serves as a trustee of a trust that owns substantially all of the economic interest in an investment adviser
        affiliated with the Adviser. Mr. Honis indirectly receives an asset-based fee in respect of such interest, which is projected to range
        from $450,000-$550,000 annually. Additionally, an investment adviser controlled by Mr. Honis has entered into a shared services
        arrangement with an affiliate of the Adviser, pursuant to which the affiliate provides back office support in exchange for
        approximately $50,000 per quarter. The affiliated adviser was paid $147,000 and $208,000 in 2017 and 2018, respectively. In light of
        these relationships between Mr. Honis and affiliates of the Adviser, it is possible that the SEC might in the future determine
        Mr. Honis to be an interested person of the Trust.
  3     Prior to December 8, 2017, Mr. Powell was treated as an Interested Trustee of the Trust for all purposes other than compensation
        and the Trust’s code of ethics.
  4     On February 7, 2018, Mr. Norris was appointed as an Interested Trustee of the Trust.
  OFFICERS

  Nam e , Date of Birth , Position (s) h e ld
  with th e Tru st an d Le n gth of Tim e
  S e rve d, Te rm of O ffice                                          Prin cipal O ccu pation s(s) Du rin g th e Past Five Ye ars
  Dustin Norris                        Head of Distribution and Chief Product Strategist at NexPoint since March 2019; President of
  (1/6/1984)                           NexPoint Securities, Inc. since April 2018; Head of Distribution at HCMFA from November 2017
                                       until March 2019; Chief Product Strategist at HCMFA from September 2015 to March 2019; Director
  Executive Vice President since April of Product Strategy at HCMFA from May 2014 to September 2015; Officer of the Highland Funds
  2019; Indefinite Term                Complex  since November 2012.

  Trustee since February 2018

  Frank Waterhouse                              Partner and Chief Financial Officer of HCM; Treasurer of the Highland Funds Complex since May
  (4/14/1971)                                   2015.
  Treasurer since May 2015; Principal
  Financial Officer and Principal
  Accounting Officer since October
  2017; Principal Executive Officer
  since February 2018; Indefinite
  Term

  Clifford Stoops                               Chief Accounting Officer at HCM; Assistant Treasurer of the Highland Funds Complex since
  (11/17/1970)                                  March 2017.
  Assistant Treasurer since March
  2017; Indefinite Term

                                                                             29




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                             012154      144/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 146
                                                 of 18506/09/21 Page 151 of 271 PageID 15072
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

  Nam e , Date of Birth , Position (s) h e ld
  with th e Tru st an d Le n gth of Tim e
  S e rve d, Te rm of O ffice                                          Prin cipal O ccu pation s(s) Du rin g th e Past Five Ye ars
  Jason Post                                    Chief Compliance Officer for HCMFA and NexPoint since September 2015; Chief Compliance
  (1/9/1979)                                    Officer and Anti-Money Laundering Officer of the Highland Funds Complex since September
                                                2015. Prior to his current role at HCMFA and NexPoint, Mr. Post served as Deputy Chief
  Chief Compliance Officer since
                                                Compliance Officer and Director of Compliance for HCM.
  September 2015; Indefinite Term

  Lauren Thedford                               Associate General Counsel at HCM since September 2017; In-House Counsel at HCM from
  (1/7/1989)                                    January 2015 until September 2017; Secretary of the Highland Funds Complex since April 2019.
  Secretary since April 2019;
  Indefinite Term
  1     The address for each officer is c/o Highland Capital Management Fund Advisors, L.P., 300 Crescent Court, Suite 700, Dallas, Texas
        75201.

  Role of the Board of Trustees, Leadership Structure and Risk Oversight
  The Role of the Board of Trustees
        The Board oversees the management and operations of the Trust. Like most registered investment companies, the day-to-day
  management and operation of the Trust is performed by various service providers to the Trust, such as the Adviser, and the distributor,
  administrator, custodian, and transfer agent. The Board has appointed senior employees of certain of these service providers as officers
  of the Trust, with responsibility to monitor and report to the Board on the Trust’s operations. The Board receives regular reports from
  these officers and service providers regarding the Trust’s operations. For example, the Treasurer provides reports as to financial
  reporting matters and investment personnel report on the performance of the Trust. The Board has appointed a Chief Compliance Officer
  who administers the Trust’s compliance program and regularly reports to the Board as to compliance matters. Some of these reports are
  provided as part of formal in-person Board meetings, which are typically held quarterly, in person, and involve the Board’s review of,
  among other items, recent Trust operations. The Board also periodically holds telephonic meetings as part of its review of the Trust’s
  activities. From time to time one or more members of the Board may also meet with management in less formal settings, between
  scheduled Board meetings, to discuss various topics. In all cases, however, the role of the Board and of any individual Trustee is one of
  oversight and not of management of the day-to-day affairs of the Trust and its oversight role does not make the Board a guarantor of
  the Trust’s investments, operations or activities.


  Board Structure and Leadership
       The Board has structured itself in a manner that it believes allows it to perform its oversight function effectively. The Board
  consists of five Trustees, four of whom are Independent Trustees. The Trustees meet periodically throughout the year in person and by
  telephone to oversee the Trust’s activities, review contractual arrangements with service providers for the Trust and review the Trust’s
  performance. The Board conducts much of its work through certain standing Committees, each of whose meetings are chaired by an
  Independent Trustee.

        Audit and Qualified Legal Compliance Committee. The members of the Audit and Qualified Legal Compliance Committee
  (formerly named the Audit Committee) are Dr. Froehlich and Messrs. Powell and Ward, each of whom is independent for purposes of the
  1940 Act. The Audit and Qualified Legal Compliance Committee is responsible for approving the Trust’s independent accountants,
  reviewing with the Trust’s independent accountants the plans and results of the audit engagement and the adequacy of the Trust’s
  internal accounting controls, approving professional services provided by the Trust’s independent accountants. The Audit and
  Qualified Legal Compliance Committee is charged with compliance with Rules 205.2(k) and 205.3(c) of Title 17 of the Code

                                                                             30




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                             012155          145/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 147
                                                 of 18506/09/21 Page 152 of 271 PageID 15073
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

  of Federal Regulations regarding alternative reporting procedures for attorneys representing the Trust who appear and practice before
  the SEC on behalf of the Trust. The Audit and Qualified Legal Compliance Committee is also responsible for reviewing and overseeing
  the valuation of debt and equity securities that are not publicly traded or for which current market values are not readily available
  pursuant to policies and procedures adopted by the Board. The Board and Audit and Qualified Legal Compliance Committee will use the
  services of one or more independent valuation firms to help them determine the fair value of these securities. In addition, each member
  of the Audit and Qualified Legal Compliance Committee meets the current independence and experience requirements of Rule 10A-3
  under the Exchange Act.

       The Audit and Qualified Legal Compliance Committee met six times during the fiscal year ended December 31, 2018. Mr. Ward acts
  as the Chairman of the Audit and Qualified Legal Compliance Committee and as the audit committee financial expert.

        The Governance and Compliance Committee. The Trust’s Governance and Compliance Committee’s function is to oversee and
  make recommendations to the full Board or the Independent Trustees, as applicable, with respect to the governance of the Trust,
  selection and nomination of Trustees, compensation of Trustees, and related matters, as well as to oversee and assist Board oversight
  of the Trust’s compliance with legal and regulatory requirements and to seek to address any potential conflicts of interest between the
  Trust and HCMFA in connection with any potential or existing litigation or other legal proceeding related to securities held by the Trust
  and the Adviser or another client of the Adviser. The Governance and Compliance Committee is also responsible for at least annually
  evaluating each Trustee and determining whether to recommend each Trustee’s continued service in that capacity. The Governance and
  Compliance Committee will consider recommendations for Trustee nominees from shareholders sent to the Secretary of the Trust, 300
  Crescent Court, Suite 700, Dallas, Texas 75201. A nomination submission must include all information relating to the recommended
  nominee that is required to be disclosed in solicitations or proxy statements for the election of Trustees, as well as information sufficient
  to evaluate the recommended nominee’s ability to meet the responsibilities of a Trustee of the Trust. Nomination submissions must be
  accompanied by a written consent of the individual to stand for election if nominated by the Board and to serve if elected by the
  shareholders, and such additional information must be provided regarding the recommended nominee as reasonably requested by the
  Governance and Compliance Committee. The Governance and Compliance Committee is currently comprised of Dr. Froehlich and
  Messrs. Honis, Ward and Powell, each of whom is independent for purposes of the 1940 Act. Mr. Powell serves as the Chairman of the
  Governance and Compliance Committee. Prior to the February 28, 2019-March 1, 2019 Board Meeting, the Governance and Compliance
  Committee was divided into the Governance Committee and the Compliance Committee, each of which met three times during the fiscal
  year ended December 31, 2018.

        The Distribution and Alternatives Oversight Committee. The members of the Distribution and Alternatives Oversight Committee
  are Dr. Froehlich, Messrs. Honis, Norris, Ward, and Powell. The Distribution and Alternatives Oversight Committee is responsible for
  reviewing arrangements with financial intermediaries who provide service to the Trust, including Trust payments to financial
  intermediaries, and for overseeing any funds that, in the Board’s determination, employ alternative investment strategies.

       Dr. Froehlich serves as Chairman of the Distribution and Alternatives Oversight Committee. Prior to the February 28, 2019-March 1,
  2019 Board Meeting, the Distribution and Alternatives Oversight Committee was divided into the Distribution Oversight Committee and
  the Alternatives Oversight Committee, each of which met two times during the fiscal year ended December 31, 2018.

       The Trust is led by Ethan Powell, who has served as the Chairman of the Board since December 2013. Under certain 1940 Act
  governance guidelines that apply to the Trust, the Independent Trustees will meet in executive session, at least quarterly. Under the
  Trust’s governing documents, the Chairman of the Board is responsible for (a) presiding at board meetings, (b) calling special meetings
  on an as-needed basis, (c) execution and administration of Trust policies including (i) setting the agendas for board meetings and (ii)
  providing information to board members in advance of each board meeting and between board meetings. The Trust believes that the
  Chairman, and, as an entity, the full Board, provide effective leadership that is in the best interests of the Trust and each shareholder.

        The Board periodically reviews its leadership structure, including the role of the Chairman. The Board also completes an annual
  self-assessment during which it reviews its leadership and Committee structure and considers whether its structure remains appropriate
  in light of the Trust’s current operations. The Board believes that its leadership structure, including the current percentage of the Board
  who are Independent Trustees, is appropriate

                                                                            31




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                  012156                146/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 148
                                                 of 18506/09/21 Page 153 of 271 PageID 15074
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

  given its specific characteristics. These characteristics include: (i) the extent to which the work of the Board is conducted through the
  standing committees; (ii) the extent to which the Independent Trustees meet as needed, together with their independent legal counsel, in
  the absence of members of management and members of the Board who are “interested persons” of the Trust; and (iii) Mr. Powell’s and
  Mr. Honis’ previous positions with affiliates of the Adviser enhance the Board’s understanding of the operations of the Adviser.


  Board Oversight of Risk Management
       The Board’s role is one of oversight, rather than active management. This oversight extends to the Trust’s risk management
  processes. These processes are embedded in the responsibilities of officers of, and service providers to, the Trust. For example, the
  Adviser and other service providers to the Trust are primarily responsible for the management of the Trust’s investment risks. The
  Board has not established a formal risk oversight committee; however, much of the regular work of the Board and its standing
  Committees addresses aspects of risk oversight. For example, the Trustees seek to understand the key risks facing the Trust, including
  those involving conflicts of interest; how management identifies and monitors these risks on an ongoing basis; how management
  develops and implements controls to mitigate these risks; and how management tests the effectiveness of those controls.

        In the course of providing that oversight, the Board receives a wide range of reports on the Trust’s activities from the Adviser and
  other service providers, including reports regarding the Trust’s investment portfolio, the compliance of the Trust with applicable laws,
  and the Trust’s financial accounting and reporting. The Board also meets periodically with the Trust’s Chief Compliance Officer to
  receive reports regarding the compliance of the Trust with the federal securities laws and the Trust’s internal compliance policies and
  procedures, and meets with the Trust’s Chief Compliance Officer periodically, including at least annually, to review the Chief Compliance
  Officer’s annual report, including the Chief Compliance Officer’s risk-based analysis for the Trust. The Board’s Audit Committee also
  meets regularly with the Treasurer and Trust’s independent registered public accounting firm to discuss, among other things, the
  internal control structure of the Trust’s financial reporting function. The Board also meets periodically with the portfolio managers of the
  Trust to receive reports regarding the management of the Trust, including its investment risks.


  Compensation of Trustees
       The officers of the Trust and those of its Trustees who are “interested persons” (as defined in the 1940 Act) of the Trust receive
  no direct remuneration from the Trust. The following table sets forth the aggregate compensation paid to each of the Trustees who is
  not an “interested person” (as defined in the 1940 Act) of the Trust (the “Independent Trustees”) by the Trust and the total
  compensation paid to each of the Trustees by the Highland Funds Complex for the fiscal year ended December 31, 2018.

                                                                            32




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                 012157                147/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 149
                                                 of 18506/09/21 Page 154 of 271 PageID 15075
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

                                                                                Pe nsion or                                             Aggre gate
                                                                                Re tire m e n t                                       C om pe n sation
                                                       Aggre gate          Be n e fits Accru e d as        Estim ate d An n u al         from th e
                                                     C om pe n sation       Part of th e Fu n d’s            Be n e fits Upon         High land Funds
        Nam e of Tru ste e                           From th e Tru st              Expe n se                  Re tire m e n t            C om ple x
        Independent Trustees
        Timothy K. Hui1                              $        21,454       $                     0         $                  0       $         150,000
        Bryan A. Ward2                               $        24,254       $                     0         $                  0       $         160,000
        Dr. Bob Froehlich                            $        21,454       $                     0         $                  0       $         150,000
        John Honis 3                                 $        21,454       $                     0         $                  0       $         150,000
        Ethan Powell2, 4                             $        24,254       $                     0         $                  0       $         160,000
        Interested Trustee
        Dustin Norris 5                                         N/A                          N/A                          N/A                     N/A
  1     Effective March 31, 2019, Mr. Hui resigned as an Independent Trustee of the Trust. Mr. Hui’s resignation was related to a reduction
        in the size of the Board to five members. There were no material conflicts, disagreements or other issues between Mr. Hui, the
        Board of Trustees or HCMFA.
  2     Effective December 31, 2018, the Board approved an aggregate compensation increase of $10,000 payable to each of the Chairman
        of the Audit Committee and the Chairman of the Board.
  3     Effective May 1, 2015, Mr. Honis is treated as an Independent Trustee of the Trust.
  4     Prior to December 8, 2017, Mr. Powell was treated as an Interested Trustee of the Trust for all purposes other than compensation
        and the Trust’s code of ethics.
  5     On February 7, 2018, Mr. Norris was appointed as an Interested Trustee of the Trust.

  Each Independent Trustee receives an annual retainer of $150,000 payable in quarterly installments and allocated among each portfolio
  in the Highland Funds Complex.

  Share Ownership
  Set forth in the table below is the dollar range of shares of the Trust and the aggregate dollar range of shares beneficially owned by each
  Trustee of the Trust as of March 31, 2019.

                                                                                                      Aggre gate Dollar Ran ge of Equ ity
                                                                                                          S e cu ritie s 1 O wn e d in All
                                                                                                            Re giste re d In ve stm e n t
                                                          Dollar Range of Share s of th e             C om pan ie s O ve rse e n by Tru ste e
                    Nam e of Tru ste e                               Tru st 1                         in th e High land Funds C om ple x
                   Independent Trustees
                   Ethan Powell2                       $10,001-$50,000                     Over $100,000
                   John Honis 3                        None                                None
                   Dr. Bob Froehlich                   $10,001-$50,000                     Over $100,000
                   Bryan A. Ward                       None                                Over $100,000
                   Interested Trustee
                   Dustin Norris 4                     $1-$10,000                          Over $100,000
  1     Based on market value as of March 31, 2019.
  2     Prior to December 8, 2017, Mr. Powell was treated as an Interested Trustee of the Trust for all purposes other than compensation
        and the Trust’s code of ethics.
  3     Effective May 1, 2015, Mr. Honis is treated as an Independent Trustee of the Trust.
  4     On February 7, 2018, Mr. Norris was appointed as an Interested Trustee of the Trust.

                                                                            33




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                                 012158                 148/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 150
                                                 of 18506/09/21 Page 155 of 271 PageID 15076
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

  Proxy Voting Policies and Procedures
       The Board has delegated the voting of proxies for Trust securities to the Adviser pursuant to the Adviser’s proxy voting policies
  and procedures. Under these policies and procedures, the Adviser will vote proxies related to Trust securities in the best interests of the
  Trust and its shareholders. A copy of the Adviser’s proxy voting policies and procedures is attached as Appendix B to this Statement of
  Additional Information. The Trust’s proxy voting record for the most recent 12- month period ended June 30, 2018 is available (i) without
  charge, upon request, by calling 1-866-351-4440 and (ii) on the SEC’s web site (http://www.sec.gov).


  Codes of Ethics

        The Trust and the Adviser have adopted codes of ethics under Rule 17j-1 of the 1940 Act. These codes permit personnel subject
  to the codes to invest in securities, including securities that may be purchased or held by the Trust. These codes can be reviewed and
  copied at the SEC’s Public Reference Room in Washington, D.C. Information on the operation of the Public Reference Room may be
  obtained by calling the SEC at 1-202-551-8090. The codes of ethics are available on the EDGAR Database on the SEC’s web site
  (http://www.sec.gov), and copies of these codes may be obtained, after paying a duplicating fee, by electronic request at the following
  e-mail address: publicinfo@sec.gov, or by writing the SEC’s Public Reference Section, Washington, D.C. 20549-0102.


  Investment Adviser
        Highland Capital Management Fund Advisors, L.P. serves as the Trust’s investment adviser pursuant to the Investment Advisory
  Agreement with the Trust. HCMFA is controlled by James Dondero and Mark Okada, by virtue of their respective share ownership, and
  its general partner, Strand Advisors XVI, Inc., of which Mr. Dondero is the sole stockholder.

        Under the Investment Advisory Agreement, HCMFA receives a monthly fee, computed and accrued daily, at the annual rate of
  0.65% of the Trust’s Average Daily Managed Assets for the first $1 billion, 0.60% of the Trust’s Average Daily Managed Assets for the
  next $1 billion and 0.55% of the Trust’s Average Daily Managed Assets over $2 billion.

        The table below sets forth the advisory fees paid by the Trust, as well as any fee waivers and/or expense reimbursements, for the
  past three fiscal years:
                                                                  S i x Mon th s En de d   Fiscal Ye ar En de d   Fiscal Ye ar En de d
                                                                  De ce m be r 31, 2018      Ju n e 30, 2018        Ju n e 30, 2017
             Gross Advisory Fee                               $        4,956,766   $       7,490,859       $       4,897,925
             Fee Waiver                                       $                 0  $               0       $        (169,993)1
             Net Advisory Fee                                 $        4,956,766   $       7,490,859       $       4,727,932
  1     HCMFA had contractually agreed to limit the total annual fund operating expenses of the Trust to 0.95% of average daily net
        assets attributable to any class of the Trust through October 31, 2016.


  Administrator/Sub-Administrator
        HCMFA provides administration services to the Trust for a monthly administration fee, computed and accrued daily, at an annual
  rate of 0.20% of the Trust’s Average Daily Managed Assets. In such capacity, HCMFA generally assists the Trust in all aspects of its
  administration and operations. As of October 1, 2018, under a separate sub-administration agreement, HCFMA has delegated certain
  administrative functions to SEI Investments Global Funds Services (“SEI”), One Freedom Valley Drive, Oaks, Pennsylvania 19456, and
  pays SEI a portion of the fee it receives from the Trust. Under the Sub-Administration Agreement, SEI has agreed to provide fund
  accounting services; asset data services; fund administration and reporting services; and regulatory administration services, including
  preparation and filing of various reports with the appropriate regulatory agencies and the SEC for the Trust. Prior to October 1, 2018,
  under a separate sub-administration agreement, HCFMA had delegated certain administrative functions to State Street, One Lincoln
  Street, Boston, Massachusetts 02111, and paid State Street a portion of the fee it receives from the Trust. Under the State Street sub-
  administration agreement, State Street had agreed to provide corporate secretarial services; prepare and file various reports with the
  appropriate regulatory agencies; assist in preparing various materials required by the SEC; and prepare various materials required by
  any state securities commission having jurisdiction over the Trust.

                                                                            34




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                    012159             149/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 151
                                                 of 18506/09/21 Page 156 of 271 PageID 15077
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

        The table below sets forth the administration fees paid by the Trust, as well as any fee waiver or reimbursement, for the past three
  fiscal years.
                                                                       S i x Mon th s En de d      Fiscal Ye ar En de d   Fiscal Ye ar En de d
                                                                       De ce m be r 31, 2018         Ju n e 30, 2018        Ju n e 30, 2017
              Gross Administration Fee                                 $            1,585,927      $         2,330,569    $        1,507,054
              Fee Waiver/Reimbursement                                 $                    0      $                 0    $                0
              Net Administration Fee                                   $            1,585,927      $         2,330,569    $        1,507,054

                                            INFORMATION REGARDING PORTFOLIO MANAGERS

        The following table identifies: (i) the portfolio managers identified in the Prospectus who are primarily responsible for the day-to-
  day management of the Trust, (ii) the number of registered investment companies, other than the Trust, managed by each portfolio
  manager on a day-to-day basis and the corresponding total assets managed in such investment companies, (iii) the number of other
  pooled investment vehicles managed by each portfolio manager on a day-to-day basis and the corresponding total assets managed in
  such pooled investment vehicles, (iv) the number of other accounts managed by each portfolio manager on a day-to-day basis and the
  corresponding total assets managed in such other accounts, and (v) for each of the foregoing categories, the number of accounts and
  total assets in the accounts whose fees are based on performance, if any. All information is provided as of March 31, 2019.

  As of March 31, 2019, Mark Okada managed the following client accounts:
                                                                                                Nu m be r of Accou n ts    Total Asse ts S u bje ct to
                                                    Nu m be r of                                Man age d S u bje ct to     Pe rform an ce -Base d
                                                    Accou n ts             Total Asse ts        Pe rform an ce -Base d          Advisory Fe e
        Type of Accou n t                           Man age d               (m illions)             Advisory Fe e                 (m illions)
        Registered Investment
          Companies:                                           1           $    385.39                               0     $                        0
        Other Pooled Investment
          Vehicles:                                            0           $           0                             0     $                        0
        Other Accounts:                                        0           $           0                             0     $                        0

  As of March 31, 2019, Jon Poglitsch managed the following client accounts:
                                                                                                Nu m be r of Accou n ts    Total Asse ts S u bje ct to
                                                      Nu m be r of                              Man age d S u bje ct to     Pe rform an ce -Base d
                                                      Accou n ts           Total Asse ts        Pe rform an ce -Base d          Advisory Fe e
        Type of Accou n t                             Man age d             (m illions)             Advisory Fe e                 (m illions)
        Registered Investment Companies:                           3       $     455.04                               0    $                       0
        Other Pooled Investment Vehicles:                          2       $     116.64                               2    $                  116.64
        Other Accounts:                                            1       $     416.06                               0    $                       0

                                                                               35




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                             012160                    150/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 152
                                                 of 18506/09/21 Page 157 of 271 PageID 15078
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

  As of March 31, 2019, Jim Dondero managed the following client accounts:
                                                                                         Nu m be r of Accou n ts   Total Asse ts S u bje ct to
                                                       Nu m be r of                      Man age d S u bje ct to    Pe rform an ce -Base d
                                                       Accou n ts        Total Asse ts   Pe rform an ce -Base d         Advisory Fe e
        Type of Accou n t                              Man age d          (m illions)        Advisory Fe e                (m illions)
        Registered Investment Companies:                        11       $ 1,565.60                           1    $                  100.46
        Other Pooled Investment Vehicles:                        2       $   707.64                           2    $                  707.42
        Other Accounts:                                          0       $        0                           0    $                       0

  Compensation Structure – HCMFA
        HCMFA’s financial arrangements with its portfolio managers, its competitive compensation and its career path emphasis at all
  levels reflect the value senior management places on key resources. Compensation may include a variety of components and may vary
  from year to year based on a number of factors, including the pre-tax relative performance of a portfolio manager’s underlying account,
  the pre-tax combined performance of the portfolio manager’s underlying accounts, and the pre-tax relative performance of the portfolio
  manager’s underlying accounts measured against other employees. Portfolio managers are compensated generally based on their
  investment performance. The portfolio managers and other investment professionals are ranked based on the alpha generated by their
  portfolio versus their target index benchmark. Their investment performance is evaluated both versus a target index benchmark return
  and also compared to the returns of their peers at HCMFA and its affiliates. Other attributes which may be considered in the evaluation
  process are communication, teamwork, attitude and leadership.
        The Trust’s target index is the S&P LSTA Leveraged Loan Index.
        HCMFA is owned by Highland Capital Management Services, Inc., a Delaware corporation (“HCM Services”) and its general
  partner, Strand Advisors XVI, Inc., of which Mr. James Dondero is the sole stockholder. HCM Services is controlled by Mr. Dondero and
  Mr. Mark Okada by virtue of their respective share ownership. Mr. Okada does not receive compensation based upon investment
  performance of the Trust for which he serves as portfolio manager and instead shares in the profits of HCMFA.

        The principal components of compensation include a base salary, a discretionary bonus and various retirement benefits.
        Base compensation. Generally, portfolio managers receive base compensation based on their seniority and/or their position with
  HCMFA, which may include the amount of assets supervised and other management roles within HCMFA. Base compensation is
  determined by taking into account current industry norms and market data to ensure that HCMFA pays a competitive base
  compensation.
        Discretionary compensation. In addition to base compensation, portfolio managers may receive discretionary compensation,
  which can be a substantial portion of total compensation. Discretionary compensation can include a discretionary cash bonus paid to
  recognize specific business contributions and to ensure that the total level of compensation is competitive with the market, as well as
  participation in incentive plans, including one or more of the following:

        Because each person’s compensation is based on his or her individual performance, HCMFA does not have a typical percentage
  split among base salary, bonus and other compensation. Senior portfolio managers who perform additional management functions may
  receive additional compensation in these other capacities. Compensation is structured such that key professionals benefit from
  remaining with HCMFA.
        For information about the Trust’s conflicts of interest policy, please see “Risk Factors—Potential Conflicts of Interest” in the
  Prospectus.

                                                                            36




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                     012161                    151/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 153
                                                 of 18506/09/21 Page 158 of 271 PageID 15079
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

  Ownership of Securities
       The following table sets forth the dollar range of equity securities of the Trust beneficially owned by each portfolio manager. This
  information is provided as of the fiscal year ended March 31, 2019.
                                                                                              Dollar Ran ge of Equ ity
                                                                                        S e cu ritie s Be n e ficially O wn e d
                                                                                              by Portfolio Man age r1
                         Mark Okada                                                          $500,001 - $1,000,000
                         Jon Poglitsch                                                         $10,001 - $50,000
                         Jim Dondero                                                           Over $1,000,000
  1     Mr. Poglitsch’s beneficial ownership of these shares includes the value of deferred compensation payments that are determined as
        if the amount had been invested, as of the date awarded, in shares of the Trust.

                                               PORTFOLIO TRANSACTIONS AND BROKERAGE

  Selection of Broker-Dealers; Order Placement
        Subject to the overall review of the Board, the Adviser is responsible for decisions to buy and sell securities and other portfolio
  holdings of the Trust, for selecting the broker or dealer to be used, and for negotiating any commission rates paid. In underwritten
  offerings, securities usually are purchased at a fixed price that includes an amount of compensation to the underwriter, generally referred
  to as the underwriter’s concession or discount. On occasion, certain money market instruments may be purchased directly from an
  issuer, in which case no commissions or discounts are paid.

        The Adviser and its affiliates manage other accounts, including private funds and individual accounts that invest in senior loans
  and Trust investments. Although investment decisions for the Trust are made independently from those of such other accounts,
  investments of the type the Trust may make also may be made on behalf of such other accounts. When the Trust and one or more other
  accounts is prepared to invest in, or desires to dispose of, the same investment, available investments or opportunities for each are
  allocated in a manner believed by the Adviser to be equitable over time. The Adviser may (but is not obligated to) aggregate orders,
  which may include orders for accounts in which the Adviser or its affiliates have an interest, to purchase and sell securities to obtain
  favorable execution or lower brokerage commissions, to the extent permitted by applicable laws and regulations. Although the Adviser
  believes that, over time, the potential benefits of participating in volume transactions and negotiating lower transaction costs should
  benefit all participating accounts, in some cases these activities may adversely affect the price paid or received or the size of the
  position obtained by or disposed of for the Trust. Where trades are aggregated, the investments or proceeds, as well as the expenses
  incurred, will be allocated by the Adviser in a manner designed to be equitable and consistent with the Adviser’s fiduciary duty to the
  Trust and its other clients (including its duty to seek to obtain best execution of client trades).

  Commission Rates; Brokerage and Research Services
         In placing orders for the Trust’s portfolio, the Adviser is required to give primary consideration to obtaining the most favorable
  price and efficient execution. This means that the Adviser will seek to execute each transaction at a price and commission, if any, which
  provides the most favorable total cost or proceeds reasonably attainable in the circumstances. In seeking the most favorable price and
  execution, the Adviser, having in mind the Trust’s best interests, will consider all factors it deems relevant, including, by way of
  illustration: price; the size, type and difficulty of the transaction; the nature of the market for the security; the amount of the
  commission; the timing of the transaction taking into account market prices and trends; operational capabilities; the reputation,
  experience and financial stability of the broker-dealer involved; and the quality of service rendered by the broker-dealer in other

                                                                            37




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                       012162         152/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 154
                                                 of 18506/09/21 Page 159 of 271 PageID 15080
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

  transactions. Though the Adviser generally seeks reasonably competitive commissions or spreads, the Trust will not necessarily be
  paying the lowest commission or spread available. The Adviser may place portfolio transactions, to the extent permitted by law, with
  brokerage firms participating in a distribution of the Trust’s shares if it reasonably believes that the quality of execution and the
  commission are comparable to that available from other qualified firms.

         The Adviser seeks to obtain “best execution” considering the execution price and overall commission costs paid and other factors.
  The Adviser routes its orders to various broker-dealers for execution at its discretion. Factors involved in selecting brokerage firms
  include the size, type and difficulty of the transaction, the nature of the market for the security, the reputation, experience and financial
  stability of the broker-dealer involved, the quality of service, the quality of research and investment information provided and the firm’s
  risk in positioning a block of securities. Within the framework of the policy of obtaining the most favorable price and efficient execution,
  the Adviser does consider “brokerage and research services” (as defined in the Securities Exchange Act of 1934, as amended) provided
  by brokers who effect portfolio transactions with the Adviser or the Trust. “Brokerage and research services” are services that
  brokerage houses customarily provide to institutional investors and include statistical and economic data and research reports on
  particular issuers and industries.


  Affiliated Brokers; Regular Broker-Dealers

       The Adviser is currently affiliated with NexBank Securities, Inc. (“NexBank”), a Financial Industry Regulatory Authority
  (“FINRA”) member broker-dealer that is indirectly controlled by the principals of the Adviser. Absent an exemption from the SEC or
  other regulatory relief, the Trust is generally precluded from effecting certain principal transactions with affiliated brokers. The Trust
  may utilize affiliated brokers for agency transactions subject to compliance with policies and procedures adopted pursuant to Rule 17e-1
  under the 1940 Act. These policies and procedures are designed to provide that commissions, fees or other remuneration received by
  any affiliated broker or its affiliates for agency transactions are reasonable and fair compared to the remuneration received by other
  brokers in comparable transactions.

       During the six months ended December 31, 2018, and the fiscal years ended June 30, 2018, and June 30, 2017, the Trust paid
  brokerage commissions of $42,520, $103,395, and $3,700, respectively, of which $0 was paid to NexBank.

        There were no payments made to other brokers by the Trust during the fiscal year ended December 31, 2018 that were directed at
  least partially on the basis of research services they provided.

        During the fiscal year ended December 31, 2018, the Trust did not acquire any securities of its regular brokers or dealers. At that
  date, the Trust did not hold any securities of its regular brokers or dealers. For these purposes, regular brokers or dealers are (a) the
  brokers or dealers that received the greatest dollar amount of brokerage commissions by virtue of direct or indirect participation in the
  Trust’s portfolio transactions during the Trust’s most recent fiscal year, (b) the brokers or dealers that engaged as principal in the largest
  dollar amount of portfolio transactions of the Trust during the Trust’s most recent fiscal year, or (c) the brokers or dealers that sold the
  largest dollar amount of securities of the Trust during the Trust’s most recent fiscal year.


  Expedited Settlement Agreement
       The Trust has entered into an Expedited Settlement Agreement with two major dealers in the floating rate loan market, pursuant to
  which the Trust has the right to designate certain loans it sells to the dealer to settle on or prior to three days from the trade date in
  exchange for a quarterly fee (the “Agreements”).
        These Agreements are is designed to reduce settlement times from the standard seven days to three days for eligible loans. While
  the Agreements are intended to provide the Trust with additional liquidity with respect to such loans, and may not represent the
  exclusive method of expedited settlement of such loans, no assurance can be given that the Agreements or other methods for expediting
  settlements will provide the Trust with sufficient liquidity in the event of abnormally large redemptions.

                                                                            38




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                  012163                 153/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 155
                                                 of 18506/09/21 Page 160 of 271 PageID 15081
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

                                       CONTROL PERSONS AND PRINCIPAL HOLDERS OF SECURITIES

        A principal shareholder is any person who owns (either of record or beneficially) 5% or more of the outstanding shares of a fund.
  A control person is one who owns, either directly or indirectly more than 25% of the voting securities of a company or acknowledges
  the existence of control. A control person may be able to determine the outcome of a matter put to a shareholder vote. As of as of May
  31, 2019, there were no owners of preferred shares of the Trust.

        As of May 31, 2019, the Trustees and officers beneficially owned less than 1% of the Trust’s outstanding shares of common stock.

       As of May 31, 2019, the Trust was not aware of any entities or persons to own of record or beneficially 25% or more of the
  outstanding shares of the Trust’s common stock.

       As of May 31, 2019, the only persons known by the Trust to own of record or beneficially 5% or more of any class of the
  outstanding shares of the Trust were as follows:
                                                                                           Am ou n t an d Natu re of
              Nam e an d Addre ss of                                                             Be n e ficial          Pe rce n tage
              Be n e ficial O wn e r of C om m on S h are s                                    O wne rship*              of C lass
           Morgan Stanley Smith Barney LLC                                                   13,759,082 shares            19.44%
           P.O. Box 703
           New York, NY 10014
           National Financial Services LLC                                                    9,318,546 shares            13.16%
           For Exclusive Benefit of Our Customers
           499 Washington Boulevard
           Attn: Mutual Fund Dept., 4th Floor
           Jersey City, NJ 07310
           Wells Fargo Clearing Services LLC                                                  7,454,363 shares            10.53%
           P.O. Box 5268
           Sioux Falls, SD 57117
           Pershing LLC                                                                       5,043,870 shares             7.13%
           1 Pershing Plaza, 7th Floor
           Jersey City, NJ 07399
  * Each owner owned shares as a nominee


                                                          REPURCHASE OF COMMON SHARES

        The Trust is a closed-end management investment company and as such its shareholders will not have the right to cause the Trust
  to redeem their shares. Instead, the Trust’s common shares will trade in the open market at a price that will be a function of several
  factors, including dividend levels (which are in turn affected by performance and expenses), net asset value, call protection, dividend
  stability, relative demand for and supply of such shares in the market, general market and economic conditions and other factors.
  Because shares of a closed-end investment company may frequently trade at prices lower than net asset value, the Board may consider
  action that might be taken to reduce or eliminate any material discount from net asset value in respect of common shares, which may
  include the repurchase of such shares in the open market or in private transactions, the making of a tender offer for such shares, or the
  conversion of the Trust to an open-end investment company. The Board may decide not to take any of these actions. In addition, there
  can be no assurance that share repurchases or tender offers, if undertaken, will reduce market discount.

       Notwithstanding the foregoing, at any time when there are outstanding borrowings, the Trust may not purchase, redeem or
  otherwise acquire any of its common shares unless (i) all accrued preferred shares dividends have been paid and (ii) at the time of such
  purchase, redemption or acquisition, the net asset value of the Trust’s portfolio (determined after deducting the acquisition price of the
  common shares) is at least 200% of the liquidation value of the outstanding borrowings. Any service fees incurred in connection with
  any tender offer made by the Trust will be borne by the Trust and will not reduce the stated consideration to be paid to tendering
  shareholders.

                                                                            39




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                     012164           154/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 156
                                                 of 18506/09/21 Page 161 of 271 PageID 15082
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

       Subject to its investment restrictions, the Trust may borrow to finance the repurchase of shares or to make a tender offer. Interest
  on any borrowings to finance share repurchase transactions or the accumulation of cash by the Trust in anticipation of share
  repurchases or tenders will reduce the Trust’s net income. Any share repurchase, tender offer or borrowing that might be approved by
  the Board would have to comply with the Securities Exchange Act of 1934, as amended, the 1940 Act and the rules and regulations
  thereunder.

        Although the decision to take action in response to a discount from net asset value will be made by the Board at the time it
  considers such issue, it is the Board’s present policy, which may be changed by the Board, not to authorize repurchases of common
  shares or a tender offer for such shares if: (1) such transactions, if consummated, would (a) result in the delisting of the common shares
  from the New York Stock Exchange, or (b) impair the Trust’s eligibility for treatment as a RIC under the Code (which could cause the
  Trust’s income to be taxed at the corporate level in addition to the taxation of shareholders who receive dividends from the Trust), or as
  a registered closed-end investment company under the 1940 Act; (2) the Trust would not be able to liquidate portfolio securities in an
  orderly manner and consistent with the Trust’s investment objectives and policies in order to repurchase shares; or (3) there is, in the
  Board’s judgment, any (a) material legal action or proceeding instituted or threatened challenging such transactions or otherwise
  materially adversely affecting the Trust, (b) general suspension of or limitation on prices for trading securities on the New York Stock
  Exchange, (c) declaration of a banking moratorium by federal or state authorities or any suspension of payment by U.S. or New York
  banks, (d) material limitation affecting the Trust or the issuers of its portfolio securities by federal or state authorities on the extension of
  credit by lending institutions or on the exchange of foreign currency, (e) commencement of war, armed hostilities or other international or
  national calamity directly or indirectly involving the United States or (f) other event or condition which would have a material adverse
  effect (including any adverse tax effect) on the Trust or its shareholders if shares were repurchased. The Board may in the future modify
  these conditions in light of experience.

         The repurchase by the Trust of its shares at prices below net asset value will result in an increase in the net asset value of those
  shares that remain outstanding. However, there can be no assurance that share repurchases or tender offers at or below net asset value
  will result in the Trust’s shares trading at a price equal to their net asset value. Nevertheless, the fact that the Trust’s shares may be the
  subject of repurchase or tender offers from time to time, or that the Trust may be converted to an open-end investment company, may
  reduce any spread between market price and net asset value that might otherwise exist.

       Before deciding whether to take any action if the common shares trade below net asset value, the Board would likely consider all
  relevant factors, including the extent and duration of the discount, the liquidity of the Trust’s portfolio, the impact of any action that
  might be taken on the Trust or its shareholders and market considerations. Based on these considerations, even if the Trust’s shares
  should trade at a discount, the Board may determine that, in the interest of the Trust and its shareholders, no action should be taken.

        If the Board determines to repurchase common shares in a private transaction or to make a tender offer for the common shares, the
  terms of any such offer may require a selling or tendering (as applicable) shareholder to sell or tender (and thus effectively sell) all of his
  or her or its common shares held, or considered to be held under certain attribution rules of the Code, by such shareholder. Shareholders
  who sell (in a private repurchase transaction) or successfully tender and effectively sell (pursuant to a tender offer) to the Trust all
  common shares held or considered to be held by them generally will be treated as having sold their shares and generally will realize a
  capital gain or loss. If a shareholder sells or tenders and effectively sells, as applicable, fewer than all of his or her common shares, such
  shareholder may be treated as having received a distribution under Section 301 of the Code (“Section 301 distribution”) unless such
  distribution is treated as being either (i) “substantially disproportionate” with respect to such shareholder or (ii) otherwise “not
  essentially equivalent to a dividend” under the relevant rules of the Code. A Section 301 distribution is not treated as a sale or exchange
  giving rise to a capital gain or loss, but rather is treated as a dividend to the extent supported by the Trust’s current and accumulated
  earnings and profits, with the excess treated as a return of capital reducing the shareholder’s tax basis in Trust shares, and thereafter as
  capital gain. Where a redeeming shareholder is treated as receiving a dividend, there is a risk that remaining shareholders whose

                                                                            40




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                    012165                 155/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 157
                                                 of 18506/09/21 Page 162 of 271 PageID 15083
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

  percentage share interests in the Trust increase as a result of such sale or tender by the other shareholder will be treated as having
  received a taxable distribution from the Trust. The extent of such risk will vary depending upon the particular circumstances of the
  private repurchase or tender offer, in particular whether such offer is a single and isolated event or is part of a plan for periodically
  redeeming the common shares of the Trust; if isolated, any such risk is likely remote. If, instead, the Board determines to repurchase
  common shares on the open market, a selling shareholder may also be treated as having received a taxable dividend upon the sale, even
  though a selling shareholder would have no specific knowledge that he or she or it is selling shares to the Trust. In that event, there is
  generally a risk that remaining shareholders whose percentage share interests in the Trust increase as a result of any such open-market
  sales will be treated as having received a taxable distribution from the Trust.

       To the extent the Trust recognizes net gains on the liquidation of portfolio securities to meet any such repurchase or tender, the
  Trust will be required to make additional distributions to its common shareholders.


                                                                   ERISA MATTERS

       Persons who are fiduciaries with respect to an employee benefit plan or other arrangement subject to the Employee Retirement
  Income Security Act of 1974, as amended (“ERISA”) and persons who are fiduciaries with respect to an individual retirement account or
  Keogh Plan, which is not subject to ERISA but is subject to the prohibited transaction rules of Section 4975 of the Code (collectively,
  “Benefit Plan Investors”) should consider, among other things, the matters described below before determining whether to invest in the
  Trust.

        ERISA imposes certain responsibilities on persons who are fiduciaries with respect to an ERISA plan, including prudence,
  diversification, and an obligation not to engage in a prohibited transaction. Before investing the assets of an ERISA plan in the Trust, a
  fiduciary should determine whether the investment is consistent with its fiduciary responsibilities. For example, a fiduciary should
  consider whether an investment in the Trust may be too illiquid or too speculative for a particular ERISA plan, and whether the assets of
  the ERISA plan would be sufficiently diversified. If a fiduciary with respect to an ERISA Plan breaches its responsibilities, the fiduciary
  may be held liable for losses incurred by the ERISA plan as a result of the breach.

       Because the Trust is registered as an investment company under the Investment Company Act, it is anticipated that the Trust’s
  assets will not be deemed “plan assets” of the ERISA plans investing in the Trust for purposes of the fiduciary responsibility and
  prohibited transaction rules of ERISA and the Code. For this reason, the Investment Adviser should not be a fiduciary within the
  meaning of ERISA with respect to the assets of any ERISA plan solely as a result of the ERISA plan’s investment in the Trust.

        ERISA prohibits (and the Code penalizes) the use of the assets of a Benefit Plan Investor for the benefit of a party in interest and
  also prohibits (or penalizes) such an investor’s fiduciary from using its position to cause a Benefit Plan Investor to make an investment
  from which the fiduciary or certain third-parties in which the fiduciary has an interest would receive a fee or other consideration.

        Benefit Plan Investors and their fiduciaries should consult with their own counsel and other advisors to determine if participation
  in the Trust is a transaction that is prohibited by ERISA or the Code or is otherwise inappropriate. Employee benefit plans or similar
  arrangements which are not subject to ERISA or Section 4975 of the Code may be subject to other rules governing such plans.
  Fiduciaries of employee benefit plans or similar arrangements which are not subject to ERISA or Section 4975 of the Code should
  consult with their own counsel and other advisors regarding such matters.

        The provisions of ERISA and the Code are subject to extensive and continuing administrative and judicial interpretation and
  review. The discussion of ERISA and the Code is, of necessity, general and may be affected by future publication of regulations and
  rulings.

                                                                            41




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                012166                 156/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 158
                                                 of 18506/09/21 Page 163 of 271 PageID 15084
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

                                                                    TAX MATTERS

        The following discussion of U.S. federal income tax consequences of investment in common and preferred shares of the Trust is
  based on the Code, U.S. Treasury regulations promulgated thereunder, and other applicable authority, as of the date of this Statement of
  Additional Information. These authorities may be changed, possibly with retroactive effect, or become subject to new legislative,
  administrative, or judicial interpretation. The following discussion is only a summary of some of the important U.S. federal tax
  considerations generally applicable to investments in the Trust and does not constitute tax advice. This summary does not purport to
  be a complete description of the U.S. federal income tax considerations applicable to an investment in preferred shares of the Trust.
  There may be other U.S. federal income tax consequences applicable to particular preferred shareholders. For example, except as
  otherwise specifically noted herein, we have not described certain tax considerations that may be relevant to certain types of holders
  subject to special treatment under the U.S. federal income tax laws, including shareholders subject to the U.S. federal alternative
  minimum tax, insurance companies, tax-exempt organizations, pension plans and trusts, RICs, dealers in securities, shareholders holding
  Trust shares through tax-advantaged accounts (such as 401(k) plans or individual retirement accounts), financial institutions,
  shareholders holding Trust shares as part of a hedge, straddle, or conversion transaction, entities that are not organized under the laws
  of the United States or a political subdivision thereof, and persons who are neither citizens nor residents of the United States. This
  summary assumes that investors hold Trust preferred shares as capital assets (within the meaning of the Code). Shareholders should
  consult their own tax advisers regarding their particular situation and the possible application of U.S. federal, state, local, foreign or
  other tax laws.

        This summary does not discuss the tax consequences of an investment in subscription rights of the Trust, separately, or as part of
  a unit consisting of two or more securities. See “Description of Capital Structure—Subscription Rights” in the Prospectus for a
  discussion of the material U.S. federal income tax consequences of the Trust’s issuance of subscription rights to preferred shareholders.


  Taxation of the Trust
        The Trust has elected to be treated as a RIC under Subchapter M of the Code and intends each year to qualify and to be eligible to
  be treated as such. In order to qualify for the special tax treatment accorded RICs and their shareholders, the Trust must, among other
  things:
        (i)     derive at least 90% of its gross income for each taxable year from: (a) dividends, interest (including tax-exempt interest),
                payments with respect to certain securities loans, gains from the sale or other disposition of stock, securities or foreign
                currencies, or other income (including but not limited to gains from options, futures and forward contracts) derived with
                respect to its business of investing in such stock, securities or foreign currencies; and (b) net income derived from interests
                in “qualified publicly traded partnerships” (as described below);
        (ii)    diversify its holdings so that, at the end of each quarter of the Trust’s taxable year, (a) at least 50% of the market value of the
                Trust’s total assets consists of cash and cash items, U.S. government securities, the securities of other RICs and other
                securities limited, in respect of any one issuer, to an amount not greater than 5% of the value of the Trust’s total assets and
                not more than 10% of the outstanding voting securities of such issuer, and (b) not more than 25% of the value of the Trust’s
                total assets is invested, including through corporations in which the Trust owns a 20% or more voting stock interest, (x) in
                the securities (other than U.S. government securities and the securities of other RICs) of any one issuer or of two or more
                issuers that the Trust controls, as determined under applicable Code rules, and that are determined to be engaged in the
                same business or similar or related trades or businesses, or (y) in the securities of one or more “qualified publicly traded
                partnerships” (as described below); and
        (iii)   distribute to its shareholders with respect to each taxable year at least the sum of 90% of its “investment company taxable
                income” (as that term is defined in the Code, without regard to the deduction for dividends paid—generally taxable ordinary
                income and the excess, if any, of net short-term capital gains over net long-term capital losses) and 90% of any net tax-
                exempt interest income (the excess of its gross tax-exempt interest over certain disallowed deductions), for such year.

        In general, for purposes of the 90% gross income requirement described in (i) above, income derived from a partnership will be
  treated as qualifying income only to the extent such income is attributable to items of income of the partnership which would be
  qualifying income if realized directly by the RIC. However, 100% of the net income derived from an interest in a “qualified publicly traded
  partnership” (generally, a partnership (y) interests in which are traded on an established securities market or readily tradable

                                                                            42



https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                     012167                 157/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 159
                                                 of 18506/09/21 Page 164 of 271 PageID 15085
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

  on a secondary market or the substantial equivalent thereof and (z) that derives less than 90% of its income from the qualifying income
  described in (i)(a) above) will be treated as qualifying income. In general, such entities will be treated as partnerships for federal income
  tax purposes because they meet the passive income requirement under Section 7704(c)(2) of the Code. MLPs in which the Trust may
  invest will generally qualify as qualified publicly traded partnerships. In addition, although in general the passive loss rules of the Code
  do not apply to RICs, such rules do apply to a RIC with respect to items attributable to an interest in a qualified publicly traded
  partnership.

       For purposes of meeting the diversification requirement described in (ii) above, the term “outstanding voting securities of such
  issuer” will include the equity securities of a qualified publicly traded partnership. Also, for purposes of the diversification test in (ii)
  above, the identification of the issuer (or, in some cases, issuers) of a particular Trust investment can depend on the terms and
  conditions of that investment. In some cases, identification of the issuer (or issuers) is uncertain under current law, and an adverse
  determination or future guidance by the Internal Revenue Service (“IRS”) with respect to issuer identification for a particular type of
  investment may adversely affect the Trust’s ability to meet the diversification test in (ii) above.

       If the Trust qualifies as a RIC (i.e., satisfies the source of income and diversification requirements described in (i) and (ii) above)
  and satisfies the annual distribution requirement described in (iii) above, the Trust will not be subject to U.S. federal income tax on
  income or gains distributed in a timely manner to its shareholders in the form of dividends (including Capital Gain Dividends, as defined
  below).

        If, for any taxable year, the Trust were to fail to meet the income, diversification or distribution test described above, the Trust
  could in some cases cure such failure, including by paying a Trust-level tax, paying interest, making additional distributions or
  disposing of certain assets. If the Trust were ineligible to or otherwise did not cure any such failure for any year, or if the Trust were
  otherwise to fail to qualify as a RIC accorded special tax treatment for such year, the Trust would be subject to tax on its taxable income
  at corporate rates, and all distributions from earnings and profits, including any distributions of net long-term capital gains, would be
  taxable to shareholders as ordinary income. Some portions of such distributions might be eligible for the dividends-received deduction
  in the case of corporate shareholders and might be eligible to be treated as “qualified dividend income” and thus taxable at the lower
  long-term capital gain rate in the case of shareholders taxed at individual rates, provided, in both cases, the shareholder met certain
  holding period and other requirements in respect of the Trust’s shares (as described below). In addition, the Trust might be required to
  recognize unrealized gains, pay substantial taxes and interest and make substantial distributions before re-qualifying as a RIC.

        The Trust intends to distribute at least annually to its shareholders all or substantially all of its investment company taxable
  income (computed without regard to the dividends-paid deduction) and its net capital gain (that is, the excess of net long-term capital
  gain over net short-term capital loss, in each case determined with reference to any loss carryforwards). Any investment company
  taxable income retained by the Trust will be subject to a Trust-level tax at regular corporate rates. The Trust may also retain for
  investment its net capital gain. If the Trust retains any net capital gain, it will be subject to Trust-level tax at regular corporate rates on
  the amount retained, but may designate the retained amount as undistributed capital gains in a timely notice to its shareholders who
  would then, in turn, be (i) required to include in income for U.S. federal income tax purposes, as long-term capital gain, their shares of
  such undistributed amount, and (ii) entitled to credit their proportionate shares of the tax paid by the Trust on such undistributed
  amount against their U.S. federal income tax liabilities, if any, and to claim refunds on a properly-filed U.S. tax return to the extent the
  credit exceeds such liabilities. If the Trust makes this designation, for U.S. federal income tax purposes, the tax basis of shares owned by
  a shareholder of the Trust would be increased by an amount equal under current law to the difference between the amount of
  undistributed capital gains included in the shareholder’s gross income under clause (i) of the preceding sentence and the tax deemed
  paid by the shareholder under clause (ii) of the preceding sentence. The Trust is not required to, and there can be no assurance the
  Trust will, make this designation if it retains all or a portion of its net capital gain in a taxable year.

        In determining its net capital gain, including in connection with determining the amount available to support a Capital Gain
  Dividend, its taxable income, and its earnings and profits, a RIC generally may elect to treat part or all of any post-October capital loss
  (defined as any net capital loss attributable to the portion of the taxable year after October 31 or, if there is no such loss, the net long-
  term capital loss or net short-term capital loss attributable to such portion of the taxable year) or late-year ordinary loss (generally, the
  sum of its (i) net ordinary loss from the sale, exchange or other taxable disposition of property, attributable to the portion of the taxable
  year after October 31, and its (ii) other net ordinary loss attributable to the portion, if any, of the taxable year after December 31) as if
  incurred in the succeeding taxable year.

                                                                            43




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                     012168                 158/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 160
                                                 of 18506/09/21 Page 165 of 271 PageID 15086
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

        If the Trust fails to distribute in a calendar year at least an amount equal to the sum of 98% of its ordinary income for such year and
  98.2% of its capital gain net income (adjusted for certain ordinary losses) for the one-year period ending on October 31 of such year
  (unless an election is made to use the Trust’s taxable year), plus any such undistributed amounts from the prior year, the Trust will be
  subject to a nondeductible 4% excise tax on the undistributed amounts. For purposes of the required excise tax distribution, a RIC’s
  ordinary gains and losses from the sale, exchange or other taxable disposition of property that would otherwise be taken into account
  after October 31 of a calendar year generally (unless an election is made to use the Trust’s taxable year) are treated as arising on January
  1 of the following calendar year. Also, for these purposes, the Trust will be treated as having distributed any amount on which it has
  been subject to corporate income tax in the taxable year ending with the calendar year. The Trust reserves the right to pay the excise tax
  when circumstances warrant.

        Capital losses in excess of capital gains (“net capital losses”) are not permitted to be deducted against the Trust’s net investment
  income. Instead, potentially subject to certain limitations, the Trust may carry net capital losses from any taxable year forward to
  subsequent taxable years to offset capital gains, if any, realized during such subsequent taxable year. Capital loss carryforwards are
  reduced to the extent they offset current-year net realized capital gains, whether the Trust retains or distributes such gains. If the Trust
  incurs or has incurred net capital losses in taxable years beginning after December 22, 2010 (“post-2010 losses”), those losses will be
  carried forward to one or more subsequent taxable years without expiration to offset capital gains realized during such subsequent
  taxable years; any such carryforward losses will retain their character as short-term or long-term. If the Trust incurred net capital losses
  in a taxable year beginning on or before December 22, 2010 (“pre-2011 losses”), the Trust is permitted to carry such losses forward for
  eight taxable years; in the year to which they are carried forward, such losses are treated as short-term capital losses that first offset any
  short-term capital gains, and then offset any long-term capital gains. The Trust must use any post-2010 losses, which will not expire,
  before it uses any pre-2011 losses. This increases the likelihood that pre-2011 losses will expire unused at the conclusion of the eight-
  year carryforward period.

         The Trust’s ability to use net capital losses may be limited following the occurrence of certain (i) acquisitive reorganizations and
  (ii) shifts in the ownership of the Trust by a shareholder owning or treated as owning 5% or more of the shares of the Trust (each, an
  “ownership change”). The Code may similarly limit the Trust’s ability to use any of its other capital losses, or ordinary losses, that have
  accrued but have not been recognized (i.e., “built-in” losses) at the time of an ownership change to the extent they are realized within
  the five-year period following the ownership change.

       See the Trust’s most recent annual shareholder report for the Trust’s available capital loss carryovers as of the end of its most
  recently ended fiscal year.


  Trust Distributions
        Distributions are taxable to shareholders even if they are paid from income or gains earned by the Trust before a shareholder
  invested in the Trust (and thus were included in the price the shareholder paid for its shares). Distributions are taxable whether
  shareholders receive them in cash or reinvest them in additional shares through the Trust’s Dividend Reinvestment Plan. A shareholder
  whose distributions are reinvested in shares through the Trust’s Dividend Reinvestment Plan will be treated as having received a
  dividend equal to, generally, the fair market value of new preferred shares issued to the shareholder. See “Dividend Reinvestment Plan”
  in the Trust’s Prospectus for more information.

        Dividends and other distributions paid by the Trust are generally treated under the Code as received by shareholders at the time
  the dividend or distribution is made. However, a dividend paid to shareholders in January of a year generally is deemed to have been
  paid by the Trust on December 31 of the preceding year, if the dividend was declared and payable to shareholders of record on a date in
  October, November or December of that preceding year.

       Your broker or other intermediary will send you information after the end of each year setting forth the amount and tax status of
  any dividends or other distributions paid to you by the Trust.

                                                                            44




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                   012169                159/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 161
                                                 of 18506/09/21 Page 166 of 271 PageID 15087
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

        For U.S. federal income tax purposes, distributions of investment income are generally taxable as ordinary income. Taxes on
  distributions of capital gains are determined by how long the Trust has owned or is treated as having owned the investments that
  generated them, rather than how long a shareholder has owned his or her shares. In general, the Trust will recognize long-term capital
  gain or loss on investments it has owned (or is deemed to have owned) for more than one year, and short-term capital gain or loss on
  investments it has owned (or is deemed to have owned) for one year or less. Distributions of net capital gain that are properly reported
  by the Trust as capital gain dividends (“Capital Gain Dividends”) will generally be taxable to shareholders as long-term capital gains.
  Distributions from capital gains are generally made after applying any available capital loss carryovers. Distributions of net short-term
  capital gain (that is, the excess of net short-term capital gain over net long-term capital loss for the taxable year, in each case determined
  with reference to loss carryforwards) will generally be taxable to shareholders receiving such distributions as ordinary income.
  Distributions of investment income reported by the Trust as derived from “qualified dividend income” will be taxed in the hands of
  individuals at the rates applicable to long-term capital gain, provided holding period and other requirements are met at both the
  shareholder and Trust level. The Trust does not expect a significant portion of Trust distributions to be derived from qualified dividend
  income.

        In order for some portion of the dividends received by a Trust shareholder to be qualified dividend income, the Trust must meet
  holding period and other requirements with respect to some portion of the dividend-paying stocks in its portfolio and the shareholder
  must meet holding period and other requirements with respect to the Trust’s shares. In general, a dividend will not be treated as
  qualified dividend income (at either the Trust or shareholder level) (1) if the dividend is received with respect to any share of stock held
  for fewer than 61 days during the 121-day period beginning on the date which is 60 days before the date on which such share becomes
  ex-dividend with respect to such dividend (or, in the case of certain preferred stock, 91 days during the 181-day period beginning 90
  days before such date), (2) to the extent that the recipient is under an obligation (whether pursuant to a short sale or otherwise) to make
  related payments with respect to positions in substantially similar or related property, (3) if the recipient elects to have the dividend
  income treated as investment income for purposes of the limitation on deductibility of investment interest, or (4) if the dividend is
  received from a foreign corporation that is (a) not eligible for the benefits of a comprehensive income tax treaty with the United States
  (with the exception of dividends paid on stock of such a foreign corporation readily tradable on an established securities market in the
  United States) or (b) treated as a passive foreign investment company.

        In general, distributions of investment income reported by the Trust as derived from qualified dividend income will be treated as
  qualified dividend income by a shareholder taxed at individual rates, provided the shareholder meets the holding period and other
  requirements described in the paragraph immediately above with respect to the Trust’s shares.

        In general, dividends of net investment income received by corporate shareholders of the Trust will qualify for the 50% dividends-
  received deduction generally available to corporations to the extent of the amount of eligible dividends received by the Trust from
  domestic corporations for the taxable year. In general, a dividend received by the Trust will not be treated as a qualifying dividend (i) if it
  has been received with respect to any share of stock that the Trust has held for less than 46 days (91 days in the case of certain
  preferred stock) during the 91-day period beginning on the date which is 45 days before the date on which such share becomes ex-
  dividend with respect to such dividend (during the 181-day period beginning 90 days before such date in the case of certain preferred
  stock) or (ii) to the extent that the Trust is under an obligation (pursuant to a short sale or otherwise) to make related payments with
  respect to positions in substantially similar or related property. Moreover, the dividends-received deduction may be disallowed or
  reduced (i) if the corporate shareholder fails to satisfy the foregoing requirements with respect to its shares of the Trust or (ii) by
  application of various provisions of the Code (for instance, the dividends-received deduction is reduced in the case of a dividend
  received on debt-financed portfolio stock (generally, stock acquired with borrowed funds)). The Trust does not expect a significant
  portion of Trust distributions to be eligible for this corporate dividends-received deduction.

       Any distribution of income that is attributable to (i) income received by the Trust in lieu of dividends with respect to securities on
  loan pursuant to a securities lending transaction or (ii) dividend income received by the Trust on securities it temporarily purchased
  from a counterparty pursuant to a repurchase agreement that is treated for U.S. federal income tax purposes as a loan by the Trust will
  not constitute qualified dividend income to individual shareholders and will not be eligible for the dividends-received deduction for
  corporate shareholders.

                                                                            45




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                   012170                 160/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 162
                                                 of 18506/09/21 Page 167 of 271 PageID 15088
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

        The Code generally imposes a 3.8% Medicare contribution tax on the net investment income of certain individuals, trusts and
  estates to the extent their income exceeds certain threshold amounts. For these purposes, “net investment income” generally includes,
  among other things, (i) distributions paid by the Trust of net investment income and capital gains as described above, and (ii) any net
  gain from the sale or exchange of Trust shares. Shareholders are advised to consult their tax advisors regarding the possible
  implications of this additional tax on their investment in the Trust.


  Return of Capital Distributions

        If the Trust makes a distribution to a shareholder in excess of the Trust’s current and accumulated earnings and profits in any
  taxable year, the excess distribution will be treated as a return of capital to the extent of such shareholder’s tax basis in its shares, and
  thereafter as capital gain. A return of capital is not taxable, but it reduces a shareholder’s tax basis in its shares, thus reducing any loss
  or increasing any gain on a subsequent taxable disposition by the shareholder of its shares.

        Distributions on the Trust’s shares are generally subject to U.S. federal income tax as described herein to the extent they do not
  exceed the Trust’s realized income and gains, even though such dividends and distributions may economically represent a return of a
  particular shareholder’s investment. Such distributions are likely to occur in respect of shares purchased at a time when the Trust’s net
  asset value reflects either unrealized gains, or realized but undistributed income or gains, that were therefore included in the price the
  shareholder paid. Such distributions may reduce the value of the Trust’s shares below the shareholder’s cost basis in those shares. As
  described above, the Trust is required to distribute realized income and gains regardless of whether the Trust’s net asset value also
  reflects unrealized losses.


  Tax Implications of Certain Trust Investments
        Some debt obligations with a fixed maturity date of more than one year from the date of issuance that are acquired by the Trust in
  the secondary market may be treated as having “market discount.” Very generally, market discount is the excess of the stated
  redemption price of a debt obligation (or in the case of an obligation issued with OID (as defined below), its “revised issue price”) over
  the purchase price of such obligation. Generally, any gain recognized on the disposition of, and any partial payment of principal on, a
  debt obligation having market discount is treated as ordinary income to the extent the gain, or principal payment, does not exceed the
  “accrued market discount” on such debt obligation. Alternatively, a holder may elect to accrue market discount currently. As of the date
  of this Statement of Additional Information, the Trust has made this election, and as such, the Trust is required to include currently any
  accrued market discount on such debt obligations in the Trust’s taxable income (as ordinary income) and thus distribute it over the
  terms of the obligations, even though payment of those amounts is not received until a later time, upon partial or full repayment or
  disposition of the applicable debt obligations. The Trust reserves the right to revoke this election at any time pursuant to applicable IRS
  procedures. The rate at which market discount accrues, and thus is included in the Trust’s income, will depend upon which of the
  permitted accrual methods the Trust elects.

        In addition, some debt obligations with a fixed maturity date of more than one year from the date of issuance (and zero-coupon
  debt obligations with a fixed maturity date of more than one year from the date of issuance) will be treated as debt obligations that are
  issued originally at a discount. Generally, the amount of the original issue discount (“OID”) is treated as interest income and is included
  in taxable income (and required to be distributed by the Trust) over the term of the debt obligation, even though payment of that amount
  is not received until a later time, upon partial or full repayment or disposition of the debt obligation. In addition, PIK securities will give
  rise to income which is required to be distributed and is taxable even though the Trust receives no interest payment in cash on the
  security during the year in which the income was accrued.

       The Trust expects that a substantial portion of the Trust’s investments in loans and other debt obligations will be treated as
  having market discount and/or OID, which, in some cases, could be significant.

                                                                            46




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                    012171                 161/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 163
                                                 of 18506/09/21 Page 168 of 271 PageID 15089
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

        Some debt obligations with a fixed maturity date of one year or less from the date of issuance that are acquired by the Trust may be
  treated as having OID or, in certain cases, “acquisition discount” (very generally, the excess of the stated redemption price over the
  purchase price). Generally, the Trust will be required to include the OID or acquisition discount in income (as ordinary income) over the
  term of the debt obligation and thus distribute it over the term of the debt obligation, even though payment of that amount is not
  received until a later time, upon partial or full repayment or disposition of the debt obligation. The rate at which OID or acquisition
  discount accrues, and thus is included in the Trust’s income, will depend upon which of the permitted accrual methods the Trust elects.

        Some preferred securities may include provisions that permit the issuer, at its discretion, to defer the payment of distributions for a
  stated period without any adverse consequences to the issuer. If the Trust owns a preferred security that is deferring the payment of its
  distributions, the Trust may be required to report income for U.S. federal income tax purposes to the extent of any such deferred
  distribution even though the Trust has not yet actually received the cash distribution.

        As a result of holding the foregoing kinds of debt obligations or other debt obligations subject to special rules under the Code, the
  Trust may be required to pay out as an income distribution each year an amount which is greater than the total amount of cash interest
  (or dividends in the case of preferred securities) the Trust actually received. Such distributions may be made from, among other things,
  the cash assets of the Trust or cash generated from the Trust’s liquidation of portfolio securities. The Trust may realize gains or losses
  from such liquidations. In the event the Trust realizes net long-term or short-term capital gains from such transactions, its shareholders
  may receive a larger capital gain or ordinary dividend, respectively, than they would in the absence of such transactions.

        Investments in distressed debt obligations that are at risk of or in default present special tax issues for the Trust. Tax rules are not
  entirely clear about issues such as whether and to what extent the Trust should recognize market discount on these debt obligations,
  when the Trust may cease to accrue interest, OID or market discount, when and to what extent the Trust may take deductions for bad
  debts or worthless securities and how the Trust should allocate payments received on obligations in default between principal and
  income. These and other related issues will be addressed by the Trust when, as and if it invests in such securities, in order to seek to
  ensure that it distributes sufficient income to preserve its eligibility for treatment as a RIC and does not become subject to U.S. federal
  income or excise tax.

        A portion of the OID accrued on certain high-yield discount obligations owned by the Trust may not be deductible to the issuer
  and will instead be treated as a dividend paid by the issuer for purposes of the dividends-received deduction. In such cases, if the
  issuer of the obligation is a domestic corporation, dividend payments by the Trust may be eligible for the dividends-received deduction
  to the extent of the deemed dividend portion of such OID.

       Any transactions by the Trust in foreign currencies, foreign currency-denominated debt obligations and certain foreign currency
  options, futures contracts and forward contracts (and similar instruments) may give rise to ordinary income or loss to the extent such
  income or loss results from fluctuations in the value of the foreign currency concerned. Such ordinary income treatment may accelerate
  Trust distributions to shareholders and increase the distributions taxed to shareholders as ordinary income. Any net ordinary losses so
  created cannot be carried forward by the Trust to offset income or gains earned in subsequent years.

        Any equity investments by the Trust in certain “passive foreign investment companies” (“PFICs”) could potentially subject the
  Trust to a U.S. federal income tax (including interest charges) on distributions received from the PFIC or on proceeds received from the
  disposition of shares in the PFIC. This tax cannot be eliminated by making distributions to Trust shareholders. However, the Trust may
  elect to avoid the imposition of that tax. For example, the Trust may elect to treat a PFIC as a “qualified electing fund” (i.e., make a “QEF
  election”), in which case the Trust will be required to include its share of the PFIC’s income and net capital gains annually, regardless of
  whether it receives any distribution from the company. The Trust also may make an election to mark the gains (and to a limited extent
  losses) in such holdings “to the market” as though it had sold and repurchased its holdings in those PFICs on the last day of the
  Trust’s taxable year. Such gains and losses are treated as ordinary income and loss. The QEF and mark-to-market elections may
  accelerate the recognition of income (without the receipt of cash) and increase the amount required to be distributed by the Trust to
  avoid taxation. Making either of these elections therefore may require the Trust to liquidate other investments (including when it is not
  advantageous to do so) to meet its distribution requirement, which also may accelerate the recognition of gain and affect the Trust’s
  total return. Dividends paid by PFICs will not be eligible to be treated as qualified dividend income.

                                                                            47




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                   012172                 162/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 164
                                                 of 18506/09/21 Page 169 of 271 PageID 15090
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

       Because it is not always possible to identify a foreign corporation as a PFIC, the Trust may incur the tax and interest charges
  described above in some instances.

        Income proceeds and gains received by the Trust from sources within foreign countries may be subject to withholding and other
  taxes imposed by such countries. Tax treaties between certain countries and the United States may reduce or eliminate such taxes.
  Shareholders generally will not be entitled to separately claim a credit or deduction with respect to foreign taxes incurred by the Trust.
  This will decrease the Trust’s yield on securities subject to such taxes.

       The Trust’s Derivative Transactions, as well as any of its other hedging, short sale or similar transactions, may be subject to one
  or more special tax rules (including, for instance, notional principal contract, mark-to-market, constructive sale, straddle, wash sale and
  short-sale rules). These rules may affect whether gains and losses recognized by the Trust are treated as ordinary or capital and/or as
  short-term or long-term, accelerate the recognition of income or gains to the Trust, defer losses, and cause adjustments in the holding
  periods of the Trust’s securities. The rules could therefore affect the amount, timing and/or character of distributions to shareholders.

        Because the tax rules applicable to derivative financial instruments are in some cases uncertain under current law, an adverse
  determination or future guidance by the IRS with respect to these rules (which determination or guidance could be retroactive) may
  affect whether the Trust has made sufficient distributions, and otherwise satisfied the relevant requirements, to maintain its qualification
  as a RIC and avoid a Trust-level tax.

         Certain of the Trust’s Derivative Transactions and investments in foreign currency-denominated instruments, and any of the
  Trust’s transactions in foreign currencies and hedging activities, are likely to produce a difference between its book income and the sum
  of its taxable income and net tax-exempt income (if any). If such a difference arises, and the Trust’s book income is less than the sum of
  its taxable income and net tax-exempt income (if any), the Trust could be required to make distributions exceeding book income to
  qualify as a RIC that is accorded special tax treatment and to avoid a Trust-level tax. In the alternative, if the Trust’s book income
  exceeds the sum of its taxable income and net tax-exempt income (if any), the distribution (if any) of such excess generally will be treated
  as (i) a dividend to the extent of the Trust’s remaining earnings and profits (including earnings and profits arising from any tax-exempt
  income), (ii) thereafter, as a return of capital to the extent of the recipient’s basis in its shares, and (iii) thereafter, as gain from the sale or
  exchange of a capital asset.

        The Trust’s investments in equity securities of REITs may result in the Trust’s receipt of cash in excess of the REIT’s earnings; if
  the Trust distributes these amounts, these distributions could constitute a return of capital to Trust shareholders for U.S. federal income
  tax purposes. Dividends received by the Trust from a REIT will not qualify for the corporate dividends-received deduction and generally
  will not constitute qualified dividend income.

        Under a notice issued by the IRS in October 2006 and Treasury regulations that have yet to be issued but may apply retroactively,
  a portion of a Trust’s income (if any) (including income allocated to the Trust from a REIT or other pass-through entity) that is
  attributable to a residual interest in a real estate mortgage investment conduit (“REMIC”) (including residual interests in collateralized
  mortgage obligations) or an equity interest in a taxable mortgage pool (“TMP”) (referred to in the Code as an “excess inclusion”) will be
  subject to U.S. federal income tax in all events. This notice also provides, and the regulations are expected to provide, that excess
  inclusion income of a RIC will be allocated to shareholders of the RIC in proportion to the dividends received by such shareholders,
  with the same consequences as if the shareholders held the related interest directly. As a result, to the extent the Trust invests in any
  such interests, it may not be a suitable investment for certain tax-exempt shareholders (as noted below in “Tax-Exempt Shareholders”).

       In general, excess inclusion income allocated to shareholders (i) cannot be offset by net operating losses (subject to a limited
  exception for certain thrift institutions), (ii) will constitute unrelated business taxable income (“UBTI”) to entities (including a qualified

                                                                            48




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                        012173                  163/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 165
                                                 of 18506/09/21 Page 170 of 271 PageID 15091
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

  pension plan, an individual retirement account, a 401(k) plan, a Keogh plan or other tax-exempt entity) subject to tax on UBTI, thereby
  potentially requiring such an entity that is allocated excess inclusion income, and otherwise might not be required to file a U.S. federal
  income tax return, to file such a tax return and pay tax on such income, and (iii) in the case of a non-U.S. shareholder, will not qualify for
  any reduction in U.S. federal withholding tax. A shareholder will be subject to U.S. federal income tax on such inclusions
  notwithstanding any exemption from such income tax otherwise available under the Code.


  Backup Withholding

        Your broker or other intermediary generally is required to withhold and remit to the U.S. Treasury a percentage of the taxable
  distributions and redemption proceeds paid to any individual shareholder who fails to properly furnish the broker or other intermediary
  with a correct taxpayer identification number (“TIN”), who has under-reported dividend or interest income, or who fails to certify to the
  broker or other intermediary that he or she is not subject to such withholding.

         Backup withholding is not an additional tax. Any amounts withheld may be credited against the shareholder’s U.S. federal income
  tax liability, provided the appropriate information is furnished to the IRS.


  Sale or Exchange of Trust Shares
        The sale or exchange of Trust shares may give rise to a gain or loss. In general, any gain or loss realized upon a taxable disposition
  of shares will be treated as long-term capital gain or loss if the shares have been held for more than 12 months. Otherwise, the gain or
  loss on the taxable disposition of Trust shares will be treated as short-term capital gain or loss. However, any loss realized upon a
  taxable disposition of shares held for six months or less will be treated as long-term, rather than short-term, to the extent of any Capital
  Gain Dividends received (or deemed received) by the shareholder with respect to the shares. All or a portion of any loss realized upon a
  taxable disposition of Trust shares will be disallowed if other substantially identical shares are purchased within 30 days before or after
  the disposition. In such a case, the basis of the newly purchased shares will be adjusted to reflect the disallowed loss.

       Shareholders may be entitled to offset their Capital Gain Dividends with capital loss from other sources. The Code contains a
  number of statutory provisions affecting the circumstances under which capital loss may be offset against capital gain and limiting the
  use of loss from certain investments and activities. Accordingly, shareholders that have capital losses are urged to consult their tax
  advisers.


  Tax Shelter Reporting Regulations
        Under Treasury regulations, if a shareholder recognizes a loss of $2 million or more for an individual shareholder or $10 million or
  more for a corporate shareholder, the shareholder must file with the IRS a disclosure statement on Form 8886. Direct holders of portfolio
  securities are in many cases excepted from this reporting requirement, but under current guidance, shareholders of a RIC are not
  excepted. Future guidance may extend the current exception from this reporting requirement to shareholders of most or all RICs. The fact
  that a loss is reportable under these regulations does not affect the legal determination of whether the taxpayer’s treatment of the loss is
  proper. Shareholders should consult their tax advisers to determine the applicability of these regulations in light of their individual
  circumstances.


  REIT Tax Considerations
  Requirements for Qualification as a REIT
  To qualify for the beneficial tax regime applicable to REITs, the REIT Subsidiary must meet and continue to meet the requirements
  described below relating to organization, sources of income, nature of assets and distributions of income to its stockholders.

                                                                            49




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                   012174                 164/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 166
                                                 of 18506/09/21 Page 171 of 271 PageID 15092
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

  Organizational Requirements
  The Code defines a REIT as a domestic corporation, trust or association:
        (1)    which is managed by one or more trustees or directors;
        (2)    the beneficial ownership of which is evidenced by transferable shares or by transferable certificates of beneficial interest;
        (3)    which would be taxable as a domestic corporation but for Sections 856 through 859 of the Code;
        (4)    which is neither a financial institution nor an insurance company subject to certain provisions of the Code;
        (5)    the beneficial ownership of which is held by 100 or more persons;
        (6)    not more than 50.0% in value of the outstanding stock of which is owned, directly or indirectly applying various attribution
               rules, by or for five or fewer individuals (as defined in the Code to include for these purposes certain entities) (the “Not
               Closely Held Test”);
        (7)    which makes an election to be a REIT (or has made such election for a previous taxable year which has not been revoked or
               terminated) and satisfies all relevant filing and other administrative requirements established by the IRS that must be met to
               elect and maintain REIT status;
        (8)    which uses the calendar year as its taxable year; and
        (9)    which meets certain other tests, described below, regarding the nature of its income and assets and the amount of its
               distributions.

  The Code provides that conditions (1) through (4), inclusive, must be met during the entire taxable year, that condition (5) must be met
  during at least 335 days of a taxable year of 12 months, or during a proportionate part of a taxable year of less than 12 months, and that
  condition (6) must be met during the last half of each taxable year. For purposes of condition (6), the beneficiaries of a pension or profit-
  sharing trust described in Section 401(a) of the Code, and not the pension or profit-sharing trust itself, are treated as REIT stockholders.
  Conditions (5) and (6) do not apply to a REIT until the second calendar year in which the REIT qualifies as such. The REIT Subsidiary
  will be treated as having met condition (6) above for a taxable year if it complied with certain Treasury Regulations for ascertaining the
  ownership of its stock for such year and if it did not know (or after the exercise of reasonable diligence would not have known) that its
  stock was sufficiently closely held during such year to cause the REIT Subsidiary to fail condition (6).

  The Trust intends to structure and operate the REIT Subsidiary and cause it to conduct its activities in a manner designed to satisfy all
  of these requirements. However, the application of such requirements is complex, and it is possible that the Internal Revenue Service
  may interpret or apply those requirements in a manner that jeopardizes the ability of the REIT Subsidiary to satisfy all of the
  requirements for qualification as a REIT or that the REIT Subsidiary may be unable to satisfy all of the applicable requirements.


  Distribution Requirements
  To obtain the favorable tax treatment afforded to REITs under the Code, among other things, the REIT Subsidiary generally will be
  required each year to distribute to its stockholders at least 90% of its REIT taxable income determined without regard to the dividends-
  paid deduction and excluding net capital gain. To the extent that it does not distribute all of its net capital gains, or distributes at least
  90%, but less than 100%, of its REIT taxable income, as adjusted, it will have to pay a corporate-level tax on amounts retained.
  Furthermore, if it fails to distribute during each calendar year at least the sum of (a) 85% of its ordinary income for that year, (b) 95% of
  its capital gain net income for that year, and (c) any undistributed taxable income from prior periods, it would have to pay a 4%
  nondeductible excise tax on the excess of the amounts required to be distributed over the sum of (i) the amounts that it actually
  distributed and (ii) the amounts it retained and upon which it paid income tax at the corporate level.

                                                                            50




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                    012175                 165/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 167
                                                 of 18506/09/21 Page 172 of 271 PageID 15093
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

  These requirements could cause the REIT Subsidiary to distribute amounts that otherwise would be spent on investments in real estate
  assets, and it is possible that the REIT Subsidiary might be required to borrow funds, possibly at unfavorable rates, or sell assets to
  fund the required distributions.

  For so long as the REIT Subsidiary qualifies as a REIT, generally, the REIT Subsidiary will not have to pay corporate-level U.S. federal
  income taxes on any income that it distributes to its shareholders from its tax earnings and profits.


  Failure to Qualify as a REIT
  If the REIT Subsidiary fails to qualify as a REIT for any taxable year and it does not qualify for certain statutory relief provisions, it will
  be subject to U.S. federal income tax on its taxable income at corporate rates. In addition, it will generally be disqualified from treatment
  as a REIT for the four taxable years following the year of losing its REIT status. Losing its REIT status will reduce the REIT Subsidiary’s
  net earnings available for investment or distribution to stockholders because of the additional tax liability. In addition, distributions to
  stockholders will no longer qualify for the dividends paid deduction, and the REIT Subsidiary will no longer be required to make
  distributions equal to at least 90% of its taxable income. If the REIT Subsidiary fails to qualify as a REIT, it may be required to borrow
  funds or liquidate some of its investments in order to have funds with which to pay any resulting entity level tax.

  Because of the minimum distribution requirements imposed by the Code, REITs tend be dependent on the acquisition of assets with
  high positive cash flows. The minimum distribution requirements also tend to limit the degree to which REITs can retain and redeploy
  capital. These requirements could cause the REIT Subsidiary to distribute amounts that otherwise would be spent on investments in real
  estate-related assets, and it is possible that it might be required to borrow funds, possibly at unfavorable rates, or sell assets to fund
  these distributions. REITs are particularly vulnerable to defaults by their borrowers and there are significant limitations on their ability to
  realize income from property acquired as a result of foreclosure.


  Non-U.S. Shareholders
       Distributions by the Trust to shareholders that are not “U.S. persons” within the meaning of the Code (“foreign shareholders)”
  properly reported by the Trust as (1) Capital Gain Dividends, (2) short-term capital gain dividends and (3) interest-related dividends,
  each as defined and subject to certain conditions described below, generally are not subject to U.S. federal income tax withholding.

        In general, the Code defines (1) “short-term capital gain dividends” as distributions of net short-term capital gains in excess of net
  long-term capital losses and (2) “interest-related dividends” as distributions from U.S. source interest income of types similar to those
  not subject to U.S. federal income tax if earned directly by an individual foreign shareholder, in each case, to the extent such
  distributions are properly reported as such by the Trust in a written notice to shareholders.

        The exceptions to withholding for Capital Gain Dividends and short-term capital gain dividends do not apply to (A) distributions
  to an individual foreign shareholder who is present in the United States for a period or periods aggregating 183 days or more during the
  year of the distribution and (B) distributions attributable to gain that is treated as effectively connected with the conduct by the foreign
  shareholder of a trade or business within the United States under special rules regarding the disposition of U.S. real property interests
  (“USRPIs”) as described below.

        The exception to withholding for interest-related dividends does not apply to distributions to a foreign shareholder (A) that has
  not provided a satisfactory statement that the beneficial owner is not a U.S. person, (B) to the extent that the dividend is attributable to
  certain interest on an obligation if the foreign shareholder is the issuer or is a 10% shareholder of the issuer, (C) that is within certain
  foreign countries that have inadequate information exchange with the United States, or (D) to the extent the dividend is attributable to
  interest paid by a person that is a related person of the foreign shareholder and the foreign shareholder is a controlled foreign
  corporation.

                                                                            51




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                    012176                166/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 168
                                                 of 18506/09/21 Page 173 of 271 PageID 15094
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

        The Trust is permitted to report such part of its dividends as short-term capital gain and/or interest-related dividends as are
  eligible, but is not required to do so. In the case of shares held through an intermediary, the intermediary may withhold even if the Trust
  reports all or a portion of a payment as an interest-related or short-term capital gain dividend to shareholders.

        Foreign shareholders should contact their intermediaries regarding the application of these rules to their accounts.

        Distributions by the Trust to foreign shareholders other than Capital Gain Dividends, short-term capital gain dividends and
  interest-related dividends (e.g., dividends attributable to dividend and foreign-source interest income or to short-term capital gains or
  U.S. source interest income to which the exception from withholding described above does not apply) are generally subject to
  withholding of U.S. federal income tax at a rate of 30% (or lower applicable treaty rate).

        A foreign shareholder is not, in general, subject to U.S. federal income tax on gains (and is not allowed a deduction for losses)
  realized on the sale of shares of the Trust unless (i) such gain is effectively connected with the conduct of a trade or business carried on
  by such holder within the United States, (ii) in the case of an individual holder, the holder is present in the United States for a period or
  periods aggregating 183 days or more during the year of the sale and certain other conditions are met, or (iii) the special rules relating to
  gain attributable to the sale or exchange of USRPIs apply to the foreign shareholder’s sale of shares of the Trust (as described below).

        Foreign shareholders with respect to whom income from the Trust is effectively connected with a trade or business conducted by
  the foreign shareholder within the United States will in general be subject to U.S. federal income tax on the income derived from the
  Trust at the graduated rates applicable to U.S. citizens, residents or domestic corporations, whether such income is received in cash or
  reinvested in additional shares of the Trust and, in the case of a foreign corporation, may also be subject to a branch profits tax. If a
  foreign shareholder is eligible for the benefits of a tax treaty, any effectively connected income or gain will generally be subject to U.S.
  federal income tax on a net basis only if it is also attributable to a permanent establishment maintained by the shareholder in the United
  States. More generally, foreign shareholders who are residents of a country with an income tax treaty with the United States may obtain
  different tax results than those described herein, and are urged to consult their tax advisers.

        Special rules would apply if the Trust were a qualified investment entity (“QIE”) because it is either a “U.S. real property holding
  corporation” (“USRPHC”) or would be a USRPHC but for the operation of certain exceptions to the definition of USRPIs described
  below. Very generally, a USRPHC is a domestic corporation that holds USRPIs the fair market value of which equals or exceeds 50% of
  the sum of the fair market values of the corporation’s USRPIs, interests in real property located outside the United States, and other
  trade or business assets. USRPIs generally are defined as any interest in U.S. real property and any interest (other than solely as a
  creditor) in a USRPHC or, very generally, an entity that has been a USRPHC in the last five years. A RIC that holds, directly or indirectly,
  significant interests in REITs may be a USRPHC. Interests in domestically controlled QIEs, including REITs and RICs that are QIEs, not-
  greater-than-10% interests in publicly traded classes of stock in REITs and not-greater-than-5% interests in publicly traded classes of
  stock in RICs generally are not USRPIs, but these exceptions do not apply for purposes of determining whether a RIC is a QIE.

       If an interest in the Trust were a USRPI, a greater-than-5% foreign shareholder generally would be required to file a U.S. tax return
  in connection with the sale of its Trust shares, and pay related taxes due on any gain realized on the sale.

         If the Trust were a QIE, under a special “look-through” rule, any distributions by the Trust to a foreign shareholder attributable
  directly or indirectly to (i) distributions received by the Trust from a lower-tier RIC or REIT that the Trust is required to treat as USRPI
  gain in its hands and (ii) gains realized on the disposition of USRPIs by the Trust would retain their character as gains realized from
  USRPIs in the hands of the Trust’s foreign shareholders and would be subject to U.S. tax withholding. In addition, such distributions
  could result in the foreign shareholder being required to file a U.S. tax return and pay tax on the distributions at regular U.S. federal
  income tax rates. The consequences to a foreign shareholder, including the rate of such withholding and character of such distributions
  (e.g., as ordinary income or USRPI gain), would vary depending upon the extent of the foreign shareholder’s current and past ownership
  of the Trust.

                                                                            52




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                  012177                167/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 169
                                                 of 18506/09/21 Page 174 of 271 PageID 15095
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

       Foreign shareholders of the Trust also may be subject to “wash sale” rules to prevent the avoidance of the tax-filing and -payment
  obligations discussed above through the sale and repurchase of Trust shares.

        The Trust generally does not expect that it will be a QIE.

      Foreign shareholders should consult their tax advisers and, if holding shares through intermediaries, their intermediaries,
  concerning the application of these rules to their investment in the Trust.

        In order to have qualified for any exemption from withholding described above (to the extent applicable) or for lower withholding
  tax rates under income tax treaties, or to establish an exemption from backup withholding, a foreign shareholder must have complied with
  applicable certification and filing requirements relating to its non-U.S. status (including, in general, furnishing an IRS Form W-8BEN, W-
  8BEN-E or substitute form). Foreign shareholders should contact their tax advisers in this regard.

       Special rules (including withholding and reporting requirements) apply to foreign partnerships and those holding Trust shares
  through foreign partnerships. Additional considerations may apply to foreign trusts and estates. Investors holding Trust shares
  through foreign entities should consult their tax advisers.

       A foreign shareholder may be subject to state and local tax and to the U.S. federal estate tax in addition to the U.S. federal tax on
  income referred to above.


  Tax-Exempt Shareholders
        Income of the Trust that would be UBTI if earned directly by a tax exempt entity generally will not constitute UBTI when
  distributed to tax-exempt shareholders of the Trust. Notwithstanding this “blocking” effect, a tax-exempt shareholder could realize UBTI
  by virtue of its investment in the Trust if shares in the Trust constitute debt-financed property in the hands of the tax-exempt
  shareholder within the meaning of Section 514(b) of the Code.

       A tax-exempt shareholder may also recognize UBTI if the Trust recognizes excess inclusion income derived from direct or indirect
  investments in residual interests in REMICS or equity interests in TMPs if the amount of such income recognized by the Trust exceeds
  the Trust’s investment company taxable income (after taking into account deductions for dividends paid by the Trust).

        In addition, special tax consequences apply to charitable remainder trusts (“CRTs”) that invest in RICs that invest directly or
  indirectly in residual interests in REMICs or equity interests in TMPs. Under legislation enacted in December 2006, a CRT (as defined in
  Section 664 of the Code) that realizes any UBTI for a taxable year must pay an excise tax annually of an amount equal to such UBTI.
  Under IRS guidance issued in October 2006, a CRT will not recognize UBTI as a result of investing in a RIC that recognizes excess
  inclusion income. Rather, if at any time during any taxable year a CRT (or one of certain other tax-exempt shareholders, such as the
  United States, a state or political subdivision, or an agency or instrumentality thereof, and certain energy cooperatives) is a record
  holder of a share in a RIC that recognizes excess inclusion income, then the RIC will be subject to a tax on that portion of its excess
  inclusion income for the taxable year that is allocable to such shareholders at the highest federal corporate income tax rate. The extent to
  which this IRS guidance remains applicable in light of the December 2006 legislation is unclear. To the extent permitted under the 1940
  Act, the Trust may elect to specially allocate any such tax to the applicable CRT, or other shareholder, and thus reduce such
  shareholder’s distributions for the year by the amount of the tax that relates to such shareholder’s interest in the Trust.

        CRTs and other tax-exempt investors are urged to consult their tax advisers concerning the consequences of investing in the Trust.

                                                                            53




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                 012178                 168/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 170
                                                 of 18506/09/21 Page 175 of 271 PageID 15096
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

  Shareholder Reporting Obligations With Respect to Foreign Bank and Financial Accounts
        Shareholders that are U.S. persons and own, directly or indirectly, more than 50% of the Trust could be required to report annually
  their “financial interest” in the Trust’s “foreign financial accounts,” if any, on FinCEN Form 114, Report of Foreign Bank and Financial
  Accounts (FBAR). Shareholders should consult their tax advisers, and persons investing in the Trust through an intermediary should
  contact their intermediary to determine the applicability to them of this reporting requirement.


  Other Reporting and Withholding Requirements
        Sections 1471-1474 of the Code and the U.S. Treasury and IRS guidance issued thereunder (collectively, “FATCA”) generally
  require the Trust to obtain information sufficient to identify the status of each of its shareholders under FATCA or under an applicable
  intergovernmental agreement (an “IGA”). If a shareholder fails to provide this information or otherwise fails to comply with FATCA or
  an IGA, the Trust may be required to withhold under FATCA at a rate of 30% with respect to that shareholder on ordinary dividends it
  pays. Recently issued proposed regulations would eliminate the application of the withholding tax on gross proceeds from the sale or
  exchange of shares and certain Capital Gain Dividends that was scheduled to take effect in 2019. If a payment by the Trust is subject to
  FATCA withholding, the Trust is required to withhold even if such payment would otherwise be exempt from withholding under the
  rules applicable to foreign shareholders described above (e.g., Capital Gain Dividends, short-term capital gain dividends and interest-
  related dividends).
        Each prospective investor is urged to consult its tax adviser regarding the applicability of FATCA and any other reporting
  requirements with respect to the prospective investor’s own situation, including investments through an intermediary.


  Shares Purchased Through Tax Qualified Plans
        Special tax rules apply to investments through defined contribution plans and other tax-qualified plans. Shareholders should
  consult their tax advisers to determine the suitability of shares of the Trust as an investment through such plans and the precise effect
  of an investment on their particular tax situation.


  General Considerations
        The U.S. federal income tax discussion set forth above is for general information only. Prospective investors should consult their
  tax advisers regarding the specific federal tax consequences of purchasing, holding, and disposing of shares of the Trust, as well as the
  effects of state, local and foreign tax law and any proposed tax law changes.


                                          INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM

        PricewaterhouseCoopers LLP (“PwC”), an independent registered public accounting firm located at 2121 N. Pearl Street, Suite 2000,
  Dallas, TX 75201, serves as the Trust’s independent registered public accounting firm. The independent registered public accounting
  firm audits and reports on the annual financial statements, and performs other professional audit related and tax services when approved
  to do so by the Audit Committee. Certain information for the years ended June 30, 2018, 2017, and 2016 was audited and reported on by
  another independent public registered accounting firm. On September 25, 2017, the Trust acquired the assets of Highland Floating Rate
  Opportunities Fund (the “Predecessor Fund”), a series of Highland Funds I, a Delaware statutory trust. The Trust is the successor to
  the accounting and performance information of the Predecessor Fund.


                                                                     CUSTODIAN

         Bank of New York Mellon (“BNY”), located at240 Greenwich Street, New York, New York 10286, is the custodian for the Trust and
  for its wholly-owned subsidiaries. BNY is responsible for holding all securities, other investments and cash, receiving and paying for
  securities purchased, delivering against payment securities sold, receiving and collecting income from investments, making all payments
  covering expenses and performing other administrative duties, all as directed by authorized persons. BNY does not exercise any
  supervisory function in such matters as purchase and sale of portfolio securities, payment of dividends or payment of expenses.

                                                                            54




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                012179                169/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 171
                                                 of 18506/09/21 Page 176 of 271 PageID 15097
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

                                                                  LEGAL COUNSEL

        K&L Gates LLP, located at State Street Financial Center, 1 Lincoln Street, Boston, Massachusetts 02111, acts as our legal counsel.

                                                           ADDITIONAL INFORMATION

        A registration statement on Form N-2, including amendments thereto, relating to the shares offered hereby (the “Registration
  Statement”), has been filed by the Trust with the SEC. The Prospectus and this Statement of Additional Information do not contain all of
  the information set forth in the Registration Statement, including any exhibits and schedules thereto. For further information with
  respect to the Trust and the securities offered hereby, reference is made to the Registration Statement. Statements contained in the
  Prospectus and this Statement of Additional Information as to the contents of any contract or other document referred to are not
  necessarily complete and in each instance reference is made to the copy of such contract or other document filed as an exhibit to the
  Registration Statement, each such statement being qualified in all respects by such reference. A copy of the Registration Statement may
  be inspected without charge at the SEC’s principal office in Washington, D.C., and copies of all or any part thereof may be obtained from
  the SEC upon the payment of certain fees prescribed by the SEC.


                                                             FINANCIAL STATEMENTS

        On September 25, 2017, the Trust acquired the assets of the Predecessor Fund. The Trust is the successor to the accounting and
  performance information of the Predecessor Fund. The audited financial statements and notes thereto of the Trust’s Annual Report to
  Shareholders for the fiscal year ended June 30, 2018 are incorporated into this SAI by reference and have been audited and reported on
  by another independent public registered accounting firm. The Trust’s audited financial statements for the period ended December 31,
  2018 have been audited by PricewaterhouseCoopers LLP, the Trust’s independent registered public accounting firm, and are also
  incorporated in this Statement of Additional Information by reference to the Trust’s Form N-CSR Filed June 7, 2019, and is available
  upon request. The Trust’s Annual Report is available without charge by calling the Trust at 800-357-9167 or on the SEC’s website at
  http://www.sec.gov.

                                                                            55




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                               012180               170/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 172
                                                 of 18506/09/21 Page 177 of 271 PageID 15098
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

                                                                     APPENDIX A

       Standard & Poor’s—A brief description of the applicable rating symbols of Standard & Poor’s and their meanings (as published
  by Standard & Poor’s) follows:


  Issue Credit Rating Definitions
        A Standard & Poor’s issue credit rating is a forward-looking opinion about the creditworthiness of an obligor with respect to a
  specific financial obligation, a specific class of financial obligations, or a specific financial program (including ratings on medium-term
  note programs and commercial paper programs). It takes into consideration the creditworthiness of guarantors, insurers, or other forms
  of credit enhancement on the obligation and takes into account the currency in which the obligation is denominated. The opinion
  reflects Standard & Poor’s view of the obligor’s capacity and willingness to meet its financial commitments as they come due, and may
  assess terms, such as collateral security and subordination, which could affect ultimate payment in the event of default.

       Issue credit ratings can be either long-term or short-term. Short-term ratings are generally assigned to those obligations considered
  short-term in the relevant market. In the U.S., for example, that means obligations with an original maturity of no more than 365 days—
  including commercial paper. Short-term ratings are also used to indicate the creditworthiness of an obligor with respect to put features
  on long-term obligations. Medium-term notes are assigned long-term ratings.


  Long-Term Issue Credit Ratings
        Issue credit ratings are based, in varying degrees, on Standard & Poor’s analysis of the following considerations:
        i)     Likelihood of payment—capacity and willingness of the obligor to meet its financial commitment on an obligation in
               accordance with the terms of the obligation;
        ii)    Nature of and provisions of the obligation, and the promise we impute;
        iii)   Protection afforded by, and relative position of, the obligation in the event of bankruptcy, reorganization, or other
               arrangement under the laws of bankruptcy and other laws affecting creditors’ rights.

       Issue ratings are an assessment of default risk, but may incorporate an assessment of relative seniority or ultimate recovery in the
  event of default. Junior obligations are typically rated lower than senior obligations, to reflect the lower priority in bankruptcy, as noted
  above. (Such differentiation may apply when an entity has both senior and subordinated obligations, secured and unsecured
  obligations, or operating company and holding company obligations.)


  AAA
      An obligation rated ‘AAA’ has the highest rating assigned by Standard & Poor’s. The obligor’s capacity to meet its financial
  commitment on the obligation is extremely strong.


  AA
       An obligation rated ‘AA’ differs from the highest-rated obligations only to a small degree. The obligor’s capacity to meet its
  financial commitment on the obligation is very strong.


  A
       An obligation rated ‘A’ is somewhat more susceptible to the adverse effects of changes in circumstances and economic conditions
  than obligations in higher-rated categories. However, the obligor’s capacity to meet its financial commitment on the obligation is still
  strong.




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                  012181                 171/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 173
                                                 of 18506/09/21 Page 178 of 271 PageID 15099
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

  BBB
       An obligation rated ‘BBB’ exhibits adequate protection parameters. However, adverse economic conditions or changing
  circumstances are more likely to lead to a weakened capacity of the obligor to meet its financial commitment on the obligation.


  BB, B, CCC, CC, and C
        Obligations rated ‘BB’, ‘B’, ‘CCC’, ‘CC’, and ‘C’ are regarded as having significant speculative characteristics. ‘BB’ indicates the
  least degree of speculation and ‘C’ the highest. While such obligations will likely have some quality and protective characteristics,
  these may be outweighed by large uncertainties or major exposures to adverse conditions.


  BB
       An obligation rated ‘BB’ is less vulnerable to nonpayment than other speculative issues. However, it faces major ongoing
  uncertainties or exposure to adverse business, financial, or economic conditions which could lead to the obligor’s inadequate capacity
  to meet its financial commitment on the obligation.


  B
       An obligation rated ‘B’ is more vulnerable to nonpayment than obligations rated ‘BB’, but the obligor currently has the capacity to
  meet its financial commitment on the obligation. Adverse business, financial, or economic conditions will likely impair the obligor’s
  capacity or willingness to meet its financial commitment on the obligation.


  CCC
      An obligation rated ‘CCC’ is currently vulnerable to nonpayment, and is dependent upon favorable business, financial, and
  economic conditions for the obligor to meet its financial commitment on the obligation. In the event of adverse business, financial, or
  economic conditions, the obligor is not likely to have the capacity to meet its financial commitment on the obligation.


  CC
       An obligation rated ‘CC’ is currently highly vulnerable to nonpayment. The ‘CC’ rating is used when a default has not yet
  occurred, but Standard & Poor’s expects default to be a virtual certainty, regardless of the anticipated time to default.


  C
       An obligation rated ‘C’ is currently highly vulnerable to nonpayment, and the obligation is expected to have lower relative
  seniority or lower ultimate recovery compared to obligations that are rated higher.


  D
        An obligation rated ‘D’ is in default or in breach of an imputed promise. For non-hybrid capital instruments, the ‘D’ rating category
  is used when payments on an obligation are not made on the date due, unless Standard & Poor’s believes that such payments will be
  made within five business days in the absence of a stated grace period or within the earlier of the stated grace period or 30 calendar
  days. The ‘D’ rating also will be used upon the filing of a bankruptcy petition or the taking of similar action and where default on an
  obligation is a virtual certainty, for example due to automatic stay provisions. An obligation’s rating is lowered to ‘D’ if it is subject to a
  distressed exchange offer.

                                                                            2




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                   012182                 172/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 174
                                                 of 18506/09/21 Page 179 of 271 PageID 15100
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

  Plus (+) or minus (—)
       The ratings from ‘AA’ to ‘CCC’ may be modified by the addition of a plus (+) or minus (—) sign to show relative standing within
  the major rating categories.


  NR
       This indicates that no rating has been requested, that there is insufficient information on which to base a rating, or that Standard &
  Poor’s does not rate a particular obligation as a matter of policy.


  Short-Term Issue Credit Ratings
  A-1
       A short-term obligation rated ‘A-1’ is rated in the highest category by Standard & Poor’s. The obligor’s capacity to meet its
  financial commitment on the obligation is strong. Within this category, certain obligations are designated with a plus sign (+). This
  indicates that the obligor’s capacity to meet its financial commitment on these obligations is extremely strong.


  A-2
       A short-term obligation rated ‘A-2’ is somewhat more susceptible to the adverse effects of changes in circumstances and
  economic conditions than obligations in higher rating categories. However, the obligor’s capacity to meet its financial commitment on
  the obligation is satisfactory.


  A-3
       A short-term obligation rated ‘A-3’ exhibits adequate protection parameters. However, adverse economic conditions or changing
  circumstances are more likely to lead to a weakened capacity of the obligor to meet its financial commitment on the obligation.


  B
       A short-term obligation rated ‘B’ is regarded as vulnerable and has significant speculative characteristics. The obligor currently
  has the capacity to meet its financial commitments; however, it faces major ongoing uncertainties which could lead to the obligor’s
  inadequate capacity to meet its financial commitments.


  C
      A short-term obligation rated ‘C’ is currently vulnerable to nonpayment and is dependent upon favorable business, financial, and
  economic conditions for the obligor to meet its financial commitment on the obligation.


  D
        A short-term obligation rated ‘D’ is in default or in breach of an imputed promise. For non-hybrid capital instruments, the ‘D’ rating
  category is used when payments on an obligation are not made on the date due, unless Standard & Poor’s believes that such payments
  will be made within any stated grace period. However, any stated grace period longer than five business days will be treated as five
  business days. The ‘D’ rating also will be used upon the filing of a bankruptcy petition or the taking of a similar action and where
  default on an obligation is a virtual certainty, for example due to automatic stay provisions. An obligation’s rating is lowered to ‘D’ if it is
  subject to a distressed exchange offer.


  SPUR (Standard & Poor’s Underlying Rating)
        A SPUR rating is an opinion about the stand-alone capacity of an obligor to pay debt service on a credit-enhanced debt issue,
  without giving effect to the enhancement that applies to it. These ratings are published only at the request of the debt issuer/obligor
  with the designation SPUR to distinguish them from the credit-enhanced rating that applies to the debt issue. Standard & Poor’s
  maintains surveillance of an issue with a published SPUR.

                                                                            3


https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                    012183                 173/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 175
                                                 of 18506/09/21 Page 180 of 271 PageID 15101
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

  Municipal Short-Term Note Ratings Definitions
        A Standard & Poor’s U.S. municipal note rating reflects Standard & Poor’s opinion about the liquidity factors and market access
  risks unique to the notes. Notes due in three years or less will likely receive a note rating. Notes with an original maturity of more than
  three years will most likely receive a long-term debt rating. In determining which type of rating, if any, to assign, Standard & Poor’s
  analysis will review the following considerations:
  a. Amortization schedule — the larger the final maturity relative to other maturities, the more likely it will be treated as a note; and
  b. Source of payment — the more dependent the issue is on the market for its refinancing, the more likely it will be treated as a note.
  Note rating symbols are as follows:


  SP-1
        Strong capacity to pay principal and interest. An issue determined to possess a very strong capacity to pay debt service is given a
  plus (+) designation.


  SP-2
       Satisfactory capacity to pay principal and interest, with some vulnerability to adverse financial and economic changes over the
  term of the notes.


  SP-3
         Speculative capacity to pay principal and interest.


  Dual Ratings
       Dual Ratings may be assigned to debt issues that have a put option or demand feature. The first component of the rating
  addresses the likelihood of repayment of principal and interest as due, and the second component of the rating addresses only the
  demand feature. The first component of the rating can relate to either a short-term or long-term transaction and accordingly use either
  short-term or long-term rating symbols. The second component of the rating relates to the put option and is assigned a short-term rating
  symbol (for example, ‘AAA/A-1+’ or ‘A-1+/A-1’). With U.S. municipal short-term demand debt, the U.S. municipal short-term note rating
  symbols are used for the first component of the rating (for example, ‘SP-1+/A-1+’).

        The analyses, including ratings, of Standard & Poor’s and its affiliates (together, Standard and Poor’s) are statements of opinion as
  of the date they are expressed and not statements of fact or recommendations to purchase, hold, or sell any securities or make any
  investment decisions. Standard & Poor’s assumes no obligation to update any information following publication. Users of ratings or
  other analyses should not rely on them in making any investment decision. Standard &Poor’s opinions and analyses do not address the
  suitability of any security. Standard & Poor’s does not act as a fiduciary or an investment advisor except where registered as such.
  While Standard & Poor’s has obtained information from sources it believes to be reliable, Standard & Poor’s does not perform an audit
  and undertakes no duty of due diligence or independent verification of any information it receives. Ratings and other opinions may be
  changed, suspended, or withdrawn at any time.


  Active Qualifiers (Currently applied and/or outstanding)
        Standard & Poor’s uses six qualifiers that limit the scope of a rating. The structure of the transaction can require the use of a
  qualifier such as a ‘p’ qualifier, which indicates the rating addressed the principal portion of the obligation only. Likewise, the qualifier
  can indicate a limitation on the type of information used, such as ”pi” for public information. A qualifier appears as a suffix and is part of
  the rating.

                                                                            4




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                    012184                 174/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 176
                                                 of 18506/09/21 Page 181 of 271 PageID 15102
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

  Federal deposit insurance limit: ‘L’ qualifier
        Ratings qualified with ‘L’ apply only to amounts invested up to federal deposit insurance limits.


  Principal: ‘p’ qualifier
        This suffix is used for issues in which the credit factors, the terms, or both, that determine the likelihood of receipt of payment of
  principal are different from the credit factors, terms or both that determine the likelihood of receipt of interest on the obligation. The ‘p’
  suffix indicates that the rating addresses the principal portion of the obligation only and that the interest is not rated.


  Public Information Ratings: ‘pi’ qualifier
       Ratings with a ‘pi’ suffix are based on an analysis of an issuer’s published financial information, as well as additional information in
  the public domain. They do not, however, reflect in-depth meetings with an issuer’s management and therefore may be based on less
  comprehensive information than ratings without a ‘pi’ suffix. Ratings with a ‘pi’ suffix are reviewed annually based on a new year’s
  financial statements, but may be reviewed on an interim basis if a major event occurs that may affect the issuer’s credit quality.


  Preliminary Ratings: ‘prelim’ qualifier
        Preliminary ratings, with the ‘prelim’ suffix, may be assigned to obligors or obligations, including financial programs, in the
  circumstances described below. Assignment of a final rating is conditional on the receipt by Standard & Poor’s of appropriate
  documentation. Standard & Poor’s reserves the right not to issue a final rating. Moreover, if a final rating is issued, it may differ from the
  preliminary rating.
         •     Preliminary ratings may be assigned to obligations, most commonly structured and project finance issues, pending receipt
               of final documentation of legal opinions.
         •     Preliminary ratings are assigned to Rule 415 Shelf Registrations. As specific issues, with defined terms, are offered from the
               master registration, a final rating may be assigned to them in accordance with Standard & Poor’s policies.
         •     Preliminary ratings may be assigned to obligations that will likely be issued upon the obligor’s emergence from bankruptcy
               or similar reorganization, based on late-stage reorganization plans, documentation and discussions with the obligor.
               Preliminary ratings may also be assigned to the obligors. These ratings consider the anticipated general credit quality of the
               reorganized or post-bankruptcy issuer as well as attributes of the anticipated obligation(s).
         •     Preliminary ratings may be assigned to entities that are being formed or that are in the process of being independently
               established when, in Standard & Poor’s opinion, documentation is close to final. Preliminary ratings may also be assigned to
               the obligations of these entities.
         •     Preliminary ratings may be assigned when a previously unrated entity is undergoing a well-formulated restructuring,
               recapitalization, significant financing or other transformative event, generally at the point that investor or lender
               commitments are invited. The preliminary rating may be assigned to the entity and to its proposed obligation(s). These
               preliminary ratings consider the anticipated general credit quality of the obligor, as well as attributes of the anticipated
               obligation(s), assuming successful completion of the transformative event. Should the transformative event not occur,
               Standard & Poor’s would likely withdraw these preliminary ratings.
         •     A preliminary recovery rating may be assigned to an obligation that has a preliminary issue credit rating.

                                                                            5




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                    012185                  175/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 177
                                                 of 18506/09/21 Page 182 of 271 PageID 15103
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

  Termination Structures: ‘t’ qualifier
       This symbol indicates termination structures that are designed to honor their contracts to full maturity or, should certain events
  occur, to terminate and cash settle all their contracts before their final maturity date.


  Inactive Qualifiers (No longer applied or outstanding)
  Contingent upon final documentation: ‘*’ in active qualifier
       This symbol that indicated that the ratings was contingent upon Standard & Poor ‘s receipt of an executed copy of the escrow
  agreement or closing documentation confirming investments and cash flows. Discontinued use in August 1998.


  Termination of obligation to tender: ‘c’ inactive qualifier
       This qualifier was used to provide additional information to investors that the bank may terminate its obligation to purchase
  tendered bonds if the long-term credit rating of the issuer was lowered to below an investment-grade level and/or the issuer’s bonds are
  deemed taxable. Discontinued use in January 2001.


  U.S. direct government securities: ‘G’ inactive qualifier
        The letter ‘G’ followed the rating symbol when a fund’s portfolio consisted primarily of direct U.S. government securities.


  Provisional Ratings: ‘pr’ inactive qualifier
       The letters ‘pr’ indicate that the rating was provisional. A provisional rating assumed the successful completion of a project
  financed by the debt being rated and indicates that the payment of debt service requirements was largely or entirely dependent upon
  the successful, timely completion of the project. This rating, however, while addressing credit quality subsequent to completion of the
  project, made no comment on the likelihood of or the risk of default upon failure of such completion.


  Quantitative Analysis of public information: ‘q’ inactive qualifier
        A ‘q’ subscript indicates that the rating is based solely on quantitative analysis of publicly available information. Discontinued
  use in April 2001.


  Extraordinary risks: ‘r’ inactive qualifier
        The ‘r’ modifier was assigned to securities containing extraordinary risks, particularly market risks, which are not covered in the
  credit rating. The absence of an ‘r’ modifier should not be taken as an indication that an obligation will not exhibit extraordinary non-
  credit related risks. Standard & Poor’s discontinued the use of the ‘r’ modifier for most obligations in June 2000 and for the balance of
  obligations (mainly structured finance transactions) in November 2002.

      Moody’s Investors Service, Inc.—A brief description of the applicable Moody’s Investors Service, Inc. (“Moody’s”) rating
  symbols and their meanings (as published by Moody’s) follows:

                                                                            6




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                 012186                176/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 178
                                                 of 18506/09/21 Page 183 of 271 PageID 15104
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

  Long-Term Obligation Ratings
        Moody’s long-term obligation ratings are opinions of the relative credit risk of a fixed income obligations with an original maturity
  of one year or more. They address the possibility that a financial obligation will not be honored as promised. Such ratings reflect both
  the likelihood of default and any financial loss suffered in the event of default.


  Moody’s Global Long-Term Rating Scale Definitions:
  Aaa
        Obligations rated Aaa are judged to be of the highest quality, subject to the lowest level of credit risk.


  Aa
        Obligations rated Aa are judged to be of high quality and are subject to very low credit risk.


  A
        Obligations rated A are judged to be upper medium-grade and are subject to low credit risk.


  Baa
       Obligations rated Baa are judged to be medium-grade and subject to moderate credit risk and as such may possess certain
  speculative characteristics.


  Ba
        Obligations rated Ba are judged to be speculative elements and are subject to substantial credit risk.


  B
        Obligations rated B are considered speculative and are subject to high credit risk.


  Caa
        Obligations rated Caa are judged to be speculative of poor standing and are subject to very high credit risk.


  Ca
        Obligations rated Ca are highly speculative and are likely in, or very near, default, with some prospect of recovery of principal and
  interest.


  C
        Obligations rated C are the lowest rated and are typically in default, with little prospect for recovery of principal or interest.

       Note: Moody’s appends numerical modifiers 1, 2, and 3 to each generic rating classification from Aa through Caa. The modifier 1
  indicates that the obligation ranks in the higher end of its generic rating category; the modifier 2 indicates a mid-range ranking; and the
  modifier 3 indicates a ranking in the lower end of that generic rating category. Additionally, a “(hyb)” indicator is appended to all ratings
  of hybrid securities issued by banks, insurers, finance companies, and securities firms.

  *     By their terms, hybrid securities allow for the omission of scheduled dividends, interest, or principal payments, which can
        potentially result in impairment if such an omission occurs. Hybrid securities may also be subject to contractually allowable write-
        downs of principal that could result in impairment. Together with the hybrid indicator, the long-term obligation rating assigned to a
        hybrid security is an expression of the relative credit risk associated with that security.

                                                                            7

https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                     012187                177/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 179
                                                 of 18506/09/21 Page 184 of 271 PageID 15105
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

  Medium-Term Note Ratings
       Moody’s assigns provisional ratings to medium-term note (MTN) programs and definitive ratings to the individual debt securities
  issued from them (referred to as drawdowns or notes).

       MTN program ratings are intended to reflect the ratings likely to be assigned to drawdowns issued from the program with the
  specified priority of claim (e.g. senior or subordinated). To capture the contingent nature of a program rating, Moody’s assigns
  provisional ratings to MTN programs. A provisional rating is denoted by a (P) in front of the rating and is defined elsewhere in this
  document.

       The rating assigned to a drawdown from a rated MTN or bank/deposit note program is definitive in nature, and may differ from the
  program rating if the drawdown is exposed to additional credit risks besides the issuer’s default, such as links to the defaults of other
  issuers, or has other structural features that warrant a different rating. In some circumstances, no rating may be assigned to a drawdown.

       Moody’s encourages market participants to contact Moody’s Ratings Desks or visit www.moodys.com directly if they have
  questions regarding ratings for specific notes issued under a medium-term note program. Unrated notes issued under an MTN program
  may be assigned an NR (not rated) symbol.


  Global Short-Term Rating Scale:
       Moody’s short-term ratings are opinions of the ability of issuers to honor short-term financial obligations. Ratings may be
  assigned to issuers, short-term programs or to individual short-term debt instruments. Such obligations generally have an original
  maturity not exceeding thirteen months, unless explicitly noted.

        Moody’s employs the following designations to indicate the relative repayment ability of rated issuers:


  P-1
        Issuers (or supporting institutions) rated Prime-1 have a superior ability to repay short-term debt obligations.


  P-2
        Issuers (or supporting institutions) rated Prime-2 have a strong ability to repay short-term debt obligations.


  P-3
        Issuers (or supporting institutions) rated Prime-3 have an acceptable ability to repay short-term obligations.


  NP
        Issuers (or supporting institutions) rated Not Prime do not fall within any of the Prime rating categories.

                                                                            8




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                    012188              178/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 180
                                                 of 18506/09/21 Page 185 of 271 PageID 15106
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

                                                                     APPENDIX B

                                                      POLICY REGARDING PROXY VOTING

                                                                  Purpose and Scope

               The purpose of these voting policies and procedures (the “Policy”) is to set forth the principles and procedures by which
  Highland Capital Management Fund Advisors, L.P. (the “Company”) votes or gives consents with respect to the securities owned by
  Clients for which the Company exercises voting authority and discretion.2 For avoidance of doubt, this includes any proxy and any
  shareholder vote or consent, including a vote or consent for a private company or other issuer that does not involve a proxy. These
  policies and procedures have been designed to help ensure that votes are cast in the best interests of Clients in accordance with the
  Company’s fiduciary duties and Rule 206(4)-6 under the Investment Advisers Act of 1940 (the “Advisers Act”).

              This Policy applies to securities held in all Client accounts (including Retail Funds and other pooled investment vehicles) as
  to which the Company has explicit or implicit voting authority. Implicit voting authority exists where the Company’s voting authority is
  implied by a general delegation of investment authority without reservation of proxy voting authority to the Client.

                If the Company has delegated voting authority to an investment sub-adviser with respect to any Retail Fund, such sub-
  adviser will be responsible for voting all proxies for such Retail Funds in accordance with the sub-adviser’s proxy voting policies. The
  Compliance Department, to provide oversight over the proxy voting by sub-advisers and to ensure that votes are executed in the best
  interests of the Retail Funds, shall (i) review the proxy voting policies and procedures of each Retail Fund sub-adviser to confirm that
  they comply with Rule 206(4)-6, both upon engagement of the sub-adviser and upon any material change to the sub-adviser’s proxy
  voting policies and procedures, and (ii) require each such sub-adviser to provide quarterly certifications that all proxies were voted
  pursuant to the sub-adviser’s policies and procedures or to describe any inconsistent votes.


                                                                  General Principles

               The Company and its affiliates engage in a broad range of activities, including investment activities for their own accounts
  and for the accounts of various Clients and providing investment advisory and other services to Clients. In the ordinary course of
  conducting the Company’s activities, the interests of a Client may conflict with the interests of the Company, other Clients and/or the
  Company’s affiliates and their clients. Any conflicts of interest relating to the voting of proxies, regardless of whether actual or
  perceived, will be addressed in accordance with these policies and procedures. The guiding principle by which the Company votes all
  proxies is to vote in the best interests of each Client by maximizing the economic value of the relevant Client’s holdings, taking into
  account the relevant Client’s investment horizon, the contractual obligations under the relevant advisory agreements or comparable
  documents and all other relevant facts and circumstances at the time of the vote. The Company does not permit voting decisions to be
  influenced in any manner that is contrary to, or dilutive of, this guiding principle.


                                                                  Voting Procedures

  Third-Party Proxy Advisors
               The Company may engage a third-party proxy advisor (“Proxy Advisor”) to provide proxy voting recommendations with
  respect to Client proxies. Proxy Advisor voting recommendation guidelines are generally designed to increase investors’ potential
  financial gain. When considering whether to retain or continue retaining

  2     In any case where a Client has instructed the Company to vote in a particular manner on the Client’s behalf, those instructions will
        govern in lieu of parameters set forth in the Policy.

                                                                            9




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                012189                179/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 181
                                                 of 18506/09/21 Page 186 of 271 PageID 15107
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

  any particular Proxy Advisor, the Compliance Department will ascertain, among other things, whether the Proxy Advisor has the
  capacity and competency to adequately analyze proxy issues. In this regard, the Compliance Department will consider, among other
  things: the adequacy and quality of the Proxy Advisor’s staffing and personnel; the robustness of its policies and procedures regarding
  its ability to (a) ensure that its proxy voting recommendations are based on current and accurate information and (b) identify and
  address any conflicts of interest and any other considerations that the Compliance Department determines would be appropriate in
  considering the nature and quality of the services provided by the Proxy Advisor. To identify and address any conflicts that may arise
  on the part of the Proxy Advisor, the Compliance Department will ensure that the Proxy Advisor notifies the Compliance Department of
  any relevant business changes or changes to its policies and procedures regarding conflicts.


  Third-Party Proxy Voting Services
              The Company may utilize a third-party proxy voting service (“Proxy Voting Service”) to monitor holdings in Client accounts
  for purposes of determining whether there are upcoming shareholder meetings or similar corporate actions and to execute Client proxies
  on behalf of the Company pursuant to the Company’s instructions, which shall be given in a manner consistent with this Policy. The
  Compliance Department will oversee each Proxy Voting Service to ensure that proxies have been voted in a manner consistent with the
  Company’s instructions.


  Monitoring
              Subject to the procedures regarding Nonstandard Proxy Notices described below, the Compliance Department of the
  Company shall have responsibility for monitoring Client accounts for proxy notices. Except as detailed below, if proxy notices are
  received by other employees of the Company, such employees must promptly forward all proxy or other voting materials to the
  Compliance Department.


  Portfolio Manager Review and Instruction
               From time to time, the settlement group of the Company may receive nonstandard proxy notices, regarding matters
  including, but not limited to, proposals regarding corporate actions or amendments (“Nonstandard Proxy Notices”) with respect to
  securities held by Clients. Upon receipt of a Nonstandard Proxy Notice, a member of the settlement group (the “Settlement Designee”)
  shall send an email notification containing all relevant information to the Portfolio Manager(s) with responsibility for the security
  and[        .com]. Generally, the relevant Portfolio Manager(s) shall deliver voting instructions for Nonstandard Proxy Notices by
  replying to the email notice sent to the Portfolio Manager(s) and [         .com] by the Settlement Designee or by sending voting
  instructions to [       .com] and copying [          .com]. Any conflicts for Nonstandard Proxy Notices should also be disclosed to the
  Compliance Department. In the event a Portfolio Manager orally conveys voting instructions to the Settlement Designee or any other
  member of the Company’s settlement group, that Settlement Designee or member of the Company’s settlement group shall respond to
  the original notice email sent to [       .com] detailing the Portfolio Manager(s) voting instructions.

               With regard to standard proxy notices, on a weekly basis, the Compliance Department will send a notice of upcoming proxy
  votes related to securities held by Clients and the corresponding voting recommendations of the Proxy Advisor to the relevant Portfolio
  Manager(s). Upon receipt of a proxy notice from the Compliance Department, the Portfolio Manager(s) will review and evaluate the
  upcoming votes and recommendations. The Portfolio Managers may rely on any information and/or research available to him or her and
  may, in his or her discretion, meet with members of an issuer’s management to discuss matters of importance to the relevant Clients and
  their economic interests. Should the Portfolio Manager determine that deviating from the Proxy Advisor’s recommendation is in a
  Client’s best interest, the Portfolio Manager shall communicate his or her voting instructions to the Compliance Department.

              In the event that more than one Portfolio Manager is responsible for making a particular voting decision and such Portfolio
  Managers are unable to arrive at an agreement as to how to vote with respect to a particular proposal, they should consult with the
  applicable Chief Compliance Officer (the “CCO”) for guidance.

                                                                            10




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                               012190                180/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 182
                                                 of 18506/09/21 Page 187 of 271 PageID 15108
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

  Voting
               Upon receipt of the relevant Portfolio Managers’ voting instructions, if any, the Compliance Department will communicate
  the instructions to the Proxy Voting Service to execute the proxy votes.


  Non-Votes
               It is the general policy of the Company to vote or give consent on all matters presented to security holders in any vote, and
  these policies and procedures have been designated with that in mind. However, the Company reserves the right to abstain on any
  particular vote if, in the judgment of the CCO, or the relevant Portfolio Manager, the effect on the relevant Client’s economic interests or
  the value of the portfolio holding is insignificant in relation to the Client’s portfolio, if the costs associated with voting in any particular
  instance outweigh the benefits to the relevant Clients or if the circumstances make such an abstention or withholding otherwise
  advisable and in the best interests of the relevant Clients not to vote. Such determination may apply in respect of all Client holdings of
  the securities or only certain specified Clients, as the Company deems appropriate under the circumstances. As examples, a Portfolio
  Manager may determine: (a) not to recall securities on loan if, in his or her judgment, the matters being voted upon are not material
  events affecting the securities and the negative consequences to Clients of disrupting the securities lending program would outweigh
  the benefits of voting in the particular instance or (b) not to vote proxies relating to certain foreign securities if, in his or her judgment,
  the expense and administrative inconvenience outweighs the benefits to Clients of voting the securities.


  Conflicts of Interest
                The Company’s Compliance Department is responsible for monitoring voting decisions for any conflicts of interest,
  regardless of whether they are actual or perceived. All voting decisions contrary to the recommendation of a Proxy Advisor require a
  mandatory conflicts of interest review by the Compliance Department, which will include a consideration of whether the Company or
  any Portfolio Manager or other person recommending or providing input on how to vote has an interest in the vote that may present a
  conflict of interest.

               In addition, all Company investment professionals are expected to perform their tasks relating to the voting of proxies in
  accordance with the principles set forth above, according the first priority to the best interest of the relevant Clients. If at any time a
  Portfolio Manager or any other investment professional becomes aware of a potential or actual conflict of interest regarding any
  particular voting decision, he or she must contact the Compliance Department promptly and, if in connection with a proxy that has yet to
  be voted, prior to such vote. If any investment professional is pressured or lobbied, whether from inside or outside the Company, with
  respect to any particular voting decision, he or she should contact the Compliance Department promptly. The CCO will use his or her
  best judgment to address any such conflict of interest and ensure that it is resolved in accordance with his or her independent
  assessment of the best interests of the relevant Clients.

               In the event of a conflict, the Company may choose to address such conflict by: (i) voting in accordance with the Proxy
  Advisor’s recommendation; (ii) the CCO determining how to vote the proxy (if the CCO approves deviation from the Proxy Advisor’s
  recommendation, then the CCO shall document the rationale for the vote); (iii) “echo voting” or “mirror voting” the proxy in the same
  proportion as the votes of other proxy holders that are not Clients; or (iv) with respect to Clients other than Retail Funds, notifying the
  affected Client of the material conflict of interest and seeking a waiver of the conflict or obtaining such Client’s voting instructions.
  Where the Compliance Department deems appropriate, third parties may be used to help resolve conflicts. In this regard, the CCO or his
  or her delegate shall have the power to retain fiduciaries, consultants or professionals to assist with voting decisions and/or to delegate
  voting or consent powers to such fiduciaries, consultants or professionals.

               Where a conflict of interest arises with respect to a voting decision for a Retail Fund, the Company shall disclose the
  conflict and the rationale for the vote taken to the Retail Fund’s Board of Directors/Trustees at the next regularly scheduled quarterly
  meeting. The Compliance Department will maintain a log documenting the basis for the decision and will furnish the log to the Board of
  Trustees.

                                                                            11




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                    012191                 181/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 183
                                                 of 18506/09/21 Page 188 of 271 PageID 15109
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

  Material Conflicts of Interest
              The following relationships or circumstances are examples of situations that may give rise to a material conflict of interest
  for purposes of this Policy. This list is not exclusive or determinative; any potential conflict (including payments of the types described
  below but less than the specified threshold) should be identified to the Company’s Compliance Department:
               (i)    The issuer is a Client of the Company, or of an affiliate, accounting for more than 5% of the Company’s or affiliate’s
                      annual revenues.
               (ii)   The issuer is an entity that reasonably could be expected to pay the Company or its affiliates more than $1 million
                      through the end of the Company’s next two full fiscal years.
               (iii) The issuer is an entity in which a “Covered Person” (as defined in the Company’s Policies and Procedures Designed to
                     Detect and Prevent Insider Trading and to Comply with Rule 17j-1 of the Investment Company Act of 1940, as
                     amended (the “Code of Ethics”)) has a beneficial interest contrary to the position held by the Company on behalf of
                     Clients.
               (iv) The issuer is an entity in which an officer or partner of the Company or a relative of any such person is or was an
                    officer, director or employee, or such person or relative otherwise has received more than $150,000 in fees,
                    compensation and other payment from the issuer during the Company’s last three fiscal years; provided, however, that
                    the Compliance Department may deem such a relationship not to be a material conflict of interest if the Company
                    representative serves as an officer or director of the issuer at the direction of the Company for purposes of seeking
                    control over the issuer.
               (v) The matter under consideration could reasonably be expected to result in a material financial benefit to the Company or
                   its affiliates through the end of the Company’s next two full fiscal years (for example, a vote to increase an investment
                   advisory fee for a Retail Fund advised by the Company or an affiliate).
               (vi) Another Client or prospective Client of the Company, directly or indirectly, conditions future engagement of the
                    Company on voting proxies in respect of any Client’s securities on a particular matter in a particular way.
               (vii) The Company holds various classes and types of equity and debt securities of the same issuer contemporaneously in
                     different Client portfolios.
               (viii) Any other circumstance where the Company’s duty to serve its Clients’ interests, typically referred to as its “duty of
                      loyalty,” could be compromised.

               Notwithstanding the foregoing, a conflict of interest described above shall not be considered material for the purposes of
  this Policy in respect of a specific vote or circumstance if:
                      The securities in respect of which the Company has the power to vote account for less than 1% of the issuer’s
                      outstanding voting securities, but only if: (i) such securities do not represent one of the 10 largest holdings of such
                      issuer’s outstanding voting securities and (ii) such securities do not represent more than 2% of the Client’s holdings
                      with the Company.
                      The matter to be voted on relates to a restructuring of the terms of existing securities or the issuance of new securities
                      or a similar matter arising out of the holding of securities, other than common equity, in the context of a bankruptcy or
                      threatened bankruptcy of the issuer.

                                                                            12




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                   012192                 182/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 184
                                                 of 18506/09/21 Page 189 of 271 PageID 15110
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

                                                                    Recordkeeping

               Following the submission of a proxy vote, the Trust will maintain a report of the vote and all relevant documentation.

              The Trust shall retain records relating to the voting of proxies and the Company shall conduct due diligence, including on
  Proxy Voting Services and Proxy Advisors, as applicable, to ensure the following records are adequately maintained by the appropriate
  party:
               (i)    Copies of this Policy and any amendments thereto.
               (ii)   A current copy of the Proxy Advisor’s voting guidelines, as amended.
               (iii) A copy of each proxy statement that the Company receives regarding Client securities. The Company may rely on a
                     third party to make and retain, on the Company’s behalf, a copy of a proxy statement, provided that the Company has
                     obtained an undertaking from the third party to provide a copy of the proxy statement promptly upon request.
               (iv) Records of each vote cast by the Company on behalf of Clients. The Company may satisfy this requirement by relying
                    on a third party to make and retain, on the Company’s behalf, a record of the vote cast, provided that the Company has
                    obtained an undertaking from the third party to provide a copy of the record promptly upon request.
               (v) A copy of any documents created by the Company that were material to making a decision how to vote or that
                   memorializes the basis for that decision.
               (vi) A copy of each written request for information on how the Company voted proxies on behalf of the Client, and a copy
                    of any written response by the Company to any (oral or written) request for information on how the Company voted.

               These records shall be maintained and preserved in an easily accessible place for a period of not less than five years from
  the end of the Company’s fiscal year during which the last entry was made in the records, the first two years in an appropriate office of
  the Company.3


                                                              Enforcement of this Policy

               It shall be the responsibility of the Compliance Department to handle or coordinate the enforcement of this Policy. The
  Compliance Department will periodically sample proxy voting records to ensure that proxies have been voted in accordance with this
  Policy, with a particular focus on any proxy votes that require additional analysis (e.g., proxies voted contrary to the recommendations
  of a Proxy Advisor).

             If the Compliance Department determines that a Proxy Advisor or Proxy Voting Service may have committed a material error,
  the Compliance Department will investigate the error, taking into account the nature of the error, and seek to determine whether the
  Proxy Advisor or Proxy Voting Service is taking reasonable steps to reduce similar errors in the future.

  3     If the Company has essentially immediate access to a book or record (on the Company’s proprietary system or otherwise) through
        a computer located at an appropriate office of the Company, then that book or record will be considered to be maintained at an
        appropriate office of the Company. “Immediate access” to books and records includes that the Company has the ability to provide
        promptly to Securities and Exchange Commission (the “SEC”) examination staff hard copies of the books and records or access to
        the storage medium. The party responsible for the applicable books and records as described above shall also be responsible for
        ensuring that those books and records for the first two years are either physically maintained in an appropriate office of the
        Company or that the Company otherwise has essentially immediate access to the required books and records for the first two
        years.

                                                                            13




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                                012193                183/184
12/14/2020Case 19-34054-sgj11 Doc 1822-78 Filed 01/22/21    Entered
                                                 HIGHLAND INCOME FUND01/22/21 21:50:07 Page 185
                                                 of 18506/09/21 Page 190 of 271 PageID 15111
         Case 3:21-cv-00538-N Document 26-45 Filed
  Table of Contents

               In addition, no less frequently than annually, the Compliance Department will review the adequacy of this Policy to ensure
  that it has been implemented effectively and to confirm that this Policy continues to be reasonably designed to ensure that proxies are
  voted in the best interest of Clients.


                                                        Disclosures to Clients and Investors

              The Company includes a description of its policies and procedures regarding proxy voting in Part 2 of Form ADV, along
  with a statement that Clients can contact the CCO to obtain a copy of these policies and procedures and information about how the
  Company voted with respect to a Client’s securities. This Policy is, however, subject to change at any time without notice.

            As a matter of policy, the Company does not disclose how it expects to vote on upcoming proxies. Additionally, the
  Company does not disclose the way it voted proxies to unaffiliated third parties without a legitimate need to know such information.

                                                                            14




https://www.sec.gov/Archives/edgar/data/1710680/000119312519206459/d762611d497.htm                              012194                184/184
Case 19-34054-sgj11 Doc 1822-79 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
Case 3:21-cv-00538-N Document 26-45 Filed24 06/09/21 Page 191 of 271 PageID 15112



                            EXHIBIT $$$$




                                                                    012195
12/14/2020Case   19-34054-sgj11 Dochttps://www.sec.gov/Archives/edgar/data/1710680/000168386320004689/f4118d1.htm
                                     1822-79 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 2 of
           Case 3:21-cv-00538-N Document 26-45 Filed            24 06/09/21 Page 192 of 271 PageID 15113
  DEF 14A 1 f4118d1.htm FORM DEF 14A
                                                                  SCHEDULE 14A INFORMATION

                                                        Proxy Statement Pursuant to Section 14(a) of the
                                                               Securities Exchange Act of 1934

  Filed by the Registrant [ X ]
  Filed by a Party other than the Registrant [ ]

  Check the appropriate box:
  [ ] Preliminary Proxy Statement

  [     ] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2))

  [X]     Definitive Proxy Statement

  [       Definitive Additional Materials
  ]

  [     ] Soliciting Material Pursuant to Sec. 240.14a-12

                                                                       Highland Income Fund
                                                            (Name of Registrant as Specified in Its Charter)

                                               (Name of Person(s) Filing Proxy Statement, if other than Registrant)


  Payment of Filing Fee (Check the appropriate box):

  [ X ] No fee required.

  [     ] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11.

          1)    Title of each class of securities to which transactions applies:

          2)    Aggregate number of securities to which transaction applies:

          3)    Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set
                forth the amount on which the filing fee is calculated and state how it was determined):

          4)    Proposed maximum aggregate value of transaction:

          5)    Total fee paid:

  [     ] Fee paid previously with preliminary materials.

  [     ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identity the filing for
          which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or
          the Form or Schedule and the date of its filing.

          1)    Amount Previously Paid:

          2)    Form, Schedule or Registration Statement No.:

          3)    Filing Party:

          4)    Date Filed:




https://www.sec.gov/Archives/edgar/data/1710680/000168386320004689/f4118d1.htm                                                 012196   1/23
12/14/2020Case 19-34054-sgj11 Dochttps://www.sec.gov/Archives/edgar/data/1710680/000168386320004689/f4118d1.htm
                                   1822-79 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 3 of
         Case 3:21-cv-00538-N Document 26-45     HIGHLAND     24
                                                           Filed   06/09/21
                                                               INCOME    FUND       Page 193 of 271 PageID 15114

                                                                    300 Crescent Court
                                                                         Suite 700
                                                                    Dallas, Texas 75201
                                                                      (800) 357-9167

                                                                                                                                            April 22, 2020

  Dear Shareholder:

  Enclosed you will find the proxy materials for the 2020 Annual Meeting of Shareholders of Highland Income Fund (formerly, Highland Floating Rate
  Opportunities Fund) (the “Fund”) to be held at 200 Crescent Court, Crescent Club, Dallas, Texas 75201, on Friday, June 12, 2020, at 8:30 a.m. Central Time
  (the “Annual Meeting”). In light of the developing situation with COVID-19 (coronavirus) and the travel advisories across the United States, we are
  requesting that shareholders and others NOT ATTEND the Annual Meeting in person this year but to attend the Annual Meeting via conference call.
  For those who wish to attend via conference call, please email Highland Capital Management Fund Advisors, L.P. at attendameeting@astfinancial.com
  and provide us with your full name and address in order to receive the conference call dial-in information. Details regarding the business to be
  conducted at the Annual Meeting are more fully described in the accompanying Notice of Annual Meeting of Shareholders and Proxy Statement.

  In addition to voting on the Proposal described in the Notice of Annual Meeting of Shareholders and Proxy Statement, you will have an opportunity to
  hear a report on the Fund and to discuss other matters of interest to you as a shareholder.

  It is very important that your shares be represented at the Annual Meeting. Whether or not you plan to attend, please review the enclosed proxy card,
  which provides options for voting, to assure that your shares are represented at the Annual Meeting.

                                                                                              Sincerely,

                                                                                              /s/ Frank Waterhouse
                                                                                              Frank Waterhouse
                                                                                              Treasurer, Principal Accounting Officer, Principal Financial
                                                                                              Officer, and Principal Executive Officer




https://www.sec.gov/Archives/edgar/data/1710680/000168386320004689/f4118d1.htm                                                012197                         2/23
12/14/2020Case 19-34054-sgj11 Dochttps://www.sec.gov/Archives/edgar/data/1710680/000168386320004689/f4118d1.htm
                                   1822-79 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 4 of
         Case 3:21-cv-00538-N Document 26-45 Filed            24 06/09/21 Page 194 of 271 PageID 15115
                                                                HIGHLAND INCOME FUND

                                                                    300 Crescent Court
                                                                         Suite 700
                                                                    Dallas, Texas 75201
                                                                      (800) 357-9167

                                                 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS
                                                         TO BE HELD ON JUNE 12, 2020

  The Annual Meeting of Shareholders of Highland Income Fund (formerly Highland Floating Rate Opportunities Fund), a Massachusetts business trust
  (the “Fund”), will be held at 200 Crescent Court, Crescent Club, Dallas, Texas 75201, on Friday, June 12, 2020, at 8:30 a.m. Central Time (the “Annual
  Meeting”). In light of the developing situation with COVID-19 (coronavirus) and the travel advisories across the United States, we are requesting that
  stockholders and others NOT ATTEND the Annual Meeting in person this year but to attend the Annual Meeting via conference call. For those who
  wish to attend via conference call, please email Highland Capital Management Fund Advisors, L.P. at attendameeting@astfinancial.com and provide us
  with your full name and address in order to receive the conference call dial-in information. The Annual Meeting will be held for the following purposes:
        1.     To elect Dr. Bob Froehlich as a Class II Trustee of the Fund, to serve for a three-year term expiring at the 2023 Annual Meeting or until his
               successor is duly elected and qualifies, by the holders of the Fund’s 5.375% Series A Cumulative Preferred Shares (“Preferred Shares”)
               (the “Proposal”); and
        2.     To transact such other business as may properly come before the Annual Meeting and any adjournment or postponements thereof.

  The Board of Trustees recommends a vote FOR the Proposal. The close of business on April 16, 2020 has been fixed as the record date for the
  determination of shareholders entitled to notice of, and to vote at, the Annual Meeting and any adjournment or postponements thereof. Please email
  Highland Capital Management Fund Advisors, L.P. at attendameeting@astfinancial.com and provide us with your full name and address in order to
  receive the conference call dial-in information.

  Important Notice Regarding Availability of Proxy Materials for the Shareholder Meeting to be held on June 12, 2020: Copies of these proxy
  materials, including the Fund’s annual shareholder report, the Notice for the Annual Meeting, the Proxy Statement and the form of proxy, are
  available to you on the Internet at www.vote.proxyonline.com/docs/highlandfrof2020.pdf. Copies of the proxy materials are available upon request,
  without charge, by writing to AST Fund Solutions, LLC at AST Fund Solutions, ATTN: Highland 14324 Fulfillment, 55 Challenger Road, Suite 201,
  Ridgefield Park, New Jersey 07660, by calling (866) 829-0541, or by sending an e-mail to corporateservices@astfundsolutions.com, using subject
  line: Highland 14324 Fulfillment.

  Shareholders are encouraged to read all of the proxy materials before voting as the proxy materials contain important information necessary to make
  an informed decision.

  The Board of Trustees is requesting your vote. Your vote is important regardless of the number of shares that you own. Please complete and sign the
  enclosed proxy card and return it promptly in the enclosed envelope, which needs no postage if mailed in the United States. If you desire to vote in
  person at the Annual Meeting using the conference call dial-in information, you may revoke your proxy at any time before it is exercised.

                                                                                              By Order of the Board of Trustees,

                                                                                              /s/ Lauren Thedford
                                                                                              Lauren Thedford
                                                                                              Secretary

  April 22, 2020
  Dallas, Texas




https://www.sec.gov/Archives/edgar/data/1710680/000168386320004689/f4118d1.htm                                                 012198                      3/23
12/14/2020Case 19-34054-sgj11 Dochttps://www.sec.gov/Archives/edgar/data/1710680/000168386320004689/f4118d1.htm
                                   1822-79 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 5 of
         Case 3:21-cv-00538-N Document 26-45 Filed            24 06/09/21 Page 195 of 271 PageID 15116
                                                                HIGHLAND INCOME FUND

                                                                     300 Crescent Court
                                                                          Suite 700
                                                                     Dallas, Texas 75201
                                                                       (800) 357-9167

                                                                PROXY STATEMENT
                                                         ANNUAL MEETING OF SHAREHOLDERS
                                                                   JUNE 12, 2020

  This Proxy Statement is furnished in connection with the solicitation of proxies on behalf of the Board of Trustees of Highland Income Fund (formerly
  Highland Floating Rate Opportunities Fund), a Massachusetts business trust (the “Fund” or “HFRO”), for use at the Fund’s Annual Meeting of
  Shareholders to be held at 200 Crescent Court, Crescent Club, Dallas, Texas 75201, on Friday, June 12, 2020, at 8:30 a.m. Central Time, and at any and all
  adjournments or postponements thereof (the “Annual Meeting”), for the purposes set forth in the accompanying Notice of Annual Meeting of
  Shareholders dated April 22, 2020. In light of the developing situation with COVID-19 (coronavirus) and the travel advisories across the United States,
  we are requesting that stockholders and others NOT ATTEND the Annual Meeting in person this year but to attend the Annual Meeting via
  conference call. For those who wish to attend via conference call, please email Highland Capital Management Fund Advisors, L.P. at
  attendameeting@astfinancial.com and provide us with your full name and address in order to receive the conference call dial-in information. The Fund is
  a closed-end management investment company registered under the Investment Company Act of 1940, as amended (the “1940 Act”).

  Highland Capital Management Fund Advisors L.P., a Delaware limited partnership (“HCMFA” or the “Adviser”), with its principal office at 300 Crescent
  Court, Suite 700, Dallas, Texas 75201, serves as the investment adviser and the administrator to the Fund. The Fund’s principal executive office is
  located at 300 Crescent Court, Suite 700, Dallas, Texas 75201.

  This Proxy Statement and the accompanying Notice of Annual Meeting of Shareholders and form of proxy are being provided to shareholders on or
  about April 22, 2020. The Board of Trustees (the “Board”) has fixed the close of business on April 16, 2020 as the record date (the “Record Date”) for
  the determination of shareholders entitled to receive notice of, and to vote at, the Annual Meeting. As of the Record Date, 71,775,921.00 shares of the
  Fund’s common shares (“Common Shares”), par value $0.001 per share, were issued and outstanding, and 5,800,000.00 5.375% Series A Cumulative
  Preferred Shares (“Preferred Shares”), with a liquidation preference of $25.00 per share, were issued and outstanding. Shareholders of the Fund are
  entitled to one vote for each Fund share held and fractional votes for each fractional Fund share held. Only shareholders of Preferred Shares (“Preferred
  Shareholders”) will be asked to vote on Proposal 1.

  If the form of proxy is properly executed and returned in time to be voted at the Annual Meeting, the shares covered thereby will be voted at the Annual
  Meeting in accordance with the instructions marked thereon. All properly executed proxies received by the Board that do not specify how shares
  should be voted will be voted “FOR” the election as a Trustee of the nominee listed in the Proposal and (ii) in the discretion of the persons named as
  proxies in connection with any other matter which may properly come before the Annual Meeting or any adjournment or postponements thereof.

  The Board does not know of any matters to be considered at the Annual Meeting other than the election of the Trustee referred to in this Proxy
  Statement. A shareholder may revoke his or her proxy any time before it is exercised by (i) voting in person using the conference call dial-in information
  at the Annual Meeting, (ii) giving written notice of such revocation to the Secretary of the Fund or (iii) returning a later-dated proxy before the Annual
  Meeting.

  The presence in person or by proxy of the holders of a majority of the shares of the Fund entitled to vote shall constitute a quorum (“Quorum”) for the
  Fund’s Annual Meeting. If a Quorum is not present at the Annual




https://www.sec.gov/Archives/edgar/data/1710680/000168386320004689/f4118d1.htm                                                 012199                      4/23
12/14/2020Case 19-34054-sgj11 Dochttps://www.sec.gov/Archives/edgar/data/1710680/000168386320004689/f4118d1.htm
                                   1822-79 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 6 of
         Case 3:21-cv-00538-N Document 26-45 Filed            24 06/09/21 Page 196 of 271 PageID 15117
  Meeting, or if a Quorum is present but sufficient votes to approve the Proposal are not received, the persons named as proxies may propose one or
  more adjournments or postponements of the Annual Meeting to permit further solicitation of proxies. Any adjournment or postponement will require the
  affirmative vote of a majority of those shares that are represented at the Annual Meeting in person or by proxy, whether or not a Quorum is present.

  Shares represented by properly executed proxies with respect to which (i) a vote is withheld, (ii) the shareholder abstains, or (iii) a broker does not vote
  (i.e., “broker non-votes”) will be treated as shares that are present and entitled to vote for purposes of determining a Quorum. Assuming the presence of
  a Quorum, abstentions and “broker non-votes” will have no effect on the outcome of the vote on the Proposal.

  In addition to soliciting proxies by mail, the Fund’s officers and employees of the Adviser may solicit proxies by internet or by telephone. Copies of the
  Notice for the Annual Meeting, the Proxy Statement and the form of proxy are available at www.vote.proxyonline.com/docs/ highlandfrof2020.pdf. The
  Fund has engaged AST Fund Solutions, LLC, at AST Fund Solutions, ATTN: Highland 14324 Fulfillment, 55 Challenger Road, Suite 201, Ridgefield Park,
  New Jersey 07660 for inquiries, to provide shareholder meeting services, including the distribution of this Proxy Statement and related materials to
  shareholders as well as assisting the Fund in soliciting proxies for the Annual Meeting at an approximate cost of $57,990. The costs of proxy solicitation
  and expenses incurred in connection with preparing this Proxy Statement and its enclosures will be paid by the Fund.


                                                                        PROPOSAL 1

                                                                  ELECTION OF TRUSTEES

  The Fund’s Board is currently composed of four Trustees, three of whom are not “interested persons” of the Fund (as defined in the 1940 Act) (the
  “Independent Trustees”). The Independent Trustees of the Board are Bryan A. Ward, Ethan Powell and Dr. Bob Froehlich. In light of certain
  relationships between Mr. Honis and certain affiliates of the Adviser, including Highland Capital Management, L.P. (“HCMLP”), arising out of HCMLP’s
  pending Chapter 11 proceedings, Mr. Honis is treated as an Interested Trustee of the Fund.

  At the Annual Meeting, the holders of the Fund’s Preferred Shares are being asked to re-elect Dr. Bob Froehlich as a Class II Trustee of the Fund, to
  serve for a three-year term until the 2023 annual meeting of shareholders or until his respective successor is duly elected and qualifies. Dr. Bob Froehlich
  is currently serving as a Class II Trustee of the Fund and has agreed to continue to serve as a Class II Trustee, if re-elected. If Dr. Bob Froehlich is not
  available for re-election at the time of the Annual Meeting, the persons named as proxies will vote for such substitute nominee(s) as the Fund’s
  Governance and Compliance Committee may select.

  The Fund’s Board is divided into three classes with the term of office of one class expiring each year. Dr. Bob Froehlich is currently serving as a Class II
  Trustee. Dr. Froehlich was last elected to serve a three year term at the annual meeting of shareholders held on June 2, 2017. Mr. Honis is currently
  serving as a Class III Trustee and was last elected to serve until the 2021 annual meeting of shareholders at the annual meeting of shareholders held on
  June 22, 2018. Ethan Powell and Bryan A. Ward are currently serving as Class I Trustees and were last elected to serve until the 2022 annual meeting of
  shareholders at the Fund’s annual meeting of shareholders held on June 14, 2019. Dr. Froehlich will continue to serve as a Class II Trustee if re-elected at
  the Annual Meeting until the 2023 annual meeting of shareholders or until his respective successor is duly elected and qualifies. The Fund’s Trustees
  are not required to attend the Fund’s annual shareholder meetings.

  Under the Fund’s Declaration of Trust, Statement of Preferences for the Preferred Shares and the 1940 Act, the holders of the Fund’s Preferred Shares,
  voting as a separate class, to the exclusion of holders of all other securities and classes of capital shares of the Fund, are entitled to elect two of the
  Fund’s Trustees. The holders of the Fund’s Preferred Shares are entitled to elect the minimum number of additional Trustees that would represent a
  majority of the Trustees in the event that dividends on the Fund’s Preferred Shares become in arrears for two full years and until all arrearages are
  eliminated. No dividend arrearages exist as of the date of this Proxy Statement.




https://www.sec.gov/Archives/edgar/data/1710680/000168386320004689/f4118d1.htm                                                   012200                         5/23
12/14/2020Case 19-34054-sgj11 Dochttps://www.sec.gov/Archives/edgar/data/1710680/000168386320004689/f4118d1.htm
                                   1822-79 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 7 of
         Case 3:21-cv-00538-N Document 26-45 Filed            24 06/09/21 Page 197 of 271 PageID 15118
  Dr. Froehlich and Mr. Powell have been designated as the directors representing the holders of the Preferred Shares. Accordingly, only the holders of
  the Preferred Shares will vote to re-elect Dr. Froehlich. The holders of the Preferred Shares will be entitled to re-elect one additional Trustee when the
  next term of office expires. This means that Mr. Powell, as a Class I Trustee, will be re-elected solely by the holders of the Preferred Shares at the Annual
  Meeting of Shareholders in 2022. The holders of the outstanding capital shares of the Fund, including the holders of the Preferred Shares, voting as a
  single class, elect the balance of the trustees.


  Vote Required for Election of Trustees
  For Dr. Froehlich, the election requires the affirmative vote of the holders of a majority of the Preferred Shares of the Fund, represented in person or by
  proxy at the Annual Meeting and entitled to vote. Abstentions and “broker non-votes” (i.e., shares held in “street name” by brokers or nominees that
  indicate on their proxies that they do not have discretionary authority to vote such shares as to the election of a Trustee) are counted as present at the
  Annual Meeting but, assuming the presence of a Quorum, will have no effect on the outcome of the vote on the Proposal.

  THE BOARD, INCLUDING ALL OF THE INDEPENDENT TRUSTEES, UNANIMOUSLY RECOMMENDS THAT SHAREHOLDERS VOTE “FOR”
  THE ELECTION OF THE NOMINEE AS A TRUSTEE.


  Qualifications and Additional Information about the Nominee for Trustee and the Continuing Trustees
  The following provides an overview of the considerations that led the Board to conclude that the nominee for Trustee or the individuals serving as
  continuing Trustees of the Fund should be nominated or so serve, as well as the nominee’s and each Trustee’s name and certain biographical
  information as reported by them to the Fund. Among the factors the Board considered when concluding that an individual should be a nominee for
  Trustee or serve on the Board were the following: the individual’s experience, skills, expertise, education, knowledge, diversity, personal and
  professional integrity, character, business judgment, time availability in light of other commitments, dedication, the candidate’s ability to qualify as an
  Independent Trustee and the existence of any other relationships that might give rise to a conflict of interest and other relevant factors that the Fund’s
  Governance and Compliance Committee considers appropriate in the context of the needs of the Board (e.g., whether a candidate is an “audit committee
  financial expert” under the federal securities laws).

  In respect of the Trustee nominee and each continuing Trustee, the individual’s professional accomplishments and prior experience, including, in some
  cases, in fields related to the operations of the Fund, were a significant factor in the determination that the individual should be a nominee for Trustee or
  serve as a Trustee of the Fund. The Trustee nominee’s and each continuing Trustee’s professional experience and additional considerations that
  contributed to the Board’s conclusion that an individual should serve on the Board are summarized in the table below.

  The “Highland Funds Complex,” as referred to herein consists of: the Fund, each series of Highland Funds I (“HFI”), each series of Highland Funds II
  (“HFII”), Highland Global Allocation Fund (“GAF’), NexPoint Strategic Opportunities Fund (“NHF”), NexPoint Event-Driven Fund (“NEDF”), NexPoint
  Latin American Opportunities Fund (“NLAF”), NexPoint Real Estate Strategies Fund (“NRESF”), NexPoint Strategic Income Fund (“NSIF”), NexPoint
  Energy and Materials Opportunities Fund (“NEMO”), NexPoint Discount Strategies Fund (“NDSF”), NexPoint Healthcare Opportunities Fund (“NHOF”,
  and together with NEDF, NLAF, NRESF, NSIF, NEMO, and NDSF, the “Interval Funds”), and NexPoint Capital, Inc. (the “BDC”), a closed-end
  management investment company that has elected to be treated as a business development company under the 1940 Act.




https://www.sec.gov/Archives/edgar/data/1710680/000168386320004689/f4118d1.htm                                                  012201                       6/23
12/14/2020Case  19-34054-sgj11 Dochttps://www.sec.gov/Archives/edgar/data/1710680/000168386320004689/f4118d1.htm
                                    1822-79 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 8 of
          Case 3:21-cv-00538-N Document 26-45 Filed            24 06/09/21 Page 198 of 271 PageID 15119
  Nam e , Date of Birth ,
  Position (s) with th e Fu n d an d
  Le n gth of Tim e S e rve d,
  Te rm of O ffice 1 an d                   Prin cipal O ccu pation s(s)
  Nu m be r of Portfolios in th e           Du rin g th e Past Five Ye ars an d                                 Expe rie n ce , Q u alification s,
  High l an d Fu n ds C om pl e x           O th e r Dire ctorsh ips/Tru ste e sh ips                           Attribute s, Skills for
  O ve rse e n by th e Tru ste e            He ld Du rin g th e Past Five Ye ars                                Board Me m be rsh ip
  Independent Trustees
  Dr. Bob Froehlich                         Retired.                                                            Significant experience in the financial
  (4/28/1953)                                                                                                   industry; significant managerial and
                                            Trustee of ARC Realty Finance Trust, Inc. (from January 2013 to     executive experience; significant
  Trustee since March 2016; 3 year term     May 2016); Director of KC Concessions, Inc. (since January          experience on other boards of directors,
  (expiring at 2020 annual meeting) for     2013); Trustee of Realty Capital Income Funds Trust (from           including as a member of several audit
  the Fund.                                 January 2014 to December 2016); Director of American Realty         committees.
                                            Capital Healthcare Trust II (from January 2013 to June 2016);
  20 funds                                  Director, American Realty Capital Daily Net Asset Value Trust,
                                            Inc. (from November 2012 to July 2016); Director of American
                                            Sports Enterprise, Inc. (since January 2013); Director of
                                            Davidson Investment Advisors (from July 2009 to July 2016);
                                            Chairman and owner, Kane County Cougars Baseball Club (since
                                            January 2013); Advisory Board of Directors, Internet
                                            Connectivity Group, Inc. (from January 2014 to April 2016);
                                            Director of AXAR Acquisition Corp. (formerly AR Capital
                                            Acquisition Corp.) (from October 2014 to October 2017); Director
                                            of The Midwest League of Professional Baseball Clubs, Inc.;
                                            Director of Kane County Cougars Foundation, Inc.; Director of
                                            Galen Robotics, Inc.; Chairman and Director of FC Global Realty,
                                            Inc. (from May 2017 to June 2018); and Chairman and Director of
                                            First Capital Investment Corp. (from March 2017 to March 2018);
                                            and Director and Special Advisor to Vault Data, LLC (since
                                            February 2018).
  Ethan Powell                              CEO, Chairman and Founder of Impact Shares LLC since                Significant experience in the financial
  (6/20/1975)                               December 2015; Trustee/Director of the Highland Funds Complex       industry; significant executive
                                            from June 2012 until July 2013 and since December 2013; Chief       experience including past service as an
  Trustee since December 2013;              Product Strategist of HCMFA from 2012 until December 2015;          officer of funds in the Highland Funds
  Chairman of the Board since December      Senior Retail Fund Analyst of HCMLP from 2007 until December        Complex; significant administrative and
  2013; 3 year term (expiring at 2022       2015 and HCMFA from its inception until December 2015;              managerial experience.
  annual meeting) for the Fund.             President and Principal Executive Officer of NHF from June 2012
                                            until May 2015; Secretary of NHF from May 2015 until December
                                            2015; Executive Vice President and Principal Executive Officer of
  20 funds
                                            HFI and HFII from June 2012 until December 2015; and Secretary
                                            of HFI and HFII from November 2010 to May 2015.

                                            Trustee of Impact Shares Funds I Trust




https://www.sec.gov/Archives/edgar/data/1710680/000168386320004689/f4118d1.htm                                                012202                   7/23
12/14/2020Case  19-34054-sgj11 Dochttps://www.sec.gov/Archives/edgar/data/1710680/000168386320004689/f4118d1.htm
                                    1822-79 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 9 of
          Case 3:21-cv-00538-N Document 26-45 Filed            24 06/09/21 Page 199 of 271 PageID 15120
  Nam e , Date of Birth ,
  Position (s) with th e Fu n d an d
  Le n gth of Tim e S e rve d,
  Te rm of O ffice 1 an d                     Prin cipal O ccu pation s(s)
  Nu m be r of Portfolios in th e             Du rin g th e Past Five Ye ars an d                                            Expe rie n ce , Q u alification s,
  High l an d Fu n ds C om pl e x             O th e r Dire ctorsh ips/Tru ste e sh ips                                      Attribute s, Skills for
  O ve rse e n by th e Tru ste e              He ld Du rin g th e Past Five Ye ars                                           Board Me m be rsh ip
  Bryan A. Ward                               Senior Advisor, CrossFirst Bank since April 2019; Private                      Significant experience on this and/or
  (2/4/1955)                                  Investor, BW Consulting, LLC since 2014; Senior Manager,                       other boards of directors/trustees;
                                              Accenture, LLP (a consulting firm) from 1991 until retirement in               significant managerial and executive
  Trustee since May 2006; 3 year term         2014.                                                                          experience; significant experience as a
  (expiring at 2022 annual meeting) for                                                                                      management consultant.
  the Fund.                                   Director of Equity Metrix, LLC

  20 funds
  Interested Trustee
  John Honis 2                                President of Rand Advisors, LLC since August 2013; and Partner                 Significant experience in the financial
  (6/16/1958)                                 HCMLP from February 2007 until his resignation in November                     industry; significant managerial and
                                              2014.                                                                          executive experience, including
  Trustee since July 2013; 3 year term                                                                                       experience as president, chief executive
  (expiring at 2021 annual meeting) for       Manager of Turtle Bay Resort, LLC (August 2011 – December                      officer or chief restructuring officer of
  the Fund.                                   2018); Manager of American Home Patient (November 2011 to                      five telecommunication firms; experience
                                              February 2016).                                                                on other boards of directors.
  20 funds

  1      On an annual basis, as a matter of Board policy, the Governance and Compliance Committee reviews each Trustee’s performance and determines
         whether to extend each such Trustee’s service for another year. Effective June 2013, the Board adopted a retirement policy wherein the
         Governance and Compliance Committee shall not recommend the continued service as a Trustee of a Board member who is older than 80 years of
         age at the time the Governance and Compliance Committee reports its findings to the Board.
  2      Effective January 28, 2020, Mr. Honis is treated as an Interested Trustee of the Fund in light of certain relationships between Mr. Honis and certain
         affiliates of the Adviser, including HCMLP, arising out of HCMLP’s pending Chapter 11 proceedings. From May 1, 2015 to January 28, 2020,
         Mr. Honis was treated as an Independent Trustee of the Fund.


  Information about the Fund’s Executive Officers
  Set forth below are the names and certain information regarding the Fund’s executive officers. Such officers serve at the pleasure of the Trustees or until
  their successors have been duly elected and qualified. The Trustees may fill any vacancy in office or add any additional officers at any time.

  Nam e , Date of Birth , Position (s)
  he ld with th e Fund an d Le ngth of
  Tim e S e rve d, Te rm of O ffice                            Prin cipal O ccu pation s(s) Du rin g th e Past Five Ye ars
  Dustin Norris                                                Head of Distribution and Chief Product Strategist at NexPoint since March 2019; President of
  (1/6/1984)                                                   NexPoint Securities, Inc. since April 2018; Head of Distribution at HCMFA from November 2017
                                                               until March 2019; Chief Product Strategist at HCMFA from September 2015 to March 2019;
  Executive Vice President since April 2019; Indefinite        Director of Product Strategy at HCMFA from May 2014 to September 2015; Officer of the
  Term                                                         Highland Funds Complex since November 2012.




https://www.sec.gov/Archives/edgar/data/1710680/000168386320004689/f4118d1.htm                                                             012203                      8/23
12/14/2020Case19-34054-sgj11 Doc https://www.sec.gov/Archives/edgar/data/1710680/000168386320004689/f4118d1.htm
                                  1822-79 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 10 of
         Case 3:21-cv-00538-N Document 26-45 Filed            24 06/09/21 Page 200 of 271 PageID 15121
  Nam e , Date of Birth , Position (s)
  he ld with th e Fund an d Le ngth of
  Tim e S e rve d, Te rm of O ffice                        Prin cipal O ccu pation s(s) Du rin g th e Past Five Ye ars
  Frank Waterhouse                                         Partner and Chief Financial Officer of HCM; Treasurer of the Highland Funds Complex since
  (4/14/1971)                                              May 2015.

  Treasurer since May 2015; Principal Financial Officer
  and Principal Accounting Officer since October 2017;
  Principal Executive Officer since February 2018;
  Indefinite Term
  David Klos, CPA                                          Chief Accounting Officer at HCMLP since April 2020 and Financial Operations Principal for
  (5/6/1982)                                               NexPoint Securities, Inc. since October 2016; Controller at HCMLP from March 2017 to March
                                                           2020; Assistant Controller at HCMLP from March 2015 until February 2017.
  Assistant Treasurer since April 2020;
  Indefinite Term
  Jason Post                                               Chief Compliance Officer for HCMFA and NexPoint since September 2015; Chief Compliance
  (1/9/1979)                                               Officer and Anti-Money Laundering Officer of the Highland Funds Complex since September
                                                           2015. Prior to his current role at HCMFA and NexPoint, Mr. Post served as Deputy Chief
  Chief Compliance Officer since September 2015;           Compliance Officer and Director of Compliance for HCM.
  Indefinite Term
  Lauren Thedford                                          Associate General Counsel at HCM since September 2017; In-House Counsel at HCM from
  (1/7/1989)                                               January 2015 until September 2017; Secretary of the Highland Funds Complex since April 2019.

  Secretary since April 2019; Indefinite Term

  1     The address for each officer is c/o Highland Capital Management Fund Advisors, L.P., 300 Crescent Court, Suite 700, Dallas, Texas 75201.


  Beneficial Ownership of Shares
  Set forth in the table below is the dollar range of shares of the Fund and the aggregate dollar range of shares beneficially owned by each Trustee of the
  Fund.

                                                                                                             Aggre gate Dollar Ran ge of Equ ity
                                                                                                                  S e cu ritie s 2 O wne d in All
                                                                                                                            Re giste re d
                                                                                                           In ve stm e n t C om pan ie s O ve rse e n by
                                                                         Dollar Ran ge of                      Truste e in th e High land Funds
                      Nam e of Tru ste e                              S h are s of th e Fu n d1                              C om ple x
                      Independent Trustees
                      Ethan Powell                                    $     10,001-$50,000                                          $10,001-$50,000
                      Dr. Bob Froehlich                               $     10,001-$50,000                                           Over $100,000
                      Bryan A. Ward                                                  None                                            Over $100,000
                      Interested Trustee
                      John Honis 3                                                      None                                                     None

  1     Based on market value as of February 28, 2020.
  2     Based on market value as of February 28, 2020.
  3     Effective January 28, 2020, Mr. Honis is treated as an Interested Trustee of the Fund.

  As of February 28, 2020, the Trustees and officers of the Fund as a group owned 0.02% of the Fund’s outstanding shares.




https://www.sec.gov/Archives/edgar/data/1710680/000168386320004689/f4118d1.htm                                                            012204           9/23
12/14/2020Case19-34054-sgj11 Doc https://www.sec.gov/Archives/edgar/data/1710680/000168386320004689/f4118d1.htm
                                  1822-79 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 11 of
         Case 3:21-cv-00538-N Document 26-45 Filed            24 06/09/21 Page 201 of 271 PageID 15122
  As of February 28, 2020, none of the Independent Trustees or their immediate family members owned beneficially or of record any securities issued by
  the Adviser, the principal underwriter, or any person controlling, controlled by, or under common control with the Adviser or principal underwriter.


  Role of the Board of Trustees, Leadership Structure and Risk Oversight
  The Role of the Board
  The Board oversees the management and operations of the Fund. Like most registered investment companies, the day-to-day management and
  operation of the Fund is performed by various service providers to the Fund, such as the Adviser, and the distributor, administrator, custodian, and
  transfer agent. The Board has appointed senior employees of certain of these service providers as officers of the Fund, with responsibility to monitor
  and report to the Board on the Fund’s operations. The Board receives regular reports from these officers and service providers regarding the Fund’s
  operations. For example, the Treasurer provides reports as to financial reporting matters and investment personnel report on the performance of the
  Fund. The Board has appointed a Chief Compliance Officer who administers the Fund’s compliance program and regularly reports to the Board as to
  compliance matters. Some of these reports are provided as part of formal in-person Board meetings, which are typically held quarterly, in person, and
  involve the Board’s review of, among other items, recent Fund operations. The Board also periodically holds telephonic meetings as part of its review of
  the Fund’s activities. From time to time one or more members of the Board may also meet with management in less formal settings, between scheduled
  Board meetings, to discuss various topics. In all cases, however, the role of the Board and of any individual Trustee is one of oversight and not of
  management of the day-to-day affairs of the Fund and its oversight role does not make the Board a guarantor of the Fund’s investments, operations or
  activities.


  Board Structure and Leadership
  The Board has structured itself in a manner that it believes allows it to perform its oversight function effectively. The Board currently consists of four
  Trustees, three of whom are not “interested persons,” as defined in the 1940 Act and are “independent” as defined in Rule 303A.02 of the New York
  Stock Exchange Listed Company Manual. The remaining Trustee, Mr. Honis, is currently treated as an “interested person” of the Fund (an “Interested
  Trustee”). Mr. Powell serves as Chairman of the Board. The Trustees meet periodically throughout the year in person and by telephone to oversee the
  Fund’s activities, review contractual arrangements with service providers for the Fund and review the Fund’s performance. Effective April 11, 2019, the
  Fund changed its fiscal year end to December 31. The previous fiscal year end was June 30. During the fiscal year ended December 31, 2019, the Board
  convened sixteen times. Each Trustee attended at least 75% of the aggregate of the total number of meetings of the Board and Committees on which he
  served during the periods that he served. The Fund encourages, but does not require, Trustees to attend the Annual Meeting.

  The Board periodically reviews its leadership structure, including the role of the Chairman. The Board also completes an annual self-assessment during
  which it reviews its leadership and Committee structure and considers whether its structure remains appropriate in light of the Fund’s current
  operations. The Board believes that its leadership structure, including the current percentage of the Board who are Independent Trustees is appropriate
  given its specific characteristics. These characteristics include: (i) the extent to which the work of the Board is conducted through the standing
  committees, and that the Audit and Qualified Legal Compliance Committee (the “Audit Committee”) and the Governance and Compliance Committee
  meetings are chaired by an Independent Trustee; (ii) the extent to which the Independent Trustees meet as needed, together with their independent
  legal counsel, in the absence of members of management and any member of the Board who is considered an “interested person” of the Fund; and
  (iii) Mr. Powell’s and Mr. Honis’ previous positions with the Adviser and affiliates of the Adviser, which enhances the Board’s understanding of the
  operations of the Adviser.

  Board Oversight of Risk Management. The Board’s role is one of oversight, rather than active management. This oversight extends to the Fund’s risk
  management processes. These processes are embedded in the responsibilities of officers of, and service providers to, the Fund. For example, the
  Adviser and other service providers to the Fund are primarily responsible for the management of the Fund’s investment risks. The Board




https://www.sec.gov/Archives/edgar/data/1710680/000168386320004689/f4118d1.htm                                                 012205                     10/23
12/14/2020Case19-34054-sgj11 Doc https://www.sec.gov/Archives/edgar/data/1710680/000168386320004689/f4118d1.htm
                                  1822-79 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 12 of
         Case 3:21-cv-00538-N Document 26-45 Filed            24 06/09/21 Page 202 of 271 PageID 15123
  has not established a formal risk oversight committee; however, much of the regular work of the Board and its standing Committees addresses aspects
  of risk oversight. For example, the Trustees seek to understand the key risks facing the Fund, including those involving conflicts of interest; how
  management identifies and monitors these risks on an ongoing basis; how management develops and implements controls to mitigate these risks; and
  how management tests the effectiveness of those controls.

  In the course of providing that oversight, the Board receives a wide range of reports on the Fund’s activities from the Adviser and other service
  providers, including reports regarding the Fund’s investment portfolio, the compliance of the Fund with applicable laws, and the Fund’s financial
  accounting and reporting. The Board also meets periodically with the Fund’s Chief Compliance Officer to receive reports regarding the compliance of
  the Fund with the federal securities laws and the Fund’s internal compliance policies and procedures and meets with the Fund’s Chief Compliance
  Officer periodically, including at least annually, to review the Chief Compliance Officer’s annual report, including the Chief Compliance Officer’s risk-
  based analysis for the Fund. The Board’s Audit Committee also meets regularly with the Treasurer and the Fund’s independent registered public
  accounting firm to discuss, among other things, the internal control structure of the Fund’s financial reporting function. The Board also meets
  periodically with the portfolio managers of the Fund to receive reports regarding the management of the Fund, including its investment risks.

  The Board recognizes that not all risks that may affect the Fund can be identified, that it may not be practical or cost-effective to eliminate or mitigate
  certain risks, that it may be necessary to bear certain risks (such as investment-related risks) to achieve the Fund’s goals, that reports received by the
  Trustees with respect to risk management matters are typically summaries of the relevant information, and that the processes, procedures and controls
  employed to address risks may be limited in their effectiveness. As a result of the foregoing and other factors, risk management oversight by the Board
  and by the Committees is subject to substantial limitations.


  Committees of the Board
  The Board conducts much of its work through certain standing Committees. The Board has three Committees, the Audit Committee, the Governance and
  Compliance Committee, and the Distribution and Alternatives Oversight Committee, which are discussed in greater detail below. The Board has adopted
  charters for each of these committees.

  The Audit and Qualified Legal Compliance Committee. The members of the Audit Committee are Dr. Froehlich and Messrs. Ward and Powell, each of
  whom is independent for purposes of the 1940 Act. The Audit Committee is responsible for (i) approving the Fund’s independent accountants,
  (ii) reviewing with the Fund’s independent accountants the plans and results of the audit engagement and the adequacy of the Fund’s internal
  accounting controls and (iii) approving professional services provided by the Fund’s independent accountants. The Audit Committee is charged with
  compliance with Rules 205.2(k) and 205.3(c) of Title 17 of the Code of Federal Regulations regarding alternative reporting procedures for attorneys
  representing the Fund who appear and practice before the SEC on behalf of the Fund. The Audit Committee is also responsible for reviewing and
  overseeing the valuation of debt and equity securities that are not publicly traded or for which current market values are not readily available pursuant
  to policies and procedures adopted by the Board. The Board and Audit Committee will use the services of one or more independent valuation firms to
  help them determine the fair value of these securities. In addition, each member of the Audit Committee meets the current independence and experience
  requirements of Rule 10A-3 under the Securities Exchange Act of 1934, as amended (the “1934 Act”). The Audit Committee met seven times during the
  fiscal year ended December 31, 2019. Mr. Ward acts as the Chairman of the Audit Committee and as the audit committee financial expert.

  The Governance and Compliance Committee. The Fund’s Governance and Compliance Committee’s function is to oversee and make recommendations
  to the full Board or the Independent Trustees, as applicable, with respect to the governance of the Fund, selection and nomination of Trustees,
  compensation of Trustees, and related matters, as well as to oversee and assist Board oversight of the Fund’s compliance with legal and regulatory
  requirements and to seek to address any potential conflicts of interest between the Fund and HCMFA in connection with any potential or existing
  litigation or other legal proceeding related to securities held by the




https://www.sec.gov/Archives/edgar/data/1710680/000168386320004689/f4118d1.htm                                                  012206                        11/23
12/14/2020Case19-34054-sgj11 Doc https://www.sec.gov/Archives/edgar/data/1710680/000168386320004689/f4118d1.htm
                                  1822-79 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 13 of
         Case 3:21-cv-00538-N Document 26-45 Filed            24 06/09/21 Page 203 of 271 PageID 15124
  Fund and the Adviser or another client of the Adviser. The Governance and Compliance Committee is also responsible for at least annually evaluating
  each Trustee and determining whether to recommend each Trustee’s continued service in that capacity. The Governance and Compliance Committee will
  consider recommendations for Trustee nominees from shareholders sent to the Secretary of the Fund, 300 Crescent Court, Suite 700, Dallas, Texas 75201.
  A nomination submission must include all information relating to the recommended nominee that is required to be disclosed in solicitations or proxy
  statements for the election of Trustees, as well as information sufficient to evaluate the recommended nominee’s ability to meet the responsibilities of a
  Trustee of the Fund. Nomination submissions must be accompanied by a written consent of the individual to stand for election if nominated by the
  Board and to serve if elected by the shareholders, and such additional information must be provided regarding the recommended nominee as reasonably
  requested by the Governance and Compliance Committee. The Governance and Compliance Committee is currently comprised of Dr. Froehlich and
  Messrs. Ward and Powell, each of whom is independent for purposes of the 1940 Act. Dr. Froehlich serves as the Chairman of the Governance and
  Compliance Committee. Prior to the February 28, 2019-March 1, 2019 Board Meeting, the Governance and Compliance Committee was divided into the
  Governance Committee and the Compliance Committee, each of which met one time during the fiscal year ended December 31, 2019. The Governance
  and Compliance Committee met three times during the fiscal year ended December 31, 2019.

  The Distribution and Alternatives Oversight Committee. The members of the Distribution and Alternatives Oversight Committee are Dr. Froehlich and
  Messrs. Honis, Ward, and Powell. The Distribution and Alternatives Oversight Committee is responsible for reviewing arrangements with financial
  intermediaries who provide service to the Fund, including Fund payments to financial intermediaries, and for overseeing any funds that, in the Board’s
  determination, employ alternative investment strategies. Mr. Honis serves as Chairman of the Distribution and Alternatives Oversight Committee. Prior
  to the February 28, 2019-March 1, 2019 Board Meeting, the Distribution and Alternatives Oversight Committee was divided into the Distribution
  Oversight Committee and the Alternatives Oversight Committee, each of which met one time during the fiscal year ended December 31, 2019. The
  Distribution and Alternatives Oversight Committee met three times during the fiscal year ended December 31, 2019.


  Remuneration of Trustees and Executive Officers
  The executive officers of the Fund receive no direct remuneration from the Fund. Each Trustee receives an annual retainer of $150,000 payable in
  quarterly installments and allocated among each portfolio in the Highland Funds Complex based upon relative net assets. The Trustees are reimbursed
  for actual out-of-pocket expenses relating to attendance at meetings. The Trustees do not receive any separate compensation in connection with
  service on Committees or for attending Board or Committee Meetings; however, the Chairman of the Board and the Chairman of the Audit Committee
  each receive an additional payment of $10,000 payable in quarterly installments and allocated among each portfolio in the Highland Funds Complex
  based on relative net assets. The Trustees do not have any pension or retirement plan.

  The following table summarizes the compensation paid by the Fund to its Trustees and the aggregate compensation paid by the Highland Funds
  Complex to the Trustees for services rendered in the fiscal year ended December 31, 2019.

                                                                               Pe nsion or                                             Aggre gate
                                                                               Re tire m e n t                                       C om pe n sation
                                                   Aggre gate             Be n e fits Accru e d as      Estim ate d An n u al           from th e
                                                 C om pe n sation          Part of th e Fu n d’s          Be n e fits Upon           High land Funds
        Nam e of Tru ste e                       From th e Fu n d                 Expe n se                Re tire m e n t              C om ple x
        Independent Trustees
        Timothy K. Hui1                          $        10,852          $                     0       $                  0         $        37,500
        Bryan A. Ward2                           $        46,302          $                     0       $                  0         $       160,000
        Dr. Bob Froehlich                        $        43,408          $                     0       $                  0         $       150,000
        Ethan Powell2                            $        46,302          $                     0       $                  0         $       160,000
        Interested Trustee
        John Honis 3                             $        43,408          $                   0         $                0           $       150,000
        Dustin Norris 4                                     N/A                             N/A                        N/A                      N/A




https://www.sec.gov/Archives/edgar/data/1710680/000168386320004689/f4118d1.htm                                                  012207                  12/23
12/14/2020Case 19-34054-sgj11 Doc https://www.sec.gov/Archives/edgar/data/1710680/000168386320004689/f4118d1.htm
                                   1822-79 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 14 of
          Case 3:21-cv-00538-N Document 26-45 Filed            24 06/09/21 Page 204 of 271 PageID 15125
  1      Effective March 31, 2019, Mr. Hui resigned as an Independent Trustee of the Fund. Mr. Hui’s resignation was related to a reduction in the size of
         the Board to five members. There were no material conflicts, disagreements or other issues between Mr. Hui, the Board of Trustees or the Fund.
  2      Effective December 31, 2018, the Board approved an aggregate compensation increase of $10,000 payable to each of the Chairman of the Audit
         Committee and the Chairman of the Board.
  3      Effective January 28, 2020, Mr. Honis is treated as an Interested Trustee of the Fund.
  4      Effective February 28, 2020, Mr. Norris resigned as an Interested Trustee of the Fund. Mr. Norris’ resignation was related to a reduction in the size
         of the Board to four members and the Governance Committee’s decision to maintain the independence of at least 75% of the Board in connection
         with industry best practice. There were no material conflicts, disagreements or other issues between Mr. Norris, the Board or the Fund.


  Share Ownership and Certain Beneficial Owners
  To the knowledge of management of the Fund and the Board, the following Common Shares shareholder(s) or “groups,” as the term is defined in
  Section 13(d) of the 1934 Act, beneficially owned, or were owners of record of, more than 5% of the Fund’s outstanding shares as of February 28, 2020:

                                                              Nam e an d Addre ss of                            Am ou n t an d Natu re of       Pe rce n tage
  Title of C lass                                              Be n e ficial O wn e r                           Be n e ficial O wn e rsh i p*    of C lass
  Common Shares                         Morgan Stanley Smith Barney LLC                                            12,176,689 shares              17.20%
                                        P.O. Box 703
                                        New York, NY 10014
  Common Shares                         National Financial Services LLC                                            10,492,909 shares              14.82%
                                        For Exclusive Benefit of Our Customers
                                        499 Washington Boulevard
                                        Attn: Mutual Fund Dept., 4th Floor
                                        Jersey City, NJ 07310
  Common Shares                         Wells Fargo Clearing Services LLC                                           6,618,327 shares               9.35%
                                        P.O. Box 5268
                                        Sioux Falls, SD 57117
  Common Shares                         Pershing LLC                                                                4,772,500 shares               6.74%
                                        1 Pershing Plaza, 7th Floor
                                        Jersey City, NJ 07399

  * Each owner owned shares as a nominee.

  To the knowledge of management of the Fund and the Board, the following Preferred Shares shareholder(s) or “groups,” as the term is defined in
  Section 13(d) of the 1934 Act, beneficially owned, or were owners of record of, more than 5% of the Fund’s outstanding shares as of February 28, 2020:

                                                              Nam e an d Addre ss of                            Am ou n t an d Natu re of       Pe rce n tage
  Title of C lass                                              Be n e ficial O wn e r                           Be n e ficial O wn e rsh i p*    of C lass
  Preferred Shares                      Morgan Stanley Smith Barney LLC                                              600,858 shares               10.36%
                                        P.O. Box 703
                                        New York, NY 10014
  Preferred Shares                      National Financial Services LLC                                              306,196 shares                5.28%
                                        For Exclusive Benefit of Our Customers
                                        499 Washington Boulevard
                                        Attn: Mutual Fund Dept., 4th Floor
                                        Jersey City, NJ 07310




https://www.sec.gov/Archives/edgar/data/1710680/000168386320004689/f4118d1.htm                                                      012208                      13/23
12/14/2020Case19-34054-sgj11 Doc https://www.sec.gov/Archives/edgar/data/1710680/000168386320004689/f4118d1.htm
                                  1822-79 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 15 of
         Case 3:21-cv-00538-N Document 26-45 Filed            24 06/09/21 Page 205 of 271 PageID 15126
  Certain Relationships and Related Party Transactions
  Members of senior management also serve as officers of other investment managers affiliated with the Adviser that do and may in the future manage
  investment funds, accounts or other investment vehicles with investment objectives similar to those of the Fund. In addition, the Fund’s executive
  officers and directors and the members of the Adviser serve or may serve as officers, directors or principals of entities that operate in the same, or
  related, lines of business as the Fund does or of investment funds, accounts or other investment vehicles managed by the Fund’s affiliates. These
  investment funds, accounts or other investment vehicles may have investment objectives similar to the Fund’s investment objective.

  As a result, the Fund may not be given the opportunity to participate in certain investments made by investment funds, accounts or other investment
  vehicles managed by the Adviser or its affiliates. However, in order to fulfill its fiduciary duties to each of its clients, the Adviser intends to allocate
  investment opportunities in a manner that is fair and equitable over time and is consistent with the Adviser’s allocation policy, investment objective and
  strategies so that the Fund is not disadvantaged in relation to any other client. Where the Fund is able to co-invest consistent with the requirements of
  the 1940 Act, if sufficient securities or loan amounts are available to satisfy the Fund’s and each such account’s proposed demand, the opportunity will
  be allocated in accordance with the Adviser’s pre-transaction determination. If there is an insufficient amount of an investment opportunity to satisfy
  the Fund’s demand and that of other accounts sponsored or managed by the Adviser or its affiliates, the allocation policy provides that allocations
  among the Fund and such other accounts will generally be made pro rata based on the amount that each such party would have invested if sufficient
  securities or loan amounts were available. Where the Fund is unable to co-invest consistent with the requirements of the 1940 Act, the Adviser’s
  allocation policy further provides for investments to be allocated on a random or rotational basis to assure that all clients have fair and equitable access
  to such investment opportunities.

  The Board, in consultation with the Fund’s Chief Executive Officer, Chief Compliance Officer and legal counsel, may review potential related party
  transactions and, during these reviews, it may also consider any conflicts of interest brought to its attention pursuant to the Fund’s Code of Conduct or
  the Fund’s or the Adviser’s Rule 17j-1 Code of Ethics.

  The Fund has entered into an investment advisory agreement with the Adviser pursuant to which the Adviser has agreed to provide investment
  advisory services to the Fund. In exchange for these services, the Fund will pay the Adviser a fee for investment management services. The Fund’s
  contractual advisory fee for the year ended December 31, 2019 was 0.65% for assets up to $1 billion, 0.60% for assets between $1 billion and $2 billion
  and 0.55% for assets above $2 billion.

  The Adviser also provides administrative services to the Fund. For its services, the Adviser receives an annual fee, payable monthly, in an amount
  equal to 0.20% of the average weekly value of the Fund’s Managed Assets. Under a separate sub-administration agreement, the Adviser delegates
  certain administrative functions to SEI Investments Global Funds Services (“SEI”) and pays SEI directly for these sub-administration services.

  The Adviser has been historically affiliated through common control with HCMLP, an SEC-registered investment adviser. On October 16, 2019, HCMLP
  filed for Chapter 11 bankruptcy protection with the United States Bankruptcy Court for the District of Delaware. The case was subsequently transferred
  to the United States Bankruptcy Court for the Northern District of Texas. On January 9, 2020, the bankruptcy court approved a change of control of
  HCMLP, which involved the resignation of James Dondero as the sole director of, and the appointment of an independent board to, HCMLP’s general
  partner. Mr. Dondero will, however, remain as an employee of HCMLP and as portfolio manager for all funds and vehicles for which he currently holds
  such titles. Nevertheless, given Mr. Dondero’s historic role with HCMLP and his continued ownership interest and roles with respect to the Highland
  platform as a whole, as well as the shared services agreements between HCMLP and the Adviser, the Fund will still treat HCMLP and its affiliates as the
  Fund’s affiliates for purposes hereof.

  The Adviser is not a party to HCMLP’s bankruptcy filing. The Adviser is a party to a shared services arrangement with HCMLP. Under this arrangement
  the Adviser may utilize employees from HCMLP in connection with various services such as human resources, accounting, tax, valuation, information
  technology




https://www.sec.gov/Archives/edgar/data/1710680/000168386320004689/f4118d1.htm                                                  012209                     14/23
12/14/2020Case19-34054-sgj11 Doc https://www.sec.gov/Archives/edgar/data/1710680/000168386320004689/f4118d1.htm
                                  1822-79 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 16 of
         Case 3:21-cv-00538-N Document 26-45 Filed            24 06/09/21 Page 206 of 271 PageID 15127
  services, office space, employees, compliance and legal. The Fund does not expect HCMLP’s bankruptcy filings to impact its provision of services to
  the Adviser at this time.

  In the future, the Fund may engage the Adviser or certain of its affiliates to provide services other than those discussed above. Any arrangements
  would be subject to approval by the Board prior to the Adviser or its affiliates being engaged to provide services to the Fund.


  Section 16(a) Beneficial Ownership Reporting Compliance
  Section 16(a) of the 1934 Act and Section 30(h) of the 1940 Act, and the rules thereunder, require that the Fund’s Trustees and officers, the Adviser,
  certain persons affiliated with the Adviser, and persons who own beneficially, directly or indirectly, more than 10% of the Fund’s outstanding interests
  (collectively, “Section 16 reporting persons”), file initial reports of beneficial ownership and reports of changes in beneficial ownership of Fund interests
  with the SEC and the New York Stock Exchange. Section 16 reporting persons are required by SEC regulations to furnish to the Fund copies of all
  Section 16(a) forms they file with respect to shares of the Fund. The Fund believes that during the past fiscal year, the Officers, Trustees and greater
  than 10% beneficial holders of the Fund complied with all applicable filing requirements.


                                               INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM

  PricewaterhouseCoopers LLP (“PwC”), an independent registered public accounting firm located at 2121 N. Pearl Street, Suite 2000, Dallas, TX 75201,
  serves as the independent registered public accounting firm. After reviewing the Fund’s audited financial statements for the fiscal year ended December
  31, 2019, the Fund’s Audit Committee recommended to the Fund’s Board that such statements be included in the Fund’s Annual Report to Shareholders
  for the fiscal year ended December 31, 2019. A copy of the Audit Committee’s report appears below. On September 25, 2017, the Fund acquired the
  assets of Highland Floating Rate Opportunities Fund (the “Predecessor Fund”), a series of Highland Funds I, a Delaware statutory trust. The Fund is
  the successor to the accounting and performance information of the Predecessor Fund.

  The independent registered public accounting firm for the Fund during the fiscal years ended June 30, 2018, 2017, and 2016 was KPMG LLP (“KPMG”),
  located at Two Financial Center, 60 South Street, Boston, Massachusetts 02111. On September 28, 2018, the Fund dismissed KPMG as its independent
  registered public accounting firm, effective on such date. The decision to dismiss KPMG was approved by the audit committee and by the full Board.
  On September 27, 2018, the Fund approved the appointment of PwC as the Fund’s independent registered public accounting firm.

  KPMG’s audit reports on the Fund’s financial statements as of and for the years ended June 30, 2018 and 2017 did not contain any adverse opinion or
  disclaimer of opinion, nor were they qualified or modified as to uncertainty, audit scope, or accounting principles.

  During its audit of the Fund as of June 30, 2018, KPMG concluded management’s review control over a certain hard-to-value security held by the Fund
  was not designed at an appropriate level of precision to assess the orderly nature of transactions involving the security and reasonableness and
  reliability of certain inputs to the fair value model for the security. In connection with this audit, KPMG advised the Fund of the need to expand
  significantly the scope of its audit. Although Management of the Fund initially disagreed with KPMG’s position, subsequent to KPMG’s dismissal,
  Management ultimately took the position that the transactions were orderly and revised certain non-observable inputs to the fair value model for the
  security.

  Other than the disagreements and reportable events disclosed above, during the Fund’s years ended June 30, 2018 and 2017 and the subsequent interim
  period through September 28, 2018, there were no: (1) disagreements (as defined in Item 304(a)(1)(iv) of Regulation S-K and the related instructions) with
  KPMG on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedures, which disagreements if not
  resolved to their satisfaction would have caused them to make reference in connection with




https://www.sec.gov/Archives/edgar/data/1710680/000168386320004689/f4118d1.htm                                                  012210                      15/23
12/14/2020Case19-34054-sgj11 Doc https://www.sec.gov/Archives/edgar/data/1710680/000168386320004689/f4118d1.htm
                                  1822-79 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 17 of
         Case 3:21-cv-00538-N Document 26-45 Filed            24 06/09/21 Page 207 of 271 PageID 15128
  their opinion to the subject matter of the disagreement, or (2) reportable events (as described in Item 304(a)(1)(v) of Regulation S-K). The audit
  committee of the Fund discussed the subject matter of these disagreements and reportable events with KPMG. The Fund has authorized KPMG to
  respond fully to the inquiries of PwC concerning the subject matter of these disagreements and reportable events.

  During the years ended June 30, 2018 and 2017 and the subsequent interim period through September 28, 2018, neither Management, the Fund, nor
  anyone on its behalf, consulted PwC regarding either (i) the application of accounting principles to a specified transaction, either completed or
  proposed, or the type of audit opinion that might be rendered on the financial statements of the Fund, and no written report or oral advice was provided
  to the Fund by PwC that PwC concluded was an important factor considered by the Fund in reaching a decision as to any accounting, auditing or
  financial reporting issue; or (ii) any matter that was either the subject of a disagreement (as defined in Item 304(a)(1)(iv) of Regulation S-K and the
  related instructions) or a reportable event (as described in Item 304(a)(1)(v) of Regulation S-K).

  The Fund provided KPMG and PwC with a copy of the disclosure it is making in response to Item 304(a) of Regulation S-K and requested that KPMG
  and PwC furnish the Fund with letters addressed to the SEC, pursuant to Item 304(a) containing any new information, clarification of the Fund’s
  expression of its view, or the respects in which it does not agree with the statements made by the Fund in response to Item 304(a). A copy of KPMG’s
  letter dated March 1, 2019 was filed as an exhibit to the Fund’s N-CSRS filed on March 8, 2019.

  Representatives of PwC will not be present at the Annual Meeting, but PwC has been given the opportunity to make a statement if they desire to do so
  and will be available should any matter arise requiring their presence.


  Independent Registered Public Accounting Firm Fees and Services
  The following chart reflects fees paid to PwC in the Fund’s last two fiscal years. One hundred percent (100%) of all services provided by PwC to the
  Fund in each year were pre-approved and no fees were subject to pre-approval by the Audit Committee pursuant to Rule 2-01(c)(7)(i)(c) of Regulation
  S-X. The audit services are approved by the Audit Committee pursuant to an audit engagement letter, and, in accordance with the Fund’s pre-approval
  policies and procedures, the Audit Committee of the Fund must pre-approve all non-audit services provided by PwC, and all non-audit services
  provided by PwC to the Adviser, or any entity controlling, controlled by, or under common control with the Adviser that provides ongoing services to
  the Fund that are related to the operations and financial reporting of the Fund. In some circumstances, when certain services were not recognized at the
  time of the engagement to be non-audit services, the pre-approval requirement may be waived if the aggregate amount of the fees for such non-audit
  services constitutes less than five percent of the total amount of revenues paid to PwC by the Fund during the fiscal year in which the non-audit
  services are provided. PwC provided non-audit services to the Adviser during the Fund’s last two fiscal years, but these services did not relate directly
  to the operations and financial reporting of the Fund, and therefore were not subject to pre-approval pursuant to Rule 2-01(c)(7)(ii) of Regulation S-X.
  PwC did not provide any non-audit services to any entity controlling, controlled by or under common control with the Adviser that provides ongoing
  services to the Fund. The Audit Committee has considered whether the provision of non-audit services that were rendered to the Adviser was
  compatible with maintaining PwC’s independence.

                                                                    Fiscal Ye ar En de d              Pe riod En de d             Fiscal Ye ar En de d
                                                                      Ju n e 30, 2018             De ce m be r 31, 2018*          De ce m be r 31, 2019
        Audit Fees paid by Fund                                            N/A                    $            255,000            $           357,000
        Audit-Related Fees paid by Fund1                                   N/A                    $             55,000            $            20,000
        Tax Fees paid by Fund2                                             N/A                    $             10,000            $            20,000
        All Other Fees paid by Fund                                        N/A                    $                  0            $                 0
        Aggregate Non-Audit Fees paid by Fund and
          Adviser                                                          N/A                    $              15,000           $                  0

  *     For the six month period ended December 31, 2018. Effective April 11, 2019, the Fund had a fiscal year change from June 30 to December 31.




https://www.sec.gov/Archives/edgar/data/1710680/000168386320004689/f4118d1.htm                                                012211                      16/23
12/14/2020Case19-34054-sgj11 Doc https://www.sec.gov/Archives/edgar/data/1710680/000168386320004689/f4118d1.htm
                                  1822-79 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 18 of
         Case 3:21-cv-00538-N Document 26-45 Filed            24 06/09/21 Page 208 of 271 PageID 15129
  1     The nature of the services related to agreed-upon procedures, performed on the Fund’s semi-annual financial statements.
  2     The nature of the services related to assistance on the Fund’s tax returns and excise tax calculations.

  The following chart reflects fees paid to KPMG in the Fund and Predecessor Fund’s last two fiscal years. One hundred percent (100%) of all services
  provided by KPMG to the Fund and the Predecessor Fund in each year were pre-approved and no fees were subject to pre-approval by the Audit
  Committee pursuant to Rule 2-01(c)(7)(i)(c) of Regulation S-X. The audit services are approved by the Audit Committee pursuant to an audit
  engagement letter, and, in accordance with the Fund’s pre-approval policies and procedures, the Audit Committee of the Fund must pre-approve all
  non-audit services provided by KPMG, and all non-audit services provided by KPMG to the Adviser, or any entity controlling, controlled by, or under
  common control with the Adviser that provides ongoing services to the Fund that are related to the operations and financial reporting of the Fund. In
  some circumstances, when certain services were not recognized at the time of the engagement to be non-audit services, the pre-approval requirement
  may be waived if the aggregate amount of the fees for such non-audit services constitutes less than five percent of the total amount of revenues paid to
  KPMG by the Fund during the fiscal year in which the non-audit services are provided. KPMG provided non-audit services to the Adviser during the
  Predecessor Fund’s last two fiscal years, but these services did not relate directly to the operations and financial reporting of the Predecessor Fund, and
  therefore were not subject to pre-approval pursuant to Rule 2-01(c)(7)(ii) of Regulation S-X. KPMG did not provide any non-audit services to any entity
  controlling, controlled by or under common control with the Adviser that provides ongoing services to the Fund or Predecessor Fund. The Audit
  Committee has considered whether the provision of non-audit services that were rendered to the Adviser was compatible with maintaining KPMG’s
  independence.

                                                                    Fiscal Ye ar En de d           Fiscal Pe riod En de d           Fiscal Ye ar En de d
                                                                      Ju n e 30, 2018              De ce m be r 31, 2018            De ce m be r 31, 2019
        Audit Fees paid by Fund                                     $          200,000                              N/A                     N/A
        Audit-Related Fees paid by Fund1                            $           10,000                              N/A                     N/A
        Tax Fees paid by Fund2                                      $            6,896                              N/A                     N/A
        All Other Fees paid by Fund                                 $                0                              N/A                     N/A
        Aggregate Non-Audit Fees paid by Fund and
          Adviser                                                   $             3,560            $              50,000                    N/A

  1     The nature of the services related to agreed-upon procedures, performed on the Fund or Predecessor Fund’s semi-annual financial statements.
  2     The nature of the services related to assistance on the Fund or Predecessor Fund’s tax returns and excise tax calculations.

  Audit Fees. Audit fees consist of fees billed for professional services rendered for the audit of the Fund’s year-end consolidated financial statements
  and reviews of the interim consolidated financial statements included in quarterly reports and services that are normally provided by PwC in connection
  with statutory and regulatory filings. These services also include the required audits of the Fund’s internal controls over financial reporting.

  Audit-Related Fees. Audit-related fees consist of fees billed for assurance and related services that are reasonably related to the performance of the
  audit or review of the Fund’s consolidated financial statements and are not reported under “Audit Fees.” These services include attestation services
  that are not required by statute or regulation, consultations concerning financial accounting and reporting standards, and fees related to requests for
  documentation and information from regulatory and other government agencies.

  Tax Fees. Tax fees consist of fees billed for professional services for tax compliance. These services include assistance regarding federal, state, and
  local tax compliance.

  All Other Fees. All other fees include fees for products and services other than the services reported above.




https://www.sec.gov/Archives/edgar/data/1710680/000168386320004689/f4118d1.htm                                                 012212                       17/23
12/14/2020Case19-34054-sgj11 Doc https://www.sec.gov/Archives/edgar/data/1710680/000168386320004689/f4118d1.htm
                                  1822-79 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 19 of
         Case 3:21-cv-00538-N Document 26-45 Filed            24 06/09/21 Page 209 of 271 PageID 15130
  Report of the Audit Committee
  The Audit Committee oversees the Fund’s accounting and financial reporting processes and the audits of the Fund’s financial statements. Management
  is responsible for the preparation, presentation and integrity of the Fund’s financial statements, the Fund’s accounting and financial and reporting
  principles, and internal controls and procedures designed to assure compliance with accounting standards and applicable laws and regulations. The
  Audit Committee reviewed the audited financial statements in the Annual Report dated December 31, 2019 with management and discussed the quality
  of the accounting principles, the reasonableness of significant judgments and the clarity of disclosures in the financial statements.

  The Audit Committee has considered and discussed the above described December 31, 2019 audited financial statements with management and with
  PwC. The Audit Committee has also discussed with PwC the matters required to be discussed by the statement on Auditing Standards No. 1301, as
  amended (AICPA, Professional Standards, Vol. 1. AU section 380), as adopted by the Public Company Accounting Oversight Board (“PCAOB”) in Rule
  3200T, The Auditor’s Communication With Those Charged With Governance. The Audit Committee reviewed with PwC, who is responsible for
  expressing an opinion on the conformity of those audited financial statements with generally accepted accounting principles, their judgment as to the
  quality, not just the acceptability, of the Fund’s accounting principles and such other matters as are required to be discussed with the Audit Committee
  under generally accepted auditing standards. Finally, the Audit Committee reviewed the written disclosures and the letters from PwC required by
  PCAOB Rule 3526, Communication with Audit Committees Concerning Independence, as currently in effect, has considered whether the provision of
  other non-audit services by PwC to the Fund are compatible with maintaining PwC’s independence, and has discussed with PwC its independence of
  the Fund.

  The Audit Committee discussed with PwC the overall scope and plans for the audit. The Audit Committee met with PwC to discuss the results of their
  audit, their evaluations of the Fund’s internal controls and the overall quality of the Fund’s financial reporting.

  Based upon the reports and discussions described in this report, and subject to the limitations on the role and responsibilities of the Audit Committee
  referred to in this proxy statement and in the Audit Committee’s Charter, the Fund’s Audit Committee recommended to the Fund’s Board (and the Fund’s
  Board has approved) that the Fund’s audited financial statements be included in the Annual Report to Shareholders for the fiscal year ended
  December 31, 2019 and filed with the SEC.

  Shareholders are reminded, however, that the members of the Audit Committee are not professionally engaged in the practice of auditing or accounting.
  Members of the Audit Committee rely, without independent verification, on the information provided to them and on the representations made by
  management and PwC. Accordingly, the Audit Committee’s oversight does not provide an independent basis to determine that management has
  maintained appropriate accounting and financial reporting principles or appropriate internal controls and procedures designed to assure compliance
  with accounting standards and applicable laws and regulations. Furthermore, the Audit Committee’s considerations and discussions, referred to above,
  do not assure that the audit of the Fund’s financial statements has been carried out in accordance with the standards of the PCAOB, that the financial
  statements are presented in conformity with accounting principles generally accepted in the United States of America or that the Fund’s independent
  registered public accounting firm is, in fact, “independent.”

  Bryan A. Ward, Audit Committee Chair
  Dr. Bob Froehlich, Audit Committee Member
  Ethan Powell, Audit Committee Member


                                            OTHER MATTERS TO COME BEFORE THE ANNUAL MEETING

  The Trustees do not intend to present any other business at the Annual Meeting nor are they aware that any shareholder intends to do so. If, however,
  any other matters are properly brought before the Annual Meeting, the persons named in the accompanying proxy will vote thereon in accordance with
  their judgment.




https://www.sec.gov/Archives/edgar/data/1710680/000168386320004689/f4118d1.htm                                               012213                    18/23
12/14/2020Case19-34054-sgj11 Doc https://www.sec.gov/Archives/edgar/data/1710680/000168386320004689/f4118d1.htm
                                  1822-79 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 20 of
         Case 3:21-cv-00538-N Document 26-45 Filed            24 06/09/21 Page 210 of 271 PageID 15131
                                                               ADDITIONAL INFORMATION

  Shareholder Proposals
  Any proposals of shareholders intended to be presented at the Fund’s 2021 Annual Meeting of Shareholders must be received at the Fund’s principal
  executive office no later than January 28, 2021 for inclusion in the Fund’s proxy statement and proxy card relating to the 2021 Annual Meeting of
  Shareholders and must comply with the requirements of Rule 14a-8 under the 1934 Act and all other legal requirements. Such proposals must also
  comply with the requirements as to form and substance established by the SEC if such proposals are to be included in the proxy statement and form of
  proxy. The submission by a shareholder of a proposal for inclusion in the proxy materials does not guarantee that it will be included. Any proposals
  submitted after such date will not be included in the Fund’s proxy statement and proxy card relating to the 2021 Annual Meeting of Shareholders.
  Proxies solicited by the Fund will confer discretionary voting authority with respect to these proposals if the proposals are not received by the Fund, in
  good order and complying with all applicable legal requirements, by January 28, 2021, and may confer discretionary voting authority with respect to
  proposals received before such date, in each case subject to SEC rules governing the exercise of this authority.


  Delivery Requirements
  The SEC has adopted rules that permit companies and intermediaries such as brokers to satisfy delivery requirements for proxy statements with respect
  to two or more shareholders sharing the same address by delivering a single proxy statement or Notice of Internet Availability of Proxy Materials
  (“Notice”) addressed to those shareholders or by sending separate Notices for each household account in a single envelope. This process, which is
  commonly referred to as “householding,” potentially provides extra convenience for shareholders and cost savings for companies. The Fund and some
  brokers household proxy materials or Notices, delivering a single proxy statement or Notice to multiple shareholders sharing an address unless contrary
  instructions have been received from the affected shareholders. Once a shareholder has received notice from a broker or the Fund that they will be
  householding materials to the shareholder’s address, householding will continue until the shareholder is notified otherwise or until the shareholder
  revokes consent.

  We will deliver promptly, upon request, a separate copy of any of these documents to shareholders at a shared address to which a single copy of such
  document(s) was delivered. Shareholders who wish to receive a separate copy of any of these documents, or to receive a single copy of such
  documents if multiple copies were delivered, now or in the future, should submit their request by writing to the Fund c/o Highland Capital Management
  Fund Advisors, L.P., 300 Crescent Court, Suite 700, Dallas, Texas 75201 or calling the Fund at (800) 357-9167.


  Communications with Trustees
  Shareholders of the Fund who wish to communicate with Trustees (or to the Independent Trustees as a group) should send communications to the
  attention of the Secretary of the Fund, c/o Highland Capital Management Fund Advisors, L.P., 300 Crescent Court, Suite 700, Dallas, Texas 75201, and all
  communications will be directed to the Trustee or Trustees indicated in the communication or, if no Trustee or Trustees are indicated, to all Trustees.

  COPIES OF THE FUND’S ANNUAL REPORT DATED DECEMBER 31, 2019 AND THE FUND’S SEMI-ANNUAL REPORT DATED JUNE 30, 2019
  TO SHAREHOLDERS AREAVAILABLE UPON REQUEST, WITHOUT CHARGE, BY WRITING THE FUND AT 6201 15TH AVENUE, BROOKLYN,
  NEW YORK 11219, OR BY CALLING TOLL-FREE (800) 357-9167.

  It is important that proxies be returned promptly. You are urged to complete and sign the enclosed proxy card and return it promptly in the enclosed
  stamped, self-addressed envelope.

  Dallas, Texas
  April 22, 2020




https://www.sec.gov/Archives/edgar/data/1710680/000168386320004689/f4118d1.htm                                                 012214                    19/23
12/14/2020Case19-34054-sgj11 Doc https://www.sec.gov/Archives/edgar/data/1710680/000168386320004689/f4118d1.htm
                                  1822-79 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 21 of
         Case 3:21-cv-00538-N Document 26-45 Filed            24 06/09/21 Page 211 of 271 PageID 15132
                                                                                                                                           small barcode here
                                                                          PROXY CARD

                                                                        HIGHLAND INCOME FUND
                                                                       Annual Mee ng of Shareholders – June 12, 2020
                                                                       Proxy Solicited on Behalf of the Board of Trustees
           The undersigned holder of shares of Highland Income Fund, a Massachuse s business trust (the "Fund"), hereby appoints Frank Waterhouse
           and Jason Post, and each of them separately, with full power of subs tu on, as proxies to represent the undersigned at the Annual Mee ng of
           Shareholders to be held at 200 Crescent Court, Crescent Club, Dallas, TX 75201, on June 12, 2020, at 8:30 a.m., Central Time and at any and all
           adjournments and postponements thereof (the "Annual Mee ng"), and thereat to vote all shares of the Fund which the undersigned would be
           en tled to vote, with all powers the undersigned would possess if personally present, in accordance with the instruc ons of this proxy. The
           undersigned holder hereby acknowledges receipt of the accompanying No ce of Annual Mee ng and Proxy              Sta tement.

           In light of the developing situa on with COVID-19 (coronavirus) and the travel advisories across the United States, we are reques ng that shareholders and
           others NOT ATTEND the Annual Mee ng in person this year but to a end the Annual Mee ng via conference call. For those who wish to a end via
           conference call, please email Highland Capital Management Fund Advisors, L.P. at a endamee ng@as inancial.com and provide us with your full name
           and address in order to receive the conference call dial-in informa on. Please vote your shares in accordance with the instruc ons on this Proxy Card
           whether or not you a end the Shareholder Mee ng.


           The execu on of thi s proxy i s not i ntended to, a nd does not, revoke a ny pri or proxi es or powers of a orney other tha n the revoca on,
           i n a ccorda nce wi th the l a w of the Commonwea l th of Ma s s a chus e s a nd a ppl i ca bl e federa l s ecuri es l a ws , of a ny proxy previ ous l y
           gra nted s peci fica l l y i n connec on wi th the vo ng of the s ha res s ubject hereto.




                                                                                              Pl ea s e s i gn exa ctl y a s na mes a ppea r on thi s proxy. If s ha res
                                                                                              a re hel d joi ntl y, ea ch hol der s houl d s i gn. If s i gni ng a s a n
                                                                                              a orney, trus tee, executor, a dmi ni s tra tor, cus todi a n,
                                                                                              gua rdi a n or corpora te oﬃcer, pl ea s e gi ve ful l tl e.




                                                                                              SIGNATURE                                                      DATE



           QUESTIONS ABOUT THIS PROXY? Should you have any
           ques ons about the proxy materials or regarding how to                             SIGNATURE (if held jointly)                                    DATE
           vote your shares, please contact our proxy informa on line
           toll-free at ( 8 6 6 ) 8 2 9 - 0 5 4 1 . Representa ves are
           available Monday through Friday 9:00 a.m. to 10:00 p.m.                            Title – if a corpora on, partnership or other en ty
           Eastern Time.

           IF YOU SIGN, DATE AND RETURN THIS PROXY, IT WILL BE VOTED AS DIRECTED, OR IF NO DIRECTION IS INDICATED,
           WILL BE VOTED "FOR" THE PROPOSAL.


                                                            THREE OPTIONS FOR VOTING YOUR PROXY

                                    1. Internet Log on to www.vote.proxyonline.com. Make sure to have this                           CONTROL NUMBER
                                                         proxy card available when you plan to vote your shares.
                                                         You will need the control number found in the box at the
                                                                           right at the me you execute your vote.

                                  2. Telephone Simply dial toll-free (866) 829-0541 and have this proxy
                                                         card available at the me of the call. You will need the
                                                         control number found in the box at the right at the me
                                                         you execute your vote.
                                  3. Mail                Simply sign, date, and complete the reverse side of this
                                                         proxy card and return it in the postage paid envelope
                                                         provided.
           TAG ID:                                                                 BAR CODE                                                         CUSIP: 43010E404




https://www.sec.gov/Archives/edgar/data/1710680/000168386320004689/f4118d1.htm                                                               012215                        20/23
12/14/2020Case19-34054-sgj11 Doc https://www.sec.gov/Archives/edgar/data/1710680/000168386320004689/f4118d1.htm
                                  1822-79 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 22 of
         Case 3:21-cv-00538-N Document 26-45 Filed            24 06/09/21 Page 212 of 271 PageID 15133



           IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THIS ANNUAL MEETING OF SHAREHOLDERS TO BE
           HELD ON JUNE 12, 2020
           The proxy statement for this meeƟng is available at: www.vote.proxyonline.com/docs/highlandfrof2020.pdf




           TAG ID:                                                        BAR CODE                             CUSIP: 43010E404




https://www.sec.gov/Archives/edgar/data/1710680/000168386320004689/f4118d1.htm                           012216                   21/23
12/14/2020Case19-34054-sgj11 Doc https://www.sec.gov/Archives/edgar/data/1710680/000168386320004689/f4118d1.htm
                                  1822-79 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 23 of
         Case 3:21-cv-00538-N Document 26-45 Filed            24 06/09/21 Page 213 of 271 PageID 15134




           HIGHLAND INCOME FUND                                                                PROXY CARD


           IF THIS PROXY IS PROPERLY EXECUTED, THE VOTES ENTITLED TO BE CAST BY THE UNDERSIGNED HOLDER
           WILL BE CAST IN THE MANNER DIRECTED ON THE REVERSE SIDE HEREOF, AND WILL BE VOTED IN THE
           DISCRETION OF THE PROXY HOLDER(S) ON ANY OTHER MATTERS THAT MAY PROPERLY COME BEFORE THE
           ANNUAL MEETING OR ANY ADJOURNMENTS OR POSTPONEMENTS THEREOF. THIS PROXY WILL BE VOTED
           FOR THE PROPOSAL UNLESS OTHERWISE INDICATED. THIS PROXY WILL BE GOVERNED BY AND CONSTRUED
           IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS AND APPLICABLE
           FEDERAL SECURITIES LAWS.


           PLEASE VOTE, DATE AND SIGN ON REVERSE AND RETURN PROMPTLY IN THE ENCLOSED ENVELOPE

           TO VOTE, MARK ONE BOX FOR EACH ITEM IN BLUE OR BLACK INK. Example: X


           THE BOARD OF TRUSTEES RECOMMENDS A VOTE FOR THE BELOW PROPOSAL.


            PROPOSAL:

            1. To elect Dr. Bob Froehlich as a Class I I Trustee of the Fund, to serve
            for a three-year term expiring at the 2023 Annual MeeƟng or unƟl his
            successor is duly elected and qualifies, by the holders of the
            Fund's 5.375% Series A CumulaƟve Preferred Shares.
                                                                                         FOR     WITHHOLD

            1a. Dr. Bob Froehlich
                                                                                         □           □
            2. To transact such other business as may properly come before the
            Annual MeeƟng and any adjournment thereof.




                                                  THANK YOU FOR VOTING


           TAG ID:                                                        BAR CODE                 CUSIP: 43010E404




https://www.sec.gov/Archives/edgar/data/1710680/000168386320004689/f4118d1.htm                 012217                 22/23
12/14/2020Case19-34054-sgj11 Doc https://www.sec.gov/Archives/edgar/data/1710680/000168386320004689/f4118d1.htm
                                  1822-79 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 24 of
         Case 3:21-cv-00538-N Document 26-45 Filed            24 06/09/21 Page 214 of 271 PageID 15135




https://www.sec.gov/Archives/edgar/data/1710680/000168386320004689/f4118d1.htm                012218              23/23
Case 19-34054-sgj11 Doc 1822-80 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of 5
Case 3:21-cv-00538-N Document 26-45 Filed 06/09/21 Page 215 of 271 PageID 15136



                             EXHIBIT %%%%




                                                                      012219
Case 19-34054-sgj11 Doc 1822-80 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 2 of 5
Case 3:21-cv-00538-N Document 26-45 Filed 06/09/21 Page 216 of 271 PageID 15137



                                      WRITTEN CONSENT
                                             of
                                    THE GENERAL PARTNER
                                             of
                              HIGHLAND CAPITAL MANAGEMENT, L.P.

                                    Effective September 21, 2020

          The undersigned, being all of the directors (the “Directors”) of Strand Advisors, Inc., a
  Delaware corporation (the “General Partner”), as general partner of Highland Capital
  Management, L.P., a limited partnership duly organized and existing under the laws of Delaware
  (“HCMLP”), do hereby consent and agree to take the following actions and adopt the following
  resolutions in lieu of a meeting on behalf of HCMLP:

          WHEREAS, HCMLP serves as the investment manager, general partner, or controlling
  shareholder of each of the entities set forth on Appendix A hereto (collectively, the “Managed
  Entities”) and has the exclusive and complete authority thereby to bind, or cause to be bound,
  each of the Managed Entities, which includes the authority to direct the buying and selling of the
  Managed Entities’ assets;

        WHEREAS, on July 6, 2020, after substantial negotiations, HCMLP, on behalf of the
  Managed Entities, entered into that certain Company Interests Purchase and Sale Agreement (as
  amended, the “Agreement”) with Strategic Value Partners (“SVP”);

          WHEREAS, pursuant to the Agreement, the Managed Entities agreed to sell to SVP their
  interests in OmniMax Holdings, Inc., and certain of its related entities (collectively,
  “OmniMax”), at a price (the “Purchase Price”) equal to 29.5% of the March 31, 2020 balance
  of that certain PIK loan issued by OmniMax in favor of such Managed Entities (the “PIK
  Loan”);

          WHEREAS, as a condition to SVP’s agreement to purchase the PIK Loan and pay the
  Purchase Price, the Managed Entities agreed to pay 50% of certain costs associated with
  obtaining necessary consents from the holders of interests held by certain entities related to
  HCMLP which are managed by entities controlled by James Dondero and are predominantly
  retail funds (the “Non-HCMLP Parties”), whether such costs arose in connection with
  OmniMax entering into bankruptcy pursuant to Chapter 11 of the U.S. Bankruptcy Code (the
  “Chapter 11 Process”), or, upon certain necessary consents being received, outside of a Chapter
  11 Process;

         WHEREAS, SVP and OmniMax entered into an agreement (the “Sale Agreement”)
  pursuant to which SVP agreed to purchase substantially all of the business and operations of
  OmniMax (the “Omnimax Sale”) either through a Chapter 11 Process, or, upon certain
  necessary consents being received, outside of a Chapter 11 Process;

         WHEREAS, a necessary consent to consummate the Omnimax Sale outside of a Chapter
  11 Process is the consent of the Non-HCMLP Parties;



  DOCS_NY:41083.5 36027/002

                                                                                     012220
Case 19-34054-sgj11 Doc 1822-80 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 3 of 5
Case 3:21-cv-00538-N Document 26-45 Filed 06/09/21 Page 217 of 271 PageID 15138



         WHEREAS, the parties engaged in commercially reasonable negotiations with the Non-
  HCMLP Parties to obtain from such parties their consent and agreement on substantially the
  same terms as the Agreement, but, despite the clear benefits to all parties, and notwithstanding
  Mr. Dondero’s role at HCMLP and his duties to the Managed Entities, the Non-HCMLP Parties
  refused or declined to finalize and execute any definitive agreements and instead the Non-
  HCMLP Parties asserted a hold-out position that would necessitate a Chapter 11 Process;

         WHEREAS, following further negotiations, and rather than pursuing a more costly
  Chapter 11 Process, the Non-HCMLP Parties and SVP agreed to enter into a definitive
  agreement that would provide, among other things, that the purchase price for the interests of the
  Non-HCMLP Parties shall be 40.0%, or 10.5% in excess of the Purchase Price (such excess, the
  “NHP Premium”);

          WHEREAS, pursuant to the Agreement, the Managed Entities and SVP had agreed to
  share certain costs in connection with either (x) a definitive agreement with the Non-HCMLP
  Parties (a “NHP Agreement”), or (y) in the absence of obtaining a definitive agreement, the
  Chapter 11 Process;

         WHEREAS, to facilitate the purchase of the Non-HCMLP Parties’ interests in OmniMax,
  SVP has requested, pursuant to the Agreement, that the Managed Entities pay 50% of the NHP
  Premium or, in the absence of such agreement, to pay 50% of the costs of the Chapter 11 Process
  in accordance with the terms of the Agreement;

         WHEREAS, HCMLP has analyzed the costs and its obligations under the Agreement and
  has determined, with the assistance of counsel, that it is more cost-effective to pay 50% of the
  NHP Premium than it would be to pay 50% of the costs associated with a Chapter 11 Process;

         WHEREAS, HCMLP, on behalf of the Managed Entities, and SVP have agreed to further
  amend the Agreement to provide that 50% of the NHP Premium will be deducted from the
  Purchase Price otherwise payable to the Managed Entities (the “Amended Agreement”).

          NOW, THEREFORE, BE IT RESOLVED, that James P. Seery, Jr., HCMLP’s chief
  executive officer and chief restructuring officer, be and hereby is authorized and empowered to
  act on behalf of HCMLP, as investment manager, general partner, or controlling shareholder of
  the Managed Entities, to execute the Amended Agreement on behalf of each of the Managed
  Entities and to take such other actions as Mr. Seery deems appropriate to effectuate the terms and
  intent of the Amended Agreement.

          FURTHER RESOLVED, that immediately preceding authorization shall remain in effect
  until further written notice from HCMLP.

          FURTHER RESOLVED, that the Directors hereby ratify and approve all actions taken
  by Mr. Seery with respect to OmniMax and the sale, or potential sale, of the Managed Entities’
  interests in OmniMax prior to the date hereof.

                                     [Signature Page Follows]




  DOCS_NY:41083.5 36027/002

                                                                                      012221
Case 19-34054-sgj11 Doc 1822-80 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 4 of 5
Case 3:21-cv-00538-N Document 26-45 Filed 06/09/21 Page 218 of 271 PageID 15139




                                                                      012222
Case 19-34054-sgj11 Doc 1822-80 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 5 of 5
Case 3:21-cv-00538-N Document 26-45 Filed 06/09/21 Page 219 of 271 PageID 15140




                                                                      012223
Case 19-34054-sgj11 Doc 1822-81 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of 2
Case 3:21-cv-00538-N Document 26-45 Filed 06/09/21 Page 220 of 271 PageID 15141



                             EXHIBIT &&&&




                                                                      012224
Case 19-34054-sgj11 Doc 1822-81 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 2 of 2
Case 3:21-cv-00538-N Document 26-45 Filed 06/09/21 Page 221 of 271 PageID 15142


  NexPoint Strategic Opportunities Fund
  Independent Trustees
      x Dr. Bob Froehlich
      x Ethan Powell
      x Bryan A. Ward
      x Edward Constantino

  Interested Trustee
      x John Honis

  Highland Income Fund
  Independent Trustees
      x Dr. Bob Froehlich
      x Ethan Powell
      x Bryan A. Ward

  Interested Trustee
      x John Honis

  NexPoint Capital, Inc.
  Independent Directors
      x Dr. Bob Froehlich
      x Ethan Powell
      x Bryan A. Ward

  Interested Director
      x John Honis




                                          1
                                                                      December 13, 2020

                                                                      012225
Case 19-34054-sgj11 Doc 1822-82 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of 7
Case 3:21-cv-00538-N Document 26-45 Filed 06/09/21 Page 222 of 271 PageID 15143



                             EXHIBIT DDDD




                                                                      012226
        Case 19-34054-sgj11 Doc 1822-82 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 2 of 7
        Case 3:21-cv-00538-N Document 26-45 Filed 06/09/21 Page 223 of 271 PageID 15144




                                                   December 24, 2020                           
                                                                                                      

N E W Y O R K, N Y
L O S A N G E L E S, C A
S A N F R A N C I S C O, C A
W I L M I N G T O N, D E

780 THIRD AVENUE
34th FLOOR
NEW YORK
                                 Via E-mail
NEW YORK 10017-2024
                                 James A. Wright III
TELEPHONE: 212/561 7700
                                 K&L Gates LLP
FACSIMILE: 212/561 7777
                                 State Street Financial Center
                                 One Lincoln Street
                                 Boston, Massachusetts 02111

                                 A. Lee Hogewood III
                                 K&L Gates LLP
                                 4350 Lassiter at North Hills Ave.
                                 Suite 300
                                 Raleigh, North Carolina 27609
LOS ANGELES
10100 SANTA MONICA BLVD.                      Re:   In re Highland Capital Management, L.P., Case
13th FLOOR                                          No. 19-34054-sgj (Bankr. N.D. Tex)
LOS ANGELES
CALIFORNIA 90067
                                 Dear Counsel:
TELEPHONE: 310/277 6910

FACSIMILE: 310/201 0760
                                         As you know, we represent Highland Capital Management,
                                 L.P. (the “Debtor”), the debtor-in-possession in the above-captioned
SAN FRANCISCO
                                 bankruptcy case.
150 CALIFORNIA STREET
15th FLOOR
SAN FRANCISCO                            On December 8, 2020, your firm filed that certain Motion for
CALIFORNIA 94111-4500            Order Imposing Temporary Restrictions on Debtor’s Ability, as
TELEPHONE: 415/263 7000          Portfolio Manager, to Initiate Sales by Non-Debtor CLO Vehicles
FACSIMILE: 415/263 7010          [D.I. 1528] (the “Motion”)1 on behalf of Highland Capital
                                 Management Fund Advisors, L.P., NexPoint Advisors, L.P.,
DELAWARE                         Highland Income Fund, NexPoint Strategic Opportunities Fund, and
919 NORTH MARKET STREET
                                 NexPoint Capital, Inc. (collectively, the “Movants”). After hearing
17th FLOOR
P.O. BOX 8705
                                 the sworn testimony of the Movants’ witness and the arguments
WILMINGTON                       made on the Movants’ behalf, Judge Jernigan found that the Motion
DELAWARE 19899-8705              was “a very, very frivolous motion” and that your firm “wasted [her]
TELEPHONE: 302/652 4100

FACSIMILE: 302/652 4400
                                 1
                                   All capitalized terms used but not defined herein shall have the meanings given
                                 to them in the Motion.
WEB:   www.pszjlaw.com


                                 DOCS_NY:41827.7 36027/002

                                                                                                   012227
Case 19-34054-sgj11 Doc 1822-82 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 3 of 7
Case 3:21-cv-00538-N Document 26-45 Filed 06/09/21 Page 224 of 271 PageID 15145


                         James A. Wright III
                         A. Lee Hogewood III
                         December 24, 2020
                         Page 2

                         time.” (Transcript, 64:5-12) An order was entered denying the
                         Motion on December 18, 2020 [D.I. 1605].

                                 On December 22, we received the letter attached as Exhibit
                         A (the “Letter”) from your firm on behalf of the Movants and CLO
                         Holdco, Ltd. (an entity affiliated with James Dondero) re-asserting
                         almost verbatim the frivolous arguments raised in the Motion.
                         Concurrently, we received notice that certain of the Movants’
                         employees would not settle trades on behalf of the CLOs that were
                         authorized by the Debtor acting in its capacity as the CLOs’
                         portfolio manager. The Movants’ employees who interfered with
                         the Debtor’s directions justified their conduct by asserting – again
                         almost verbatim – the frivolous arguments raised in the Motion.

                                The Movants have caused the Debtor to incur substantial
                         costs defending itself against the Motion and preparing to defend
                         against the frivolous suits forecasted in the Letter. The Debtor
                         demands that the Movants withdraw the letter by 5:00 p.m. CT on
                         Monday, December 28, 2020, and confirm that the Movants and
                         anyone acting on their behalf will take no further steps to interfere
                         with the Debtor’s directions as the CLOs’ portfolio manager. If the
                         Movants fail to timely comply with these demands, the Debtor shall
                         seek prompt judicial relief, including seeking sanctions under
                         Federal Rule of Bankruptcy Procedure 9011.

                                 The Debtor reserves all rights it may have, whether in law
                         equity, or contract, including the right to seek reimbursement of any
                         and all fees and expenses incurred in seeking sanctions.

                                 Please feel free to contact me with any questions.

                                                       Sincerely,



                                                       Gregory Demo

                         Enclosure
                         cc:    Jeffrey Pomerantz, Esq.
                                Ira Kharasch, Esq.
                                John Morris, Esq.
                                John J. Kane, Esq.



                         DOCS_NY:41827.7 36027/002

                                                                                 012228
Case 19-34054-sgj11 Doc 1822-82 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 4 of 7
Case 3:21-cv-00538-N Document 26-45 Filed 06/09/21 Page 225 of 271 PageID 15146



                                     Exhibit A




                                                                      012229
Case 19-34054-sgj11 Doc 1822-82 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 5 of 7
Case 3:21-cv-00538-N Document 26-45 Filed 06/09/21 Page 226 of 271 PageID 15147




  December 22, 2020                                                           A. Lee Hogewood, III
                                                                              Lee.hogewood@klgates.com

                                                                              T: 1-919-743-7306




  Jeffrey N. Pomerantz
  Ira D. Kharasch
  John A. Morris
  Gregory V. Demo
  Hayley R. Winograd
  Pachulski Stang Ziehl & Jones, LLP
  10100 Santa Monica Blvd., 13th Floor
  Los Angeles, CA 90067

  Dear Counsel:

          I am writing to you on behalf of our clients Highland Capital Management Fund Advisors, L.P.
  (“HMCFA”) and NexPoint Advisors, L.P. (“NexPoint”, and together with HCMFA, the “Advisors”), and
  Highland Income Fund, NexPoint Strategic Opportunities Fund, and NexPoint Capital, Inc. (together, the
  “Funds”). CLO Holdco, Ltd. ("CLO Holdco") whose counsel is copied below, joins in this notice and
  request.

          As you are aware, certain registered investment companies and a business development
  company managed by either NexPoint or HCMFA own preference shares in many of the CLOs. In the
  following cases those companies own a majority of such shares1:

      x    Stratford CLO, Ltd. 69.05%
      x    Grayson CLO, Ltd. 60.47%
      x    Greenbriar CLO, Ltd. 53.44%




  1
   These ownership percentages are derived from information provided by the Debtor. If the Debtor contends that
  the ownership percentages are inaccurate, please inform us of the Debtor’s differing calculations.


  308494123.3


                                                                                                012230
Case 19-34054-sgj11 Doc 1822-82 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 6 of 7
Case 3:21-cv-00538-N Document 26-45 Filed 06/09/21 Page 227 of 271 PageID 15148
                                                                                        December 22, 2020
                                                                                                  Page 2

          In other cases, such companies in combination with CLO Holdco hold all, a super-majority, or a
  majority of the preference shares in the following CLOs:

         x   Liberty CLO, Ltd. 70.43%
         x   Stratford CLO, Ltd. 69.05%* 2
         x   Aberdeen Loan Funding, Ltd. 64.58%
         x   Grayson CLO, Ltd. 61.65%*
         x   Westchester CLO, Ltd. 58.13%
         x   Rockwall CDO, Ltd. 55.75%
         x   Brentwood CLO, Ltd. 55.74%
         x   Greenbriar CLO, Ltd. 53.44%*

             Additionally, such companies own significant minority stakes in the following CLO’s:

         x   Eastland CLO, Ltd. 41.69%
         x   Red River CLO, Ltd. 33.33%

          The ownerships described above represent in many cases the total remaining outstanding
  interests in such CLOs, because the noteholders have been paid in full. In others, the remaining
  noteholders represent only a small percentage of remaining interests. Thus, the economic ownership of
  the registered investment companies, business development company, and CLO Holdco largely
  represent the investors in the CLOs identified above.

            Contractually, the Debtor is obligated to maximize value for the benefit of the preference
  shareholders. Accordingly, we respectfully request that no further dispositions of CLO interests occur
  pending the confirmation hearing. While we recognize the Court denied the Advisor and Funds motion
  on this subject, the Court did not require liquidations occur immediately, and we reserve all rights to
  and remedies against the Debtor should the Debtor continue to liquidate CLO interests in contravention
  of this joint request. Given the Advisor, Funds, and CLO Holdco's requests, it is difficult to understand
  the Debtor's rationale for continued liquidations, or the benefit to the Debtor from pursuing those sales.

           As you know, HCMLP’s duties are set forth in the portfolio management agreements of the
  CLOs, which themselves have been adopted under the Investment Advisers Act of 1940 (“Advisers Act”).
  As HCMLP readily admits, it is: (i) terminating employees on January 31, 2021, which will result in a loss
  of the employees that have traditionally serviced those CLOs; (ii) ignoring the requests of the Advisors,
  Funds, and CLO Holdco, which together account for all or a majority of interests in certain CLOs, and
  selling assets of those CLOs prior to plan-confirmation; and (iii) adding a replacement manager as
  subadviser prior to January 31, 2021. The Advisors, Funds, and CLO Holdco assert that those actions run
  in contravention to HCMLP's duty to maximize value for the holders of preference shares and thus what
  HCMLP has agreed to under the portfolio management agreement, as well as its duties under the
  Advisers Act, which ultimately will adversely impact the economic owners noted above.


  2
      CLO’s marked with an asterisk (*) appear in the foregoing list as well.


  308494123.3


                                                                                               012231
Case 19-34054-sgj11 Doc 1822-82 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 7 of 7
Case 3:21-cv-00538-N Document 26-45 Filed 06/09/21 Page 228 of 271 PageID 15149
                                                                                     December 22, 2020
                                                                                               Page 3

           For the forgoing and other reasons, we request that no further CLO transactions occur at least
  until the issues raised by and addressed in the Debtor’s plan are resolved at the confirmation hearing.



  Sincerely,

  A. Lee Hogewood, III
  A. Lee Hogewood, III




  308494123.3


                                                                                            012232
Case 19-34054-sgj11 Doc 1822-83 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
Case 3:21-cv-00538-N Document 26-45 Filed14 06/09/21 Page 229 of 271 PageID 15150



                             EXHIBIT EEEE




                                                                    012233
        Case 19-34054-sgj11 Doc 1822-83 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 2 of
        Case 3:21-cv-00538-N Document 26-45 Filed14 06/09/21 Page 230 of 271 PageID 15151




                                                  December 24, 2020                           
                                                                                                     

N E W Y O R K, N Y
L O S A N G E L E S, C A
S A N F R A N C I S C O, C A
W I L M I N G T O N, D E

780 THIRD AVENUE
34th FLOOR
NEW YORK
                                Via E-mail
NEW YORK 10017-2024
                                James A. Wright III
TELEPHONE: 212/561 7700
                                K&L Gates LLP
FACSIMILE: 212/561 7777
                                State Street Financial Center
                                One Lincoln Street
                                Boston, Massachusetts 02111

                                A. Lee Hogewood III
                                K&L Gates LLP
                                4350 Lassiter at North Hills Ave.
                                Suite 300
                                Raleigh, North Carolina 27609
LOS ANGELES
10100 SANTA MONICA BLVD.                     Re:   In re Highland Capital Management, L.P., Case
13th FLOOR                                         No. 19-34054-sgj (Bankr. N.D. Tex)
LOS ANGELES
CALIFORNIA 90067
                                Dear Counsel:
TELEPHONE: 310/277 6910

FACSIMILE: 310/201 0760
                                        As you know, we represent Highland Capital Management,
                                L.P. (the “Debtor”), the debtor-in-possession in the above-captioned
SAN FRANCISCO
                                bankruptcy case.
150 CALIFORNIA STREET
15th FLOOR
SAN FRANCISCO                           On December 8, 2020, your firm filed that certain Motion for
CALIFORNIA 94111-4500           Order Imposing Temporary Restrictions on Debtor’s Ability, as
TELEPHONE: 415/263 7000         Portfolio Manager, to Initiate Sales by Non-Debtor CLO Vehicles
FACSIMILE: 415/263 7010         [D.I. 1528] (the “Motion”)1 on behalf of Highland Capital
                                Management Fund Advisors, L.P., NexPoint Advisors, L.P.,
DELAWARE                        Highland Income Fund, NexPoint Strategic Opportunities Fund, and
919 NORTH MARKET STREET
                                NexPoint Capital, Inc. (collectively, the “Movants”). After hearing
17th FLOOR
P.O. BOX 8705
                                the sworn testimony of the Movants’ witness and the arguments
WILMINGTON                      made on the Movants’ behalf, Judge Jernigan was convinced that the
DELAWARE 19899-8705             Movants were in fact Mr. James Dondero seeking to disrupt
TELEPHONE: 302/652 4100

FACSIMILE: 302/652 4400
                                1
                                  All capitalized terms used but not defined herein shall have the meanings given
                                to them in the Motion.
WEB:   www.pszjlaw.com


                                DOCS_NY:41835.4 36027/002

                                                                                                  012234
Case 19-34054-sgj11 Doc 1822-83 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 3 of
Case 3:21-cv-00538-N Document 26-45 Filed14 06/09/21 Page 231 of 271 PageID 15152


                        James A. Wright III
                        A. Lee Hogewood III
                        December 24, 2020
                        Page 2

                        HCMP’s estate by using different controlled entities to accomplish
                        his ends.

                                On December 23, we received the letter attached as Exhibit
                        A (the “Letter”) from your firm on behalf of the Movants and CLO
                        Holdco, Ltd. (an entity affiliated with James Dondero) informing us
                        that they were seeking to terminate certain CLO management
                        agreements for “cause.” For the reasons set forth herein, among
                        others, such action is sanctionable under the circumstances and is
                        otherwise prohibited by the CLOs’ governing documents.

                               First, the Movants are owned and/or controlled by Mr.
                        Dondero. These facts were disclosed in the Movants’ public filings
                        with the Securities and Exchange Commission and confirmed by
                        Mr. Dustin Norris’s testimony at the hearing held on December 16,
                        2020. Consequently, the Movants’ attempt to terminate the CLO
                        management agreements violates the order entered on January 9,
                        2020 [D.I. 339] (the “January Order”), which prohibits Mr. Dondero
                        from “caus[ing] any Related Entity to terminate any agreements
                        with the Debtor.” A copy of the January Order is attached as
                        Exhibit B.

                                Second, “cause” does not exist to terminate the CLO
                        management agreements. The Debtor has a duty under the
                        Investment Advisers Act of 1940 to the CLOs, not to any specific
                        investor in the CLOs. See, e.g., Goldstein v. SEC, 451 F.3d 873,
                        881-82 (D.C. Cir. 2006) (“[t]he adviser owes fiduciary duties only to
                        the fund, not to the fund’s investors. . .”). The Debtor has, at all
                        times, fulfilled its statutory and contractual duties to the CLOs and
                        will continue to do so. As counsel, you have a duty to investigate
                        the spurious allegations in your pleadings, but you failed to do so.
                        Your clients’ desire to re-assert control over the CLOs is not
                        evidence to the contrary.

                                Third, the Movants, by their own admission, consider
                        themselves affiliates of the Debtor. Under the management
                        agreements, affiliates of a manager cannot replace a manager, and
                        therefore, are prohibited from removing a manager.

                               Please confirm to us, in writing, no later than 5:00 p.m. CT
                        on Monday, December 28, 2020, that you are withdrawing the Letter
                        and that the Movants and CLO Holdco, Ltd., commit not to take any



                        DOCS_NY:41835.4 36027/002

                                                                               012235
Case 19-34054-sgj11 Doc 1822-83 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 4 of
Case 3:21-cv-00538-N Document 26-45 Filed14 06/09/21 Page 232 of 271 PageID 15153


                        James A. Wright III
                        A. Lee Hogewood III
                        December 24, 2020
                        Page 3

                        actions, either directly or indirectly, to terminate the CLO
                        management agreements. If we do not receive such confirmation,
                        the Debtor will seek immediate relief from the bankruptcy court,
                        including an action for contempt for violating the January Order and
                        sanctions under Federal Rule of Bankruptcy Procedure 9011 or
                        otherwise.

                                The Debtor reserves all rights it may have, whether in law
                        equity, or contract, including the right to seek reimbursement of any
                        and all fees and expenses incurred in seeking sanctions.

                                Please feel free to contact me with any questions.

                                                      Sincerely,



                                                      Gregory Demo

                        Enclosure
                        cc:    Jeffrey Pomerantz, Esq.
                               Ira Kharasch, Esq.
                               John Morris, Esq.
                               John J. Kane, Esq.




                        DOCS_NY:41835.4 36027/002

                                                                                012236
Case 19-34054-sgj11 Doc 1822-83 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 5 of
Case 3:21-cv-00538-N Document 26-45 Filed14 06/09/21 Page 233 of 271 PageID 15154



                                    Exhibit A




                                                                    012237
Case 19-34054-sgj11 Doc 1822-83 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 6 of
Case 3:21-cv-00538-N Document 26-45 Filed14 06/09/21 Page 234 of 271 PageID 15155




  December 23, 2020                                                           A. Lee Hogewood, III
                                                                              Lee.hogewood@klgates.com

                                                                              T: 1-919-743-7306




  Jeffrey N. Pomerantz
  Ira D. Kharasch
  John A. Morris
  Gregory V. Demo
  Hayley R. Winograd
  Pachulski Stang Ziehl & Jones, LLP
  10100 Santa Monica Blvd., 13th Floor
  Los Angeles, CA 90067

  Dear Counsel:

          I am writing to you on behalf of our clients Highland Capital Management Fund Advisors, L.P.
  (“HMCFA”) and NexPoint Advisors, L.P. (“NexPoint”, and together with HCMFA, the “Advisors”), and
  Highland Income Fund, NexPoint Strategic Opportunities Fund, and NexPoint Capital, Inc. (together, the
  “Funds”). CLO Holdco, Ltd. ("CLO Holdco") whose counsel is copied below, joins in this notice and
  request.

          As you are aware, certain registered investment companies and a business development
  company managed by either NexPoint or HCMFA own preference shares in many of the CLOs. In the
  following cases those companies own a majority of such shares 1:

      x    Stratford CLO, Ltd. 69.05%
      x    Grayson CLO, Ltd. 60.47%
      x    Greenbriar CLO, Ltd. 53.44%




  1
   These ownership percentages are derived from information provided by the Debtor. If the Debtor contends that
  the ownership percentages are inaccurate, please inform us of the Debtor’s differing calculations.


  308545876.3


                                                                                                012238
Case 19-34054-sgj11 Doc 1822-83 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 7 of
Case 3:21-cv-00538-N Document 26-45 Filed14 06/09/21 Page 235 of 271 PageID 15156
                                                                                        December 23, 2020
                                                                                                  Page 2

          In other cases, such companies in combination with CLO Holdco hold, a super-majority, or a
  majority of the preference shares in the following CLOs:

         x   Liberty CLO, Ltd. 70.43%
         x   Stratford CLO, Ltd. 69.05%* 2
         x   Aberdeen Loan Funding, Ltd. 64.58%
         x   Grayson CLO, Ltd. 61.65%*
         x   Westchester CLO, Ltd. 58.13%
         x   Rockwall CDO, Ltd. 55.75%
         x   Brentwood CLO, Ltd. 55.74%
         x   Greenbriar CLO, Ltd. 53.44%*

             Additionally, such companies own significant minority stakes in the following CLO’s:

         x   Eastland CLO, Ltd. 41.69%
         x   Red River CLO, Ltd. 33.33%

          The ownerships described above represent in many cases the total remaining outstanding
  interests in such CLOs, because the noteholders have been paid in full. In others, the remaining
  noteholders represent only a small percentage of remaining interests. Thus, the economic ownership of
  the registered investment companies, business development company, and CLO Holdco largely
  represent the investors in the CLOs identified above.

           In pleadings filed with the Bankruptcy Court, you asserted that one or more of the entities
  identified above lacked the authority to seek a replacement of the Debtor as fund manager because of
  the alleged affiliate status of the beneficial owners of such entities. We disagree.

           Consequently, in addition to our request of yesterday, where appropriate and consistent with
  the underlying contractual provisions, one or more of the entities above intend to notify the relevant
  trustees and/or issuers that the process of removing the Debtor as fund manager should be initiated,
  subject to and with due deference for the applicable provisions of the United States Bankruptcy Code,
  including the automatic stay of Section 362. The basis for initiating the process for such removal
  includes, but is not limited to, the fact that HCMLP’s duties, as set forth in the portfolio management
  agreements of the CLOs, are subject to the requirements of the Investment Advisers Act of 1940
  (“Advisers Act”). HCMLP appears to be acting contrary to those duties under the agreements and where
  HCMLP is not fulfilling its duties under the portfolio management agreement it is therefore violating the
  Advisers Act. Thus, because HCMLP is (i) terminating employees on January 31, 2021, which will result in
  a loss of the employees that have traditionally serviced, including key investment professionals
  identified in the transactional documents for those CLOs (generally Mark Okada and Jim Dondero); (ii)
  ignoring the requests of the Advisors, Funds, and CLO Holdco, which together account for all or a
  majority of interests in certain CLOs, and selling assets of those CLOs prior to plan confirmation; (iii)


  2
      CLO’s marked with an asterisk (*) appear in the foregoing list as well.


  308545876.3


                                                                                               012239
Case 19-34054-sgj11 Doc 1822-83 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 8 of
Case 3:21-cv-00538-N Document 26-45 Filed14 06/09/21 Page 236 of 271 PageID 15157
                                                                                       December 23, 2020
                                                                                                 Page 3

  adding a replacement manager as subadviser prior to January 31, 2021; and (iv) for other cause, the
  Advisors, Funds, and CLO Holdco have concluded that they have no choice but to initiate HCMLP’s
  removal as fund manager where such entities are contractually and legally permitted or obligated to do
  so.

          Because the process of removal is being initiated, subject to the applicable provisions of the
  Bankruptcy Code, we respectfully request that no further CLO transactions occur at least until the issues
  raised by and addressed in the Debtor’s plan are resolved at the confirmation hearing. To the extent
  there are CLO transactions prior to the confirmation, we intend to fully explore the business justification
  for doing so, as we do not believe there is any rational business reason to liquidate securities prior to
  that time.



  Sincerely,

  A. Lee Hogewood, III
  A. Lee Hogewood, III




  308545876.3


                                                                                              012240
Case 19-34054-sgj11 Doc 1822-83 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 9 of
Case 3:21-cv-00538-N Document 26-45 Filed14 06/09/21 Page 237 of 271 PageID 15158



                                    Exhibit B




                                                                    012241
   Case
    Case19-34054-sgj11 Doc
          19-34054-sgj11   1822-83
                         Doc        Filed
                             339 Filed    01/22/21Entered
                                       01/09/20      Entered 01/22/21
                                                          01/09/20    21:50:07Page
                                                                   19:01:35      Page    105of
                                                                                      1 of
                                                                   Docket #0339 Date Filed: 01/09/2020
   Case 3:21-cv-00538-N Document 26-45 Filed  14 06/09/21 Page 238    of 271  PageID 15159




The following constitutes the ruling of the court and has the force and effect therein described.



 Signed January 9, 2020
______________________________________________________________________




                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION

                                                                        §
         In re:                                                         § Chapter 11
                                                                        §
         HIGHLAND CAPITAL MANAGEMENT, L.P.,1                            § Case No. 19-34054-sgj11
                                                                        §
                                          Debtor.                       § Related to Docket Nos. 7 & 259

              ORDER APPROVING SETTLEMENT WITH OFFICIAL COMMITTEE OF
             UNSECURED CREDITORS REGARDING GOVERNANCE OF THE DEBTOR
               AND PROCEDURES FOR OPERATIONS IN THE ORDINARY COURSE

                       Upon the Motion of the Debtor to Approve Settlement with Official Committee of

     Unsecured Creditors Regarding Governance of the Debtor and Procedures for Operations in the

     Ordinary Course (the “Motion”),2 filed by the above-captioned debtor and debtor in possession



     1
       The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
     for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
     2
       Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.


     DOCS_NY:39973.13 36027/002                                                   ¨1¤}HV4!)                  (§«
                                                                                                          012242
                                                                                      1934054200109000000000008
Case
 Case19-34054-sgj11 Doc
       19-34054-sgj11   1822-83
                      Doc        Filed
                          339 Filed    01/22/21Entered
                                    01/09/20      Entered 01/22/21
                                                       01/09/20    21:50:07Page
                                                                19:01:35     Page  115of
                                                                                2 of
Case 3:21-cv-00538-N Document 26-45 Filed  14 06/09/21 Page 239 of 271 PageID 15160


  (the “Debtor”); the Court having reviewed the Motion, and finding that (a) the Court has

  jurisdiction over this matter pursuant to 28 U.S.C. §§157 and 1334, (b) this is a core proceeding

  pursuant to 28 U.S.C. §157(b)(2)(A), and (c) notice of this Motion having been sufficient under

  the circumstances and no other or further notice is required; and having determined that the legal

  and factual bases set forth in the Motion establish just cause for the relief granted herein; and

  having determined that the relief sought in the Motion is in the best interests of the Debtor and its

  estate; and after due deliberation and sufficient cause appearing therefore,

                   IT IS HEREBY ORDERED THAT:

                   1.          The Motion is GRANTED on the terms and conditions set forth herein, and

  the United States Trustee’s objection to the Motion is OVERRULED.

                   2.          The Term Sheet is approved and the Debtor is authorized to take such steps

  as may be necessary to effectuate the settlement contained in the Term Sheet, including, but not

  limited to: (i) implementing the Document Production Protocol; and (ii) implementing the

  Protocols.

                   3.          The Debtor is authorized (A) to compensate the Independent Directors for

  their services by paying each Independent Director a monthly retainer of (i) $60,000 for each of

  the first three months, (ii) $50,000 for each of the next three months, and (iii) $30,000 for each of

  the following six months, provided that the parties will re-visit the director compensation after the

  sixth month and (B) to reimburse each Independent Director for all reasonable travel or other

  expenses, including expenses of counsel, incurred by such Independent Director in connection

  with its service as an Independent Director in accordance with the Debtor’s expense

  reimbursement policy as in effect from time to time.

                                                        2
  DOCS_NY:39973.13 36027/002

                                                                                           012243
Case
 Case19-34054-sgj11 Doc
       19-34054-sgj11   1822-83
                      Doc        Filed
                          339 Filed    01/22/21Entered
                                    01/09/20      Entered 01/22/21
                                                       01/09/20    21:50:07Page
                                                                19:01:35     Page  125of
                                                                                3 of
Case 3:21-cv-00538-N Document 26-45 Filed  14 06/09/21 Page 240 of 271 PageID 15161


                   4.          The Debtor is authorized to guarantee Strand’s obligations to indemnify

  each Independent Director pursuant to the terms of the Indemnification Agreements entered into

  by Strand with each Independent Director on the date hereof.

                   5.          The Debtor is authorized to purchase an insurance policy to cover the

  Independent Directors.

                   6.          All of the rights and obligations of the Debtor referred to in paragraphs 3

  and 4 hereof shall be afforded administrative expense priority under 11 U.S.C. § 503(b).

                   7.          Subject to the Protocols and the Term Sheet, the Debtor is authorized to

  continue operations in the ordinary course of its business.

                   8.          Pursuant to the Term Sheet, Mr. James Dondero will remain as an employee

  of the Debtor, including maintaining his title as portfolio manager for all funds and investment

  vehicles for which he currently holds that title; provided, however, that Mr. Dondero’s

  responsibilities in such capacities shall in all cases be as determined by the Independent Directors

  and Mr. Dondero shall receive no compensation for serving in such capacities. Mr. Dondero’s

  role as an employee of the Debtor will be subject at all times to the supervision, direction and

  authority of the Independent Directors. In the event the Independent Directors determine for any

  reason that the Debtor shall no longer retain Mr. Dondero as an employee, Mr. Dondero shall

  resign immediately upon such determination.

                   9.          Mr. Dondero shall not cause any Related Entity to terminate any agreements

  with the Debtor.

                   10.         No entity may commence or pursue a claim or cause of action of any kind

  against any Independent Director, any Independent Director’s agents, or any Independent

                                                        3
  DOCS_NY:39973.13 36027/002

                                                                                            012244
Case
 Case19-34054-sgj11 Doc
       19-34054-sgj11   1822-83
                      Doc        Filed
                          339 Filed    01/22/21Entered
                                    01/09/20      Entered 01/22/21
                                                       01/09/20    21:50:07Page
                                                                19:01:35     Page  135of
                                                                                4 of
Case 3:21-cv-00538-N Document 26-45 Filed  14 06/09/21 Page 241 of 271 PageID 15162


  Director’s advisors relating in any way to the Independent Director’s role as an independent

  director of Strand without the Court (i) first determining after notice that such claim or cause of

  action represents a colorable claim of willful misconduct or gross negligence against Independent

  Director, any Independent Director’s agents, or any Independent Director’s advisors and (ii)

  specifically authorizing such entity to bring such claim. The Court will have sole jurisdiction to

  adjudicate any such claim for which approval of the Court to commence or pursue has been

  granted.

                   11.         Nothing in the Protocols, the Term Sheet or this Order shall affect or impair

  Jefferies LLC’s rights under its Prime Brokerage Customer Agreements with the Debtor and non-

  debtor Highland Select Equity Master Fund, L.P., or any of their affiliates, including, but not

  limited to, Jefferies LLC’s rights of termination, liquidation and netting in accordance with the

  terms of the Prime Brokerage Customer Agreements or, to the extent applicable, under the

  Bankruptcy Code’s “safe harbor” protections, including under sections 555 and 561 of the

  Bankruptcy Code. The Debtor shall not conduct any transactions or cause any transactions to be

  conducted in or relating to the Jefferies LLC accounts without the express consent and cooperation

  of Jefferies LLC or, in the event that Jefferies withholds consent, as otherwise ordered by the

  Court. For the avoidance of doubt, Jefferies LLC shall not be deemed to have waived any rights

  under the Prime Brokerage Customer Agreements or, to the extent applicable, the Bankruptcy

  Code’s “safe harbor” protections, including under sections 555 and 561 of the Bankruptcy Code,

  and shall be entitled to take all actions authorized therein without further order of the Court

                   12.         Notwithstanding any stay under applicable Bankruptcy Rules, this Order

  shall be effective immediately upon entry.

                                                         4
  DOCS_NY:39973.13 36027/002

                                                                                             012245
Case
 Case19-34054-sgj11 Doc
       19-34054-sgj11   1822-83
                      Doc        Filed
                          339 Filed    01/22/21Entered
                                    01/09/20      Entered 01/22/21
                                                       01/09/20    21:50:07Page
                                                                19:01:35     Page  145of
                                                                                5 of
Case 3:21-cv-00538-N Document 26-45 Filed  14 06/09/21 Page 242 of 271 PageID 15163


                   13.         The Court shall retain jurisdiction over all matters arising from or related to

  the interpretation and implementation of this Order, including matters related to the Committee’s

  approval rights over the appointment and removal of the Independent Directors.

                                             ## END OF ORDER ##




                                                         5
  DOCS_NY:39973.13 36027/002

                                                                                               012246
Case 19-34054-sgj11 Doc 1822-84 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of 3
Case 3:21-cv-00538-N Document 26-45 Filed 06/09/21 Page 243 of 271 PageID 15164



                              EXHIBIT FFFF




                                                                      012247
Case 19-34054-sgj11 Doc 1822-84 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 2 of 3
Case 3:21-cv-00538-N Document 26-45 Filed 06/09/21 Page 244 of 271 PageID 15165




                                                                                         R. Charles Miller
                                                                                            202.778.9372
                                                                               chuck.miller@klgates.com

                                             December 31, 2020

  Jeffrey N. Pomerantz
  Ira D. Kharasch
  John A. Morris
  Gregory V. Demo
  Hayley R. Winograd
  Pachulski Stang Ziehl & Jones, LLP
  10100 Santa Monica Blvd., 13th Floor
  Los Angeles, CA 90067

           Re: Termination of Dondero access to office and services

  Dear Counsel:

           We are writing to you on behalf of our clients Highland Capital Management Fund Advisors, L.P.
  (“HMCFA”) and NexPoint Advisors, L.P. (“NexPoint”, and together with HCMFA, the “Advisors”), and
  Highland Income Fund, NexPoint Strategic Opportunities Fund, NexPoint Capital, Inc. and the other
  retail funds advised by the Advisors (together, the “Funds”).

           We have been provided a copy of your December 23, 2020 letter to Mr. Lynn regarding the
  termination of Mr. Dondero’s access to the office and services. We are extremely concerned that the
  loss of such access by Mr. Dondero could have serious effects for our clients and do unintended damage
  to their interests. In particular, the Funds, many of which are publicly-listed, registered with and
  regulated by the Securities and Exchange Commission, and have thousands of shareholders, may be
  economically disadvantaged to the extent that the Debtor’s actions deny Mr. Dondero the access and
  ability to provide the necessary and contractual services to them.

          Mr. Dondero is portfolio manager and/or officer of various entities which occupy space in the
  premises and have shared access to email accounts, computers and other relevant material pursuant to
  the terms of various shared services agreements (the “Agreements”), which the Debtor has not rejected
  and for which such entities pay the Debtor significant fees. We are not aware of any provisions under
  the Agreements which give the Debtor the power to determine which employees of NexPoint Advisors,


  308572964.2


                                                                                           012248
Case 19-34054-sgj11 Doc 1822-84 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 3 of 3
Case 3:21-cv-00538-N Document 26-45 Filed 06/09/21 Page 245 of 271 PageID 15166
                                                                                      December 30, 2020
                                                                                                Page 2

  L.P. and other entities may enter the premises or have access to the email and related systems. If there
  are, please direct us to those provisions. The Debtor has given written notice to the Advisors and the
  Funds that the Agreements will remain in place until January 31, 2021, at which time they will
  terminate, and our clients have been and are acting in reliance on those written representations from
  the Debtor.

           Mr. Dondero is the lead (and in some cases the sole) portfolio manager for certain of the Funds.
  He is intimately involved in the day-to-day operations and investment decisions regarding those Funds
  and in the operations of the Advisors. We believe that denying Mr. Dondero access to the premises,
  email and related systems will materially and adversely affect the function and reputation of the
  Advisors and the Funds. We ask that the Debtor reconsider its position refusing Mr. Dondero necessary
  access to the email, operating systems and building required to serve the Funds and the Advisors.



           Sincerely,

           /s R. Charles Miller

           R. Charles Miller



  Cc:

  D. Michael Lynn (via email)




  308572964.2


                                                                                            012249
Case 19-34054-sgj11 Doc 1822-85 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of 4
Case 3:21-cv-00538-N Document 26-45 Filed 06/09/21 Page 246 of 271 PageID 15167



                             EXHIBIT GGGG




                                                                      012250
        Case 19-34054-sgj11 Doc 1822-85 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 2 of 4
        Case 3:21-cv-00538-N Document 26-45 Filed 06/09/21 Page 247 of 271 PageID 15168




                                                  January 4, 2021                  
                                                                                          

N E W Y O R K, N Y
L O S A N G E L E S, C A
S A N F R A N C I S C O, C A
W I L M I N G T O N, D E

780 THIRD AVENUE
34th FLOOR
NEW YORK
                                 Via E-mail
NEW YORK 10017-2024
                                 James A. Wright III
TELEPHONE: 212/561 7700
                                 K&L Gates LLP
FACSIMILE: 212/561 7777
                                 State Street Financial Center
                                 One Lincoln Street
                                 Boston, Massachusetts 02111

                                 A. Lee Hogewood III
                                 K&L Gates LLP
                                 4350 Lassiter at North Hills Ave.
                                 Suite 300
                                 Raleigh, North Carolina 27609
LOS ANGELES
10100 SANTA MONICA BLVD.         R. Charles Miller
13th FLOOR                       K&L Gates LLP
LOS ANGELES
CALIFORNIA 90067
                                 1601 K Street, NW
                                 Washington DC 200006
TELEPHONE: 310/277 6910

FACSIMILE: 310/201 0760
                                           Re:    In re Highland Capital Management, L.P., Case
                                                  No. 19-34054-sgj (Bankr. N.D. Tex): Termination
SAN FRANCISCO
150 CALIFORNIA STREET
                                                  of James Dondero
15th FLOOR
SAN FRANCISCO                    Dear Counsel:
CALIFORNIA 94111-4500

TELEPHONE: 415/263 7000
                                         As you know, we represent Highland Capital Management,
FACSIMILE: 415/263 7010          L.P. (the “Debtor”), the debtor-in-possession in the above-captioned
                                 bankruptcy case. We understand that your firm represents the
DELAWARE                         following entities: Highland Capital Management Fund Advisors,
919 NORTH MARKET STREET          L.P., NexPoint Advisors, L.P., Highland Income Fund, NexPoint
17th FLOOR
P.O. BOX 8705
                                 Strategic Opportunities Fund, NexPoint Capital, Inc., and certain
WILMINGTON                       other unnamed funds managed by Highland Capital Management
DELAWARE 19899-8705              Fund Advisors, L.P. or NexPoint Advisors, L.P. (collectively, the
TELEPHONE: 302/652 4100          “Entities”).
FACSIMILE: 302/652 4400

                                        We write in response to your letter dated December 31,
                                 2020, in which you contend that James Dondero’s removal from the
WEB:   www.pszjlaw.com


                                 DOCS_NY:41879.4 36027/002

                                                                                       012251
Case 19-34054-sgj11 Doc 1822-85 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 3 of 4
Case 3:21-cv-00538-N Document 26-45 Filed 06/09/21 Page 248 of 271 PageID 15169


                         James A. Wright III
                         A. Lee Hogewood III
                         R. Charles Miller
                         January 4, 2021
                         Page 2

                         Debtor’s office, the Debtor’s email service, and certain other
                         services provided by the Debtor could have adverse effects on the
                         Entities and in which you ask the Debtor to reconsider its removal of
                         Mr. Dondero from the Debtor’s property.

                                 Your contentions demonstrate a continued fealty to Mr.
                         Dondero that conspicuously ignores the facts. The record clearly
                         establishes that Mr. Dondero has interfered with the Debtor’s
                         business, engaged in disruptive behavior, and has interests adverse
                         to the Debtor and its estate. Regrettably, Mr. Dondero has
                         continued down his chosen path despite the imposition of a
                         temporary restraining order against him. Consequently, the Debtor
                         was left with no alternative other than to remove Mr. Dondero from
                         the Debtor’s offices and cease providing services to him.

                                 We note that Mr. Dondero did not seek judicial relief, make
                         any of the contentions you have made, or even complain to the
                         Debtor. We also note that (a) no action was taken against the
                         Entities, only against Mr. Dondero, (b) Mr. Dondero was given
                         reasonable notice of his eviction and the termination of the Debtor’s
                         services to him, such that he could have and should have made
                         alternative arrangements to avoid any disruption, and (c) nothing
                         prevents Mr. Dondero from continuing to work on behalf of the
                         Entities (as you are likely aware, a substantial portion of the U.S.
                         workforce has worked remotely for almost a year now).

                                 If the Entities believe they have claims against the Debtor for
                         the eviction of Mr. Dondero, they can pursue them, and the Debtor
                         will respond as necessary to protect itself and its estate, including
                         seeking sanctions for the filing of frivolous lawsuits.

                                The Debtor reserves all rights it may have at law or in equity,
                         including the right to seek reimbursement of legal fees and expenses
                         incurred in seeking sanctions.

                                 Please feel free to contact me with any questions.

                                                       Sincerely,



                                                       Gregory Demo


                         DOCS_NY:41879.4 36027/002

                                                                                 012252
Case 19-34054-sgj11 Doc 1822-85 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 4 of 4
Case 3:21-cv-00538-N Document 26-45 Filed 06/09/21 Page 249 of 271 PageID 15170


                         James A. Wright III
                         A. Lee Hogewood III
                         R. Charles Miller
                         January 4, 2021
                         Page 3

                         Attachment
                         cc:   Jeffrey Pomerantz, Esq.
                               Ira Kharasch, Esq.
                               John Morris, Esq.
                               D. Michael Lynn, Esq.
                               DC Sauter, Esq.




                         DOCS_NY:41879.4 36027/002

                                                                      012253
Case 19-34054-sgj11 Doc 1822-86 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of 8
Case 3:21-cv-00538-N Document 26-45 Filed 06/09/21 Page 250 of 271 PageID 15171



                           EXHIBIT MMMM




                                                                      012254
                    Case
                     Case19-34054-sgj11
                          19-34054-sgj11Doc
                                         Doc1822-86
                                             1473 Filed
                                                    Filed
                                                        11/24/20
                                                          01/22/21 Entered
                                                                    Entered11/24/20
                                                                             01/22/21
                                                                                    10:24:41
                                                                                      21:50:07 Page
                                                                                                Page172
                                                                                                      2 of
                                                                                                        of8
                                                             178

Highland Capital Management, L.P.
Disclaimer For Financial Projections




  This document includes financial projections for July 2020 through December 2022 (the “Projections”) for Highland Capital Management, L.P.
“Company”). These Projections have been prepared by DSI with input from management at the Company. The historical information utilized in these
Projections has not been audited or reviewed for accuracy by DSI.
  This Memorandum includes certain statements, estimates and forecasts provided by the Company with respect to the Company’s anticipated future
performance. These estimates and forecasts contain significant elements of subjective judgment and analysis that may or may not prove to be accurate
or correct. There can be no assurance that these statements, estimates and forecasts will be attained and actual outcomes and results may differ
materially from what is estimated or forecast herein.
   These Projections should not be regarded as a representation of DSI that the projected results will be achieved.
   Management may update or supplement these Projections in the future, however, DSI expressly disclaims any obligation to update its report.
   These Projections were not prepared with a view toward compliance with published guidelines of the Securities and Exchange Commission or the
American Institute of Certified Public Accountants regarding historical financial statements, projections or forecasts.
                                                                                                                                                       Case 3:21-cv-00538-N Document 26-45 Filed 06/09/21
                                                                                                                                                       Page 251 of 271 PageID 15172




                                                                                                                                                 11/13/2020
                                                                                                                                  012255
                                         Case
                                          Case19-34054-sgj11
                                               19-34054-sgj11Doc
                                                              Doc1822-86
                                                                  1473 Filed
                                                                         Filed
                                                                             11/24/20
                                                                               01/22/21 Entered
                                                                                         Entered11/24/20
                                                                                                  01/22/21
                                                                                                         10:24:41
                                                                                                           21:50:07 Page
                                                                                                                     Page173
                                                                                                                           3 of
                                                                                                                             of8
                                                                                  178


Highland Capital Management, L.P.
Statement of Assumptions




       A.    Plan effective date is January 31 ,2021.
       B.    All investment assets are sold by December 31, 2022.
       C.    All demand notes are collected in the year 2021.
       D.    All notes receivable with maturity dates beyond 12/31/2022 are sold in Q4 2022; in the
               interim interest income and principal payments are collected as they become due.
       E.    Fixed assets used in daily business operations are sold in February 2021.
       F.    Accrual for employee bonuses as of January 2021 are reversed and not paid.
       G.    All Management advisory or shared service contracts are terminated on their terms by the effective date or shortly thereafter
       H.    Post-effective date, the reorganized Debtor would retain three HCMLP employees as contractors to help monetize the remaining assets.
        I.   Litigation Trustee budget is $6,500,000.
       J.    Unrealized gains or losses are not recorded on a monthly basis; all gains or losses are recorded as realized gains or losses upon sale of asset.
       K.    Plan does not provide for payment of interest to Class 8 holders of general unsecured claims, as set forth in the Plan. If holders of general unsecured claims receive 100%
               of their allowed claims, they would then be entitled to receive interest at the federal judgement rate, prior to any funds being available for claims or
               interest of junior priority.
       L.    Plan assumes zero allowed claims for UBS, IFA, the HarbourVest entities (collectively "HV") and Hunter Mountain Investment Trust ("HM").
      M.     Claim amounts listed in Plan vs. Liquidation schedule are subject to change; claim amounts in Class 8 assume $0 for UBS, IFA, HM and HV.
               Assumes RCP claims will offset against HCMLP's interest in fund and will not be paid from Debtor assets
       N.    With the exception of Class 2 - Frontier, Classes 1-7 will be paid in full within 30 days of effective date.
       O.    Class 7 payout limited to 85% of each individual creditor claim or in the aggregate $13.15 million. Plan currently projects Class 7 payout of $9.96 million.
                                                                                                                                                                                           Case 3:21-cv-00538-N Document 26-45 Filed 06/09/21




       P.    See below for Class 8 estimated payout schedule; payout is subject to certain assets being monetized by payout date:
                             o By September 30, 2021 - $50,000,000
                             o By March 31, 2022 – additional $50,000,000
                             o By June 30, 2022 – additional $25,000,000
                             o All remaining proceeds are assumed to be paid out on or soon after all remaining assets are monetized.
                                                                                                                                                                                           Page 252 of 271 PageID 15173




                                                                                                                                                                                     11/13/2020

                                                                                                                                                                       012256
                                Case
                                 Case19-34054-sgj11
                                      19-34054-sgj11Doc
                                                     Doc1822-86
                                                         1473 Filed
                                                                Filed
                                                                    11/24/20
                                                                      01/22/21 Entered
                                                                                Entered11/24/20
                                                                                         01/22/21
                                                                                                10:24:41
                                                                                                  21:50:07 Page
                                                                                                            Page174
                                                                                                                  4 of
                                                                                                                    of8
                                                                         178



Highland Capital Management, L.P.
Plan Analysis Vs. Liquidation Analysis
(US $000's)

                                                                                                                             Plan Analysis                Liquidation Analysis
  Estimated cash on hand at 1/31/2020                                                                                 $                   25,076      $                    25,076
  Estimated proceeds from monetization of assets [1][2]                                                                                 190,445                           149,197
  Estimated expenses through final distribution[1][3]                                                                                    (33,642)                         (36,232)
 Total estimated $ available for distribution                                                                                           181,879                           138,042
 Less: Claims paid in full
  Unclassified [4]                                                                                                                        (1,078)                            (1,078)
  Administrative claims [5]                                                                                                              (10,574)                           (10,574)
  Class 1 - Jefferies Secured Claim                                                                                                          -                                  -
  Class 2 - Frontier Secured Claim [6]                                                                                                    (5,463)                            (5,463)
  Class 3 - Other Secured Claims                                                                                                            (551)                              (551)
  Class 4 – Priority Non-Tax Claims                                                                                                          (16)                               (16)
  Class 5 - Retained Employee Claims                                                                                                         -                                  -
  Class 6 - PTO Claims                                                                                                                       -                                  -
  Class 7 – Convenience Claims [7][8][9]                                                                                                 (10,255)                               -
 Subtotal                                                                                                                                (27,937)                           (17,682)
 Estimated amount remaining for distribution to general unsecured claims                                                                 153,942                           120,359
 Class 8 – General Unsecured Claims [8][10]                                                                                              176,049                           192,258
 Subtotal                                                                                                                                176,049                           192,258
 % Distribution to general unsecured claims                                                                                               87.44%                               62.60%
 Estimated amount remaining for distribution                                                                                                  -                                  -
 Class 9 – Subordinated Claims                                                                                              no distribution                  no distribution
 Class 10 – Class B/C Limited Partnership Interests                                                                         no distribution                  no distribution
                                                                                                                                                                                                  Case 3:21-cv-00538-N Document 26-45 Filed 06/09/21




 Class 11 – Class A Limited Partnership Interest                                                                            no distribution                  no distribution

 Footnotes:
 [1] Assumes chapter 7 Trustee will not be able to achieve same sales proceeds as Claimant Trustee
   Assumes Chapter 7 Trustee engages new professionals to help liquidate assets
 [2] Sale of investment assets, sale of fixed assets, collection of accounts receivable and interest receivable
 [3] Estimated expenses through final distribution exclude non-cash expenses:
   Depreciation of $462 thousand in 2021
 [4] Unclassified claims include payments for priority tax claims and settlements with previously approved by the Bankruptcy Court
 [5] Represents $4.7 million in unpaid professional fees and $4.5 million in timing of payments to vendors
 [6] Debtor will pay all unpaid interest estimated at $253 thousand of Frontier on effective date and continue to pay interest quarterly at 5.25% until Frontier's collateral is sold
 [7] Claims payout limited to 85% of each individual creditor claim or limited to a total class payout of $13.15 million
 [8] Class 7 includes $1.1 million estimate for aggregate contract rejections damage and Class 8 includes $1.4 million for contract rejection damages
 [9] Assumes 3 claimants with allowed claims less than $2.5 million opt into Class 7 along with claims of Senior Employees
 [10] Class estimates $0 allowed claim for the following creditors: IFA, HV, HM and UBS; assumes RCP claims offset against HCMLP interest in RCP fund
 Notes:
 All claim amounts are estimated as of November 20, 2020 and subject to change
                                                                                                                                                                                                  Page 253 of 271 PageID 15174




                                                                                                                                                                                             11/13/2020

                                                                                                                                                                                        012257
                                                          Case
                                                           Case19-34054-sgj11
                                                                19-34054-sgj11Doc
                                                                               Doc1822-86
                                                                                   1473 Filed
                                                                                          Filed
                                                                                              11/24/20
                                                                                                01/22/21 Entered
                                                                                                          Entered11/24/20
                                                                                                                   01/22/21
                                                                                                                          10:24:41
                                                                                                                            21:50:07 Page
                                                                                                                                      Page175
                                                                                                                                            5 of
                                                                                                                                              of8
                                                                                                   178



Highland Capital Management, L.P.
Balance Sheet
(US $000's)

                                                                        4            7                10                14            17                20                23                27                30                33                36
                                                               Actual       Actual       Forecast --->
                                                               Jun-20       Sep-20           Dec-20            Mar-21        Jun-21            Sep-21            Dec-21            Mar-22            Jun-22            Sep-22            Dec-22
 Assets
   Cash and Cash Equivalents                               $     14,994 $      5,888 $           28,342    $      4,934 $      96,913 $          90,428 $         106,803      $     52,322 $          23,641 $          21,344 $             -
   Other Current Assets                                          13,182       13,651             10,559           9,629         7,746             7,329             5,396             6,054             6,723             7,406               -
   Investment Assets                                            320,912      305,961           261,333          258,042       133,026            81,793            54,159            54,159            54,159            54,159               -
   Net Fixed Assets                                               3,055        2,823              2,592           1,348           -                 -                 -                 -                 -                 -                 -
 TOTAL ASSETS                                              $    352,142 $    328,323 $         302,826     $    273,952 $     237,684 $         179,550 $         166,358      $    112,535 $          84,523 $          82,910 $             -

 Liabilities
   Post-petition Liabilities                               $     26,226 $     19,138 $           19,280    $      2,891 $         -        $        -        $        -        $        -        $        -        $        -        $        -
   Pre-petition Liabilities                                     126,365      126,343           121,950              -             -                 -                 -                 -                 -                 -                 -
   Claims
     Unclassified                                                   -            -                  -               -             -                 -                 -                 -                 -                 -                 -
     Class 1 – Jefferies Secured Claim                              -            -                  -               -             -                 -                 -                 -                 -                 -                 -
     Class 2 - Frontier Secured Claim                               -            -                  -             5,210           -                 -                 -                 -                 -                 -                 -
     Class 3 - Other Secured Claims                                 -            -                  -               -             -                 -                 -                 -                 -                 -                 -
     Class 4 – Priority Non-Tax Claims                              -            -                  -               -             -                 -                 -                 -                 -                 -                 -
     Class 5 – Retained Employee Claims                             -            -                  -               -             -                 -                 -                 -                 -                 -                 -
     Class 6 - PTO Claims                                           -            -                  -               -             -                 -                 -                 -                 -                 -                 -
     Class 7 – Convenience Claims                                   -            -                  -               -             -                 -                 -                 -                 -                 -                 -
     Class 8 – General Unsecured Claims                             -            -                  -           176,049       176,049           126,049           126,049            76,049            51,049            51,049            22,107
     Class 9 – Subordinated Claims                                  -            -                  -               -             -                 -                 -                 -                 -                 -                 -
                                                                                                                                                                                                                                                        Case 3:21-cv-00538-N Document 26-45 Filed 06/09/21




     Class 10 – Class B/C Limited Partnership Interests             -            -                  -               -             -                 -                 -                 -                 -                 -                 -
     Class 11 – Class A Limited Partnership Interests               -            -                  -               -             -                 -                 -                 -                 -                 -                 -
   Claim Payable                                                126,365      126,343           121,950          181,259       176,049           126,049           126,049            76,049            51,049            51,049            22,107
 TOTAL LIABILITIES                                         $    152,591      145,481           141,230          184,150       176,049           126,049           126,049            76,049            51,049            51,049            22,107

 Partners' Capital                                              199,551      182,842           161,596           89,802        61,635            53,501            40,309            36,486            33,473            31,860           (22,107)
 TOTAL LIABILITIES AND PARTNERS' CAPITAL                   $    352,142 $    328,323 $         302,826     $    273,952 $     237,684 $         179,550 $         166,358      $    112,535 $          84,523 $          82,910 $             -
                                                                                                                                                                                                                                                        Page 254 of 271 PageID 15175




                                                                                                                                                                                                                                                    11/13/2020

                                                                                                                                                                                                                                     012258
                                                                            Case
                                                                             Case19-34054-sgj11
                                                                                  19-34054-sgj11Doc
                                                                                                 Doc1822-86
                                                                                                     1473 Filed
                                                                                                            Filed
                                                                                                                11/24/20
                                                                                                                  01/22/21 Entered
                                                                                                                            Entered11/24/20
                                                                                                                                     01/22/21
                                                                                                                                            10:24:41
                                                                                                                                              21:50:07 Page
                                                                                                                                                        Page176
                                                                                                                                                              6 of
                                                                                                                                                                of8
                                                                                                                     178



Highland Capital Management, L.P.
Profit/Loss
(US $000's)


                                                                                               Actual          Actual         Forecast --->
                                                                                          Jan 2020 to June 3 month ended    3 month ended                     3 month ended    3 month ended    3 month ended    3 month ended
                                                                                             2020 Total      Sept 2020         Dec 2020        Total 2020        Mar 2021         Jun 2021        Sept 2021         Dec 2021           Total 2021
 Revenue
  Management Fees                                                                         $        6,572 $         1,949 $           2,651     $   11,173     $         779 $            -      $         -      $         -       $            779
  Shared Service Fees                                                                              7,672           3,765             3,788         15,225             1,263              -                -                -                  1,263
  Other Income                                                                                     3,126             538               340          4,004               113              -                -                -                    113
 Total revenue                                                                            $       17,370 $         6,252 $           6,779     $   30,401     $       2,154 $            -      $         -      $         -       $          2,154

 Operating Expenses [1]                                                                           13,328           9,171             9,079         31,579             8,428            1,646            1,807            2,655               14,536

 Income/(loss) From Operations                                                            $        4,042 $        (2,918) $          (2,301)   $    (1,177)   $      (6,274) $        (1,646) $        (1,807) $        (2,655)    $        (12,381)

 Professional Fees                                                                                17,522           7,707             7,741         32,971             5,450            5,058            2,048            1,605               14,160

 Other Income/(Expenses) [2]                                                                       2,302           1,518             1,057          4,878           (59,016)            573              423              423               (57,598)

 Operating Gain/(Loss)                                                                    $      (11,178) $       (9,107) $          (8,985)   $   (29,270)   $     (70,741) $        (6,130) $        (3,432) $        (3,837)    $        (84,139)

 Realized and Unrealized Gain/(Loss)
  Other Realized Gains/(Loss)                                                                        -               -                 -               -               (763)             522              -                -                   (241)
  Net Realized Gain/(Loss) on Sale of Investment                                                 (28,418)          1,549           (12,167)        (39,036)            (290)              19           (4,702)          (8,006)             (12,979)
  Net Change in Unrealized Gain/(Loss) of Investments                                            (29,929)         (7,450)              -           (37,380)             -                -                -                -                    -
  Net Realized Gain /(Loss) from Equity Method Investees                                             -               -                 (94)            (94)             -            (22,578)             -             (1,349)             (23,927)
  Net Change in Unrealized Gain /(Loss) from Equity Method Investees                             (80,782)         (1,700)              -           (82,482)             -                -                -                -                    -
 Total Realized and Unrealized Gain/(Loss)                                                $     (139,129) $       (7,601) $        (12,262)    $ (158,992)    $      (1,053) $       (22,037) $        (4,702) $        (9,355)    $        (37,147)
                                                                                                                                                                                                                                                    Case 3:21-cv-00538-N Document 26-45 Filed 06/09/21




 Net Income                                                                               $     (150,307) $      (16,708) $        (21,247)    $ (188,262)    $     (71,794) $       (28,167) $        (8,134) $       (13,192)    $       (121,287)

 Footnotes:
 [1] Operating expenses include an adjustment in January 2021 to account
    for expenses that have not been accrued or paid prior to effective date.
 [2] Other income and expenses of $61.2 million in January 2021 includes:
   [a] $77.7 million was expensed to record for the increase of
     allowed claims.
   [b] Income of $15.8 million for the accrued, but unpaid payroll liability related to
      the Debtor's deferred bonus programs amount written-off.
                                                                                                                                                                                                                                                    Page 255 of 271 PageID 15176




                                                                                                                                                                                                                                             11/13/2020

                                                                                                                                                                                                                                  012259
                                                                       Case
                                                                        Case19-34054-sgj11
                                                                             19-34054-sgj11Doc
                                                                                            Doc1822-86
                                                                                                1473 Filed
                                                                                                       Filed
                                                                                                           11/24/20
                                                                                                             01/22/21 Entered
                                                                                                                       Entered11/24/20
                                                                                                                                01/22/21
                                                                                                                                       10:24:41
                                                                                                                                         21:50:07 Page
                                                                                                                                                   Page177
                                                                                                                                                         7 of
                                                                                                                                                           of8
                                                                                                                178



Highland Capital Management, L.P.
Profit/Loss
(US $000's)


                                                                                      Forecast --->
                                                                                    3 month ended     3 month ended   3 month ended   3 month ended
                                                                                       Mar 2022          Jun 2022       Sept 2022        Dec 2022          Total 2022          Plan
 Revenue
  Management Fees                                                                   $           -     $         -     $         -     $         -      $            -      $            779
  Shared Service Fees                                                                           -               -               -               -                   -                 1,263
  Other Income                                                                                  -               -               -               -                   -                   113
 Total revenue                                                                      $           -     $         -     $         -     $         -      $            -      $          2,154

 Operating Expenses                                                                          1,443             643             758            1,088               3,932          18,468

 Income/(loss) From Operations                                                     $        (1,443) $         (643) $         (758) $       (1,088)   $         (3,932)   $     (16,314)

 Professional Fees                                                                           2,788            2,788           1,288           1,288               8,153          22,313

 Other Income/(Expenses)                                                                      408             419             434             184                1,444          (56,154)

 Operating Gain/(Loss)                                                              $        (3,823) $       (3,013) $       (1,613) $       (2,193)   $        (10,641)   $     (94,780)

 Realized and Unrealized Gain/(Loss)
  Other Realized Gains/(Loss)                                                                   -               -               -           (51,775)            (51,775)         (52,016)
  Net Realized Gain/(Loss) on Sale of Investment                                                -               -               -               -                   -            (12,979)
  Net Change in Unrealized Gain/(Loss) of Investments                                           -               -               -               -                   -                -
  Net Realized Gain /(Loss) from Equity Method Investees                                        -               -               -               -                   -            (23,927)
  Net Change in Unrealized Gain /(Loss) from Equity Method Investees                            -               -               -               -                   -                -
 Total Realized and Unrealized Gain/(Loss)                                          $           -     $         -     $         -     $     (51,775)   $        (51,775)   $     (88,922)
                                                                                                                                                                                                       Case 3:21-cv-00538-N Document 26-45 Filed 06/09/21




 Net Income                                                                         $        (3,823) $       (3,013) $       (1,613) $      (53,967)   $        (62,415)   $    (183,702)
                                                                                                                                                                                                       Page 256 of 271 PageID 15177




                                                                                                                                                                                                   11/13/2020

                                                                                                                                                                                              012260
                                                         Case
                                                          Case19-34054-sgj11
                                                               19-34054-sgj11Doc
                                                                              Doc1822-86
                                                                                  1473 Filed
                                                                                         Filed
                                                                                             11/24/20
                                                                                               01/22/21 Entered
                                                                                                         Entered11/24/20
                                                                                                                  01/22/21
                                                                                                                         10:24:41
                                                                                                                           21:50:07 Page
                                                                                                                                     Page178
                                                                                                                                           8 of
                                                                                                                                             of8
                                                                                                  178



Highland Capital Management, L.P.
Cash Flow Indirect
(US $000's)


                                                              Forecast ---->
                                                                  Sep-20       Dec-20           Mar-21      Jun-21       Sep-21       Dec-21            Mar-22       Jun-22       Sep-22       Dec-22
 Net (Loss) Income                                             $    (16,708) $   (21,247)   $    (71,794) $   (28,167) $    (8,134) $   (13,192)    $      (3,823) $    (3,013) $    (1,613) $   (53,967)
 Cash Flow from Operating Activity
 (Increase) / Decrease in Cash
   Depreciation and amortization                                       231           231              231          231         -            -                -             -            -             -
   Other realized (gain)/ loss                                         -             -                763         (522)        -            -                -             -            -          51,775
   Investment realized (gain)/ loss                                 (1,549)       12,262              290       22,559       4,702        9,355              -             -            -             -
   Unrealized (gain) / loss                                         (9,150)          -                -            -           -            -                -             -            -             -
   (Increase) Decrease in Current Assets                              (470)        3,092              930        1,884         417        1,933             (658)         (669)        (684)        2,010
   Increase (Decrease) in Current Liabilities                       (7,110)       (4,251)         (54,172)      (2,891)        -            -                -             -            -             -
 Net Cash Increase / (Decrease) - Operating Activities             (34,757)       (9,913)        (123,752)      (6,907)      (3,015)      (1,904)          (4,481)      (3,681)      (2,297)         (182)


 Cash Flow From Investing Activities
  Proceeds from Sale of Fixed Assets                                   -             -                250        1,639         -            -                 -            -            -             -
  Proceeds from Investment Assets                                   25,650        32,366            3,002      102,457      46,531       18,278               -            -            -           7,780
 Net Cash Increase / (Decrease) - Investing Activities              25,650        32,366            3,252      104,096      46,531       18,278               -            -            -           7,780

 Cash Flow from Financing Activities
  Claims payable                                                       -             -           (73,997)          -            -            -                -            -            -             -
  Claim reclasses/(paid)                                               -             -           181,259        (5,210)     (50,000)         -            (50,000)     (25,000)         -         (28,942)
  Maple Avenue Holdings                                                -             -            (4,975)          -            -            -                -            -            -             -
                                                                                                                                                                                                      Case 3:21-cv-00538-N Document 26-45 Filed 06/09/21




  Frontier Note                                                        -             -            (5,195)          -            -            -                -            -            -             -
 Net Cash Increase / (Decrease) - Financing Activities                 -             -            97,092        (5,210)     (50,000)         -            (50,000)     (25,000)         -         (28,942)

 Net Change in Cash                                           $     (9,107) $     22,454    $     (23,408) $    91,979 $    (6,484) $    16,374     $    (54,481) $    (28,681) $    (2,297) $    (21,344)
 Beginning Cash                                                     14,994         5,888           28,342        4,934      96,913       90,428          106,803        52,322       23,641        21,344
 Ending Cash                                                  $      5,887 $      28,342    $       4,934 $     96,913 $    90,428 $    106,803     $     52,322 $      23,641 $     21,344 $         -
                                                                                                                                                                                                      Page 257 of 271 PageID 15178




                                                                                                                                                                                                 11/13/2020

                                                                                                                                                                                    012261
Case 19-34054-sgj11 Doc 1822-87 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of 7
Case 3:21-cv-00538-N Document 26-45 Filed 06/09/21 Page 258 of 271 PageID 15179



                             EXHIBIT NNNN




                                                                      012262
 Case 19-34054-sgj11 Doc 1822-87 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 2 of 7
 Case 3:21-cv-00538-N Document 26-45 Filed 06/09/21 Page 259 of 271 PageID 15180

Filepath:https://finance.yahoo.com/quote/AVYA/history?p=AVYA


Date        Open      High       Low       Close      AdjClose    Volume
12/31/2019     13.45       13.72      13.4       13.5       13.5    3661600
   1/2/2020    13.63       13.65     12.99     13.03       13.03    2549500
   1/3/2020    12.85       13.02     12.49     12.52       12.52    1999900
   1/6/2020    12.35     12.556     12.145     12.16       12.16    2574800
   1/7/2020    12.06       12.35     11.99     12.12       12.12    1942000
   1/8/2020    12.08       12.25     11.94     12.14       12.14    2112700
   1/9/2020    12.23       12.67     12.18     12.54       12.54    1823300
 1/10/2020     12.59     12.599      12.22     12.47       12.47    2200300
 1/13/2020       12.4      12.57     12.14     12.25       12.25    1556800
 1/14/2020     12.21       12.33      12.1     12.15       12.15    1373700
 1/15/2020       12.1    12.748       12.1     12.58       12.58    2926100
 1/16/2020     12.69        13.2     12.69     12.97       12.97    3957400
 1/17/2020       13.1      13.16     12.76     12.97       12.97    2038800
 1/21/2020       13.7      13.97     13.49     13.86       13.86    7349000
 1/22/2020     13.95       14.33    13.821         14         14    4245000
 1/23/2020     13.93       14.37     13.71     14.27       14.27    4924300
 1/24/2020       14.5      14.55    13.842     14.11       14.11    2677400
 1/27/2020     13.65        13.8    13.325     13.57       13.57    2993700
 1/28/2020     13.65       14.11     13.65     13.81       13.81    1376300
 1/29/2020     13.89       13.96      13.3     13.38       13.38    1673200
 1/30/2020     13.25       13.51     13.02       13.3       13.3    2093000
 1/31/2020     13.14       13.14    12.595     12.77       12.77    3313600
   2/3/2020    12.75        12.9     12.68     12.82       12.82    2338400
   2/4/2020    13.02       13.52     13.02     13.24       13.24    2666100
   2/5/2020    13.48       13.48     12.93     13.05       13.05    1466600
   2/6/2020    13.11       13.15     12.68     12.69       12.69    2199200
   2/7/2020    12.51     12.515      12.06     12.18       12.18    5019500
 2/10/2020     12.65       13.05     11.85     12.86       12.86    7154400
 2/11/2020     12.98        13.1     12.45     12.88       12.88    2873700
 2/12/2020     12.82       13.54     12.75     13.37       13.37    3234300
 2/13/2020     13.21       13.56    13.115     13.53       13.53    2271300
 2/14/2020     13.56       13.78     13.21       13.4       13.4    1895100
 2/18/2020     13.33     13.815      13.33     13.61       13.61    1788000
 2/19/2020     13.57       14.17     13.57       14.1       14.1    1970000
 2/20/2020     14.02       14.59    14.015     14.55       14.55    2944400
 2/21/2020     14.43       14.47     14.18     14.24       14.24    2154400
 2/24/2020     13.56       13.93     13.43     13.73       13.73    1697700
 2/25/2020     13.79       13.81     13.14     13.26       13.26    1849100
 2/26/2020     13.33       13.73     12.97     13.02       13.02    2202300
 2/27/2020     12.46       13.11     12.26     12.27       12.27    2795500
 2/28/2020     11.75       12.98     11.73     12.96       12.96    2866100
   3/2/2020    13.08        13.5     12.71     13.49       13.49    2534500
   3/3/2020    13.56       13.61     12.78     13.24       13.24    2877200


                                                                              012263
 Case 19-34054-sgj11 Doc 1822-87 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 3 of 7
 Case 3:21-cv-00538-N Document 26-45 Filed 06/09/21 Page 260 of 271 PageID 15181

Filepath:https://finance.yahoo.com/quote/AVYA/history?p=AVYA


Date        Open      High        Low        Close      AdjClose    Volume
   3/4/2020    13.46       13.52      13.03      13.38       13.38    1823800
   3/5/2020    13.24        13.6      12.25      12.39       12.39    3240500
   3/6/2020    11.88       12.48      11.66      12.01       12.01    2549500
   3/9/2020      10.9       10.9       9.23        9.26       9.26    4871700
 3/10/2020       9.66       9.75       8.67        9.69       9.69    5385800
 3/11/2020       9.49       9.76       8.09        8.44       8.44    4631000
 3/12/2020       7.75       7.84       6.13        7.09       7.09    6508200
 3/13/2020       7.87         9.9      6.97        9.87       9.87    9379700
 3/16/2020        8.4       8.84       7.27         8.1        8.1    5881000
 3/17/2020       8.23      8.677       7.55        8.61       8.61    4843600
 3/18/2020       7.88       9.43       7.51        7.79       7.79    4165200
 3/19/2020       7.71       9.06       7.65        8.35       8.35    3498900
 3/20/2020        8.5       9.08       7.79        8.15       8.15    6448300
 3/23/2020       8.22       8.95       7.51        8.85       8.85    4039600
 3/24/2020       9.42         9.8      9.04         9.5        9.5    3386700
 3/25/2020        9.4       9.61      8.495        8.83       8.83    2748100
 3/26/2020       8.92      9.235       8.46        9.07       9.07    1974200
 3/27/2020       8.66       9.03      8.365        8.92       8.92    3067700
 3/30/2020       9.03       9.03       8.01        8.67       8.67    2514900
 3/31/2020       8.57       8.95       7.95        8.09       8.09    2422100
   4/1/2020      7.85       7.85         6.5       6.59       6.59    3716700
   4/2/2020      6.37       7.19       6.27        6.98       6.98    2777500
   4/3/2020      7.02       7.22      6.265        6.78       6.78    2414200
   4/6/2020       7.2       7.83         7.2       7.62       7.62    2248300
   4/7/2020      8.06       8.38       7.41        7.57       7.57    2226400
   4/8/2020      7.69      8.705      7.601        8.64       8.64    2334700
   4/9/2020      9.11       9.98       9.07        9.52       9.52    5278000
 4/13/2020       9.46       9.48       8.97        9.32       9.32    1588800
 4/14/2020       9.54       9.78       9.05        9.08       9.08    1425200
 4/15/2020       8.67      8.855       8.28        8.73       8.73    1825600
 4/16/2020       8.74       8.84         7.9       8.25       8.25    2946700
 4/17/2020       8.56       8.95       8.43        8.76       8.76    2216600
 4/20/2020       8.44       8.81       8.07         8.3        8.3    2052400
 4/21/2020       7.91       8.47       7.91         8.1        8.1    1806600
 4/22/2020       8.35       8.62       8.22        8.43       8.43    1205300
 4/23/2020       9.04       9.19       8.43        8.66       8.66    1991900
 4/24/2020       8.72       9.11       8.72        9.01       9.01    1324300
 4/27/2020        9.1       9.43       9.02        9.24       9.24    1187900
 4/28/2020       9.52       9.73       9.14        9.47       9.47    1424400
 4/29/2020        9.8      10.25       9.73      10.15       10.15    2255700
 4/30/2020     10.03       10.25       9.64        9.94       9.94    1383000
   5/1/2020      9.36       9.64       8.95        9.22       9.22    1588200
   5/4/2020         9       9.16       8.59        9.15       9.15    1146400


                                                                                012264
 Case 19-34054-sgj11 Doc 1822-87 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 4 of 7
 Case 3:21-cv-00538-N Document 26-45 Filed 06/09/21 Page 261 of 271 PageID 15182

Filepath:https://finance.yahoo.com/quote/AVYA/history?p=AVYA


Date        Open      High       Low       Close      AdjClose Volume
   5/5/2020      9.43       9.72      9.29       9.63       9.63 1385000
   5/6/2020      9.67       9.94      9.47       9.89       9.89 1397800
   5/7/2020        10    10.115       9.79         10         10 1923700
   5/8/2020    10.21       10.71     10.01     10.47       10.47 2132900
 5/11/2020     11.52     13.685      11.52     12.75       12.75 11571400
 5/12/2020       12.9      13.93    12.355     12.95       12.95 4633800
 5/13/2020       12.7      13.03      12.4     12.97       12.97 2791800
 5/14/2020       12.5      12.97     11.93     12.96       12.96 2170900
 5/15/2020     12.84       13.46     12.73       13.2       13.2 2462600
 5/18/2020       13.7      14.13     13.66     13.87       13.87 2734500
 5/19/2020         14      14.64    13.835     14.14       14.14 2828900
 5/20/2020     14.45       15.07     14.17     14.27       14.27 3432800
 5/21/2020     14.27       14.74     14.16     14.59       14.59 1342700
 5/22/2020     14.74       15.13     14.51     14.99       14.99 934300
 5/26/2020       15.5      15.61     14.23     14.33       14.33 1694700
 5/27/2020     14.41       14.64     13.83     14.36       14.36 1328400
 5/28/2020     14.47       14.82     14.14     14.24       14.24 1542400
 5/29/2020     14.21       14.87     13.97       14.6       14.6 2134900
   6/1/2020    14.52     15.025      14.27     14.87       14.87 1507900
   6/2/2020    14.88       14.97    14.385       14.7       14.7 2573700
   6/3/2020    14.82       14.85     14.15     14.24       14.24 1400700
   6/4/2020    14.17       14.56     13.81     14.03       14.03 1363000
   6/5/2020    14.22       14.47     13.91     14.06       14.06 1734900
   6/8/2020    14.09       14.93     13.95     14.77       14.77 2589100
   6/9/2020    14.62       14.65     14.04     14.23       14.23 1134600
 6/10/2020     14.16       14.81     14.06     14.27       14.27 1304900
 6/11/2020     13.67       13.88      12.9     13.04       13.04 1936400
 6/12/2020     13.56       13.59     12.68     12.76       12.76 2036800
 6/15/2020     12.42       12.89     12.34     12.75       12.75 3125100
 6/16/2020     13.13       13.24     12.67     12.75       12.75 1923300
 6/17/2020     12.82       12.95     12.29     12.37       12.37 1706500
 6/18/2020     12.25       12.75      12.1       12.7       12.7 1703500
 6/19/2020     12.85       13.13    12.581     12.99       12.99 3498400
 6/22/2020     12.92       13.17     12.67     13.17       13.17 1748100
 6/23/2020     13.34     13.585     13.208       13.4       13.4 2079800
 6/24/2020     13.21       13.35     12.49     12.74       12.74 1791300
 6/25/2020     12.66        12.7      12.2     12.68       12.68 1360200
 6/26/2020       12.7      12.99     12.46       12.7       12.7 3000100
 6/29/2020     12.82        12.9    12.035     12.56       12.56 1700700
 6/30/2020       12.5      12.65     12.11     12.36       12.36 3527200
   7/1/2020    12.43     12.515      12.08     12.47       12.47 2155200
   7/2/2020    12.74        13.1     12.63     12.76       12.76 1078000
   7/6/2020        13      13.19     12.65     12.76       12.76 1326600


                                                                            012265
 Case 19-34054-sgj11 Doc 1822-87 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 5 of 7
 Case 3:21-cv-00538-N Document 26-45 Filed 06/09/21 Page 262 of 271 PageID 15183

Filepath:https://finance.yahoo.com/quote/AVYA/history?p=AVYA


Date        Open      High       Low       Close      AdjClose    Volume
   7/7/2020      12.8       12.8     12.19     12.26       12.26    1429000
   7/8/2020    12.35       12.48     12.05     12.48       12.48     895300
   7/9/2020    12.53       12.63     12.23     12.52       12.52    1320100
 7/10/2020     12.53       12.53     11.85     12.02       12.02    1973400
 7/13/2020     12.18     12.275      11.45     11.56       11.56    2113300
 7/14/2020     11.52       11.99     11.47       11.7       11.7    1297300
 7/15/2020     11.85       12.17      11.6     11.91       11.91    1245700
 7/16/2020     11.91       12.12     11.84     12.05       12.05    1152000
 7/17/2020     12.09       12.52     12.07     12.32       12.32     855500
 7/20/2020     12.23       12.56     12.23     12.44       12.44     791000
 7/21/2020     12.57       12.74     12.42     12.55       12.55     832400
 7/22/2020     12.56       12.84     12.37     12.58       12.58     785800
 7/23/2020     12.53       12.81     12.39     12.43       12.43     876700
 7/24/2020     12.27     12.325      11.89     12.15       12.15    1171500
 7/27/2020     12.21       12.25    11.955     12.09       12.09     995000
 7/28/2020     12.03     12.595      11.97     12.15       12.15    1060400
 7/29/2020     12.25       12.52     12.08     12.48       12.48    1016500
 7/30/2020     12.21       12.57     12.21     12.47       12.47     789800
 7/31/2020     12.55       12.68     12.23     12.66       12.66     941600
   8/3/2020    12.74       13.81     12.74     13.73       13.73    2215700
   8/4/2020    13.77       13.97     13.42     13.52       13.52     963800
   8/5/2020    13.65       13.67     13.15     13.39       13.39    1026600
   8/6/2020      13.5      13.68     13.36     13.41       13.41     897000
   8/7/2020    13.34        13.7     13.17     13.66       13.66    1472500
 8/10/2020     15.03       16.47     14.95     15.14       15.14    5939000
 8/11/2020     15.43       16.85     15.34     16.02       16.02    5348600
 8/12/2020     16.17       16.37     15.75     15.86       15.86    1910700
 8/13/2020     15.86       16.35      15.8     16.24       16.24    2010100
 8/14/2020     16.17       16.46     15.94     16.42       16.42    1938900
 8/17/2020       16.5      16.82     16.36     16.48       16.48    1157100
 8/18/2020       16.5      16.61     16.23     16.48       16.48     805000
 8/19/2020     16.49       16.91     16.44       16.5       16.5    1346300
 8/20/2020     16.39       16.55     16.24     16.32       16.32     962300
 8/21/2020     16.23       16.34     15.86     15.89       15.89    1425400
 8/24/2020     16.18     16.234      15.71     15.86       15.86    1398400
 8/25/2020     15.94       15.95     15.47     15.68       15.68    1132100
 8/26/2020     15.73       15.87     15.55     15.59       15.59    1143700
 8/27/2020     15.71       15.71    14.845       15.1       15.1    1479700
 8/28/2020     15.26       15.53    15.166     15.49       15.49    1028300
 8/31/2020     15.41     15.828      15.15     15.52       15.52    1775600
   9/1/2020    15.78       16.41      15.7     16.36       16.36    1584700
   9/2/2020    16.28       16.54     15.76     16.45       16.45    1153400
   9/3/2020    16.25       16.27     15.41     15.67       15.67    1471500


                                                                              012266
 Case 19-34054-sgj11 Doc 1822-87 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 6 of 7
 Case 3:21-cv-00538-N Document 26-45 Filed 06/09/21 Page 263 of 271 PageID 15184

Filepath:https://finance.yahoo.com/quote/AVYA/history?p=AVYA


Date        Open      High       Low       Close      AdjClose    Volume
   9/4/2020    15.75       15.76     14.56     15.51       15.51    2011700
   9/8/2020    15.01        15.3     14.92     15.01       15.01    1077400
   9/9/2020    15.22       15.22    14.055     14.36       14.36    2091700
 9/10/2020       14.5      14.86     14.36     14.41       14.41    1321800
 9/11/2020     14.46       14.52     14.07       14.3       14.3    1705100
 9/14/2020       14.4      14.92     14.34     14.76       14.76    1421800
 9/15/2020       14.9      14.99    14.695     14.85       14.85     860100
 9/16/2020     14.85        15.3     14.72       14.9       14.9    1266300
 9/17/2020     14.61        14.8    14.345     14.72       14.72    1236900
 9/18/2020     14.89     14.935      14.53     14.85       14.85    3328300
 9/21/2020     14.55     14.835      14.36     14.81       14.81    1156700
 9/22/2020     14.93       14.93      14.4       14.6       14.6     906300
 9/23/2020     14.52       14.74     13.82     13.84       13.84    1230800
 9/24/2020     13.71       14.01     13.55       13.7       13.7    1462500
 9/25/2020       13.7    14.005     13.265       13.8       13.8    1035800
 9/28/2020     14.03       14.27     14.01     14.12       14.12     878600
 9/29/2020     14.19        15.2     14.17     15.06       15.06    1118600
 9/30/2020     15.06       15.46     14.79       15.2       15.2    1020300
 10/1/2020     15.35       16.44     15.17     16.22       16.22    2960700
 10/2/2020       15.8    17.055      15.77     16.89       16.89    3664400
 10/5/2020     17.11       18.14      17.1     17.93       17.93    2636200
 10/6/2020     18.01       18.36     17.25     17.44       17.44    2704400
 10/7/2020     17.98        18.4     17.68       18.3       18.3    3413800
 10/8/2020     18.64       18.96     18.45     18.95       18.95    5264600
 10/9/2020     19.24        19.7     18.55     18.55       18.55    2976900
10/12/2020     18.71       19.03     18.34     18.57       18.57    1438900
10/13/2020     18.49       18.76     18.18     18.35       18.35    1150100
10/14/2020     18.32     18.421      17.98         18         18    1106900
10/15/2020     17.83       19.12     17.77       19.1       19.1    1208600
10/16/2020     19.07     19.235      18.64     18.68       18.68     822700
10/19/2020     18.93       19.67     18.85     19.05       19.05    1676900
10/20/2020     19.22       19.27    18.835     19.06       19.06     859500
10/21/2020     19.17        19.4     18.91     18.99       18.99     922200
10/22/2020     18.98       19.19     18.55     18.71       18.71     788600
10/23/2020     18.84       18.86     17.94     17.99       17.99    1016000
10/26/2020     17.75       17.97      17.1     17.95       17.95    1254500
10/27/2020     18.13       18.65     18.01     18.13       18.13     681700
10/28/2020     17.85       17.85     17.02     17.68       17.68    1336300
10/29/2020       17.6      18.13     17.53     17.73       17.73     764600
10/30/2020     17.64       17.64     16.82       17.2       17.2    1515200
 11/2/2020     17.24       17.68     16.34     16.44       16.44    2008200
 11/3/2020     16.62        17.4      16.6     17.19       17.19    1459100
 11/4/2020     17.17       18.06     17.17     17.82       17.82    1802900


                                                                              012267
 Case 19-34054-sgj11 Doc 1822-87 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 7 of 7
 Case 3:21-cv-00538-N Document 26-45 Filed 06/09/21 Page 264 of 271 PageID 15185

Filepath:https://finance.yahoo.com/quote/AVYA/history?p=AVYA


Date       Open      High       Low       Close      AdjClose    Volume
 11/5/2020    18.09       18.31     17.85     18.07       18.07     985600
 11/6/2020    18.16       18.34     17.46     17.58       17.58     932000
 11/9/2020    17.96       18.62     17.52       17.7       17.7    1444800
11/10/2020    17.82       18.03     17.36     17.94       17.94    2081200
11/11/2020    18.23       19.22     18.15     19.03       19.03    2300000
11/12/2020      18.9      19.17     18.67         19         19     698600
11/13/2020    19.28       19.48     18.65     18.72       18.72     834000
11/16/2020        19      19.12     18.72     18.79       18.79     930600
11/17/2020    18.94       19.58     18.76     19.49       19.49    2469500
11/18/2020    17.35       18.57     17.04     18.06       18.06    6093100
11/19/2020    17.82       17.98    16.255     16.41       16.41    4844300
11/20/2020      16.1      16.64     15.86     16.56       16.56    2595500
11/23/2020    16.51       17.67      16.5     17.65       17.65    2368100
11/24/2020    17.78        18.2     17.57     17.84       17.84    2810800
11/25/2020    17.68       18.89     17.65     18.85       18.85    1536900
11/27/2020        19      19.35     18.86     19.19       19.19     947800
11/30/2020      19.2      19.24     18.27     18.61       18.61    2268900
 12/1/2020    18.94       19.24     18.59     19.06       19.06    3378800
 12/2/2020    19.06       19.79     18.78     19.19       19.19    2135500
 12/3/2020    19.33          20      18.9     19.62       19.62    1770700
 12/4/2020    19.92       20.32    19.815       20.1       20.1    1929800
 12/7/2020    20.25       20.27     19.46     19.46       19.46    1031200
 12/8/2020    19.29       19.57     18.98     19.11       19.11     823500
 12/9/2020    19.16       19.58     19.04     19.17       19.17    1239700
12/10/2020    18.97        20.7     18.92     20.59       20.59    2218700
12/11/2020    20.42       21.05     20.09     20.95       20.95    1182900
12/14/2020    21.11       21.21    20.275     20.33       20.33     966600
12/15/2020      19.1       20.2    18.901     19.62       19.62    1778800
12/16/2020    19.84       19.84     19.15     19.49       19.49     638700
12/17/2020    19.96       20.43     19.73     19.88       19.88    1015600
12/18/2020    19.86          20     19.28     19.45       19.45    1569900
12/21/2020    19.27     19.675      19.08     19.45       19.45    1380100
12/22/2020    19.78       20.16     19.52     19.52       19.52     894500
12/23/2020      19.6      19.75     19.11     19.24       19.24     691800
12/24/2020    19.47       19.56     19.18     19.32       19.32     200800
12/28/2020    19.63       19.73    18.655     18.74       18.74     680700
12/29/2020      18.7    18.815      18.18     18.56       18.56    1108200
12/30/2020    18.63       19.18     18.63         19         19     754300
12/31/2020    19.12       19.38     18.95     19.15       19.15     947900




                                                                             012268
Case 19-34054-sgj11 Doc 1822-88 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of 7
Case 3:21-cv-00538-N Document 26-45 Filed 06/09/21 Page 265 of 271 PageID 15186



                             EXHIBIT OOOO




                                                                      012269
 Case 19-34054-sgj11 Doc 1822-88 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 2 of 7
 Case 3:21-cv-00538-N Document 26-45 Filed 06/09/21 Page 266 of 271 PageID 15187

Filepath:https://finance.yahoo.com/quote/SKY/history?p=SKY


Date        Open      High       Low       Close      AdjClose Volume
 12/31/2019    31.01       31.95     31.01       31.7       31.7 277900
   1/2/2020    31.87       32.12     31.43     32.11       32.11 452300
   1/3/2020    31.64       32.11     30.85     32.06       32.06 440100
   1/6/2020    31.67       32.21     31.32     32.05       32.05 270600
   1/7/2020    32.18       32.23     31.42     31.72       31.72 285100
   1/8/2020    32.07       33.05      31.8     32.05       32.05 335200
   1/9/2020    32.23       33.03     32.23     32.84       32.84 368200
  1/10/2020      32.7      33.66     32.39     33.49       33.49 429600
  1/13/2020    33.27       34.79     33.27     34.77       34.77 535600
  1/14/2020    34.89       36.42     34.72     36.16       36.16 501300
  1/15/2020       36       36.92     35.59     35.85       35.85 812400
  1/16/2020      36.3      36.52     35.13     35.47       35.47 460100
  1/17/2020    35.58        35.8      34.6     34.89       34.89 365900
  1/21/2020    34.77       35.04     34.13       34.7       34.7 538000
  1/22/2020    34.97       35.35        34     34.02       34.02 498200
  1/23/2020    34.08       36.24     34.02     36.05       36.05 613700
  1/24/2020    36.28       36.57      35.1     35.97       35.97 546900
  1/27/2020    35.45        36.7     35.37     35.92       35.92 631800
  1/28/2020    36.36       37.03     35.85     36.19       36.19 646300
  1/29/2020       34          34     30.76     30.84       30.84 1804700
  1/30/2020    30.03       30.82     29.46     29.51       29.51 1079700
  1/31/2020    29.34        29.7     28.34     28.75       28.75 831400
   2/3/2020      28.8      29.51     28.39       28.9       28.9 390500
   2/4/2020    29.41       29.44     28.04     28.32       28.32 655000
   2/5/2020    28.58       29.19     28.05     29.09       29.09 422000
   2/6/2020    29.33       29.37     28.75     29.06       29.06 343100
   2/7/2020    28.88       29.57     28.85       29.5       29.5 380700
  2/10/2020    29.38       29.55     28.94     28.99       28.99 479500
  2/11/2020    29.18       29.27     28.53     28.62       28.62 716400
  2/12/2020      28.7      28.91        28       28.2       28.2 725600
  2/13/2020    28.25       29.22     28.14     28.44       28.44 333200
  2/14/2020    28.48       28.57     27.43     28.09       28.09 432200
  2/18/2020    28.13       29.16     28.01     28.99       28.99 549400
  2/19/2020    29.18       29.46     28.39     28.44       28.44 403600
  2/20/2020    28.45       29.14     28.12     29.05       29.05 379300
  2/21/2020    28.88       29.31     28.62     29.04       29.04 244300
  2/24/2020    28.24       28.84     27.75     28.09       28.09 376200
  2/25/2020    28.14       28.27     25.93     26.14       26.14 712100
  2/26/2020    26.24       27.45     26.08     26.62       26.62 782000
  2/27/2020    26.04       26.62      25.2     25.44       25.44 394200
  2/28/2020    24.44       26.01     24.18     25.48       25.48 697300
   3/2/2020    25.77       25.94     24.64     25.51       25.51 512200
   3/3/2020    25.65       26.25        25     25.53       25.53 650700



                                                                           012270
 Case 19-34054-sgj11 Doc 1822-88 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 3 of 7
 Case 3:21-cv-00538-N Document 26-45 Filed 06/09/21 Page 267 of 271 PageID 15188

Filepath:https://finance.yahoo.com/quote/SKY/history?p=SKY


Date        Open      High       Low       Close      AdjClose    Volume
   3/4/2020    26.06       27.25      25.9     27.22       27.22     668200
   3/5/2020    26.68       26.79     25.65     26.18       26.18     444900
   3/6/2020    25.31       26.78     24.95     26.66       26.66     656400
   3/9/2020    24.98          25     21.12     21.55       21.55     834800
  3/10/2020    22.01       22.53     20.89     22.05       22.05     522600
  3/11/2020    21.36       22.01     20.02     20.58       20.58     609700
  3/12/2020    19.01       19.77     18.08       18.3       18.3     548200
  3/13/2020    19.44       19.44      17.2     18.67       18.67     731800
  3/16/2020    18.17       18.17      15.7     16.12       16.12     698800
  3/17/2020    16.35        17.5     15.02     15.48       15.48     935500
  3/18/2020    14.87       14.87     10.82     13.63       13.63    1809300
  3/19/2020    13.57       15.77     13.03     15.22       15.22     997600
  3/20/2020    15.52       15.71     13.34     14.36       14.36    1010500
  3/23/2020      14.3       14.3      13.3     13.87       13.87     782300
  3/24/2020    14.37       15.58     14.28     14.75       14.75     778200
  3/25/2020       15       16.61        15     15.84       15.84     818800
  3/26/2020    15.96       17.18     15.87     16.74       16.74    1022100
  3/27/2020    16.17       16.57     15.31     15.42       15.42     640200
  3/30/2020    15.51        16.4     14.94     16.18       16.18     542600
  3/31/2020    16.02       16.78     15.59     15.68       15.68     539400
   4/1/2020    14.86       15.18     12.97     12.99       12.99     908200
   4/2/2020    13.05       14.22      12.1     12.54       12.54    1473300
   4/3/2020      12.3      12.69     11.74     12.21       12.21     657600
   4/6/2020    12.83       14.98     12.83     14.39       14.39     625200
   4/7/2020    14.43        15.6     14.04     14.49       14.49     943900
   4/8/2020    14.74       16.61     14.49     16.21       16.21     709800
   4/9/2020      17.1      18.11      16.4     16.95       16.95     575500
  4/13/2020    16.74       17.11      15.7     16.48       16.48     711100
  4/14/2020    16.77       17.15     16.47        17          17     598900
  4/15/2020    16.23       16.23      15.3     15.57       15.57     432800
  4/16/2020    15.58       16.04     14.97     15.85       15.85     775700
  4/17/2020    16.74       17.15      16.3     16.83       16.83     424000
  4/20/2020    16.32       16.48     15.57     15.74       15.74     314700
  4/21/2020    15.22        15.7     15.02     15.52       15.52     304800
  4/22/2020    16.02       16.18      15.5     15.66       15.66     337500
  4/23/2020    15.74        16.6     15.72     16.05       16.05     694300
  4/24/2020    16.24       16.76     16.07     16.66       16.66     355700
  4/27/2020    16.85       18.05     16.71     18.01       18.01     512200
  4/28/2020    18.66       20.73     18.66     20.59       20.59    1058900
  4/29/2020    21.49       21.83     20.45     20.84       20.84     804100
  4/30/2020    20.47       20.71     19.49     19.71       19.71     537500
   5/1/2020    18.95        19.6     18.56     19.47       19.47     668100
   5/4/2020      18.8      19.55     18.54     19.39       19.39     333300



                                                                              012271
 Case 19-34054-sgj11 Doc 1822-88 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 4 of 7
 Case 3:21-cv-00538-N Document 26-45 Filed 06/09/21 Page 268 of 271 PageID 15189

Filepath:https://finance.yahoo.com/quote/SKY/history?p=SKY


Date        Open      High       Low       Close      AdjClose Volume
   5/5/2020    19.87       20.97      19.7       19.9       19.9 380900
   5/6/2020    19.84       20.45      19.8     20.07       20.07 319900
   5/7/2020    20.39       20.83      20.2     20.56       20.56 391100
   5/8/2020    21.25       21.87     20.89     21.82       21.82 555100
  5/11/2020    21.47       21.91     20.66     21.38       21.38 579600
  5/12/2020    21.41       21.53     19.95     19.98       19.98 823900
  5/13/2020    19.74       20.03     18.81     19.06       19.06 394200
  5/14/2020    18.43       19.41     17.58     19.39       19.39 683400
  5/15/2020    19.34       20.49     19.21     20.38       20.38 565400
  5/18/2020    22.01       22.98      21.9     22.81       22.81 740900
  5/19/2020    22.41       23.46     22.08     22.33       22.33 600800
  5/20/2020    23.31       25.02     22.91        24          24 936500
  5/21/2020       24          25     21.37     24.35       24.35 1268900
  5/22/2020      24.8      25.42     23.97     24.47       24.47 560300
  5/26/2020    25.91       26.69      25.3     25.35       25.35 808100
  5/27/2020    26.01        27.2     25.21        27          27 751500
  5/28/2020    27.41       27.56     24.02     24.36       24.36 693600
  5/29/2020    23.98       25.68     23.92     24.84       24.84 511700
   6/1/2020    24.81       25.68      24.3       24.9       24.9 523700
   6/2/2020    25.05       25.43     24.43     24.61       24.61 436900
   6/3/2020    25.19       26.41     25.07     26.05       26.05 674900
   6/4/2020    25.77        26.2     24.18       24.3       24.3 694200
   6/5/2020    25.72       26.82     25.01     26.59       26.59 844300
   6/8/2020    27.06       27.37      25.3     25.67       25.67 947700
   6/9/2020      25.6      25.76     24.95     25.32       25.32 631300
  6/10/2020    25.25       25.44      24.3     24.71       24.71 852500
  6/11/2020      23.1         24      21.7     21.71       21.71 932300
  6/12/2020      22.8      23.34      21.7       22.4       22.4 672700
  6/15/2020    21.31       24.29     21.31     24.28       24.28 542800
  6/16/2020    25.34        25.5     24.13     25.02       25.02 426600
  6/17/2020       25       25.59     24.32     24.44       24.44 319200
  6/18/2020    23.99       24.68     23.51     23.68       23.68 281300
  6/19/2020    24.01       24.15     22.82     23.09       23.09 830400
  6/22/2020    22.84       23.75     22.58     23.62       23.62 396800
  6/23/2020      23.9      24.02     23.13     23.74       23.74 335900
  6/24/2020    23.25       23.35      22.1       22.9       22.9 560600
  6/25/2020    22.56       23.55     22.31     23.43       23.43 486300
  6/26/2020    23.18       23.18     22.46     22.69       22.69 1668000
  6/29/2020    22.96       24.36     22.59     24.22       24.22 422700
  6/30/2020    24.16       24.42     23.63     24.34       24.34 480700
   7/1/2020    24.32       24.72     23.61     23.95       23.95 508600
   7/2/2020    24.53        24.9     23.91       24.1       24.1 623000
   7/6/2020    24.68       25.09     24.15     24.52       24.52 303400



                                                                           012272
 Case 19-34054-sgj11 Doc 1822-88 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 5 of 7
 Case 3:21-cv-00538-N Document 26-45 Filed 06/09/21 Page 269 of 271 PageID 15190

Filepath:https://finance.yahoo.com/quote/SKY/history?p=SKY


Date        Open      High       Low       Close      AdjClose Volume
   7/7/2020    24.23       24.66     23.48     23.57       23.57 448500
   7/8/2020    23.55       24.52     23.55     24.23       24.23 352200
   7/9/2020    24.27       24.27     23.07     23.43       23.43 474800
  7/10/2020    23.61       24.52     23.51     24.38       24.38 301300
  7/13/2020    24.62       24.87      23.5     23.55       23.55 516000
  7/14/2020    23.47       24.54     23.47     24.53       24.53 481800
  7/15/2020    25.28       26.21     25.15        26          26 569600
  7/16/2020    26.19       26.54     25.76     26.44       26.44 310700
  7/17/2020    26.57       26.91     26.14     26.46       26.46 380200
  7/20/2020    26.22       26.74      25.9     26.69       26.69 278700
  7/21/2020    26.87       26.99     26.42     26.58       26.58 599300
  7/22/2020      26.5      27.98      26.5     27.24       27.24 495800
  7/23/2020    27.41       27.84     25.88     26.35       26.35 525500
  7/24/2020    26.24        26.5     25.74     26.17       26.17 334100
  7/27/2020    26.15       27.12     26.01     27.04       27.04 405100
  7/28/2020    27.08        27.5     25.51     25.62       25.62 444900
  7/29/2020    25.94       26.48     25.93     26.41       26.41 496500
  7/30/2020    29.03       30.78     27.77     28.37       28.37 936000
  7/31/2020    28.19       28.52     26.95     28.23       28.23 585000
   8/3/2020      28.4      29.14     28.22     28.75       28.75 451400
   8/4/2020    28.52       28.75     27.75     27.94       27.94 430400
   8/5/2020    28.25       28.94     28.06     28.77       28.77 234300
   8/6/2020    28.65       28.84     28.18     28.29       28.29 175200
   8/7/2020    28.04       28.91      27.8     28.76       28.76 253500
  8/10/2020    28.78       30.28     28.75     29.72       29.72 458900
  8/11/2020    30.24       31.21      29.8     30.49       30.49 791700
  8/12/2020    30.96       31.14     30.43     31.13       31.13 659400
  8/13/2020    30.89       31.42     30.61     31.09       31.09 347300
  8/14/2020    30.69       31.26     30.28     30.86       30.86 254800
  8/17/2020    30.98       31.85     30.93       31.5       31.5 289800
  8/18/2020    31.72       32.01     30.04     30.14       30.14 428500
  8/19/2020    30.23        30.6     29.85     30.49       30.49 290900
  8/20/2020    30.04       30.78     30.04     30.34       30.34 255200
  8/21/2020    29.94       30.67     29.88     30.58       30.58 278900
  8/24/2020    30.98          31     30.01     30.45       30.45 226400
  8/25/2020    30.63       30.63     29.74     30.24       30.24 220200
  8/26/2020    30.18       30.33     28.91     28.96       28.96 439100
  8/27/2020    29.32       29.41     28.51     28.69       28.69 274300
  8/28/2020       29        29.3     28.81     29.26       29.26 401700
  8/31/2020    29.12       29.41     28.38     28.54       28.54 364200
   9/1/2020    28.49       29.73     28.16     29.72       29.72 326800
   9/2/2020    29.74       29.97     28.51     28.99       28.99 339700
   9/3/2020    29.08       29.08     27.13     27.46       27.46 411400



                                                                          012273
 Case 19-34054-sgj11 Doc 1822-88 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 6 of 7
 Case 3:21-cv-00538-N Document 26-45 Filed 06/09/21 Page 270 of 271 PageID 15191

Filepath:https://finance.yahoo.com/quote/SKY/history?p=SKY


Date        Open      High       Low       Close      AdjClose Volume
   9/4/2020       28          28     26.14     26.34       26.34 408100
   9/8/2020       26       26.92     25.68     26.37       26.37 400200
   9/9/2020    26.66       26.89     25.99     26.24       26.24 323300
  9/10/2020    26.32       26.87     26.29       26.5       26.5 314400
  9/11/2020    26.82       27.14     24.95     24.97       24.97 572900
  9/14/2020    25.33        25.8     24.97       25.8       25.8 390100
  9/15/2020    26.02       26.16     25.01       25.1       25.1 391200
  9/16/2020    25.37       26.43     25.12     25.76       25.76 506700
  9/17/2020    25.25       25.36     24.45     24.68       24.68 259100
  9/18/2020      24.9      25.05     24.23     24.89       24.89 909300
  9/21/2020    24.23        24.6     23.69     24.57       24.57 514700
  9/22/2020    24.64       26.04     24.49     26.03       26.03 434700
  9/23/2020    26.01       26.72     25.92     26.56       26.56 1052500
  9/24/2020    26.53       27.48     25.86        27          27 757100
  9/25/2020    26.74          27     26.13     26.62       26.62 657300
  9/28/2020    27.03       27.91     26.96       27.8       27.8 680200
  9/29/2020    27.89       28.05     26.56     26.59       26.59 335100
  9/30/2020    26.68       27.34     26.35     26.77       26.77 299700
  10/1/2020    26.99       27.73     26.61       27.7       27.7 723300
  10/2/2020    26.96       27.98     26.78     27.76       27.76 243700
  10/5/2020    27.95       28.71     27.45     28.64       28.64 332800
  10/6/2020    28.91       29.28      28.2     28.42       28.42 427000
  10/7/2020    28.93       29.06     27.71     28.68       28.68 319300
  10/8/2020    29.19       30.02      29.1     29.49       29.49 302500
  10/9/2020    29.75       29.87     28.87     29.54       29.54 221300
 10/12/2020    29.63       29.81     29.22     29.65       29.65 186400
 10/13/2020    29.31       29.31     28.33     28.37       28.37 264400
 10/14/2020    28.51       28.57     27.42     27.49       27.49 222100
 10/15/2020    26.97        28.4      26.9     28.22       28.22 290200
 10/16/2020    28.15       28.44      27.1     27.14       27.14 225200
 10/19/2020    27.18       27.73      26.6     26.68       26.68 188300
 10/20/2020      27.1      27.79     26.77     27.22       27.22 364300
 10/21/2020    27.31       27.42     26.08     26.24       26.24 305600
 10/22/2020    26.53       26.53     25.37       25.9       25.9 491700
 10/23/2020    26.14       27.26        26     27.09       27.09 275400
 10/26/2020    26.67       26.83      24.9     25.01       25.01 404100
 10/27/2020    25.03       25.34     24.55     24.76       24.76 399600
 10/28/2020    25.01       27.86     23.74     26.78       26.78 835100
 10/29/2020    26.84       27.22     26.16     26.95       26.95 611200
 10/30/2020    26.76        26.8      25.3     25.65       25.65 508500
  11/2/2020    25.94       27.67     25.94     27.63       27.63 485400
  11/3/2020    28.35       29.29        28     29.07       29.07 473700
  11/4/2020    28.34       30.42     28.08     29.92       29.92 357400



                                                                           012274
 Case 19-34054-sgj11 Doc 1822-88 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 7 of 7
 Case 3:21-cv-00538-N Document 26-45 Filed 06/09/21 Page 271 of 271 PageID 15192

Filepath:https://finance.yahoo.com/quote/SKY/history?p=SKY


Date        Open      High       Low       Close      AdjClose Volume
  11/5/2020    30.09       30.93      29.9     30.59       30.59 306500
  11/6/2020    30.54       30.56     28.37     28.47       28.47 330400
  11/9/2020       31          31     26.28     26.34       26.34 665000
 11/10/2020    26.86       27.94      26.5     27.47       27.47 721800
 11/11/2020      27.8      28.87     27.47     28.86       28.86 549300
 11/12/2020    28.52       29.07     27.61     28.04       28.04 486600
 11/13/2020    28.36          29     28.02     28.95       28.95 227500
 11/16/2020    29.38       29.76     28.73     29.73       29.73 335300
 11/17/2020    29.41       31.77     29.15     31.51       31.51 549000
 11/18/2020      31.5      32.06     31.24     31.44       31.44 705900
 11/19/2020    31.65       32.57     31.19     31.91       31.91 449500
 11/20/2020    31.77       32.34      31.6     32.25       32.25 400600
 11/23/2020    32.58       33.25     31.89     32.92       32.92 296700
 11/24/2020    33.42       33.44      31.9     32.24       32.24 371100
 11/25/2020    32.08       32.34     31.68     31.74       31.74 294000
 11/27/2020    31.98       32.72     31.76     32.59       32.59 137900
 11/30/2020    32.28       32.58     30.67     30.73       30.73 495600
  12/1/2020      31.2      31.89     30.89       31.2       31.2 492700
  12/2/2020    31.01       31.85     30.43     30.51       30.51 540700
  12/3/2020    30.62       31.85     30.59     31.64       31.64 357800
  12/4/2020    31.77       31.83     31.17     31.73       31.73 343700
  12/7/2020    31.75       31.98     30.83     31.82       31.82 404900
  12/8/2020    31.33       31.38     30.44     30.91       30.91 326000
  12/9/2020    30.58       31.51     29.65     30.06       30.06 501700
 12/10/2020      29.7      30.55     29.57     30.33       30.33 423000
 12/11/2020    30.11       30.79     29.63     29.65       29.65 336400
 12/14/2020    30.09       30.53     29.56     29.59       29.59 334400
 12/15/2020    29.94       30.39     29.24     30.09       30.09 431500
 12/16/2020    30.37       30.78     29.75     30.05       30.05 427200
 12/17/2020      30.3      31.28     29.76     31.28       31.28 918100
 12/18/2020    31.78       33.14     31.13     31.54       31.54 736200
 12/21/2020    30.61       31.22     29.83     31.15       31.15 355800
 12/22/2020    31.22        32.4     31.15     31.56       31.56 262100
 12/23/2020    31.86       31.95     31.19     31.48       31.48 293200
 12/24/2020    31.48       32.08     31.09     31.65       31.65    83900
 12/28/2020    32.12       32.12     31.18     31.42       31.42 364700
 12/29/2020    31.65       31.65     30.34     30.75       30.75 318700
 12/30/2020    30.91       31.72     30.81       31.3       31.3 225400
 12/31/2020    31.17       31.64     30.87     30.94       30.94 209500




                                                                            012275
